            (12) INTERNATIONAL APPLICATION PUBLISHED UNDER THE PATENT COOPERATION TREATY (l'Cl')
            (l<J) World Intellectual Propcrry·
                      Organization
                   International Ilurcau                   ~                   Illll lialll 11111111 ~Ill lllll lllll 1111111111111111111111111111111111111111111111111111111111

         (43) luternational Publication Date
            22 August 2013 (22.08.2013)
                                                       ~
                                                      WIPOI PCT
                                                                                          (10) International Publication :'.\lumber
                                                                                               WO 2013/122712 Al

     (51) International Patent Classification:                                 HN, llR, HU, ID, lL, IN, IS, JP, KE, KG, KM, KN, KP,
            EJJB 341118 (2006.0l)        EJJB 4Jll2 (2006.0l)                  KR, KZ, LA, LC, LK, LR, LS, LT, LU, LY, MA, MD,
                                                                               ME, MG, MK, MN, MW, MX, MY, MZ, NA, NG, Nl,
     (21) 'International _Application Nu1nber:                                 NO, NZ, OM, PA, PE, PG, PH, PL, PT, QA, RO, RS, RU,
                                                 PCTIUS20131021646             RW, SC, SD, SE, SG, SK, SL, SM, ST, SV, SY, TH, TJ,
     (22) International Filing J)ate:                                          TM, TN, TR, TT, TZ, UA, UG, US, UZ, VC, VN, ZA,
                                         16 January 2013 (!6.0l.2013)          ZM,ZW.

     (25) Filing Language:                                      English   (84) l)esignatcd States (unless otherwise indicated. fi:w eFCfJ-'
                                                                               kind i!f regional protection available); ARIPC) (B\V, CH-:1,
     (_26) Publication IA1nguage:                               English        GM, KE, LR, LS, MW, MZ, NA, RW, SD, SL, SZ, TZ,
     (30) Priority Data:                                                       UG, ZM, ZW), Euraslcm (AM, AZ, BY, KG, KZ, RU, TJ,
          l31371,788     B Fcbmmy 2012 ( 13.02.2012)                US         TM), European (AL, AT, BE, BG, CH, CY, CZ, DE, DK,
                                                                               EE, ES, Fl, FR .. GB, GR, HR, HU, IE, IS, JT, LT, LU, LV,
     (71) Applicant: BAKER HUGHES INCORPORATED                                 MC, MK, MT, NL, NO, PL, PT, RO, RS, SE, SL SK, SM,
          fUS;US]; P.(). Box 4740, IIouston~ Texas 77210-4740                  TR), OAP! (BF, BJ, CF, CG, CI, CM, GA, GN, GQ, GW,
          (US).                                                                ML, MR, NE, SN, TD, TG).
     (72)  Inventors; and                                             Ileclarations under Rule 4.l 7;
     (71)   Applicants MAZYAR, Oleg A. [UA/US J; 124 lO W
                                                                            tJS to applicant's entil/e1nent to applr.!i-w and he granted a
          Little York Road, Ilous.tou. Texas 77041 (US) . .'f()HN-
                                                                            patent (Rule 4. l 7riij)
          SON, ~llchael H. [US/US]; 6230 Clear Canyon Drive,
          Katy, Texas 77450 (US).                                           as to the applicant's entitlc1nent to claim the priority(!{ the
                                                                            earlier application (Rule 4,JJ(iii)}
     (81) llcsignated States (unless otherwise indicated, Jin· eve-rv
          kind(~( narional protection available): AE, ACi-. AL, Atvt Publisbcd:
          AO, AT, AU, AZ, BA, BB, BG, BH, BN, BR, BW, BY,                   with international search rt'port (Art. 21f3.J)
          BZ, CA, CH, CL, CN, CO, CR, CU, CZ, DE, DK, DM,
          DO, DZ, EC, EE, EG, ES, Fl, GB, GD, GE, GH, GM. GT,

-
-    (54) Title: SELFCTIVFLY CORRODIBLE DOWNHOLE ARTICLE AND METHOD OF USE
                                                                             (57) Abstrat~t: A selectively co1rodibie dt.nvnhole article in-
                                                                             cludes a 1novablc cylindrical 1nc1nbcr co-Jnprising a !in:t sec-
=
=                                                                            tion and an axially scparatt-'<l second section., the first :section
                                                                             con1prising a firs! 1naterial having a first galvanic activity, the
                                                                             second section cotnprising u second 1natcrial having a second

-=
=
                                                                             galvank .activity, the first galvm1ic activity being greater than
                                                                             the second, the first :section being electrically isolated fro1n

-
                                                                             the second scctjon; and a fixed n1e1nhcr dispos~d on the cyl-
                                                                             indric.1l 1neinber and configured for clectrk:al contact with the
                                                                             first or se-cond section, the fixed n1e1nbcr cntnprlsin.g an intcr-
                                                                             1nediatc material having au intcnncdiatc galvanic activity, the
                                                                             intenncdiatc galvanic activity hcing intenucdiate the first and
                                                                             second galvanic activity., the tnnvablc cylindrical 1ncn1bcr
                                                                             configunxl kw 1novcn1cnt fron1 a tirst position \.Vhcrc the l1rs1
                                                                             section is disposed and in ck."Ctrical contuct ·with the fixed
                                                                             n1e111ber and a S'-'"COnd posithn1 vvhere the second se0tion is
                                                                             disposed and in electrical c.ontact Viith 1hc fixed 111cn1bi;;r.




                                        FIG.1A




                                                                                                                                                                ECOMETAL-002057
   WO 20131122712                                                             PCT!US2013f021646


    SELECTIVELY CORRODIBLE DOWNHOLE ARTICLE AND METHOD OF USE


CROSS REFERENCE TO RELATED APPLICATIONS
        [0001] This application claims the benefit of U.S. Application No. ! 3/371788, filed
on February J3, 2012, which is incorporated herein by reference in its entirety.


BACKGROUND
        [0002] Certain downhole operations involve placement of elements in a downhole
environment, where the element performs its function, and is then removed. For example,
elements such as ball/ball seat assemblies and fracture (frac) plugs arc downhole clements
used to seal off lower zones in a borehole in order to carry out a hydraulic fracturing process
(also refcn-ed to in the art as "fracking") to break up different zones of reservoir rock. After
the fracking operation, the ball/ball scat or plugs arc then removed to allow, inter alia, fluid
flow to or from the fractured rock.
        [0003] Balls and/or ball seats, and frac plugs, can be formed of a corrodible material
so that they need not be physically removed intact from the downhole environment. In this
way, when the operation involving the ball/ball seat or frac plug is completed, the ball, ball
seat, and/or frac plug is dissolved away. Otherwise, the downhole article may have to remain
in the hole for a longer period than is necessary for the operation.
        [0004} To facilitate removal, such clements can be formed of a material that reacts
with the ambient downhole environment so that they need not be physically removed by, for
example, a mechanical operation, but instead corrode or dissolve in the downholc
environment. In order to employ dissolution or corrosion to remove downholc clements, it is
very desirable to develop downhole articles and methods of their use whereby the dissolution
or corrosion and removal of these clements may be selectively controlled.


SUMMARY
        [0005] In an exemplary embodiment, a selectively con-odible downholc article .is
disclosed. The article includes a movable cylindrical member comprising a first section and
an axially separated second section, the first section comprising a first material having a first
galvanic activity, the second section comprising a second material having a second galvanic
activity, the first galvanic activity being greater than the second galvanic activity, the first
section being electrically isolated from the second section. The article also includes a fixed
member disposed on the cylindrical member and configured for electrical contact with the
                                                 1




                                                                                                    ECOMETAL-002058
   WO 2013/122712                                                            PCT/US2013/021646


first section or the second section, the fixed member comprising an intermediate material
having an intermediate galvanic activity, the intermediate galvanic activity being
intcnncdiate the first galvanic activity and the seecmd galvanic activity, the movable
cylindrical member configured fur movement from a first position where the first section is
disposed on and in electrical contact with the fixed member and a second position where the
second section is disposed on and in electrical contact with the fixed member, wherein in the
first position, the first section is configured for selective dissolution, and wherein in the
second position, the fixed member is configured for selective dissolution.
        [0006] In another exemplary embodiment, a method of removing a selectively
corrodible downhole article is disclosed. The method includes disposing downhole a
selectively conodible downhole article, comprising: a movable cylindrical member
comprising a first section and an axially separated second section, the first section comprising
a first material having a first galvanic activity, the second section comprising a second
material having a second galvanic activity, the first galvanic activity being greater than the
second galvanic activity, the first section being electrically isolated from the second section;
and a fixed member disposed on the cylindrical member and configured for electrical contact
with the first section or the second section, the fo:ed member comprising an intermediate
material having an intermediate galvanic activity, the intermediate galvanic activity being
intermediate the first galvanic activity and the second galvanic activity, the movable
cylindrical member configured for movement from a first position where the first section is
disposed on and in electrical contact with the fixed member and a second position where the
second section is disposed on and in electrical contact with the fixed member, wherein in the
first position, the first section is configured for selective dissolution, and wherein in the
second position, the fixed member is configured for selective dissolution. The method also
includes exposing the selectively corrodible downhole article to a first wellbore fluid while
the movable cylindrical member is in the first position, wherein the first section is selectively
dissolved. The method farther includes moving the movable cylindrical member to the
second position and exposing the selectively corrodible metallic downholc article to a second
wcllbore fluid, wherein the fixed member is selectively dissolved.


BRIEF DESCRIPTION OF THE DRAWINGS
        [0007] Referring now to the drawings wherein like elements are numbered alike in
the several Figures:


                                                 2




                                                                                                   ECOMETAL-002059
   WO 2013/122712                                                            PCT/US2013/021646


        [0008] FIG. l A is a cross-sectional view of an exemplary embodiment of a
selectively co1Todible downhole article comprising a ball, ball seat and movable cylindrical
sleeve in a first position as disclosed herein;
        [0009] FIG. l Bis a cross-sectional view of the exemplary embodiment of a
selectively co1Todible downhole article of FIG. IA with the movable cylindrical sleeve in a
second position as disclosed herein;
        [0010] FIG. 2A is a cross-sectional view of an exemplary embodiment ofa
selectively co1Todible downhole article comprising a plug, plug seat and movable tubular
article in a first position as disclosed herein;
        [0011] FIG. 2B is a cross-sectional view of the exemplary embodiment ofa
selectively corrodible downho le article of FIG. 2A with the movable tubular article in a
second position as disclosed herein; and
        [0012] FIG. 3 is a flowchart of an exemplary embodiment ofa method of removing a
selectively eonodible downhole article.


DETAILED DESCRIPTION OF THE INVENTION
        [0013} Refoning to the figures, and particularly FIGS. 1-3, a method 100 of removing
a selectively co1Todible downhole article l 0 from a wellbore 70 is disclosed. The wetlbore 70
may be formed in an earth formation 2 and may include a cement easing 4. The wellborc
may also include a liner 6, which may include a plurality of metal tubulars (tubular sections)
8. The selectively corrodible downhole article JO may comprise any suitable downhole
article, including various downhole tools or components. In one embodiment, the selectively
corrodible downholc article I 0 may include a selectively CO!Todible ball 50 and ball scat 52,
such as a frac ball and complementary ball seat, or a selectively corrodible plug 60 and plug
seat 62, such as a frac plug and complementary plug seat. The article l 0 is configured for
selective dissolution in a suitable wellhore fluid 72, 74 acting as an electrolyte.
        [0014] The article 10 includes a movable member, such as a movable cylindrical
member 12, comprising a first section 14 and an axially separated second section 16. The
first section 14 comprising a first material 18 having a first galvanic activity. The second
section 16 includes a second material 20 having a second galvanic activity. The first galvanic
activity is greater than the second galvanic activity, such that it has a greater tendency to
corrode in a given wellborc fluid as an electrolyte. The first section 14 is electrically isolated
from the second section 16. Electrical isolation may be accomplished by any suitable
electrical isolator 22. A suitable electrical isolator may include any suitable electrically
                                                   3




                                                                                                 ECOMETAL-002060
   WO 2013/122712                                                            PCT/US2013/021646


insulating material, particularly an electrically insulating polymer or ceramic, or a
combination thereof.
        [0015] The article J 0 also includes a fixed member 24 disposed on the movable
cylindrical member 12 or movable cylindrical member 12 may be disposed within fixed
member 24. The movable cylindrical member 12 and fixed member 24 are both electrically
conductive. The fixed member 24 is configured for electrical contact with the first section l 4
or the second section 16, the fixed member 24 comprising an intermediate material 26 having
an intermediate galvanic activity, the intcrmcd iate galvanic activity being intermediate the
first galvanic activity and the second galvanic activity. The movable cylindrical member 12
is configured for movement from a first position 28 where the first section 14 is disposed on
and in electrical contact with the fixed member 24 and a second position 30 where the second
section 16 is disposed on and in electrical contact with the fixed member 24. ln the first
position 28. the first section 14 is configured for selective dissolution because the first
material 18 is more galvanieally active (i.e., is more reactive) than the intermediate matclial
26. In the second position, the fixed member 24 is eonfigured for selective dissolution
beeause the intermediate mateJial 26 is more galvauically active than the seeond material 20.
The first matcrial 18, intermediate material 26 and second material 20 may each be, for
example, a different metal from the galvanic series having the relative activities described
herein. The first matcJial l.8, intermediate material 26 and second material 20 contact each
other as described herein in the presence of a wellbore fluid that comprises an electrolyte,
such as for example a brine, acidizing fluid, drilling mud or the like.
        [0016] Rcfoffing to FIGS. IA and l B, the selectively corrodible article l 0 may
include a ball 50 and ball seat 52. In one embodiment, at least one of ball 50 and ball scat 52
comprise intermediate material 26. In this embodiment, while at least one of ball 50 and ball
scat 52 comprise intermediate material 26, the other of the ball 50 and ball seat 52 may
include another clcctlically conductive material that is less galvanically active than the
material intermediate material 26. For example, the ball 50 may be formed from intermediate
material, and the ball scat may be formed from a less galvanieally active material, such that
the ball 50 is configured for removal as described herein. Alternately, the ball seat 52 may be
formed from intermediate material, and the ball may be formed from a less galvanically
active material, such that the ball seat 52 is confignred for removal from the wcllbore 70 as
desclibed herein, and the ball 50 may be allowed to fall to a lower portion of the wcllbore 70.
Jn another embodiment, both the ball 50 and ball scat 52 may comprise intermediate material
26 and are configured for removal from the wellborc 70 as desclibed herein.
                                                 4




                                                                                                  ECOMETAL-002061
   WO 2013/122712                                                          PCT/US2013/021646


        [0017] Referring to FIGS. 2A and 28, the selectively corrodible article 10 may
include a plug 60, such as a frnc plug, or a plug seat 62. In one embodiment, at least one of
plug 60 and plug seat 62 comprise intermediate material 26. In this embodiment, while at
least one of plug 60 and plug seat 62 comprise intermediate material 26, the other of the plug
or plug seat 62 may include another electrically conductive material that is less galvanically
active than the material intermediate material 26. For example, the plug 60 may be formed
from intermediate material, and the plug scat 62 may be formed from a less galvanically
active material, such that the plug 60 is configured for removal as described hereiu.
Alternately, the plug seat 62 may be fonned from intermediate material, and the plug 60 may
be formed from a less galvanically active material, such that the plug seat 62 is configured for
removal from the wellbore 70 as described herein, and the plug 60 may be allowed to fall to a
lower portion of the wellborc 70. Jn another embodiment, both the plug 60 and plug scat 62
may comprise intermediate material 26 and arc configured for removal from the wcllbore 70
as described here in.
        [0018] Referring to FIGS. IA and lB, in one embodiment the movable cylindrical
member 12 may include a slidable sleeve 40 disposed within a tubular article 42 that may be
moved axially upwardly or downwardly within the wcllbore 70. In another embodiment, the
movable cylindrical member 12 may include a movable tubular article 44 that may be moved
axially upwardly or downwardly within the wellbore 70, as iHustrated in FIGS. 2A and 28.
While the movable cylindrical member 12 is illustrated in FIGS. 2A and 2B with the first
section 14 uphole (closer to the surface) from the second section 16 (FIG. 2A), sueh that the
movable member 12 is moved uphole (FIGS. 1B and 2B) in accordance with method JOO, as
described herein, it will be understood that the positions of the first section 14 and the second
section 16 may be reversed, such that the first section J 4 is downholc (farther from the
surface) from the second section 16, such that the movable member 12 is moved downholc in
accordance with method JOO, as described herein and iJlustratcd in FIGS. IA and JB.
        [0019] Referring to FIGS. IA and l B, in one embodiment the slidablc sleeve 40
includes a first section 14 having a shape, such as the shape of a cylindrical ring or hollow
cylinder, which is configured to abut the lower surface of the ball scat 52 in intimate touching
contact sufficient to establish electrical contact between them for the purposes described
herein. First section 14 formed from first material 18 is attached proximate a lower end of an
electrical isolator 22 that may have any suitable shape, such as a hollow cylindrical shape,
and is slidably disposed within the central bore of ball scat 52 and configured to move from
first position 28 (FIG. IA) to second position 30 (FIG. lB). Slidablc sleeve 40 also includes
                                               5




                                                                                                 ECOMETAL-002062
   WO 2013/122712                                                             PCT/US2013/021646


a second section l 6 having a shape, such as the shape of a hollow frustoconica! disk, which is
configured to sealing engage the upper seating surface of the ball seat 52 in intimate touching
and sealing contact sufficient to establish electrical contact and sealing contact between them
for the purposes described herein. Second section 16 furmed from second material 20 is
attached proximate an upper end of the electrical isolator 22. In the first position 28, the
second section 16 is electrically isolated from the ball seat 52 in the presence of first wellborc
fluid 72 that is configured to act as an electrolyte and first section 14 is in electrical contact
with the ball seat. As described herein, the first material 18 is configured to be more
galvanically active in the electrolyte than the intermediate material 26 of the ball seat 52,
such that the ball seat is protected from corrosion in first position 28, and first material is
configured to be selectively corroded or dissolved in the first fluid 72. First position 28 may,
for example, represent preparation and configuration of a section of the wellbore for a
completion operation. The first section 14 may be biased against the ball seat 52 by a bias
member, such as, for example, bias spring 31. Bias spring 31 may be configured for eventual
removal by an appropriate wellbore fluid, such as second wellbore fluid 74, or may be
configured such that its presence in the wellbore does not substantially interfere with the
intended wellbore operations. Once the wellbore has been configured, it may be desirable to
perform an operation such as fracturing by insertion of a ball 50 in first wellbore fluid 72
(FJG. JA) and pressurization ofa second wellbore fluid 74 that is also configured to act as an
electrolyte as shown in FIG. JB. Pressurization of the second fluid 74 drives the ball 50 into
the second section 16 thereby causing the slidable sleeve 40 to slide to second position 30
where the second section is in intimate electrical contact with the surface of ball seat 52 such
that the wellbore operation may be performed in the pressurized portion of the wellbore
above the seal formed between ball 50, second section 16 and ball seat 52. The first section
14 moves out of electrical contact with the ball seat 52 and ceases to provide galvanic
protection afforded in the first position 28. .In the second position 30, the intermediate
material of the ball seat 52 and/or ball 50, for example, is more galvanically active than the
second material 20 of the second section 16, thereby causing the ball seat 52 and/or ball 50 to
corrode or dissolve in preparation for its eventual removal from the wellbore. The absolute
and relative galvanic activity of intermediate material 26 and second material 20 may be
selected to establish a predetermined time interval for performing the desired wellbore
operation such as fracturing, including a predetermined interval fur removal of the ball scat
52 and/or ball 50, as described herein. Since the ball scat 52 is supporting the ball 50 and
slidable sleeve 40, it will be understood that its corrosion or dissolntion will cause the ball 50
                                                  6




                                                                                                     ECOMETAL-002063
   WO 2013/122712                                                           PCT/US2013/021646


and slidable sleeve 40 to be removed from the location shown in the wellbore, such as by
falling to a lower portion of the wellbore, such as the bottom of the wellbore.
       [0020] The first material 18 may, for example, comprise any suitable eoffodible, high
reactivity metal. In one embodiment, the first material is magnesium, which is anodic with
respect to the intermediate material 26 and second material 20. The first material 18 may
includes any material suitable for use in a downhole environment, provided the first material
18 is more galvanically active in the downholc environment relative to the intermediate
material 26 and second material 20. In particular, first material 18 may be selected from the
materials described herein for use as intermediate material 26, so long as the first material 18
is selected to be more galvanically active than the intermediate material 26.
       [0021 J The intermediate material 26 may, for example, comprise a corrodible,
intermediate reactivity metal. In one embodiment, the intermediate material 26 comprises
magnesium, aluminum, manganese or zinc, or an alloy thereof, or a combination comp1ising
at least one of the foregoing. Magnesium alloys include any such alloy which is coffodiblc in
a corrosive environment including those typically encountered downholc, such as an aqueous
environment which includes salt (i.e., brine), or an acidic or conusivc agent such as hydrogen
sulfide, hydrochloric acid, or other such corrosive agents. Magnesium alloys suitable for use
include alloys of magnesium with aluminum (Al), cadmium (Cd), calcium (Ca), cobalt (Co),
copper (Cu), iron (Fe), manganese (Mn), nickel (Ni), silicon (Si), silver (Ag), strontium (Sr),
thorium (Th), zinc (Zn), or zirconium (Zr), or a combination comprising at least one of these
clements. Particularly useful alloys can be prepared from magnesium alloy particles
including those prepared from magnesium alloyed with Al, Ni, W, Co, Cu, Fe, or other
metals. Alloying or trace clements can be included in vaiying amounts to adjust the
corrosion rate of the magnesium. For example, four of these clements (cadmium, calcium,
silver, and zinc) have to mild-to-moderate accelerating effects on corrosion rates, whereas
four others (copper, cobalt, iron, and nickel) have a still greater accelerating effect on
coffosion. Exemplary commercially available magnesium alloys which include different
comhinations of the above alloying elements to achieve different degrees of corrosion
resistance include, but are not limited to, fur example, those alloyed with aluminum,
strontium, and manganese such as AJ62, AJ50x, AJ51 x, and AJ52x alloys, and those alloyed
with aluminum, zinc, and manganese which include AZ91A-E alloys.
       [0022] It will be appreciated that alloys haviug corrosion rates greater than those of
the above exemplary alloys arc contemplated as being useful herein. For example, nickel has
been found to be useful in decreasing the con-osion resistance (i.e., increasing the eoffosion
                                                7




                                                                                                  ECOMETAL-002064
   WO 2013/122712                                                           PCT/US2013/021646


rate) of magnesium alloys when included in amounts less than or equal to about 0.5 wt%,
specifically less than or equal to about 0.4 wt%, and more specifically less than or equal to
about 0.3 wt%, to provide a useful eorrosion rate for the corrodible downhole article. The
above magnesium alloys are useful for forming the intermediate material 26, and may be
formed into the desired shape and size by casting, forging and machining.
        [0023} In one embodiment, powders of magnesium or the magnesium alloys
described arc useful for forming the fixed member 24 as a powder compact. The magnesium
alloy powder generally has a particle size of from about 50 to about 250 micrometers (~im),
and more specifically about 60 to about 140 ,urn. The powder may be further coated using a
method such as chemical vapor deposition, anodization or the like, or admixed by physical
method such as cryo-milling, ball milling, or the like, with a metal or metal oxide, nitride or
carbide, such as Al, Ni, W, Co, Cu or Fe, or oxides, nitrides or carbides thereof, or an alloy
thereof, or a combination thereof. The coatings may have any suitable thickness, including
nanoscalc coatings having an average thickness of about 5 nm to about 2500 nm. Such
coated powders arc refc1Ted to herein as controlled electrolytic materials (CEM). The CEM
is then molded or compressed into the desired shape by, for example, cold compression or
pressing using an isostatic press at about 40 to about 80 ksi (about 275 to about 550 MPa),
followed by extrusion, forging, or sintcring, or machining, to provide a core having the
desired shape and dimensions. The CEM materials may include the cellular nanomatrix
materials formed from the powder materials described, for example, in commonly assigned,
co-pending US Application Serial Nnmbcr 12/633,682 filed on December 8, 2009; US
Application Serial Number 13/220,824 filed on August 30, 2011; US Application Serial
Number 13/220,832 filed on August 30, 2011; and US Application Serial Number
131220,822 filed on August 30, 201 I, which arc incorporated herein by reference in their
entirety.
        [0024] It will be understood that the magnesium alloy or CEM, may thus have any
corrosion rate necessary to achieve the desired performance of the article. In a specific
embodiment, the magnesium alloy or CEM used to form the fixed member 24 has a corrosion
rate of about 0.1 to about ! 50 mg/cm2/hour, specifically about 1 to about 15 mg/cm 2/hour
using aqueous 3 wt% KCI at 200"F (93"C).
        [0025] The second material 20 is, in an embodiment, any material that is galvanically
less active (having a lower reactivity than the first material J 8 and intermediate material 26),
based on, for example, the saltwater galvanic series. The second material 20 may include a


                                                8




                                                                                                    ECOMETAL-002065
   WO 2013/122712                                                             PCT/US2013/021646


lower reactivity metal such as various grades of steels, tungsten, chromium, nickel, copper,
cobalt, iron, or an alloy thereof, or a combination comprising at least one of the foregoing. In
one embodiment, the second material 20 may be substantially non-corrodible or inert in the
downhole environment. In another embodiment, the second material 20 may be resistant to
corrosion by a corrosive material. As used herein, "resistant" means the second material is
not etched or corroded by any corrosive downhole conditions encountered (i.e., brine,
hydrogen sulfide, etc., at pressures greater than atmospheric pressure, and at temperatures in
excess of SO"C), or any wellbore 70 fluid used in eoqjunction with the articles or methods
described herein.
        [0026) By selecting the reactivity of the first and second materials to have a greater or
lesser difference in their corrosion potcntial.s, the higher reactivity material (e.g., high
reactivity metal) corrodes at a faster or slower rate, respectively. Generally, for metals in the
galvanic series, the order of metals, from more noble (i.e., less active and more cathodic) to
less noble (i.e., more active and more anodic) includes for example steel, tungsten,
chromium, nickel, cobalt, copper, iron, aluminum, zinc, and magnesium.
        [0027] When the dissimilar metal combinations described herein are brought into
electrical contact in the presence of an electrolyte, an electrochemical potential is generated
between the anodic, more galvanically active material and the cathodic, less galvanically
active material. The greater the difference in corrosion potential bctvv·een the dissimilar
metals, the greater the electrical potential generated. In such an arrangement, the cathodic
material is protected from c01wsion by the anodic material, where the anodic material
corrodes as a sacrificial anode. Corrosion of the fixed member 24, for example, in brines and
other electrolytes can be controlled (eliminated or substantially reduced) when it is in the first
position where it is in electrical contact with the more active first section 14. Electrically
coupling the anodic material and the cathodic material with an electrolyte also produces an
electrical potential that may also be used to power a downholc device, such as, for example, a
device for downhole signaling or sensing.
        [0028] Referring to FIG. 3, the selectively corrodible article I 0 may be used as
disclosed herein, and more paiiicularly may be used in accordance with a method J 00 of
removing a selectively corrodible downhole article 10. The method 100 includes disposing
110 downhole a selectively corrodible downholc article I 0, as described herein. The method
100 also includes exposing 120 the selectively corrodible down hole article to a first wellbore
fluid 72 while the movable cylindrical member is in the first position, wherein the first
section is selectively dissolved. The method 100 farther includes moving 130 the movable
                                                 9




                                                                                                    ECOMETAL-002066
   WO 2013/122712                                                             PCT/US2013/021646


cylindrical member to the second position. The method 100 then includes exposing 140 the
selectively cotTodible metallic downhole article to a second wellbore 74 fluid, wherein the
fixed member is selectively dissolved.
        [0029] Disposing 110 the selectively cotTodible downhole article l 0 downhole may
be accomplished in any suitable manner, including delivery downholc by use of a wirclinc,
slick line, tubular string or the like. The movable cylindrical member I2 and fixed member
24 may be disposed downholc as individual components, or together as part of an assembly.
Whether as part of the installation or afterwards, the movable cylindrical member 12 is
placed in the first position 28 where the first section 14 is disposed on and in cl.ectrical
contact with the fixed member 24.
        [0030} Once the first section 14 is disposed on and in electrical contact with the fixed
member 24, the method 100 also includes exposing 120 the selectively cotTodible downholc
article to a first wcllbore fluid 72 while the movable cylindrical member is in the first
position, wherein the first section is selectively dissolved. The first wellbore fluid 72 may
include an aqueous or non-aqueous electrolyte, depending on the application and
controllability of ambient conditions. In the dmvnhole environment, controlling the ambient
conditions to exclude moisture is not practical, and hence, under such conditions, the
electrolyte is generally an aqueous electrolyte. Aqueous electrolytes may include water or a
salt dissolved in water, such as a brine, or an acid, or a combination comprising at least one
of the furegoing. Exposing 120 the selectively corrodible downhole article 10 to a first
wellborc fluid 72 may include performing a downhole operation, such as a fracking, for
example, During exposing 120, the movable cylindrical member 12 is in the first position 28
where the first section 14 is disposed on and in electrical contact with the fixed member 24.
In the first position 28, the more galvanically active first material J 8 of the first section 14
acts as an anode and is selectively dissolved or cotTodcd while the less galvanically active
intermediate material 26 of the fixed member 24 acts as a cathode and is selectively protected
from dissolution or cotTosion. The movable cylindrical member 12, particularly the first
section 14, and the fixed member 24 may be designed for the wellbore operation for which
they arc to be used to provide sufficient material for the dissolution or corrosion that occurs
during the downhole operation that is to be performed.
        [0031] The method 100 farther includes moving 130 the movable cylindrical member
12 to the second position 30. In the second position 30, the second section 16 is disposed on
and in electrical contact with the fixed member 24. In the second position 30, the fixed
member 24 is configured for selective dissolution because the intermediate material 26 is
                                                 10




                                                                                                    ECOMETAL-002067
   WO 2013/122712                                                            PCT/US2013/021646


more galvanically active than the second material 20. In the second position 30, the more
galvanically active intermediate material 26 of the fixed member 24 acts as an anode and is
selectively dissolved or corroded while the less galvanically active second material 20 of the
second section 16 acts as a cathode and is selectively protected from dissolution or corrosion.
The frn.ed member 24 and intermediate material 26 may also be selected and designed for the
wcllborc operation for which they arc to be used, such as to provide rapid dissolution or
corrosion and removal from the wctlborc 70. Removing the fixed member 24 may, for
example, be used to open the wcllborc for a subsequent wcllborc operation, such as a
completion or production operation.
        [0032] The method 100 then includes exposing 140 the selectively corrodible metallic
downholc article 10 to a second wcllborc 74 fluid, wherein the fixed member 24 is selectively
dissolved. This may also include the selective dissolution of other members, such as the ball
50 or plug 60, as described herein. The second wellbore fluid may be the same wcllbore fluid
as the first wellbore fluid 72. Alternately, the second wcllborc fluid 74 and first wellborc
fluid 72 may be different wellbore fluids.
        [0033] All ranges disclosed herein are inclusive of the endpoints, and the endpoints
arc independently combinable with each other. The suffix "(s)" as used herein is intended to
include both the singular and the plural of the term that it modifies, thereby including at least
one of that term (e.g., the colorant(s) includes at least one colorants). "Optional" or
"optionally" means that the subsequently described event or circumstance can or carmot
occur, and that the description includes i.nstanccs where the event occurs and instances where
it does not. As used herein, "combination" is inclusive of blends, mixtures, alloys, reaction
products, and the like. All references arc incorporated herein by reference.
        [0034] The use of the terms "a" and "an" and "the" and similar referents in the
context of describing the invention (especially in the context of the following claims) are to
be construed to cover both the singular and the plural, unless otherwise indicated herein or
clearly contradicted by context. Further, it should forther be noted that the terms "first,"
"second," and the like herein do not denote any order, quantity, or importance, but rather arc
used to distinguish one clement from another. The modifier "about" used in connection with
a quantity is inclusive of the stated value and has the mcani11g dictated by the context (e.g., it
includes the degree of error a55ociated with measurement of the particular quantity).
        [0035] While one or more embodiments have been shown and described,
modifications and substitutions may be made thereto without departing from the spirit and


                                                ll




                                                                                                     ECOMETAL-002068
   WO 2013/122712                                                        PCT/US2013/021646


scope of the invention. Accordingly, it is to be understood that the present invention has been
described by way of illustrations and not limitation.




                                               12




                                                                                              ECOMETAL-002069
   WO 2013/122712                                                              PCT/US2013/021646


CLAIMS
           I.   A selectively con-odible downhole article, comprising:
           a movable cylindrical member comprising a frrst section and an axially separated
second section, the first section comprising a first material having a first galvanic activity, the
second section comprising a second material having a second galvanic activity, the first
galvanic activity being greater than the second galvanic activity, the first section being
electrically isolated from the second section; and
           a fixed member disposed on the cylindrical member and configured for electrical
contact with the first section or the second section, the fixed member comprising an
intermediate material having an intermediate galvanic activity, the intermed.iate galvanic
activity being intermediate the first galvanic activity and the second galvanic activity, the
movable cylindrical member configured for movement from a first position where the first
section is disposed on and in electrical contact with the fixed member and a second position
where the second section is disposed on and in electrical contact with the fixed member,
wherein in the first position, the first section is configured for selective dissolution, and
wherein in the second position, the fixed member is configured for selective dissolution.
           2.   The article of claim J, wherein the movable member comprises a movable tubular
article.
           3.   The article of claim l, wherein the movable member comprises a slidable sleeve
disposed within a tubular a1ticlc.
           4.   The article of claim 1, wherein the first material comprises magnesium.
           5.   The aiticlc of claim l, wherein the second material comprises steel, tungsten,
chromium, nickel, copper, cobalt, iron, or an alloy thereof, or a combination comprising at
least one of the foregoing.
           6.   The article of claim 1, wherein the intermediate material comprises magnesium,
aluminum, manganese or zinc, or an alloy thereof, or a combination comprising at least one
of the foregoing.
           7.   The a1ticle of claim t, wherein the first section comprises a controlled electrolytic
material.
           8.   The aiticle of claim 1, wherein the fixed member comprises a controlled
electrolytic material.
           9.   The article of claim 1, wherein the fixed member comprises a ball or ball seat.
           10. The article of claim l, wherein the fixed member comprises a plug or plug seat.
           11. A method ofremoving a selectively corrodible downhole article, comprising:
                                                   13




                                                                                                    ECOMETAL-002070
   WO 2013/122712                                                            PCT/US2013/021646


           disposing downhole a seleetively corrodible downhole article, comprising: a movable
cylindrieal member comprising a first section and an axially separated second section, the
first section comprising a first material having a first galvanic activity, the second section
comprising a second material having a second galvanic activity, the first galvanic activity
being greater than the second galvanic activity, the first section being electrically isolated
from the second section; and a fixed member d isposcd on the cylindrical member and
configured for electrical contact with the first section or the second section, the fixed member
comprising an intermediate material having an intermediate galvanic activity, the
intermediate galvanic activity being inte1mcdiate the first galvanic activity and the second
galvanic activity, the movable cylindrical member configured for movement from a first
position where the first section is disposed on and in electrical contact with the fixed member
and a second position where the second section is disposed on and in electrical contaet with
the fixed member, wherein in the first position, the first section is configured for selective
dissolution, and wherein in the second position, the fixed member is configured for selective
dissolution;
           exposing the selectively corrodible downho!e article to a first weHbore fluid while the
movable cylindrical member is in the first position, wherein the first section is selectively
dissolved;
           moving the movable cylindrical member to the second position; and
           exposing the selectively corrodible metallic downhole article to a second wellbore
fluid, wherein the fixed member is selectively dissolved.
           12. The method of claim 11, wherein the fixed member is selectively dissolved
sufficiently to remove it from the selectively corrodible downhole m1icle.
           13. The method of claim 1 l, wherein the first wellborc fluid and the second wellbore
fluid are the same fluid.
           14. The method of claim JI, wherein the firstwellbore fluid and the second wellbore
fluid are different fluids.
           15. The article of claim J, wherein the movable member comprises a movable tubular
artiele.
           16. The mticle of claim 1, wherein the movable member eomprises a slid able sleeve
dispose on or within a tubular article.
           17. The article of claim l, wherein the first material comprises magnesium.




                                                  14




                                                                                                 ECOMETAL-002071
   WO 2013/122712                                                          PCT/US2013/021646


        18. The article of claim I, wherein the second material comprises steel, tungsten,
chromium, nickel, copper, cobalt, iron, or an alloy thereof, or a combination comprising at
least one of the foregoing.
        19. The article of claim 1, wherein the intermediate material comprises magnesium,
aluminum, manganese or zinc, or an alloy thereof, or a combination comprising at least one
of the foregoing.
        20. The article of claim 1, wherein the first section comprises a controlled electrolytic
material.
        21. The article of claim I, wherein the fixed member comprises a controlled
electrolytic material.
        22. The article of claim 1, wherein the fixed member comprises a ball or ball scat.
        23. The article of claim 1, wherein the fixed member comprises a plug or plug scat.




                                               15




                                                                                                ECOMETAL-002072
 WO 2013/122712             PCT/US2013/021646


                   1/5




     r
42
     40




                  FIG. 1A




                                                ECOMETAL-002073
 WO 2013/122712             PCT/US2013/021646


                   215




     r                                50
                                      52
                                      12, 30
                                      24
42
                                      22
           16
     40   20                          18
                                      14
          26
                                      4
                                      31

                                     ·6
                                      8


                  FIG. 18




                                                ECOMETAL-002074
WO 2013/122712                    PCT/US2013/021646


                         3/5




                 10~

                   60

    (




    l
                        FIG. 2A




                                                      ECOMETAL-002075
WO 2013/122712               PCT/US2013/021646


                  415




                 F~G.   28




                                                 ECOMETAL-002076
WO 2013/122712                                              PCT/US2013/021646


                                     5/5




           110!'-,
            Disposing Selectively Corrodible Article Downhole

           120,
                 -                    l
            Exposing Downhole Article to First WeHbore Fluid

           130·,                      l
             Moving the Movable Cylindrical Member to the
                          Second Position
           140,                       l
                     Exposing Down hole Article to Second
                               Wellbore Fluid

                                   FIG. 3




                                                                                ECOMETAL-002077
                              INTERNATIONAL SEARCH REPORT                                                                  International application -No,
                                                                                                                             PCT/US2013/021646
 A.          CLASSIFICATION OF SUBJECT MATTER

  E21B 34/08(2006.0J)i, E21B 43/12(2006.0J)i

.According to International      Pak~nt   C!as;;:ification (!PC) or to both national clnssification and IPC
 ll.         FIELDS SEARCHED
 Mini1num docun1cntation scan:-hcd \dasslfi..:ation 8yt:ttcm fr>llowcd h:y classification s.·y·1nbols)
  lPC; E21B 34/0-8: E21B 34-·\l6: E2IB J6-i1J4; C22C :.>JiOO; E21D 41if){); E2JB                33/13~   E21H 29J)0; C22C 2 liOO


 Docun1cntation searched other than minimum docun1cntation to the extent that such dooumcnb arc included in the fields searched
 Korean utility models and npplications for utility· n1odel~
 .Japanese ntility tno<lds and ap_rlication;.i for uti!1ty rnodels

 Electronic data base consulted during the international s<.·arcb (narnt~ of data base and, where practieab]e, search !crrn::i- used)
  eK()'MPASS{KlPC) internal) & Kcy·words: corrodible <lo•vnhok article, tnovuble cylindri<.~al tncmber, fixed n1ctllbcr, galvanic activity,
  and weHhore fluid

 C.     DOCUMENTS CONSIDERED TO BE RELEVANT

  Category*               Citntion of doc.umcnt, '.vith indicatioti,, v.-here appropriate. of the relevant         paornagc~                       Rdevunt to c!airn No.

                      US 2008-0066924 /\l Z':'A~;·G XU) 20 Milrch 2008
                      SPe paragr:-iphs [CX)27J-!0028I, [U:t3Ed and figurPs I-·.-L

        i\            US 2007"-0'.181224 Al ZMA'.\CEL P. MARYA et al.) OH August 2007
                      Sei:" paragr:ciphs [DOSG]-[00571 .r1nd figures 2A-2B,

                      US 20.10-0'.'Jf_M510 A1    CK!~V1N    C. HOLM2S) '.'.G November ?,010                                                                   1-23
                      See paragraphs       roo21.1-roo22J       t~nd   figurP 5.

                      CS 5607017 A (STEVE OWE'.'iS et al.) 04 March 1997
                      SeP' columi: 2, line ~\7 -- ('Olumn J, line 27 and figur(' 2.

        ii            US 547998t~ A (J()HN C GANO et r.tl.) 02 .7anuary 199f)
                      Se':- columr:: G, l. ines 24-.:.:.(; and figure lf.L




                                                                                              0      Sc<: patent fon1ily annex.

                                                                                      "T" later document published after the intcnmtionat filing dak or priority
"A"    do..::urn~ni            g(m,;;ral state of the art which ls not c.,:msidered        date and. not. in contlict wjth tllc appli~'.ati<m but cited to undcr);t<md
     to be ofpartlcufor rdev:m..:c                                                         th'C principk or theory underlying the iuventinn
''E" e•wlier uppli..:ation or patvnt bm published on or after the international       ";\" document of particuktr reh.w;mce; the claim.:'d invention cannot l:te
     filing dat.:                                                                          cunsidcrnd novel or cannot he cn-n~id-ercd to involve an inventiYc
"L" dot.'.tmient ·~vhich may thrmv do-ubt~ nn priority daim(s) or which is                 sk»p wh.:n the document is tnkcn altmc
     i..~ikd to establish th~ puhlkation date of dtation or other                     ")'" documcntof particularrckvrulC'c~ thedainwdinv,c,ntion camiot he
     Jipccia! reason (as specified)                                                       c•m-si.J<:rcd to involve an inventive <;iep v..'h>.'11. tho;, dncmn..:;nt is
"O" drn..~1ma1I rcfening in an oral dis.dos.urn. U\;¢., cxhibilion or of.her              C<)ff).b.\ned wiili <,).Ile \)f mor.;; otlwr ~w:h do~·timenl.s,su.;:h c~mll>inat.ion
                                                                                          being ~JbvJ.)uS "to a ~r~on flkilled in !h~ art
"'P"   do,,;umcnt published prior t-o the international filing dafo but fak"r         "&" d~.\.:tunent nwmbcr of the same paknt family
       than tl1c- pri<xity date claimed

I)a1e of the adunl cnn1p!etion of the iuti:rna1iom1l search                           l)aic ofrnui!ing of the intc!'nationa! search report

                 29 April 21)13 (29.1)4.2013)                                                         29 April 2013 (29.04.2013)
 Nru11<.~   and inailing addreRs of the ISAiKR                                        .l\uthorizcd officer



 G
                  Korean lnid!cc-tua1 Property ()fficc
                  !_89 c.·<h.congsa-ro, Sco-gu. ~)acjcon Mc1Topolitan                      Cl-iOJ,   ~ang   Won
                  Ctty,302-701, Repuhlicol Koren
 Facsi1ni!c No. 82-42-472-7140                                                        Tt:kphonc No.         82-42-481-829 l
Form PCT-'ISA. 12 I0 (second sheet) (July 2009)




                                                                                                                                                                         ECOMETAL-002078
                  INTERNATIONAL SEARCH REPORT                                          ln!crnutional applicatlon No.
                         Infonnation on patent familv   n1c1nb~rs
                                                                                      l PCT/US20I3/021646
          Patent docmncnt                       Publication         Patent Htmily                     Publication
          cited in search report                dn1e                rnen1hcr(s'j                      date




          US 2008-0066924 A1                    20.03.2008          AU 2007-297417 A1                 27.03.2008
                                                                    CA 2663534 A1                     27.03.2008
                                                                    CA 2663534 C                      03.01.2012
                                                                    GB 0905266 DO                     13.05.2009
                                                                    GB 2457603 A                      26.08.2009
                                                                    GB 2457603 B                      27.04.2011
                                                                    us 7464764 82                     16. 12.2008
                                                                    WO 2008-036575 A1                 27.03.2008

          US 2CX)7-0181224 A1                   09.08.2007          BR    PI0700810 A                 13.11.2007
                                                                    CA    2566221 A1                  08. 12.2005
                                                                    CA    2573471 I\ 1                09.08.2007
                                                                    CA    2661887 JI, 1               20.03.2008
                                                                    CA    2689577 A1                  31. 12.2008
                                                                    C,\   2705321 A1                  22.05.2009
                                                                    GA    2775754 A1                  07.04.2011
                                                                    CN    101311495 A                 26. 11.2008
                                                                    CN    101311495 CO                26. 11.2008
                                                                    CN    101338652 A                 07.01.2009
                                                                    CN    101910547 A                 08. 12.2010
                                                                    CN    1993533 A                   04.07.2007
                                                                    CN    1993533 CO                  04.07.2007
                                                                    EP    175''3934 A1                21. 02. 20'.)7
                                                                    EP    17539~l4 B1                 09.06.2010
                                                                    EP    1753934 88                  29.09.2010
                                                                    EP    2067026 A1                  10.06.2009
                                                                    EP    2097608 A1                  09.09.2009
                                                                    EP    2097608 B1                  23. 11.2011
                                                                    EP    2097609 JI. 1               09.09.2009
                                                                    EP    2097609 81                  22.08.2012
                                                                    GB    0700919 DO                  28.02.2007
                                                                    GB    2435046 A                   15.08.2007
                                                                    GB    2435046 8                   07.04.2010
                                                                    GB    2459368 A                   28. 10.2009
                                                                    GB    2463814 ~,                  31.03.2010
                                                                    GB    2467090 A                   21,(J!' 2010
                                                                    Gfl   ?470503 A                   ?4. 11 '?010
                                                                    JP    2008-501078 A               17.01.2008
                                                                    JP    4764875 82                  07.09.2011
                                                                    MO    20070710 A                  10.08.2007
                                                                    US    2005·o.{)263281 A1          01. 12.2005
                                                                    US    2008-0008562 A1             10. 01. 2CiOB
                                                                    US    2008-0053652 A1             OG.03.2008
                                                                    US    20!)8-()()66920 A1          20.03.2008
                                                                    US    2008-0066963 Al             20.03.2008
                                                                    US    2008·{)()69301 A1           20.03.2008
                                                                    US    2008-0069307 AI             20.03.2008
                                                                    US    2008-0073077 A1             27.03.2008
                                                                    us    2008-0105438 ,, 1           08.05.2008



Fonn PCTJlSA ·'210 (patent family n.nncx) (July 2009)




                                                                                                                       ECOMETAL-002079
                 INTERNATIONAL SEARCH REPORT                                       ln!crnutional applicatlon No.
                         InfOrmation on patent fan1ilv 1ne1nb0rs
                                                                                   l PCT/US20I3/021646
          Patent document                        Publication       Patent Htmily                  Publication
          cited in search report                 dale              rnen1hcr(s'j                   date



                                                                   US 2008-0152080 A1             26.06.2008
                                                                   US 2009--0151936 A 1           18.06.2009
                                                                   US 2009-0218105 A 1            03.09.2009
                                                                   LIS 20I0-0018703 A 1           28.01.2010
                                                                   US 201()-0084132 A1            08.04.2010
                                                                   US 20 ln-0089571 A 1           15.04.2010
                                                                   US 2011-0048743 A1             0'.l.03.2011
                                                                   US 2011-0087889 Al             24.03.2011
                                                                   US 2011-0253393 A1             20. 10.2011
                                                                   US 2012-080189 Al              05.04.2012
                                                                   us 7542543 82                  02.00.2009
                                                                   us 7617873 82                  17. 1 L2C()9
                                                                   us 7639781 82                  29. 12.2009
                                                                   us 7647980 82                  19.01.2010
                                                                   us 7837427 82                  23.11.2010
                                                                   US 7874366 B2                  25.01.2011
                                                                   us 8211247 82                  03.07.2012
                                                                   us 8220554 82                  17.07.2012
                                                                   WO 2005-116388 A 1             08. 12.2005
                                                                   WO 2008-026148 A1              06,03.2008
                                                                   WO 2008-032265 A1              20.03.2008
                                                                   WO 2008-081402 A1              10.07.20'.lS
                                                                   WO 2008-081404 A 1             10.07.2008
                                                                   WO 2009-001253 Al              31. 12.2008
                                                                   WO 2009-064662 A1              22.05.2C09
                                                                   WO 201 Hl4 1390 f,2            07.04.2011

          US 2010-0294510 A1                    25. 11.2010        AU 201()-249969 A1             03.11.2011
                                                                   AU 201()-249969 A1             25.11.2010
                                                                   CA 2762070 A1                  25. 11.2010
                                                                   GB 201117902 DO                30.11.2011
                                                                   GB 2482621 A                   08.02.2012
                                                                   NO 20111603 A                  22.11.2011
                                                                   us 8413727 82                  09.04.2013
                                                                   WO 201n-135115 A2              25.11.2010
                                                                   WO 201()-135115 A3             24.03.2011

          US   5007017    A                     04.iXL 19fl7       NonH

          US 5479986 A                          02.01. 1996        AU   1996-70622 82             04,05.2000
                                                                   AU   1996-71933 82             07. 10. 1999
                                                                   CA   2190929 C                 15.01.2002
                                                                   CA   2190932 0                 25.02.2003
                                                                   CA   2227642 C                 26.11.2002
                                                                   EP   0681087 A2                08. 1 L 1995
                                                                   EP   0681087 A3                02. 07. 1997
                                                                   EP   0681087 81                06.09.2000
                                                                   EP   077580'3 A2               28.05. 1997
                                                                   EP   0775803 A3                17. 10.2001
                                                                   EP   0775804 ,o.z              28. 05. 1997




Form PCT/fS,J\:21.0 {pa1ent family anocs) (July 2009)




                                                                                                                   ECOMETAL-002080
                  INTERNATIONAL SEARCH REPORT                                           International application No.
                        fnfonnatlon on patent fan1ilv 1nc1nbcrs
                                                                                         PCT/US2013/021646

         Patent docun1ent                       Publication       Patent fan1ily                       Publication
         cited in search report                 date              men1ber(s)                           date



                                                                  EP   0775804     A3                  17. 10.2001
                                                                  EP   0855491     A2                  29.07. 1998
                                                                  EP   0855491     A3                  18. 10.2000
                                                                  US   5685372     A                   11. 11. 1997
                                                                  US   5765641     A                   16. 06. 1998
                                                                  US   5826661     A                   27. 10. 1998
                                                                  US   5947205     A                   07.09. 1999
                                                                  US   6026903     A                   22.02.2000
                                                                  US   6119783     A                   19.09.2000




Form PCT/lSA/210(patent family annex) (July 2009)




                                                                                                                        ECOMETAL-002081
                  (12) INTERNATIONAL APPLICATION PUBLISHED UNDER THE PATENT COOPERATION TREATY (l'Cl')
                  (l<J) World Intellectual Propcrry·
                            Organization
                          International Ilurcau                         ~                      Illll lialll 11111111 ~1111111111111111111111111111 ~11111111 Elll 1111111111111111111111111111

               (43) International Publication Date
                  17 October 2013 (17.I0.2013)
                                                                    ~
                                                                   WIPOI PCT
                                                                                                          (10) International Publication Number
                                                                                                               WO 2013/154634 A2

           (.51) International Patent ClassUicadon:                                            DO, DZ, EC, EE, LG, ES, Fl, GB, GD, GE, GH, GM, GT,
                 B22f' 9122 (2W6.01)        B12f' 31112 (2006.01)                              HN, !IR, HU, ID, fL, IN, IS, JP, KE, KG, KM, KN, KP,
                 B22F 11112 (2006.01)                                                          KR, KZ, LA, LC, LK, LR, LS, LT, LU, LY, MA, MD,
                                                                                               ME, MG, MK, MN, MW, MX, MY, MZ, NA, NG, Nf,
           (21) htternatlonal Application Number:                                              NO, NZ, OM, PA, PE, PG, PH, PL, PT, QA, RO, RS, RU,
                                                             PCT!US20l 3/021647                RW, SC, SD, SE, SG, SK, SL, SM, ST, SV, SY, TH, TJ,
           f22) International J~iliug J)atc:                                                   TM, TN, TR, TT, TZ, UA, UG, US, UZ, VC, VN, ZA,
                                                   16 January 2013 (I liJll.2013)              ZM,ZW.

           (25) Filing Languaj!c:                             English (84) Designated States (unless otherwise indicared, fbr every«
                                                                           kind fll regional protection aFtlilable): A_RfPO (BW, GH,
           (26') Publication Language:                        English      GM, KE, LR, LS, MW, MZ, NA, RW, SD, SL, SZ, TZ,
           (30.) Priority Data:                                            UG, ZM, ZW), Eurasian (AM, AZ, BY, KG, KZ, RU, TJ,
                 13/397,492     15 Febnw.ry 2012 (15.02.2012)     US       TM), Europc:m (AL, AT, BE, BG, CH, CY, CZ, DE, DK,
                                                                           EE, ES, Fl, FR, GB, GR, HR, HU, IE, IS, IT, LT, LU, LV,
           (71) Applicant: BAKER ill.JGHF:S I:'i/CORPORATF:D               MC, MK, MT, NL, NO, PL, PT, RO, RS, SE, Sl, SK, SM,
                 [US/US]: P.O. Box 4740, Houston, Texas 772 l!J-4740       TR), OAP! (BF', BJ, CF, CG, Cl, CM, GA, ON, GQ, OW,
                 (US).                                                     ML, MR, NE, SN, TD, TG).
           (72)   Inventors; and                                                        J)eclarations under Rule 4.17:
           (71)    Applicants MAZYAR. 01<'!!, A. [UNUS]; 12410 W
                                                                                               as to applicant's entitlement tr;                  app~rJhr        and he granted a
                  Little );"i'Jrk Road, Houston, Texas 7704 l (lTS). JOHN-
                                                                                               patent (Rule 4.l 7(ii)j
                  SON, Michac,I H. [US/US]; 6230 Clear Canyun Drive,
                  Katy, Tcxa' 77450 (US). RODRIGUES, I>avid. Ernest                            as to the applicant's entitlement to claim the priori~v                               (~rthe
                  [US/USJ~ 9519 Tallo\v Conrt~ Missouri City, Tcx:as 77459                     earlier application (Rule 4.J 7(iii))
                  (US).
                                                                                        Publl,hed:
           (81) l)esignated States (i111less othcnvise indicated. fbr eve!)'                   without international yearch report and ta he republished

-==               kind <.~{national protection available;: AE.. A(i, AL, A.M~
                  AO, AT, AU, AZ, BA, BB, HG, Bil, BN, BR, BW, BY,
                  BZ, CA, CH, CL, CN, CO, CR, CU, CZ, DP, DK, DM,
                                                                                               upon receipt (~(that rt1port (Rule 48.::(g))




---=
_
           (54) Title: MPTHOD OF MAKINO A METALLIC POWDER AND POWDER COMPACT AND POWDPR AND POWDER
           COMPACT MADE THEREBY


-
=
-
-
  =""""
-"""""'                                                           Forrning a Powder of tile Base Material
  """""'
                                                    230-
                                                           Disposing                             a
                                                                  Reduction to Metallic Powder Particles

                                                                                      FIG, 1

           (57) Abstract: A 1ncth0d of1naki11g a nano-scale n1ctallic powder ii;: disclosed. The method includes providing a base tnatcrlul cotn-
           prising a luctallic co1np('1und, \Vhcrcin the base lllliterial. is configured fi'Jr chcrnical reduction by 1::1 rcductant to fi_1rn1 a n1ctal1ic rnatcri-
           al. The i11etho<l also i11Gludes fr.H"111ing a po\'vdcr of the base tnaterial, t.he powder cotnpiising a ph.u·aliry of powder particles, the
           powder particks having an averat>e particle size tha:t is 11;:"1)s than about 1 inicron. Th~ method fhrlher includes dispos.in.g the po\vder
           pmticks into a reactor together with the reduct.ant tu1<ler tin environ1ncntal condition that prornotes the che1nical reductlon of the
           base inaterial and frJnnaiion ofa plurality ofpaniclcs ~)ft he rneta.lJic inal'crial,




                                                                                                                                                                              ECOMETAL-002082
   WO 2013/154634                                                                  PCT/US2013/021647
                                                    1

   METHOD OF MAKING A METALLIC POWDER AND POWDER COMPACT AND
                   POWDER AND POWDER COMPACT MADE THEREBY


CROSS REFERENCE TO RELATED APPLICATIONS
        [000 l] This application claims the benefit of U.S. Application No. 13/397492, filed
on February 15, 2012, which is incorporated herein by reference in its entirety.


BACKGROUND
        [0002] Well drilling, completion and production operations, sueh as those employed for oil
and natural gas wells and carbon sequestration, often utilize wellbore components or tools that, due to
their function, arc only required to have limited service lives that arc considerably less than the
service life of the well. After a component or tool service !Unction is complete, it must be removed or
disposed of in order to recover the original size of the fluid pathway for use, including hydrocarbon
production, C0 2 sequestration, etc. Disposal of components or tools has conventionally been done by
milling or drilling the component or tool out of the wellbore, which arc generally time consuming and
expensive operations, particularly in horizontal sections of the wellborc.
        [0003] In order to eliminate the need for milling or drilling operations, the removal of
components or tools by dissolution or corrosion using controlled electrolytic materials, such as those
having a cellular nanomatrix that can be selectively and controllably degraded or corroded in response
to a wellbore environmental condition, such as exposure to a predetennined wellbore fluid, as been
described in, for example, U.S. Patent Application Serial No. 12/633,688 filed December 8, 2009,
entitled METHOD OF MAKING A NANOMATRIX POWDER METAL COMPACT.
        [0004] The use of controlled electrolytic materials formed as powder compacts from metal
powders to manufacture various downhole tools and components makes it very desirable to develop
improved meta I powders used to form the compacts and improved, cost effective methods of making
the metal powders in high volumes, as well as improved methods of using them to form powder metal
compacts.


SUMMARY
        [0005} In an exemplary embodiment, a method of making a nanoscale metallic
powder is disclosed. The method includes providing a base material comprising a metallic
compound, wherein the base material is configured for chemical reduction by a reductant to
form a metallic material. The method also includes forming a powder of the base material,
the powder comprising a plurality of powder particles, the powder particles having an
average particle size that is less than about l micron. The method further includes disposing




                                                                                                         ECOMETAL-002083
   WO 2013/154634                                                         PCT/US2013/021647
                                                   2

the powder particles into a reactor together with the reduct ant under an environmental
condition that promotes the chemical reduction of the base material and format ion of a
plurality of particles of the metallic material.
        [0006] In another exemplary embodiment, a metallic powder is disclosed. The
metallic powder comprises a plurality of powder particles comprising magnesium or
aluminum, or a combination thereof, wherein the powder particles have a predetermined
particle morphology resulting from reduction from a magnesium compound or an aluminum
compound, or a combination thereot: respectively.
        [0007] In yet another exemplary cm bod iment, a method of making a powder metal
compact is disclosed. The method includes providing a metallic powder that comprises a
plurality of powder particles comprising magnesium or aluminum, or a combination thereof,
by direct reduction of a base powder comprising a plurality of powder particles of a
magnesium compound or an aluminum compound, or a combination thereof, respectively, the
base powder pa1iiclcs having an average particle size that is less than about J micron. The
method also includes depositing a nanoscale metallic coating layer ofa metallic coating
material on outer surfaces of the metallic powder particles to form coated metallic powder
particles. The method further includes forming a powder metal compact by sintering of the
nanoscalc metallic coating layers of the plurality of coated metallic pmvdcr particles to form
a substantially-continuous, cellular nanomatrix of the metallic coating material and a plurality
of dispersed paiiicles comprising the metallic powder particles dispersed within the cellular
nano matrix.


BRIEF DESCRIPTION OF THE DRAWINGS
        [0008] Referring now to the drawings wherein like clements arc numbered alike in
the several Figures:
        [0009] FIG. J is a flowchart of an exemplary embodiment ofa method of making a
metallic powder as di~closed herein;
        [0010] FIG. 2 is a flowchati of an exemplary embodiment of a method of making a
powder compact from a metallic powder as disclosed herein;
        [0011] FIG. 3 is a schematic cross-sectional view illustrating an exemplary
embodiment of a method of making metallic powders as disclosed herein, as wcl.l as the
compound powder particles used and metallic particles formed according to the method;
        [0012] FIG. 4 is a schematic cross-sectional view illustrating a second exemplary
embodiment of a method of making a metallic powders as disclosed herein;




                                                                                                 ECOMETAL-002084
   WO 2013/154634                                                           PCT/US2013/021647
                                                3

          [0013] FIG. 5 is a schematic cross-sectional view illustrating a third exemplary
embodiment ofa method of making a metallic powder as disclosed herein;
          [0014] FIG. 6 is a schematic cross-sectional view of coated metallic powder particles
as disclosed herein; and
          [0015] FIG. 7 is a schematic cross-sectional view ofa powder compact as disclosed
herein.


DETAILED DESCRIPTION
          [0016] Referring to the Figures, more particularly FTGS. 1-7, a method 200 for
making metallic powders 10, such as magnesium and aluminum metallic powders l 0, suitable
for use to form controlled electrolytic material (CEM) powder compacts l 00 and a method of
making 300 the electrolytic material (CEM) powder compacts 100 arc disclosed. The
metallic powders 10, such as magnesium and aluminum metallic powders I 0, arc formed
directly from metallic compound powders 30, such as magnesium compound and aluminum
compound powders 30, by the chemical reduction of these powders. These metallic powders
l 0 are structured in that they have powder particle morpho.logies or structures that are defined
by the precursor compound powders 30, such as magnesium compound and aluminum
compound powders, and the reducing agent or reductant selected and the method 200 used to
make them. These structured metallic powders may have what may be termed as molecular
powder particle morphologies or structures that include very fine particle sizes down to about
l nm, particle clusters of these fine particles, porous particles and other shapes and features
that arc defined by the chemical reduction of the metallic portion of the compound powders
30 and the removal of the non-metallic portion of the compound powders 30 as reactant
species. Powder compacts 100 formed from these meta.Ilic powders 10 may have a fine grain
structure and display high ultimate compressive strength, because the movement of
dislocations in such materials is hindered by the grain boundaries, which may be defined in
part by the fine particle size of the metallic powders 10 used to form the compacts. High
ultimate compressive strcnb>ih may also be aided by the formation of intcrmetallic phases that
may result during the formation of the compacts, as well as nanostructuring imparted to the
metallic powder particles after they are fonned as described herein.
          [0017] Referring FIGS. I and 3-7, a method 200 of making nanoscale metallic
powder I 0, including nanoscalc magnesium or aluminum metallic powder 10, is disclosed.
The method 200 includes providing 210 a base material comprising a metallic compound,
such as a magnesium compound or an aluminum compound, or a combination thereof,




                                                                                                  ECOMETAL-002085
   WO 2013/154634                                                          PCT/US2013/021647
                                               4

wherein the base material is configured for chemical reduction by a rcductant 20 to form a
metallic material J 2 comprising powder particles 14. The method also includes forming 220
a powder 30 of the base material 32, the powder 30 comprising a plurality of powder particles
34, the powder pa1ticles 34 having an average particle size that is lc:ss than about J micron.
The method 200 also includes disposing 230 the powder particles 34 in a reactor 22 together
with the reductant 20 under an environmental condition 24 that promotes the chemical
reduction of the base material and formation of a plurality of metallic powder particles 14 of
the metallic material 12.
       [0018] Providing 210 the base material comprising the metallic compound, such as a
magnesium compound or an aluminum compound, or a combination thereof, wherein the
base material is configured for chemical rednction by a rcductant 20 to form a metallic
material 12 may be accomplished by selecting a suitable metallic compound, such as a
compound of magnesium or aluminum, or a combination of magnesium and aluminum
compounds. Any suitable metallic compound, including various magnesium or aluminum
compounds, may be selected that is capable of being reduced by suitable reductant 20 to form
a metallic material such as, for example, magnesium or aluminum.
       [0019] The base material 32 and metal! ic compound selected may include any
suitable metallic compound. This includes compounds of various alkali metals, alkaline earth
metab, transition metals, post transition metals and mctalloids. Of these, compounds of
magnesium and aluminum. are particularly desirable for use to to form metallic powders that
can be used to provide CEM materials, as described herein.
       [0020] As one example, the base material 32 and the metal.lie compound may include
a magnesium compound and the plurality of metallic powder particles 14 of the metallic
material 12 formed upon reduction of the base material 32 to form metallic powder 10 may
include magnesium, or more particularly a magnesium alloy, or a combination thereof. The
metallic material 12 may also include magnesium oxides, carbides or nitrides, or
combinations thereof, as well as various intermctallic compounds comprising magnesium that
may also be formed during the chemical reduction of the magnesium compound. Suitable
magnesium compounds include magnesium chloride, magnesium fluoride, magnesium
iodide, magnesium bromide, magnesium nitride, magnesium nitrate, magnesium bicarbonate,
magnesium oxide, magnesium peroxide, magnesium selcnide, magnesium telluride or
magnesium sulfide, or a combination thereof. Suitable magnesium compounds may also
include those which include other metallic elements .in addition to magnesium.




                                                                                                 ECOMETAL-002086
   WO 2013/154634                                                           PCT/US2013/021647
                                                5

          [0021] As another example, the base material 32 selected may include an aluminum
compound and the plurality of metallic powder particles 14 of the metal1ic material 12
formed upon reduction of the base material 32 to form metallic powder 10 may include
aluminum, or more particularly an aluminum alloy, or a combination thereof. The metallic
material 12 may also include aluminum oxides, carbides or nitrides, or combinations thereof,
as well   a5   various intcrmetallic compounds comprising aluminum that may also be formed
during the chemical reduction of the aluminum compound. Suitable aluminum compounds
include aluminum borate, aluminum bromide, aluminum chloride, aluminum iodide,
aluminum fluoride, aluminum hydroxide, aluminum nitride, aluminum nitrate, aluminum
oxide, aluminum phosphate, aluminum selenide, aluminum sulfate, aluminum sulfide,
aluminum telluride or a combination thereof. Suitable aluminum compounds may also
include those which include other metallic elements iu addition to aluminum.
          [0022} As yet another example, the base material 32 selected may include an
aluminum compound and a mat,'llcsium compound in the plurality of metallic powder IO
particles of the metallic material 12 formed upon reduction of the base material 32 may
include aluminum and magnesium as discrete particles, or as particles that include an alloy,
intermetallic compound, or other combination of aluminum and magnesium. The selection of
a base material 32 that includes a magnesium compound and an aluminum compound may
also, upon reduction, provide a plurality of particles of the metallic rnatcrial 12 that include
magnesium or a magnesium alloy and aluminum or an aluminum alloy, or a combination
thereof. Reduction of both aluminum and magnesium together will require selection of a
suitable rcductant 20 and environmental conditions 24 that enable reduction of both the
aluminum compound and a magnesium compound, which in one embodiment may include
reduction of both the aluminum compound and the magnesium compound at the same time.
          [0023] Forming 220 a powder 30 of the base material 32 may be accomplished by any
suitable method for torming a powder of the base material 32 using any suitable powder
forming apparatus. Base materials 32 of the types described herein may be provided in
various forms, including in the form of particulates of various average sizes that arc larger
than the sizes desired for usc in accordance with method 200. Therefore, forming 220 may
be used to reduce the average particle size to a size suitable for use in accordance with the
method. In one embodiment, the powder 30 may be formed by ball milling the base material
32 to reduce the average particle size, and more particularly may be formed by cryomilling.
The powder 30 of the base material 32 will have a particle size, such as an average particle
size, which is selected to produce nanoscalc metallic powder l 0 particles upon reduction,




                                                                                                   ECOMETAL-002087
   WO 2013/154634                                                           PCT/US2013/021647
                                                6

which are defined herein as particles having a size less than about 1 micron, including an
average particle size less than about I micron. In one embodiment, the powder 30 of the base
material 32 may include powder particles 34 having a particle size sufficient to produce
nanoscale metallic powder particles 14 upon chemical reduction, as described herein, and in
another embodiment may have an average particle size that is less than about 1 micron, and
in yet another embodiment may have an average particle size that is less than about 0.5
microns.
       [0024] The method 200 also includes disposing 230 the powder paiiicles 34 of the
base powder 30 in a reactor 22 together with the reductant 20 under an environmental
condition 24 that promotes the chemical reduction of the base material 32 and formation of a
plurality of metallic powder particles I 4 of the metallic material 12.   The powder particles
34 may be reduced using any suitable combination of reductant, reactor 22 and environmental
condition or conditions 24. Several exemplary embodiments are described below.
       [0025] Any suitable reductant 20 may be utilized that is capable ofreducing the
metallic compound, such as an aluminum compound or a magnesium compound, or a
combination thereof, selected to produce the desired metallic material 12. In one
embodiment, the reductant 20 may include elements listed in Group I of the periodic table of
the elements. Of the Group I elements, hydrogen and potassium are particularly desirable
due to their high reactivity and relative abundance. The use of hydrogen as a reductant may
include hydrogen or a hydrogen compound, and more paiiicularly may include hydrogen gas.
Suitable hydrogen compounds may include various hydrocarbons, hydrides such as lithium
triethylborohydride, lithium borohydridc, sodium borohydridc, lithium aluminium hydride,
diisobutylaluminium hydride, as well as various hydrogen-nitrogen compounds, such as
ammonia, various ammonium compounds, hydrazine and others, that are configured to
provide hydrogen anion (hydride ion) or hydrogen in amounts and chemical forms suitable
for use as reduct.ant 20. It will be understood that the selection and use of various hydrogen,
potassium or other Group l compounds may require various intermediate reactions to liberate
hydrogen anion (hydride ion), hydrogen or another Group I element so that it is available for
use in the reduction of the base material 32.
       [0026] Any suitable environmental condition or combination of conditions 24 may be
employed to promote the reduction reaction necessary to reduce base material 32 and provide
metallic material 12. In one embodiment, heat will be provided to raise the temperature to
promote the reduction reaction. In another embodiment, the atmosphere within the reactor 22
will be controlled to limit the reactant species available within the reactor, such as by




                                                                                                  ECOMETAL-002088
   WO 2013/154634                                                           PCT/US2013/021647
                                               7

operating the reactor at a predetermined pressure, including a pressure that is lower than
ambient atmospheric pressure, to lower the partial pressures of various reactants such as, for
example, oxygen or nitrogen, or both of them. For example, it is important to effectively
remove the products of the reduction reactions other than the desired product powder {such as
H20, HCl, HBr, etc.) from the reactor to prevent the reverse reactions from occurring. The
atmosphere of the reactor may also be controlled to exclude various reactant species, such as
nitrogen or oxygen, or both of them, by the use of an inert carrier gas such as helium, argon
or the like, wherein the reductant 20, such as hydrogen may be introduced together with the
inert gas, such as by a gas flow through a sealed reactor that removes any undesirable
reactant species and provides only a supply of predetermined reactant species, such as the
rcductant 20, for reaction with the base material 32. In other embodiments, the
predetermined environmental conditions may include a predetermined temperature,
predetermined pressure, prcdete1mincd reactant species, predetermined electric field,
predetermined electric current or predetermined voltage, or a combination thereof
        [0027] The plurality of particles of the metallic material 12 formed by the chemical
reduction of the compound powder particles 30 of the base material 32 may have any suitable
particle size. In one embodiment the compound particles 30 of the base material 32,
reductant 20 and environmental conditions 24 may be selected to provide an average particle
size of the metailic powder l 0 particles that is less than the particle size of the compound
powder particles 30 of the base material 32. In another embodiment, the compound particles
30 of the base material 32, reductant 20 and environmental conditions 24 may be selected to
provide an average particle size of the metallic powder 10 particles that is greater than the
particle size of the compound powder paiticles 34 of the base material 32, such as where the
metallic powder particles J 4 produced by the reduction reaction agglomerate or otherwise
combine with one another to produce metallic powder pmticles 14 that have a particle size
greater than the compound powder particles 34 of the base material 32 from which they were
reduced. In one example, metallic powder particles l 4 reduced from different compound
powder particles 34 may be fused to one another by metallic bonds, such as where the
reduction reaction produces molten metallic powder particles 14 and one or more particles
impact one another in the molten state and become metallurgical bonded or fused to one
another. In another example, metallic powder patticles 14 reduced from different compound
powder particles 34 may cluster together due to interparticle attractive forces of various
types, including van der Waals forces, electrostatic forces, and metallic and chemical bonds
associated with surface adducts that may result from the reduction or other reactions within




                                                                                                 ECOMETAL-002089
   WO 2013/154634                                                          PCT/US2013/021647
                                               8

the reactor 22, or after the reduction reaction has been completed. While the method 200,
and more particularly the compound powder patticles 34, reductant 20 and environmental
conditions 24 and reduction reaction, may be designed to produce metallic powder particles
14 having various pa1ticle sizes, it is particularly desirable that the method 200 be used to
produce nanoscalc metallic powder particles 14 for use in the manufacture of powder
compacts 100 as described herein. In one embodiment, the plurality of metallic powder
particles 14 of the metallic material 12 may have an average particle size of about l nm to
about l micron. In another embodiment, the plurality of metallic powder particles 14 of the
metallic material 12 may have an average pmtiele size of about 5 nm to about 500 nm. In yet
another embodiment, method 200 may be utilized to make very fine metallic powder particles
14 having an average particle size of about l nm to about I 00 nm, and more particu.larly
about l nm to about 50 nm, and even more particularly about 1 nm to about 15 nm.
       [0028] Due to their fomiation by reduction of compound powder particles 34, the
metallic powder particles 14 of the metallic material 12 have a particle morphology that is
determined by the particle morphology or strncture of the compound powder particles 34
(e.g., particle size and shape), and since these particles may be selected to have very small
particle sizes as described herein, this may also include the molecular structure of the base
material 32. In one embodiment, the metallic powder particles 14 may have a substantially
spherical particle morphology, particularly where the reduction reaction may involve melting
of the particles wherein surface tension effects may influence the particle morphology. In
other embodiments, various types of particle agglomeration may result, as described herein,
and produce fosed particles or particle clusters. Jn yet another embodiment, the reduction
reaction together with the molecular strncture of the ba>e material 32 may provide various
porous particle morphologies upon reduction and removal of the non-metallic portion of the
compound powder particles 34 of the base material 32 resulting in metallic powder pmiiclcs
14 that include a porous network of the metallic material 12, wherein these particles may
have an overall shape that reflects the shape of the compound powder particles 34, but are
comprised ofa porous network of the metallic material 12. As an example, the compound
powder particles 34 may have a substantially spherical, flat planar, platelet or irregular
structure defined by their crystal or molecular structure and the methods used to produce
them, such as ball milling or cryomilling.
       [0029] Disposing 230 the powder particles 34 of the base powder 30 in a reactor 22
together with the rcductant 20 under an environmental condition 24 that promotes the
chemical reduction of the base 111aterial 32 and formation of a plurality of metallic powder




                                                                                                ECOMETAL-002090
   WO 2013/154634                                                           PCT/US2013/021647
                                                9

particles 14 of the metallic material 12 may be performed in any suitable reactor 22 using any
combination of base material 32, reductant 20 and environmental conditions 24.
        [0030] In one embodiment, the method 200 comprises disposing 230 the compound
powder particles 34 in a fluidized bed reactor 50, wherein the powder particles comprise a
fluidized bed 52 of powder particles and the reductant 20 comprises a fluid 54 that is
configured to flow through and form the fluidized bed 52 of powder particles, as illustrated
schematically in FIG. 3. In an exemplary embodiment, the fluid may include hydrogen gas or
a hydrogen compound as described herein. The environmental condition 24 may include
heating the fluidized bed 52, the fluid 54, or both, to a predetermined temperature sufficient
to chemically reduce the powder particles and fmm the metallic material particles 14. The
reaction may be performed as a batch reaction where the bed of compound powder particles
34 is established and the reduction reaction proceeds until the entire bed, or a portion thereof,
is converted to metallic powder particles 14. Alternately, the reaction may be performed as a
continuous reaction where the bed of compound powder particles 34 is continuously, or at
predetermined intervals, replenished as the reduction reaction proceeds and the metallic
powder particles .I 4 arc separated in the bed, such as by density differences, are continuously,
or at predetermined intervals, removed from the reactor 22. The chemical compounds and
species 56 resulting from the reduction reaction may be exhausted from the reactor in any
suitable manner.
        [003 l] In another embodiment, disposing 230 the compound powder pmticles 34 into
a reactor 22, such as a eolunm reactor 60, includes spraying the compound powder particles
34 into the reactor to provide a stream of powder particles 58 and providing a flow, such as a
countcrcurrent flow, of the rcductant 20 as a fluid 54 through the reactor 22, as illustrated
schematically in FIG. 4. In one embodiment, this may include a stream of molten powder
particles 58. The tlow of the reductant 20 through the reactor impinges upon the stream 58 of
compound powder particles 34 facilitating the reduction of the particles. The environmental
condition 24 may include, heating the stream 58 of powder particles and the reductant 20 to a
predetermined temperature sufficient to chemically reduce the compound powder particles 34
and form the metallic powder particles 14 of the metallic material 12. In one embodiment,
this may be accomplished by heating a portion 62 of the column reactor 60 with a heater 64.
ln this embodiment, the reductant 20 may include hydrogen or a hydrogen compound, and
more particularly may include hydrogen gas, as well as an inert carrier gas. In this
embodiment, the method 200 may also include, prior to spraying, combining the compound
powder particles 34 with a liquid carrier to form a slurry 59 in order to dfr;pcrse the particles




                                                                                                    ECOMETAL-002091
   WO 2013/154634                                                            PCT/US2013/021647
                                               10

in the liquid, wherein spraying the compound powder particles comprises spraying the slurry
59. Some powder 34 may dissolve in the carrier fluid (like Mg salt in water). This jet will
evaporate in the reactor and may produce fine particles of Mg salt. The liquid carrier may
include any suitable liquid carrier, and may include an organic or an inorganic liquid, or a
combination thereof. An example of an inorganic liquid includes various aqueous liquids.
As another example, the carrier may include a hydrocarbon liquid and may be selected to
provide a source for hydrogen as a rcductant 20.
        [0032] In a forthcr embodiment, disposing 230 the compound powder particles 34
into a reactor 22 may include placing the compound powder particles 34 into a furnace 70,
such as one of a batch furnace (FIG. 5), continuous furnace (not shown) or rotatable kiln (not
shown). Disposing 230 may also include providing a flow of the reductant 20 as a fluid 54
through the furnace 70 as reactor 22, wherein the flow of the reductant 20 through the reactor
exposing the compound powder pa1ticlcs 34 to the reductant 20. In this embodiment, the
environmental condition 24 may also include heating the compound powder particles 34 and
the reductant 20 in the furnace to a predetermined temperature sufficient to chemically reduce
the compound powder particles 34 and form the metallic powder particles 14. In this
embodiment, the rcductant 20 may also include hydrogen or a hydrogen compound. The
compound particles 34 arc, for example, inserted as a batch at a time (t 1) and upon exposure
to the reductant for a time sufficient to complete the reduction of the batch, the metallic
powder particles 14 may be removed at a time (t2 ).
        [0033] Once the metallic powder particles 14 have been formed, they may be used in
a method 300 of making a powder metal compact 100, as described further below and
illustrated in FIG. 7. The method 300 includes providing 310 a metallic powder 10 that
comprises a plurality of metallic powder particles 14 that include magnesium pmticlcs or
aluminum pmticlcs, or a combination thereat: as described herein, by direct reduction of a
base powder 30 comprising a plurality of compound powder pa1ticles 34 of a metallic
c-0mpound or metallic compounds, such as a mai;,'11esium compound or an aluminum
compound, or a c-0mbination thereof, respectively, wherein the base powder patiicles 34 have
an average partidc size that is less than about 1 micron, and more particularly, from about 1
nm to less than about 1000 nm. In another embodiment, this may also include metallic
compounds of Fe, Co, Cu, Ni, etc. as cathodic centers. The size of these inclusions can be
from nm to micrometer in size. The method 300 also includes depositing 320 a nanoscalc
metallic coating layer l 6 of a metallic coating material l 8 on outer surfaces J 9 of the metallic
powder pmticles 14 to fornt coated metallic powder particles 15 as sho>vn in FIG. 6. The




                                                                                                  ECOMETAL-002092
   WO 2013/154634                                                         PCT/US2013/021647
                                               H

method 300 further includes forming 330 a powder metal compact l 00 by compaction oft he
nanoscale metallic coating layers 16 of the plurality of coated metallic powder paiticles 15 to
form a substantially-continuous, cellular nanomatrix of the metallic coating material 17 and a
plurality of dispersed particles eomprising the metallic powder particles 14 dispersed within
the cellular nanomatrix as illustrated in FIG. 7.
        [0034] Providing 310 a metallic powder 10 that comprises a plurality of metallic
powder particles I 4 that include magnesium particles or aluminum particles, or a
combination thereof, as described herein, by direct reduction of a base powder 30 comprising
a plurality of compound powder particles 34 of a magnesium compound or an aluminum
compound, or a combination thereof; respectively, wherein the base powder particles 34 have
an average particle size that is less than about l micron has already been described herein in
conjunction with method 200.
        [0035] Depositing 320 a nanoscalc metallic coating layer 16 of a metallic coating
material 18 on outer surfaces I 9 of the metallic powder particles 14 to form coated metallic
powder particles 15 as shown in FIG. 6 may be pc1formed by any suitable deposition method
and apparatus, including various physical vapor deposition (PVD) methods, such as
sputtering, electron beam evaporation, thermal evaporation, pulsed laser deposition and
cathodic arc deposition, and chemical vapor deposition (CVD) methods, such as atmospheric
pressure CVD, low-pressure CVD, ultra high vacuum CVD, direct liquid injection CVD,
plasma-enhanced CVD, microwave-plasma-assisted CVD and metalorganic CVD. The
nanoscale metallic coating layers 16 may include those described in co-pending US Patent
Application Serial No. 12/633,682, filed on December 8, 2009, which is incorporated herein
by reference in its entirety. More particularly, in the case of magnesium and magnesium
alloy metallic powder particles 14, the metallic powder particles 14 may, for example,
comprise pure magnesium and various magnesium alloys, including Mg-Zr, Mg-Zn-Zr, Mg-
Al-Zn-Mn, Mg-Zn-Cu-Mn or Mg-W alloys, or a combination thereof, and the various
nanoscale metallic coating layers 16 may include Ni, Fe, Cu, Co, W, Al, Zn, Mn, Mg or Si, or
an oxide, nitride, carbide, intermetallic compound or cermet comprising at least one of the
foregoing, or a combination thereof, as described in co-pending US Patent Application Serial
No. l 3/220,824 filed on August 30, 2011, which is incorporated herein by reference in its
entirety. In the case of aluminum and aluminum alloy metallic powder particles 14, the
metallic powder particles 14 may, for example, comprise pure aluminum and various
aluminum alloys, including Al-Cu-Mg, Al-Mn, Al-Si, Al-Mg, Al-Mg-Si, Al-Zn, Al-Zn-Cu,
Al-Zn-Mg, Al-Zn-Cr, Al-Zn-Zr, or Al-Sn-Li alloys, or a combination thereof, and the various




                                                                                                 ECOMETAL-002093
   WO 2013/154634                                                           PCT/US2013/021647
                                               .12

nanoscalc metallic coating layers 16 may include Ni, Fe, Cu, Co, W, Al, Zn, Mn, Mg or Si, or
an oxide, nitride, carbide, intermetallic compound or cermet comprising at least one of the
foregoing, or a combination thereof, as described in co-pending US Patent Application Serial
No. 13/220,822 filed on August 30, 20l1, which is incorporated herein by reference in its
entirety. The coating layer 16 may be applied to all of the morphological types of metallic
powder particles l 4 that may be produced by method 200, including to discrete fine particles
21, particle clusters 23 and to porous particles 25 of various particle shapes (FIG. 6).
       [0036] Forming 330 a powder metal compact 100 by compaction of the nanoscalc
metallic coating !ayers 16 of the plurality of coated metallic powder particles 15 to form a
substantially-continuous, cellular nanomatrix of the metallic coating material 18 and a
plurality of dispersed particles comprising the metallic powder particles 14 dispersed within
the cellular nanomatrix may be performed by any forming method and apparatus, including
cold pressing, including cold isostatic pressing (CIP), hot pressing, including hot isostatic
pressing (HIP), forging or extrusion, or a combination thereof. Forming 330 may also
include heating of the powder and/or compact, either while the powder is being formed or
afterward, or both.
       [0037] Powder compact 100 includes a cellular nanomatrix of a nanomatrix material
comprising the material of the coating layers 16 that arc joined to one another during forming
330 having a plurality of dispersed metallic powder particles 14 dispersed throughout the
cellular nanomatrix. The dispersed metallic powder particles 14 may be cquiaxcd in a
substantially continuous cellular nanomatrix, or may be substantially elongated or otherwise
distorted by forming 330. In the case where the dispersed metallic powder particles 14 arc
substantially elongated, the dispersed metallic powder particles 14 and the cellular
nanomatrix may be continuous or discontinuous. The substantially-continuous cellular
nanomatrix and nanomatrix material formed of sintered metallic coating layers 16 is formed
by the compaction and sintcring of the plurality of metallic coating layers 16 of the plurality
of metallic powder particles 14, such as by CIP, HIP, extrusion or dynamic forging, or a
combination thereof. The chemical composition of nano matrix material may be different
than that of coating material due to diffusion effects associated with the sintcring. Powder
metal compact l 00 also includes a plurality of dispersed powder particles 14 that comprise
metallic material l 2. Dispersed metallic powder particles 14 correspond to and arc formed
from the plurality of metallic powder particles 14 and metallic material 12 of the plurality of
metallic powder particles 14 as the metallic coating layers 16 arc sintered together to form the
nanomatrix. The chemical composition of the dispersed metallic material 12 may also




                                                                                                  ECOMETAL-002094
   WO 2013/154634                                                          PCT/US2013/021647
                                               13

change from the composition prior to forming due to diffusion effects associated with
sintering.
        [0038] As used herein, the use of the term cellular nanomatrix does not connote the
major constituent of the powder compact l 00, but rather refers to the minority constituent or
constituents, whether by weight or by volume. This is distinguished from many matrix
composite materials where the matrix comprises the majority constituent by weight or
volume. The use of the term substantially-continuous, cellular nanomatrix is intended to
describe the extensive, regular, continuous and interconnected nature of the distribution of the
nanomatrix material within the powder compact 100. As used herein, "substantially-
continuous" describes the extension of the nano matrix material throughout the powder
compact JOO such that it extends between and envelopes substantially all of the dispersed
metallic powder particles 14. Substantially-continuous is used to indicate that complete
continuity and regular order of the nanomatrix around each dispersed metallic powder
particle 14 is not required. For example, defects in the coating layer 16 over metallic powder
particles 14 may cause bridging of the metallic powder pmticlcs 14 during sintering of the
powder compact 100, thereby causing localized discontinuities to result within the cellular
nano matrix, even though in the other portions of the powder compact the nano matrix is
substantially continuous and exhibits the structure described herein. In contrast, in the case
of substantially elongated dispersed meta Ilic powder particles 14. such as those formed by
extrusion, "substantially discontinuous" is used to indicate that incomplete continuity and
disruption (e.g., cracking or separation) of the nanomatrix around each dispersed metallic
powder particle 14, such as may occur in a predetermined extrusion direction, or a direction
transverse to this direction. As used herein, "cellular" is used to indicate that the nanomatrix
defines a network of generally repeating, interconnected, compartments or cells of the
nano matrix (coating layer 16) material that encompass and also intcrcmmcct the dispersed
metallic powder particles 14. As used herein, "nanomatrix" is used to describe the size or
scale of the matrix, particularly the thickness of the matrix between adjacent dispersed
particles l 4. The metallic coating layers that arc sintered together to form the nanomatrix arc
themselves nanoscalc thickness coating layers. Since the nanomatrix at most locations, other
than the intersection of more than two dispersed metallic powder particles 14, generally
comprises the intcrdiffusion and bonding of two coating layers 16 from adjacent powder
particles 14 having nanoscale thicknesses, the matrix formed also has a nanoscale thickness
(e.g., approximately two times the coating layer thickness as described herein) and is thus
described as a nanomatrix. Further, the use of the term dispersed metallic powder particles




                                                                                                   ECOMETAL-002095
   WO 2013/154634                                                           PCT/US2013/021647
                                               14

14 does not connote the minor constituent of powder compact I 00, but rather refers to the
majority constitnent or constituents, whether by weight or by volume. The use of the term
dispersed pmiicle is intended to convey the discontinuous and discrete dbiribution of metallic
material 12 within powder compact l 00.
       [0039] Powder compact l 00 may have any desired shape or size, including that of a
cylindrical billet, bar, sheet or other form that may be machined, formed or otherwise used to
form useful articles of manufacture, including various we!Jbore tools and components.
Forming 330 may be used to form powder compact 100 and deform the metallic powder
particles 14 and coating layers J 6 to provide the full theoretical density and desired
mac.roscopic shape and size of powder compact 200 as well as its microstructure, or may be
used to provide compacted articles having less than full theoretical density. The morphology
(e.g. equiaxed or substantially elongated) of the dispersed metallic powder particles 14 and
cellular network of coating layers 16 results from sintering and deformation of the powder
particles as they are compacted and interdiffusc and deform to fill the interparticlc spaces. In
one embodiment, the sintering temperatures and forming 330 pressures may be selected to
ensure that the density of powder compact l 00 achieves substantially full theoretical density.
       [0040} In addition, prior to fmming 330, the metallic powder particles 14, either prior
to depositing 320 of the coating layers 16 or afterwards, may receive mechanical or other
treatment to provide nanostructuring within the metallic powder particles 14, or both the
metallic powder pmiicles 14 and the coating layers 16, to provide nanostructured metallic
powder particles 14. By using nanostructured metailic powder particles 14 during forming
330, the resulting powdered compacts 100 may also comprise a nanostructured material. Jn
an exemplary embodiment, a nanostructured material is a material having a grain size, or a
subgrain or crystallite size, less than about 200 nm, and more particularly a grain size of
about 10 nm to about 200 nm, and even more particularly an average grain size less than
about l 00 nm. The nanostructure may include high angle boundaries, which are usually used
to define the grain size, or low angle boundaries that may occur as substructure within a
particular grain, which are sometimes used to define a crystallite size, or a combination
thereof. The nanostructure may be fonned in the metallic powder particles 14 and/or coating
layers 16 by any suitable method, including deformation-induced nanostructure such as may
be provided by ball milling, and more pmiicularly by cryomilling (e.g., ball milling in ball
milling media at a cryogenic temperature or in a cryogenic fluid, such as liquid nitrogen).
The metallic powder particles 14 may be formed as a nanostructured material by any suitable
method, such as, for example, by milling or cryomilling ofprealloyed powder particles of the




                                                                                                  ECOMETAL-002096
   WO 2013/154634                                                          PCT/US2013/021647
                                              15

magnesium or aluminum alloys described herein. The metallic powder particles 14 and/or
coating layers 16 may also be formed as a nanostructured material 215 by methods including
inert gas condensation, chemical vapor condensation, pube electron deposition, plasma
synthesis, crystallization of amorphous solids, cleetrodeposition and severe plastic
deformation, for example. The nanostructurc also may include a high dislocation density,
s11eh as, for example, a dislocation density between about 10 17 m·2 and 10 18 m·2 , which may
be two to three orders of magnitude higher than similar alloy materials deformed by
traditional methods, such as cold rolling. The fine powders formed using the method 200, as
well as the unique particle morphologies, including paiticle clusters and porous particles, may
afford additional nanostrueturing by viltue of their small size or unique features, since the
clusters will tend to form boundaries associated with the metallic powder pa1ticlcs
incorporated into the cluster and the porous particles will provide additional boundaries
associated with the pores as they closed during forming. This additional nanostructuring is
expected to further enhance the mechanical properties of powder compacts 100 formed from
these metallic powders 10, such as the ultimate compressive strength, yield strength and the
like.
        [004 l] While one or more embodiments have been shown and described,
modifications and substitutions may be made thereto without departing from the spirit and
scope of the invention. Accordingly, it is to be understood that the present invention has been
described by way of illustrations and not limitation.




                                                                                                 ECOMETAL-002097
   WO 2013/154634                                                          PCT/US2013/021647
                                               16

CLAIMS:
        I.     A method of making a nanoscale metallic powder, comprising:
        providing a base material comprising a metallic compound, wherein the base material
is configured for chemical reduction by a rcductant to form a metallic material;
        forming a powder of the base material, the powder compriBing a plurality of powder
particles, the powder particles having an average particle size that is less than about I micron;
and
        disposing the powder pmiiclcs in a reactor together with the rcductant under an
environmental condition that promotes the chemical reduction of the base material and
formation of a plurality of particles of the metallic material.
        2.     The method of claim J, wherein the base material comprises a magnesium
compound or an aluminum compound, or a combination thereof
        3.     The method of claim l, wherein the base material comprises a magnesium
compound and the plurality of particles of the metallic material comprise magnesium or a
magnesium alloy, or a combination thereof.
        4.     The method of claim I, wherein the magnesium compound comprises
magnesium chloride, magnesium fluoride, magnesium iodide, magnesium nitride, magnesium
nitrate, magnesium bicarbonate, magnesium oxide, magnesium peroxide, magnesium
selcnide, magnesium telluride or magnesium sulfide, or a combination thereof.
        5.     The method of claim l, wherein the base material comprises an aluminum
compound and the plurality of particles of the metallic material comprise aluminum or an
aluminum alloy, or a combination thereof.
        6.     The method of claim 1, wherein the aluminum compound comprises
aluminum borate, aluminum bromide, aluminum chloride, aluminum hydroxide, aluminum
nitride, aluminum oxide, aluminum phosphate, aluminum selenide, aluminum sulfate,
aluminum sulfide, aluminum telluridc or a combination thereof.
        7.     The method of claim I, wherein the base material comprises a magnesium
compound and an aluminum compound and the plurality of particles of the metallic material
comprise magnesium or a magnesium alloy and aluminum or an aluminum alloy, or a
combination thereof
        8.     The method of claim 1, wherein the rcductant comprises a group I clement.
        9.     The method of claim I, wherein the reductant comprises hydrogen or a
hydrogen compound.
        I 0.   The method of claim 9, wherein the rcductant comprises hydrogen gas.




                                                                                                ECOMETAL-002098
   WO 2013/154634                                                           PCT/US2013/021647
                                               17

        11.    The method of claim I, wherein the plurality of particles of the metallic
material have an average particle size that is less than the particle size of the powder
particles.
        12.    The method of claim 1, wherein the pluralityofpartieles of the metallic
material have an average paiiicle size of about 1 nm to about l micron.
        13.    The method of claim 12, wherein the plurality of particles of the metallic
material have an average pa1iiele size of about 5 nm to about 500 nm.
        14.    The method of claim 12, wherein the plurality of particles of the metallic
material have an average particle size of about 1 nm to about 15 nm.
        15.    The method of claim l, wherein the plurality of particles of the metallic
material have a particle morphology that is determined by a molecu.lar structure of the base
material.
        16.    The method of clam !, wherein the plurality of particles of the metallic
material have a porous particle morphology.
        17.    The method of claim l, wherein disposing the powder patiiclcs in a reactor
comprises disposing the powder particles into a fluidized bed reactor, wherein the powder
patiicles comprise a fluidized bed of powder particles and the reductant comprises a fluid that
is configured to flow through and form the fluidized bed of powder particles.
        18.    The method of claim 17, wherein the environmental condition comprises
heating the fluidized bed to a predetermined temperature sufficient to chemically reduce the
powder particles and form the particles of the metallic material.
        19.    The method of claim 18, wherein the rcductant comprises hydrogen or a
hydrogen compound.
        20.    The method of claim l, wherein disposing the powder particles into a reactor
comprises:
        spraying the powder particles into the reactor to provide a stream of powder patiielcs;
and
        providing a flow of the reductant through the reactor, the flow of the rcductant
through the reactor impinging upon the stream of powder particles.
        21.    The method of claim 20, wherein the environmental condition comprises
heating the stream of powder particles and the reductant to a predetermined temperature
sufficient to chemically reduce the powder particles and form the particles of the metallic
material.




                                                                                                ECOMETAL-002099
   WO 2013/154634                                                            PCT/US2013/021647
                                                 18

          22.    The method of claim 21, wherein the reductant comprises hydrogen or a
hydrogen compound.
          23.    The method of claim 20, further comprising, prior to spraying, combining the
powder pmticles with a liquid carrier to furm a slurry, wherein spraying the powder particles
comprises spraying the slun-y.
          24.    The method of claim 23, wherein the liquid carrier comprises an organic or an
inorganic liquid, or a combination thereof
          25.    The method of claim 24, wherein the inorganic liquid comprises an aqueous
liquid.
          26.    The method of claim 1, wherein disposing the powder particles into a reactor
comprises:
          disposing the powder particles into the reactor comprises placing the powder pmticles
into a batch furnace, continuOlL'> furnace or kiln; and
          providing a flow of the reduct ant through the reactor, the flow of the rcductant
through the reactor exposing the powder particles to the reductant.
          27.    The method of claim 26, wherein the environmental condition comprises
heating the stream of powder particles and the reductant to a predetermined temperature
sufficient to chemically reduce the powder particles and form the particles of the metallic
material
          28.    The method of claim 27, wherein the reductant comprises hydrogen or a
hydrogen compound.
          29.    The method of claim 1, wherein the environmental condition comprises a
predetermined temperature, predetermined pressure, predetermined electric field,
predetermined electric current or predetermined voltage, or a combination thereof
          30.    The method of claim l,         wherein forming a powder of the base material
comprises ball milling or cryomilling the base material to form the powder particles.
          31.    The method of claim l,         fmther comprising ball milling or CJ-yomilling
the plurality of particles of the metallic material.
          32.    A metallic powder comprises a plurality of powder particles comprising
magnesium or aluminum, or a combination thereof, wherein the powder particles have a
predetermined particle morphology resulting from reduction from a magnesium compound or
an aluminum compound, or a combination thereof, respectively.
          33.    The metallic powder of claim 32, wherein the predetermined particle
morphology comprises porosity.




                                                                                                 ECOMETAL-002100
   WO 2013/154634                                                          PCT/US2013/021647
                                               19

       34.     The metallic powder of claim 32, wherein the predetermined particle
morphology comprises a particle size of about l to about 100 nm.
       35.     The metallic powder of claim 32, wherein the predetermined particle
morphology comprises a particle cluster.
       36.     The metallic powder of claim 32, wherein the powder patticles comprise
nanostructured powder paiticles.
       37.     The metallic powder of claim 32, wherein the powder particles comprise a
magnesium core and at least one metallic coating layer comprising Ni, Fe, Cu, Co, W, Al, Zn,
Mn, Mg or Si, or an oxide, nitride, carbide, intermetallic compound or cermet comprising at
least one of the foregoing, or a combination thereof.
       38.     The metallic powder of claim 32, wherein the powder partic.les comprise an
aluminum core and at least one metallic coating layer comprising Ni, Fe, Cu, Co, W, Al, Zn,
Mn, Mg or Si, or an oxide, nitride, carbide, intermetallic compound or cermet comprising at
least one of the foregoing, or a combination thereof.
       39.     A method of making a powder metal compact, comprising:
       providing a metallic powder that comprises a plurality of powder particles comprising
magnesium or aluminum, or a combination thereof, by direct reduction of a base powder
comprising a plurality of powder particles of a magnesium compound or an aluminum
compound, or a combination thereof, respectively, the base powder particles having an
average particle size that is less than about l micron;
       depositing a nanoscale metallic coating layer of a metallic coating material on outer
surfaces of the metallic powder particles to fonn coated metallic powder particles; and
       forming a powder metal compact by sintering of the nanoscalc metallic coating layers
of the plurality of coated metallic powder particles to form a substantially-continuous,
cellular nanomatrix of the metallic coating material and a plurality of dispersed particles
comprising the metallic powder particles dispersed within the cellular nanomatrix.
       40.     The method of claim 39, wherein the plurality of particles of the metallic
material have an average particle size of about I nm to about I micron.
       41.     The method of claim 40, wherein the plurality of patiicl.es of the metallic
material have an average particle size of about 5 nm to about 500 nm.
       42.     The method of claim 39, wherein the plurality of metallic powder particles
have a particle morphology that is determined by a molecular structure of the base powder.
       43.     The method of clam 39, wherein the plurality of metallic powder particles
have a porous particle morphology.




                                                                                               ECOMETAL-002101
   WO 2013/154634                                                        PCT/US2013/021647
                                             20

       44.     The method of claim 39, fmther comprising ball milling or cryomilling the
plurality of metallic powder particles, wherein the metallic powder particles comprise
nanostructurcd powder particles.
       45.     The method of claim 39, wherein forming comprises cold pressing, hot
pressing, forging or extrusion, or a combination thereof




                                                                                             ECOMETAL-002102
WO 2013/154634                                            PCT/US2013/021647


                                   1/6




     210,,
       Providing a Base Material Comprising a Metallic Compound

     220,
                  Forming a Powder of the Base Material

     230·,
           Disposing the Base Powder Particles in a Reactor for
                  Reduction to Metallic Powder Particles

                                 FIG. 1


 300~

     310,,
                       Providing a Metallic Powder

     320,
         Depositing a Nanoscale Metallic Coating Layer on Outer
                Surfaces of the Metamc Powder Particles

     330,                            •
                  -         ·--               --
             Forming a Powder Metal Compact from the Coated
                         Metallic Powder Particles

                                 FIG. 2




                                                                              ECOMETAL-002103
WO 2013/154634                 PCT/US2013/021647


                  216




                          20


                 FIG. 3




                                                   ECOMETAL-002104
WO 2013/154634            PCT/US2013/021647


                  3/6




                     54

                 FIG. 4




                                              ECOMETAL-002105
                           ~
                           -...
                           ~
                           ~
                           "'
                           ...~




                       ~
      54· I
         20



                           "ti

                           ~
                           ~
                           ff)

                           ~
                           ....
              FIG. 5       .."'
                           :::,
                           ....
                           t:
                           .._,
m
0
0
s::
m
~
r
6
0
N
~

0
(j)
                                                     ~
                                                     0
                                       ~23           N
                                                     Q
                                                     .....
                                  19                 --...
                                                     ~

     21~                                             .....
                                                     Ul


        19~                              -14         i:l'I
                                                     ...
                                                     ~



      18-                                 12




18                          12-
              14
                            14·



                   FIG. 6


                                               ECOMETAL-002107
WO 2013/154634            PCT/US2013/021647


                  616




   100~




                 FIG. 7




                                              ECOMETAL-002108
                                          WORLD INTELLECTUAL PROPERTY ORGANIZATION
                    PCT                                International Bureau

      INTERNATIONAL APPLICATION PUBLISHED UNDER THE PATENT COOPERATION TREATY (PC1)
 (51) International Patent aasslfieation 4 :                      (11) International Publication Number:                WO 90/02655
      B32B 25/00, 27/00, 5/16
      B32B 9/02, A61K 9146, 9/14                            Al
      AOlN 25/00, A61K 9/52                                       (43)1ntemational Publication Date:             22 March 1990 (22.03.90)
      A61L9/02
 (21) International Application Number:        PCT/US89/03845         (74)Agent: LIPTON, Robert, S.; Lipton, Famiglio & Elman,
                                                                           20! North Jackson Street, P.O, Box 546, Media, PA
 (22) International Filing Date:     6 September 1989 (06.09.89)            19063 (US).

 (31)) Priority data:                                                 (81) Designated States: AT {European patent), BE (European
        240,794                6 September 1988 (06.09.88)       US         patent), CH (European patent), DE (European patent),
                                                                            FR {European patent), GB (European patent), IT (Euro-
                                                                            pean patent), LU (European paterit), NL (European pa-
(71)Applieant: ENCAPSULATION SYSTEMS, INC. [US/                             tent), SE (European patent).
      US]; 950 Calcon Hook Road, Calcon Hook Industrial
      Park, Sharon Hill, PA 19079 (US).
                                                                      Published
(72) Inventors: REDDING, Bruce, K., Jr. ; P.O. Box 66, Darby,               With internati.onal search report.
       PA 19023 (US). GARRISON, Walter, S. ; 715 Auburn
       Road, Fairless Hills, PA 19030 {US). SCHMUCKER,
       Arden, E. ; 7922 Allen Drive, Alliance, OH 44601 (US).




(54)Title: REALEASE ASSIST MJCROCAPSULES


(57) Abstract

       The invention is a microcapsule consisting of
three components: !) a shell or wall material layer (4);
2) a core material (3) consiting of an active ingredient;
3) a propellant (2) which is the second core material.
The invention is a microcapsule (l) consisting of two
core rnaterialsJ one being an active core ingredient (3)
while the other is a propellant (2), both surrounded by
an encapsulating shell layer {4). The propellant (2) acts
to either explode the capsule (1) or to help accelerate
the release of the active core material (3) when the cap-
sule is heated. The capsules have a triggered time re-
lease function, caused by heat acting upon tbe propel-                                                                             2
lant core (2), which then acts to push more of the active                                 0
ingredient (3) through the wall membrane of the cap-
sule shell, or to explode the capsule from within.                                            0
                                                                                     0         ,....,_.,
                                                                                                   ©




                                                                                                                          ECOMETAL-002109
                                    FOR THE PURPOSES OF INFORMATION ONLY

       Codes used to identify States party to the PCT on the front pages of pamphlets publishing international
applications under the PCT.
AT   Awtria                               ES   Spain                          MG    Madagascar
AU   Australia                            Fl   Fmland                         ML    Mali
BB   Barbados                             FR   France                         MR    Mauritania
BE   Belgium                              GA   Gabon                          MW    Malawi
BF   Burkina p..,.,                       GB   United Kingdom                 NL    Netherlands
BG   Bulgaria                             HU   Hunpcy                         NO    Norway
w    Benin                                IT   Italy                          RO    Romania
BR   Brazil                               JP   Japan                          SD    Sudan
CA   Canada                               KP   Democratic People's Republic   SE    Sweden
CF   Central African Republic                  of Korea                       S'i   Senegal
CG   Congo                                KR   Republic of Korea              SU    Soviet UnW::an
rn   Switzerland                          u    Licehtcnstein                  ID    Chad
CM   Cameroon                             LK   Sri Lanka                      TG    Togo
DE   Germany. Federal Republic of         w    Luxembourg                     us    United States of America
DK   Denmark                              MC   Monaco




                                                                                                       ECOMETAL-002110
W090/02655                                                     PCT/US89/03845
                                           1

                         RELEASE   ASSIS'J.'   MICROCAPSULES

                               Field of Invention
      5

                This invention relates to an improved method of
          effecting the release of an active core from microcapsules.
     10         Additionally this invention relates to encapsulated
          fungicides.
               A further relationship exists to encapsulated
          catalysts.
               There are four main release mechanisms for
     15   microcapsules available. Conventional microcapsules release
          their active core material through:
                     1.     Diffusion of the active across the shell
          membrane
                      2.    Leakage of the active core through pores in
  20      the structure of the microcapsule
                     3.     Interaction with another chemical, or
          solvent
                     4.     The use of a force which causes the capsule
          to break or dissolve.
  25           A microcapsule may be classified as a either a Break On
          Demand or a Time Release product.
               Time Release is a term used to describe a slow release
          over a period of time of the active core material from the
          confines of the capsule.
  30           There are several problems with conventional Time
          Release microcapsules:
               1.    'I'hey generally have a short shelf life period,
          often releasing the core too soon.
               2.    Most such capsules generally have very fragile
 35       shells, making them unsuitable to many industrial
          applications.
               3. They often have pre-mature chemical reactions
          with the environment they are placed in due to early release
          of the active core material from the capsule .




 •




                                                                          ECOMETAL-002111
W090/02655                                          PCT/US89/03845


                                2

           Break on Demand microcapsules are capsules which
     generally have thicker shells, allowing little or no release
     of the active core material until a physical force or
     chemical reaction causes the shell to rupture. Such capsules
   5 are virtually inert until an outside force effects the
     breaking or dissolution of the shell.
           The shelf life stability of microencapsulated chemicals
     has inhibited the application of microencapsulation"
     technology to many fields. In many cases the Time ~elease
 10 capsules release far too early. Using a Break On Demand
     capsule system can often result in a capsule which does not
     release at all. Examples of such problems can be found
     through an examination of the encapsulation of catalysts ano
     fungicides:
 15           MILDEW SQPPR.ESSAlfT FUNGICIDES FOR PAINT USE

                                                         .
                In this project a fungicide is mixed into a can of
     water based paint, the intent being to provide mildew
     protection after a surface has been painted. The paint is
     generally used in wet or damp environments. The fungicide is
 20 intended to avoid discoloration of the painted surface. Most
     fungicides available on the market react with the
     ingredients in the paint or dissolve while the paint can is
     stored on the shelf, a period of time which can last past
     one full year. The shelf life reactivity problem leads to a
 25 loss of potency for the fungicide. Encapsulation of the
     fungicide, to avoid the chemical reaction problem, can
     produce either a Reservoir capsule or a Micro-sponge
     type capsule, a capsule with pores. The Micro-Sponge type
     capsule allows the fungicide to leak from the capsule while
 30 stored on the shelf, thereby having little protection for
      the active material.
           The Reservoir construction leads to a capsule with a
      shell which is so thick as to not allow any leakage of the
      active or diffusion to occur, avoiding premature reaction
  35 during shelf storage, but the shell may also not allow
      release after the surface has been painted either. In this




                                                               ECOMETAL-002112
                                                       PCT/US89/03845
W090/02655


                                   3
       application, where microencapsulation appears to be of
       potential benefit the encapsulation effort is defeated
       through shelf life and release difficulties.
                           ENCAPSULATED CATALYSTS
   5         In this field microcapsules are intended as a means of
       delivering a catalyst to a particular location or at a
       particular time in a chemical process, without chemical
       reaction along the way. Catalysts are isolated within a
       capsule until the shell is broken of dissolved. Heat. is
  10   often used to melt away the capsule shell to release the·
       active catalyst material. In theory this should enable
       satisfactory controlled delivery of a catalyst. In practice
       however catalyst compounds often react with the shell
       material, crosslinking the polymer. This can increase the
  15   melt point of the shell material to a level higher than
       desired or it can lead to a weakening of the shell itself,
       producing cracks and lesions in the capsule wall. The
       resultant capsules often have no longevity or actually do
       not contain the original quality of catalyst. Using
  20   substitute shell materials in the capsule construction,
       shells which will not react with the catalyst, often produce
       undesirable traits in the resulting product. An example
       would be the encapsulation of Butyl '.i.'uads, a common rubber
       catalyst, which was desired to be released fron the capsule
  25   at temperatures below 100° (c). The chosen shell material,
       which had a melt point of 65° (c) reacted with the catalyst
       and would release only at 180° (c). An attempt was made to
       use a non reactive second polymer which isolated the
       catalyst properly, but had a temperature melt point of 250
  30   (C). The problem was: Bow to get the catalyst to release in
       a non-reactive shell at a temperature below 100 (C) ?
       Conventional microcapsule release methods did not have a
       suitable effect in this project.
            To solve these problems the use of a secured forrJ of
  35   reservoir microcapsule construction is employed, a capsule
       which does not allow diffusion and does not have pores which




                                                                   ECOMETAL-002113
W090/02655                                             PCT/US89 /03845


                                   4

        would allow core leakage. Normally such Secured
        Ilicrocapsules do not have a Time Release Function. Instead
        these capsules are usually employed in operations whereupon
        a Break on Demand function is desired. In this instance the
   5    Break on Demand capsule is caused to a have a time release
        function by using a Triggered Release approach.
              In this embodiment of the invention a prope11ant is
        added to the core material to cause the active core to
        release under certain conditions. The preferred condition is
  10    to employ beat to cause the propellant to accelerate the
        release of the active material. A propellant is placed along
        with the active material as the core of the microcapsules.
        When heat is applied the propellant can act to explode the
        capsule from within, thus providing a burst release
  15    function, OR the propellant can act to accelerate the
        diffusion rate of the active by pushing the active material
        through the pores in the capsule shell.
              In the Fungicide example outlined above the use of a
        Release Assist Approach was attempted whereby a solvent was
  20    added to the fungicide core material and a Reservoir type
        sealed capsule was produced around the combination core. The
        resultant capsules exhibited a strong resistance to shelf
        life deteriorate in the paint can. Later after the paint was
         applied to a painted surf ace the capsules began to release.
  25     In this case the painted surface was the exterior of a house
        where the heat of sunlight acted to warm the capsules
        within the paint layer. The heat caused the solvent within
         the capsule to partially volatilize. The resulting vapors
         produced a pressure within the capsules which then acted to
  30     "push" the fungicide second core through the shell of the
         capsule. This push is triggered by heat and acts to
         accelerate the release of the capsule. By adjusting the
         amount of solvent within the core the release rate after the
         heat trigger can be controlled to take place over a series
   35    of days or weeks.
               In the catalyst example where the catalyst core reacted




   •



                                                                   ECOMETAL-002114
W090/02655                                            PCT/US89/03845


                                 5
      with the shell of the capsule the release function
      difficulties are solved by using a non-reactive polymer as
      the capsule shell, together with a solvent as a second core.
      'l'he catalyst does not react with the new polymer but the
  5   capsule normally has a melt point higher than desired. The
      addition of the solvent solves this problem. By choosing a
      solvent with a low enough boiling point the capsule can be
      made to release at the desired temperature. When the capsule
      is heated to the boiling point of the solvent second c_ore,
 10   the solvent volatilizes completely. The resultant gas then
      exerts a pressure upon the interiorof the capsule, causing
      the capsule to explode outward. The explosion occurs at a
      temperature lower than that of the shell polymer, and closer
      to the boiling point of the solvent. In this manner the
15    solvent acts as a propellant, providin9 a Burst Release of
      the active material when the correct temperature lev~l has
      been obtained.
             There are many applications in the prior art where
      capsules are produced using a wide variety of techniques,
 20   capsules which can have an enhanced release profile or
      function using the Release Assist approaches defined in this
      invention.
             '.!.'he present invention encompasses encapsulation of
      substances in liquid, solid or slurry form. These substances
25    may be pharmaceutical agents, catalysts, fungicides,
      pesticides or any other chemical. Encapsulating walls may or
      may not be permeable to core material or other materials to
      which the completed capsules may later be added. Capsules
      provided by the present invention may be capable of slow
30    release mechanisms (commonly referred to as "time release")
      or may be released in a sudden method caused by heat,
      ultraviolet light, microwaves, ultrasonics or other energy
      media or may be released through dissolution of the capsule
      wall. In each instance of capsule release the release
35    function is aided by the use of a propellant material which
      has been added to the active core material, whereby the




                                                                 ECOMETAL-002115
W090/02655                                          PCT/US89/03845


                               6

     propellant acts to accelerate the release of the
     active.
           Accordingly , a first object of this invention is to
     provide a microencapsulated product that possess a specia1
  5 release function which may be either a Sudden or a Slow
     release system which employs the use of a propellant or
     solvent as an additive to the active core of said
     microencapsulated product, whereby the release function of
     the capsule is enhanced in some manner through the pse of
 10 the propellant additive.
           A second object of this invention is to enable Time
     Release capsules to become stable during shelf storage,
     beginning their time release function after that function
     has been triggered by some effective means.
 15        A third object of this invention is to enable
     microencapsulated compounds to have a greater utility by
     providing an expanded selection of polymers for use as
     capsule wall materials, by enhancing the release function of
     the resulting microencapsulated product.
 20        A fourth object of the invention is to provide means of
     encapsulating difficult or very active chemical compounds by
     providing a different release mechanism, which in turn
     provides a greater selection of encapsulating techniques and
     technologies.
 25        A fifth object of the invention is to provide a means
      of fast release at riarrow temperature ranges of a confined
      active core from a microcapsule by providing a propellant
      additive to the the active core material.
           Other objects and advantages of the present invention
  30 will e obvious from the following descriptions, drawings
      and experiments.
                   »~ief Description Of 'Ebe Drawings

           FIG. l    is an illustration of the major capsule forms
      available through conventional microencapsulation processes.
  35       FIG. 2      is an illustration of the preferred
      embodiment of the invention, a capsule containing a




                                                               ECOMETAL-002116
W090/02655                                            PCT/US89/03845

                                 7

     propellant additive to the active core material.
             FIGS. 3 and 4 are graphs indicating the release
     temperatures of a microcapsule containing a catalyst active
     core material, mixed with a solvent, which acts as the
 5   propellant.
            FIG. 5 is an illustration of one method usable to form
     microcapsules, called Coacervation.
            TABLE l   is an chart indicating the release rates of
     capsules containing encapsulated Folpet compared to
10   capsules using the Release Assist enhancement as measu"i:ed by
     a per centage of weight,
                               loss over a period of time.
            TABLE 2 is a comparison of the release temperatures
     of a catalyst known as Butyl Tuads which has been
     encapsulated using a conventional reservoir type
15   construction vs. a release assist construction, whereupon
     various solvents have been used as propellants.
            TABLE 3 is a list of potential polymers which may be
     used as capsule shell materials.
            TABLE 4 is.a chart indicating the bioactivity of
20   capsules containing a fungicide compared to capsules
     containinga Release Assist mechanism employing a heat
     sensitive propellant material as a second core.
                  Detailed Description Of The Invention
            FIG. l illustrates several conventional forms of
25   microcapsule construction. Each construction is capable of
     enhanced release dynamics using this invention. In the first
     example a Reservoir Capsule construction is indicated by a
     egg type construction, characterized by a large amount of
     core material surrounded by a single shell. The Micro-Sponge
30   construction is a capsule with a lower quantity of core
     material embedded within many shell layers, allowing for a
     slow release.
            The Multi-Wall capsule construction involves a
     Reservoir type microcapsules with more than one shell layer.
35   '.the Hulti-Core capsule is essentially a capsule, or several
     smaller capsules, contained within a larger capsule.




                                                                 ECOMETAL-002117
W090/02655                                          PCT/US89/03845



                                8

          Each construction offer unique properties for
     particular product applications. The normal release
     mechanisms involve:
                      Slow dissolution of the shell layer
  5              Permeation of the core active through the shell
                 Degradation of the shell due to heat, ultraso.und,
     microwave energy, pressure, impact, radiation, ultraviolet
     light, solvent reactions or Ph adjustments
          FIG. 2 indicates the preferred embodiment of a Release
 10 Assist capsule construction of the present invention l using
     the Reservoir format, whereupon a phase change material or
     propellant 2 has been added to the core material 3, both
     contained by a shell layer 4.
          The illustrated capsule construction of the present
 15 invention is a Reservoir type capsule. However, the present
     invention may use any of the other capsule forms ind'lcated
     in FIG. 1.
          The embodiment of the invention shown in FIG. 2 is a
     capsule l containing a shell 4 which surrounds a core
 20 material combination consisting of a active ingredient 3
     which is mixed with a propellant 2. The active 3 can be any
     solid, liquid or slurry chemical compound. A partial list of
     potential active's includes:
          Pharmaceuticals                 Pesticides
 25       Catalysts                      Fungicides
           Fragrances                     Emollients
          Lubricants                      Adhesives
           Laundry additives             Bleaching agents
           Dyes and Colorants             Essential Oils
  30       A number of chemical compounds can be used as the
      propellant 2 including:
           Solvents                       Phase Change Materials
           Waxes                          Peroxides
           Propellants                    Hydrocarbonous solutions
  35       Water                          Alcohols
           Fuels                          Gases




                                                                ECOMETAL-002118
W090/02655                                           PCT/US89/03845


                                 9

            The propellant 2 may be any material which will
      dissolve or expand, or convert into a gas when heat is
      applied to the capsule l. The action of the propellant 2
      causes the Release Assist function of the invention to take
  5   place, in that the propellant 2 acts to cause either a Burst
      Release or an Accelerated Release or a Triggered Release
      function to occur. The propellant may be in either solid,
      liquid or gaseous form.
                              BURST RELEASE
 10        The application of heat to the capsule l causes the
      propellant 2 to expand within the capsule. This can cause
      the shell 4 of the capsule 1 to elongate and expand beyond
      the elastic limits of the polymer, eventually causing the
      capsule to explode outward, providing a sudden or burst
 15   release effect. The exploding action may be caused by a
      propellant material 2 which expands under heat or phase
      changes into a gaseous form during heating. The resulting
      gas exerts a pressure against the interior of the shell 4
      causing it to expand outward, eventually exploding the
 20   capsule.
                      ACCELERATED RELEASE FUNCTION
           The propellant 2 expands or phase changes with heat
      application but does not generate enough force to actually
      rupture the shell 4. Instead the pressure generated from tbe
 25   expanding propellant 2 acts to accelerate the diffusion rate
      of the active core 3 across the shell membrane 4. In most
      capsules using a single shell reservoir type of construction
      or a sponge type construction the active leaks from the
      capsule through pores or cracks in the shell layer of the
 30   capsule. Additionally the active core can diffuse across the
      shell layer itself. ln this application of the invention the
      leakage rate or the diffusion rate is accelerated because of
      a "push" exerted upon the active 3 by the expanding
      propellant 2. The force of the expanding propellant or its
 35   gaseous decomposition result can act to push the active 3
      through pores in the capsule shell 4, at a rate faster than




                                                                ECOMETAL-002119
W090/02655                                          PCT/US89/03845


                                10
     normal. Additionally the propel1ant under heat can act to
     accelerate the diffusion rate of the active.
            In this case heat acts as the trigger to cause the
     accelerated release function to take place. By careful
   5 choice of the propellant 2 the rel.ease function can be
     controlled so as to only occur when heat is present. When
     the heat is removed certain propellants 2 will coalesce back
      into a neutral form, thereby s1owing or ceasing the release
      rate of the active 3, until heat is applied again. -- The
  10 release function is triggered and controlled through the_
     application of heat to the capsule 1.
                        TRIGGERED RELEASE FUNCTrON
            Since the propel.1ant acts by heat the capsu1es can be
     made to have long shelf life stability. Normal time release
  15 capsules frequently employ active diffusion functions or use
      the. sponge approach to allow a generous leakage rate frorr.
      the capsule. Sponge type capsules generally have very short
      life spans. Diffusion capsules tend to have very thin
      shells, thereby affecting their ability to resist stress.
  20 Reservoir type capsules generally can be made with thicker
      shells, allowing ther,1 to withstand higher degrees of shear
      and industrial stress. However these type capsules have very
      poor time release functions. Using the heat application to a
      propellant core 2 can cause the release to become triggered
  25 at a certain point, enhancing the shelf life stability of
       the capsule product. Heat is used as the trigger, and can be
       timed to occur at a specific point in a given process.
             FIG. 3 is a temperature curve indicating the release
       point of a microencapsulated capsule containing a catalyst
   30 solvent combination core. The catalyst is Butyl Tuads mixed
       at 50% of the total core volume of the capsuie .The solvent
       is cyclohexane and causes the capsule to explode at a point
       near the boiling point of the solvent. Cyclohexane was mixed
       at 50% of the total core volume. In this case the shell
   35 material was ureaformaldehyde which occupied 20 % of the
       total volume of the capsule while the combination core




  •



                                                                ECOMETAL-002120
W090/02655                                           PCT/US89/03845


                                 11

      materials occupied the remaining 80%. The graph is a
      Differential Scanning Calorimetery test using a Dupont Model
      2000 DSC device.
            FIG. 4 is a graph illustrating the Thermogrimetric
  5   Analysis of the same sample described in FIG. 3. Both graphs
      indicate the point at which the capsule shell explodes,
       indicated by a sharp peak in the temperature curve profile.
      Through these graphs it can be seen that the capsules reach
      a certain point whereupon the boiling solvent, cyc1ohexane,
 10   causes the capsule to explode outward. In both thermal
      studies the release,point is comparable.
            PIG. 5 is a illustration of the Coacervation method of
      encapsulation, which was used in this particular series of
      experiments. It should be noted that the Release assist
 15   function can be duplicated through the use of a multitude of
      encapsulation methods, systems, techniques and tech~ologies
      and the scope of this invention is not intended to be
      limited by the use of just one such encapsulation process.
      The Coacervation process is provided only as an example of a
 20   encapsulation technique employed in the following
      experiments.
            TABLE l is a chart illustrating the release rates of
      two samples of microencapsulated fungicides. The chart
      illustrates the release rate of a conventionally
 25   encapsulated fungicide known as Folpet when the capsule nas
      been immersed in water compared to the Release Assist
      system of an enhanced encapsulated Folpet sample. The
      Release Assist sample uses a propellant composed of
      cyclohexane, an organic solvent, when heat is applied.
 30         TABLE 2 is a table comparing the release results of a
      particular test conducted using a conventional encapsulation
      approach to a release assist approach using a common
      chemical catalyst as the active core.
            TABLE 3 is a listing of polymers known to be useful as
 35   shell materials £or microcapsules using the Release .l>.ssist
      approach.




                                                                 ECOMETAL-002121
                                                                     PCT/US89/03845
W090/02655

                                        12

                             TABLE 3

          Sr1el! Formulations Are Fluid Film Formers

                                  Including
                         • Soil...:ticns
5
                         • fl.le!:s
                         • Latexes

                      And May Be Hardened By
10                     • Chemical Reaction
                       • Solvent Extraction
15                     • Solvent Evaporation
                   or  • Combinations


Some Microencapsulation Matrix And Wall Chemicals
20
                            Natural Polymers
      Carboxymethylcellose                  Zein
      Cellulose acetate phthalate           Nitrocellulose
25    Ethylcellulose                        Propy!hydroxylcellulose
      Gaia.ti;1                             Shellac
      Gum Arabic                            Succinylatec gelatin
      Sta~·::h                              Waxes, pararfin
      8ark                                  Proteins
30    Methy!celfulose                       Kraft tignin
      Arab;nogelactan                       Natural Rubcer
                            Synthetic Polymers
      Polyvinyl alcohol                     Polyvinylidene chloride
35    Polyethylene                          Polyvinyl chloride
      Polypropylene                         Polyacrylate
      Polystyrene                           Polyacrylonitrtle
      Polyacry!amide                        Chlorinated polyethylene
      Polyether                             Acetal copolymer
40    Polyes.ter                            Polyurethane
      Pclyamide                             Polyvinylpyrrolidone
      Polyurea                              Poly (p-xyiylene)
      Epoxy                                 Po!ymethyl methacrylate
      E1hylene-vinyl .;;ce:ate copolymer    P.;;!yt":ydroxyethyl methacrylate
 45   Pclyv1ny! acetate
                           Synthetic Elastomers
      Poiy t:.utad:e:ne                     A;:;ry!c;;itrile
      Polyls:::.prene
      Nt:c;:nene                            out; I ru~oer
50    Chlcrcp.-ene                          r;oiy$!Ioxaf"it.:
      SiyrE:c,e-butadiene r...;bber         Hyc.rin rubbE.1
      Si!lcone rubb'°r                      Etr::;·:er ie-p:<;pylene-die ne copol./ rne r




                                                                                    ECOMETAL-002122
W090/02655                                              PCT/US89/03845


                                   13


              TABLE 4 is a chart describing a test involving various
       Fungi whereupon a encapsulated fungicide was used in an
       effort to test boiactivity effects upon the target fungi. In
     5 one test capsules containing a given fungicide, known as
       Folpet, were made by conventional encapsulation techniques
       as taught by Noren in the article, Investigation of
       Microencapsulated Fungicides for use in Exterior 'l'rade Sales
       Paints, Vol 58, No. 734, March 1986 of the Journal· of
    10 Coatings Technology. These capsules, called Batch l on the
       chart, were then compared to capsules made in the same
       manner, except that a propellant was added to the core
       material, ascribing to the teachings of this invention, and
       indicated on the chart as Batch 2.
    15                               '!'ABLE 4
       FUNGAL RESIS'l'ANCE TO AQUEOUS PAINT FILNS CON'l'AINING
       ENCAPSULATED FUNGICIDE, WITH SAMPLES BEING SUBJECTED TO
       AR'l'IFICIAL "SUN LAMP" HEA'l' TO 90 (F) FOR 30 DAYS AFTER
       SURFACE WAS COATED
    20
       FUNGI          RAW            BATCH l             BATCH 2
       TYPE           FUNGICIDE      EN CAP SULA 'l'ED   RELEASE
       ASSIST                        FUNGICIDE           FUNGICIDE
    25 -----------------------------------------------------------
         r.iIXED          10              9                    3


    30 PENICILLIUM.       10              9                    4
         FUNICULOSM

         ASJ?ERGILLUS     10              8                    1
    35 NIGER


         GLIOCLADIUH      10              8                    4
         VIRENS
    40
         -----------------------------------------------------------
              SCALE :   Growth Rate scale of 10 to 0 where 10
         corresponds to complete coverage of the surface Of the




•




                                                                   ECOMETAL-002123
W090/02655                                              PCT/US89/03845



                                  14
       coated film. Lower number indicates reduced Fungi growth
       activity , and greater efficiency for the fungicide. The Raw
       fungicide was used as the standard.
             Fungicide Used was known as Folpet, supplied by Nuodex
  5    Inc., A standard loading of 40 % in latex paint was used.
       Samples had been aged for 4 weeks prior to the test.
             Results indicate that the encapsulated fungicide does
       not have a significant effect. The Release Assist capsules,
       under heat, however did provide decreased bioactivity .. for
 10    the fungi.
             In Table 4 it can be seen that the Batch 2 capsules
       remained stable until heat was applied to them. At this
       point the release function was triggered as the propellant
       inside the capsule began to expand, pushing the fungicide
 15    through cracks which developed in the expanding shell layer.
                                   EXAMPLE 1
       INCREASED SHELF LIFE STABILITY AND ACCELERATED RELEASE
       THROUGH THE USE OF A RELEASE ASSIST CAPSULE CONSTRUC'l'ION
       USING A THERMAL TRIGGER TO INITIATE THiE RELEASE PUNC'l'ION
 20          A fungicide known as Fo:l.pet, obtained from Nuodex
       Corporation, was encapsu:l.ated using the Coacervation
       procedure using a urea-formaldehyde polymer as the she:l.l
       layer.
             A second microcapsule batch was produced using the same
 25    coacervation procedure, the same shel:l. and the F'olpet
       active, but with a second core consisting of a solvent known
        as Cyclohexane.
             The two capsules were then compared for shel.f :l.ife
        stability, bio-activity upon release, and release
 30     effectiveness.
             The procedure used to produce the capsules was:
             A pre-condensate of urea - formaldehyde resin was first
        formed using :l.20 grams of urea mixed with 325 grams of 37%
        aqueous formaldehyde containing 15 % methyl alcohol at room
  35    temperature. Triethano:l.amine was added , one drop at a time,
        to adjust the pH.to 8. After 1 hour of agitation , 600 n~ of




                                                                   ECOMETAL-002124
W090/02655                                            PCT/US89/03845


                                 15
      distilled water was added to the mixture, at room
      temperature.    Then, 130.5 grams of the pre-condensate was
      further diluted with 200 ml of distilled water, producing a
      final polymeric solution to be used as the shell layer.
  5         Next 10 grams of the above described urea-formaldehyde
      shell solution was mixed with 40 grams of Folpet fungicide
      supplied by Nuodex Corporation, in 400 ml of water, for 60
      minutes, at a temperature of 25 (c), under rapid agitation.
            At the end of the 60 minute period the heat was removed
 10   to allow the mixture to cool back to room temperature, w.hile
      the agitation was maintained. Hydrochloric acid was added to
      the mixture to adjust the Ph to slightly less than 6. Once
      the Ph level had been obtained the mixture was allowed to
      air cool for another 2 hours under moderate agitation.
 15   Capsules were formed during this procedure and hardened by
      the Ph adjustment into a solidified form. The capsules were
      then filtered from the liquid mixture and examined. The
      capsules contained approximately a 25% shell volume, and
      were of the Reservoir type construction.
 20         The capsules were then allowed to air dry for 5 days,
      after which 20 grams of the completed capsules were then
      immersed in a beaker of water containing 400 ml of tap
      water. The capsules were then observed for release rate
      activity over a period of 30 days, by testing the amount of
 25   Ph change and cond_uctivity change of the tap water over the
      30 day period of time, in daily intervals. The capsules were
      weighed prior to immersion. The weight was then periodically
      checked to determine the loss rate over the test period.
      Additionally some of the capsules were subjected to fungi
 30   for tests of bioactivity.
            Another batch of microcapsules were produced using the
      same ingredien'ts and procedures listed above except that a
      second core material was added to the reaction. 'I'he second
      material was a solvent known as cyclohexane, which was
 35   applied at a ratio of 20 % of the overall core material.
      Fol pet occupied 80 % o_f the resulting capsules while




                                                                ECOMETAL-002125
W090/02655                                              PCT/US89/03845



                                    16
     cyclohexane occupied approximately 20%.   In this batch
     i1owever 40 grams of urea-formaldehyde resin instead of 10
     grams was used in the final capsule mixture.
           The second batch of capsules were well formed, having a
   5 Reservoir type construction, and size approximating the
     first batch, from 5 to 30 microns. The second batch was
     then filtered and tested using the same described
     procedures. This batch was the release assist sample, and
     contained a thicker shell than the first batch.
  10       The capsules released at varying rates. TABLE l
     (A and B} illustrates the release rate over the 30 day
     period for Batch l (coacervated Fol.pet) and Batch 2
      (Coacervated Folpet/Cyclohexane}.  It can be seen that Batch
     l rel.eases very quickly compared to Batch 2, which is the
  15 Release Assist capsule product form of this invention.

                                  TABLE l. A
        WEIGH'!' LOSS OF ENCAPSULA'l'ED FUNGICIDE SAMPLES, WHEN IMNERSED
        IN TAP WATER, OVER 30 DAY PERIOD, AT ROOM TEJ1J.PERATURE
  20
        NO OF DAYS                BATCH l                     BATCH 2
                                  WEIGH'£ LOSS                WEIGHT LOSS
  25 0                                    0   %                    0     %


        5                                 2   %                    0     %

   30
        10                               16   %                    0     %


        15                               24   %                    0.50 %
   35
        20                               72   %                    0 .65 %

   40




   •



                                                                       ECOMETAL-002126
                                                    PCT/US89/03845
W090/02655


                                17
      NO OF DAYS              BATCH l                   BA'l'CH 2
                              WEIGHT LOSS               WEIGHT LOSS
      -----------------------------------------------------------
      25                           85 %                      0.76    %
  5

      30                             92   %                    l.O   %



 10 -----------------------------------------------------------
            BATCH l   = Encapsulated Folpet fungicide, reservoir
      type construction using 15% shell (Urea-formaldehyde resin},
      85% active core material, encapsulated through coacervation
      procedure {interfacial polymerization technique), a
 15 conventional encapsulation product.
            BATCH 2          Encapsulated Folpet using a reservoir
      type capsule construction using 25% shell (Urea-formaldehyde
     resin ) 751 total core of which 50% is Folpet active and 50%
                                                              •
      is cyclohexane solvent acting as a propellant.
 20         BATCH 2 had a thicker shell and thereby had a greater
     shelf life.
                                   TABLE 1 B
     RELEASE RATE OF ENCAPSULATED FOLPE'I' FUNGICIDE WHEN
     SAHPLE IS SUBJEC'l'ED 'I'O HEAT OVER A THIRTY DAY PERIOD
 2 5 'l'EMPERA TU RE LEVEL :    90 (F)


    NO. OF                   BATCH l                  BATCH 2
    DAYS
 30 -----------------------------------------------------------
      0                         0    %                   0      %

 35 5                           0    %                   2      %


      10                        0    %                   3.5    %
 40
      15                        0    %                   4.70 %

      20                        0    %                   6.25 %
 45




                                                                 ECOMETAL-002127
W090/02655                                            PCT/US89/03845


                                  l8
       NO. OF                   BATCH       l            BATCH    2
       DAYS

   5 25                           0     %                   9.75 %


       30                         0     %                  13.00 %

  10         NOTE:     BATCH l did not release at all during the 30
       day trial period. Bl'.TCH 2 slowly released as the propellant
       (Cyclohexane } phase changed and produced a gas whlch
       exerted pressure against the interior surface of the capsule
       shell. The pressure caused cracks and lesions to form in the
  15   capsule shell, through which the active fungicide could
       escape, yet the release rate was over a prolonged period of
       time.
             Even though the urea-formaldehyde resin was supposed to
       be a water barrier for the microcapsule the Folpet active
  20   managed to diffuse or leak from the capsule. Folpet is a
       commonly used fungicide for mildew suppression in household
       paints. This test revealed that the product would have
       released slowly in the paint can during shelf storage,
       having no remaining potency after the paint had been applied
  25   to its target surface. Indeed further examination of the
       data corresponded with a test conducted by Desoto Paints on
       encapsulated Folpet listed in the reference section of this
       application. The tests conducted by Desoto also indicated
       poor performance for the encapsulated Folpet.
  30         Batch 2 had virtually no effective release over the 30
       day period, loosing less than l % of its weight over the
       period compared with nearly a 92 % loss rate for the
       conventionally made capsules. Over a year long period the
       Batch l would have leached all of its active from the
  35   capsule and would thereby become totally useless by the
        time it was applied as part of a paint coating to a given
        surface. Batch 2 would loose less than l2% of its weight by
        then however, providing approximately 88% active still




                                                                 ECOMETAL-002128
W090/02655                                              PCT/US89/03845


                                   19
         renaining within the sealed capsule (assuming that none of
         the shell degraded within the liquid) These tests were
         conducted with the application of water based paints in
         mind.
     5         In the bioactivity test the results wereremarkably
         different. Both capsule batches showed no reaction when
         exposed to Penicillium Funiculosm; Aspergillus Niger;
         Gliocladium Virens fungi and a mixture of the three at roon:
         temperature. But when "sunlight" exposures were made,
    10   whereupon the capsules were subjected to the target fungi
         under a heat lamp, wpich approximates a temperature of 85
          (f), the true differences in the batches presented
         themselves. Batch 1 showed little or no effective reaction.
         Batch 2, containing the Release Assist construction, showed
    15   a marked ability to kill the fungi. It is suggested by the
         inventor that the beat of the lamp caused the cyclohexane
         second core of the capsules of Batch number 2 to volatilize.
         This generated an internal pressure within the capsules and
         this then acted to "push" the Folpet active fungicide
    20   through pores in the capsule shell which had developed
         during immersion in the water. This "push" action acted to
         accelerate the release function, after shelf storage while
         the capsules were immersed in water, and after the heat
         trigger was applied by the heat lamp. Batch two was observed
    25   for another 30 days to still be effective in destroying the
         target fungi, indicating that the "push" effect was not a
         sudden effective release, but a prolonged release over a
         period of time.
               Table 4 indicates the bioactivity results of the above
    30   example. Observation of the painted surfaces revealed that
         niether capsule system had broken. The coacervated sample
         with no solvent core, Batch 1 had remained intact with no
         release at all. Batch 2, the Release Assist capsules, had
         not exploded or completly broken but photographic analysis
    35   revealed that there were several cracks and pores in the
         surface of the capsule, which bad not been present when the




•




                                                                   ECOMETAL-002129
W090/02655                                            PCT/US89/03845


                                 20
       capsules were first made. The cracks and pores in the shell
       of the capsule were the result of the heating activity,
       whereupon the expanding propellant forced the fungicide
       through the weak spots in the capsule construction.
   5                            EXAMPLE 2
       SUDDEN ( EXPLOSIVE ) RELEASE THROUGH A THERMAL
       TRIGGERING OF A RELEASE ASSIST M!CROCAPSULE
             A batch of Urea-formaldehyde resin was made according
       to the procedure outline in Example 1 above. In this
 10    experiment 40 grams of a chemical catalyst known as Butyl
       Tuads was added to the reaction vessel instead of the Folpet
       material used in Example l. The encapsulation procedure was
       the same. Capsules were produced at approximately 50 - 100
       microns with a Reservoir type construction. 'I'hese capsu1es
  15   were then filtered from the mixture and allowed to air dry
       for 24 hours.
             A second bath was produced using the Rel.ease Assist
       approach whereupon a solvent was added to the capsule as the
       second core material. The solvent was added at differing
  20   quantities as a ratio of the active cata1yst to the sol.vent.
       The shell layer remained at a constant 20% of the volume of
       the overall capsule in each formulation tested. Differing
       solvents were used to obtain a wide variety of Release
       points.
  25         Each capsule batch produced was subjected to a Heat
       Stage device to measure the point at which the capsu1e shell
       melted under beat. The rupturing of the capsule was observed
       visually under a magnifying lens attached to the heat stage
       device. In each instance where a solvent was employed as a
  30    second core, the capsules were observed to explode when heat
       was applied to the capsule unit. The capsules which
        contained no solvent slowly melted as heat was applied
       whereas the solvent filled capsules tended to expana in size
        and then exp1ode.
  35          The samples were then subjected to DSC ( differential.
        scanning calorimetry ) and TGA ( thermogravimetric




                                                                 ECOMETAL-002130
W090/02655                                                     PCT/US89/03845


                                       21
    analysis) tests to determine the temperature profiles of
    each sample.   The results are shown in TABLE 2:
                               TABLE 2
    BATCH     SHELL         SOLVEN'l'                 CAPSULES
  5 NO.       TYPE       NAME   CORE %   BOIL,       SIZE RELEASE
                                         POINT       (AVG) TEMP.
      -----------------------------------------------------------
      2A        U/F       NONE    0                   250     255
      (cl
 10
      2B        U/F             TOL.   50       111 (c)         200       180
      (c)

      2C    *   U/F             CYC.   50           81   (c)    150       160
 15   (c)

      2D        U/F             HEX.   50           69   (c)    100       196
      (c)
 20 2E          .U/F           CYC.    40           81   (c)    100       202
    (c)

      TOL, = TOLUENE           CYC. = CYCLOHEXANE        HEX. "' HEXANE
 25
      RELEASE TEMP.    = THE    RELEASE TEMPERATURE OF THE CAPSULE
    U/F = UREA-FORMALDEHYDE RESIN SHELL
         In sample 2A the capsule was observed to release
 30 through a Melting of the shell. The shell began a slow
    degradation as heat was applied to the capsule.
         Sample 2C contained a capsule shell which had not been
    crosslinked into a.hardened form, enabling the vololizing
    sovent to break the weaker shell. The other samples were
 35 crosslinked into a harder shell formation by adjusting the
    Ph to a lower level during the final polmerization stage of
    the resin based shell.  It is apparent from these tests that
    the strength of the shell layer is a factor in achieving the
    desired release temperature. If the capsule shell is very
 40 thick the strength of the wall membrane is sufficient to
    resist the expansion force exerted upon it from within the
    capsule by the gases emitted from the volotilizing
    propellant or solvent second core. Likewise if the shell is
    hardened through a polymerization or other strenghtening




                                                                           ECOMETAL-002131
W090/02655                                            PCT/US89/03845



                                22
    process it may also raise the release temperature of the
    capsule.
          'I'he temperature profiles indicated in the release
    curves of FIG. 3 and FIG. 4, developed by a Differential
  S Scanning Calorimeter and Thermogravimetric Analysis       device
    manufactured by E.I. Du Pont De Nemours Instruments
    Division, Model 2000,     indicate the release tempera~ure of
     Sample 2 E.
           In Examples 2B,2C,2D,2E, the capsules exploded' when
 10 they were heated to the indicated release temperature. The
     release was sudden and complete, in a burst effect which not
     only destroyed the capsule shell but actually expelled the
     active core from the catalyst.
           In this example it can be seen that the solvent acts as
 15 a propellant to explode the shell of the capsule at
     teinperatures lower than the normally melt point of the
     polymer used in the capsules. In each case the solvent acted
     to lower the release temperature of the capsule.
     Additionally the solvent acted to explode the capsules at a
 20 very precise release point as opposed to an extended release
     over a period of time. The solvent provided for a sudden
     burst release. For each sample the solvents vaporization
     tended to expel or throw the active material from the
     capsule once the capsule was broken. Heat is used as the
 25 release trigger but the temperature at which the capsule
     ruptures can be adjusted through the choice of the solvent
     used and the percentage of solvent used in the capsule as
     opposed to the percentage of active core.
           In the above examples several functions of the
 30 invention have been described. The invention provides for a
     propellant compound to be added to the active core of a
     microcapsule whereupon the resultant capsule product will
     provide the following functions:
           1.     Enable a microcapsule to have a thicker shell
  35 construction so as to provide an extended shelf life for the
      product •




  •



                                                                 ECOMETAL-002132
W090/02655                                            PCT/US89/03845


                                  23
            2.    Enable the sudden release of a microcapsule at a
       specific temperature level.
            3.    Enable the acceleration of a active core 1aaterial
       through pores or lesions in the capsule shell layer after a
   5   thermal trigger has been applied to the capsule.
            4.     Increase the diffusion rate of of an active core
       across a shell membrane after a thermal trigger has been
       applied.
            s.    Enable sheJ.1 to core incompatibility problems to
  10   be solved be allowing the use of compatibJ.e sheJ.J. polymers,
       with adjusted reJ.eas,e points through the use of a propellant
       as a second core to the capsule.
            6.   AJ.J.ow for exploding capsules through the use of a
       propellant second core, which when heated will cause a rapid
  15   rupture of the shell layer and a expulsion of the active
       core from the confines of the capsule.
            In the above exampJ.es a batch process was employed
       using Coacervation to produce Reservoir type microcapsules.
       The invention may also be practiced using any other form of
  20   capsule construction including but not limited to
       Micro-sponge or entrapment capsules, multi-wall capsules or
       multi-core capsules. The invention may also be practiced
       using any other form of capsule manufacture process
       including but not limited to Coacervation, Thermal
  25   Coacervation, Interfacial Polymerization Solvent Evaporation
       or any mechanical means.
            While the invention has been described with respect to
       specific embodiments, it is understood that variations are
       possible. The examples given are intended to be
  30   illustrative, and not limiting. These and other variations
       of the invention should be deemed within the spirit and
       scope of the following claims:




                                                                  ECOMETAL-002133
W090/02655                                        PCT/US89/03845


                              24
    What is claimed is:
          l.   A microcapsule which comprises: a first core
    material, and a second core material, said second core
    material having the property of causing the release of saic
  5 first core material when heat is applied to the capsule.
          2.   The microcapsule of claim 1, wherein said first
    and second core materials are encompassed by a shell, said
    second core material causing said shell to loose its
    structural integrity when said heat is applied to the
 10 microcapsule, thereby permitting the release of said first
    core material.
          3.   The microcapsule of claim 2, wherein the loss of
    structural integrity of said shell is caused by the
    volatilization of said second core material due to said
 15 heat.
          4.   The microcapsule of claim 3, wherein said
    volatilization of said second core material causes said
    first core material to diffuse through said shell.
          5.   The microcapsule of claim 3, wherein said shell
 20 has openings therein and wherein said volatilization of said
    second core material causes said first core material to be
    forced through said openings in said shell.
          6.   The microcapsule of claim 3, wherein said
    volatilization of said second core material is rapid,
 25 thereby causing said shell to burst.
          7.   The microcapsul.e of cl.aim l., 2, 3, 4, 5, or 6
    wherein said first core material is a biocide selected from
     the group consisting of fungicides, bactericides, and
    pesticides.
 30        s.   The microcapsule of claim l, 2, 3, 4, 5, or 6
    wherein said first core material is a catalyst.




                                                             ECOMETAL-002134
W090/02655                                                                                            PCT/US89/03845



                                                                                 1/5
 RESERVOIR CAPSULE: SINGLE FILL
                         .- .
                   . . ·. . ... I .. ~ .
                                                ..        ..
                . .· / ...... .
             . .. . . . :..--               \ . ..
          . ·/.. . ... ....... . . * • • : •...
                                       . •      '\'
   _
   .
     .'       '-:· •..
  ... ·· .... ·,-..... ··-:-·.·.·-
                                       ~-.  . •


               . . ......... ..... . . . .--':"" . . '
                                      . .         -. . , '
                                                          I    ".,   ..

      ' .. ~ .. ' :.. . . ' .. . . '
                                                                          ~


  .·~ ~ .- ... "I ·•· 4··"                  .. , ...
                             ,. ~ ".. :..:._ . . . \

           "· :/•~ · ........ ·.:
                                                .....                           FILL
                                                                                        MICRO-SPONGE CAPSULE
          ., . . . ., - . I.. / .... ..
     \.
       .• ' -     . .. I ..             .     "
                                                                                                     SHELL LAYERS
                  . .            ,,                   "
                    ..   *   •        ...       ,,.




                         FIG. 1A
                                                          FILL DROPLET
                                                          OR PARTICLE


   MULTI-FILL CAPSULE: CAPSULES
          WITHIN CAPSULES


                                                                              OUTER SHELL
                                                                                #2
                                                                                              FIG. 18
                                                                                  OUTER
                                                                                  FILL -# 2




                                                                                       MUL Tl-WALL CAPSULES



                             FIG. 1C



                                                MULTIPLE
                                                SHELL LAYERS



                                                               SUBSTITUTE SHEET                                ECOMETAL-002135
W090/02655
                                 PCT/US89/03845


                  2/5




- 5




             FIG. 2




             SUBSTITUTE SHEET.


                                          ECOMETAL-002136
        SAMPLE: AES-34                                                                             DSC                   FILE: ESl.05
        SIZE:   2.7220mg                                                                                                 OPERATOR: JHF
        METHOD: A-600°.@ 10°/MIN                                                                                         RUN DATE: 17-AUG-88 14:57
        COMMENT: APPROXIMATELY 50CC/MIN NITROGEN
                     o-.-~~~--~~~~~~~~~~~~~~--~~----~~~,


                             '
                             I

                             : 63.67°C
                             \, __ .,.
                                37.92J/g
                                               199.24°C
                                               271.1J/g                               ,
                                                                                      I
                                                                                          I
                                                                                          I
                                                                                              I
                                                                                               I
                                                                                               '
                                                                                                   \
                                                                                                                       ------   .... .......
                                                                                                                                               '------   .....
                                                                                                                                                                 ______ , ,
                                                                                                                                                                         I


                                                                                      I
                                        +---'""" ' \\                                                  ,,.......,.,'
                                                                                  •'
                                                                                  I
                                    105.95°C                                 I

                                                                          I'                           281 . 83°C
                                                      I
                    -1                                                           0
                                                                        .: 248.96 c
                                                    I

                                                    ' '
(I')
        - en
        ........
                                                     I
                                                     I
                                                     l
                                                        I
                                                                        I
                                                                        1238.64/C
                                                                        : 25.23 g
                                                                                               0

c       3:
        .........
                                                        I
                                                        I
tIJ                                                     I
                                                                       '''
-~c-I
                                                        I
        3:                                              I
                                                         I
                                                                   I
                                                                   I
        0                                                I         I
        _J
        LL.         -2                                   I         I

-f      I-                                               ' '
                                                         I         I
m       <t
        w                                                   'II III
CJ)     :I:
:c                                                           I I
                                                             I I
m                                                              f
                                                               I

!!I                 -3                                        I
                                                               '
                                                               I




                                                                                                   RELEASE POINT OF CAPSULE
                                                 202.11°C
                                                                                                   CAPSULE EXPLODED AT THIS TEMPERATURE


                    -4~---.-----,.-~~~~,.----..----.-----..-----,----,--~-,-~--,r--~~
                         0            100           200                                                300               400                       500         600
                                                                                 TEMPERATURE (°C)                                               GENERAL V4.00 DUPONT 2000

                                                                                      FIG. 3
                                                                                                                                                                              ECOMETAL-002137
            .



      •   SAMPLE: AES-34                                                                       TGA               FILE: ESITGA.05
          SIZE:   3.0420mg                                                                                       OPERATOR: JHF
          METHOD: A-600°@ 10° MIN                                                                                RUN DATE: 17-AUG-88 14:58
          COMMENT: NITROGEN AT APPROXIMATELY 50CC/MIN
                120---~--~~~~--~~~~~~~~~--~~~~~~~~--40


                                                                                            RELEASE POINT OF CAPSULE
                                                                                            CAPSULE EXPLODED AT THIS TEMPERATURE

                100       ·..                204.25°C
                                ------- ... --r-_.                                                                                            30


CJ)
c
                 80                       20 7,35 °c (I)
                                                                                                                                                    -c:
                                                                                                                                                      E
                                                                                                                                                    ......
                                             81.48 %
OJ

-c~       --
          0~
                                                                                                                                              20    ~
                                                                                                                                                    ~
                                                                                                                                                    t-       A
-I        t-                                                                                                                                        ::c      ........
          ::c 60                                           I
                                                           I
                                                                                                                                                    <!>      01
-t        <!>                                                                                                                                       L&J
m         w                                                'I
                                                            I
                                                                                                                                                    3r:
          3:                                                I
(J)
:i:
                                                            I
                                                            I
                                                                                                                                              10        .
m                                                              '\
                                                                                                                                                    >
                40                                              l                                                                                   a:
!!I                                                             I
                                                                I
                                                                    I
                                                                                                                                                    w
                                                                                                                                                    0
                                                                    I
                                                                     \
                                                                        \
                                                                        I                                                                     0
                20                                                      '   \


                                               216.59°C
                                                                                '
                                                                                \                                                                                               ~

                                                                                                                                                                                8
                                                                                    \
                                                                                        ~



                                                                                                  ... ___               RESIDUE      2.260%                                     c
                  0
                                                                                                            --------------- --------.--~+     -10
                                                                                                                                                                                CFl
                                                                                                                                                                                00
                                                                                                                                                                                'C
                                                                                                                                                                                .......
                      0             100               200                                        300
                                                                                    TEMPERATURE (°C)
                                                                                                                  400        500         600
                                                                                                                          GENERAL V4.0D DUPONT 2000
                                                                                                                                                                                =
                                                                                                                                                                                VJ
                                                                                                                                                                                00
                                                                                                                                                                                .i:..
                                                                                                                                                                                th


                                                                                            FIG. 4
                                                                                                                                                                        ECOMETAL-002138
W090/02655                                                                            PCT/US89/03845



                                              5/5



                              COACERVATION


                 CORE     ADD                                      ADD     SHELL
               MATERIAL                                                   MATERIAL


                                 _.._._._._
                                           ...
                                  ...:..:-:·..:...·..:...:.:..:.
                                                  .
                                 .:...;_· ..:_· ....:J.      '           VOLATILE
                          ,       .....
                                    ...  ·.,.                            ORGANIC SOLVE NT
                                    . . ·. ·.
                                  ......
                                                                         STEP ONE


                               ADD WITH STIRRING                                             •

                                                                           STEP TWO
       CORE-SHELL
       SOLVENT MIXTURE

                                                                          WATER WITH
                                                                          DISPERSING AGENT
       TO VACUUM
                    CLOSE SYSTEM
                    AND APPLY
                                             j                       TO VACUUM
                    VACUUM




                                   EVAPORATE
                                    SOLVENT
                               OIL· IN·WATER
                               EMULSION
                               SOLID
                               MICROCAPSULES

                                STEP THREE

                                FIG. 5


                              SUBSTITUTE SHEET


                                                                                                 ECOMETAL-002139
      (I UPublication number                    20 t:O-Ol(J0:3()
      (43)Date of publication of application    il LO 120 J:l
      (5I)Int.Cl.                               C22C 28/00         {2()()6.0J)
                                                C22C 28/02         (2006.0J)
                                                C22C 28/04         {2()()6.0J)
                                                C22C       1/02    {2()()6. OJ)
                                                B22D 27/20         {2()()6. OJ)
                                                B22D 21/04         (2006.0J)
                                                B22D       1/00    {2()()6.0J)
      (2I)Application number                    2011-154088
      (22)Date of filing                        12.07.2011
      (7 l)Applicant                            TOBATA SEISAKUSHO:KK
                                                NATIONAL           INSTITUTE       OF
                                                ADVANCED INDUSTHJAL SCIENCE &
                                                TECHNOLOGY
      (72)Inventor                              lVIATSUMOTO TOSHII-IARU
                                                SAKAMOTO }>TITSURU
                                                MIYAHARA HIROFUMI


(54JMAGNESIUM ALLOY WITH HEAT RESISTANCE AND FLAME RETARDANCY,
AND METHOD OF MANUFACTURING THE SAME
(57)Abstract
PHOBLEM TO BE SOLVED: 1b provitfo a magnesium alloy with heat rnsistance and
flame retardanc:-· usable under a higb temperature environment. and a method of
n1anufacturing thB same.
SOLUTION: The magnesimn alloy lO contains 0.5-5 mass% Ca and 0.5-5 mass% Si, and
a CaMgSi phase 12 is crystallized in a Mg phase 11 serving as a parent phase. therehy
providing the heat resistance. The mPthod of manufacturing the magnesium alloy lO
includes the steps of: heating a Mg alloy raw material in a molten state sequentially
1;dded with Ca und Si in a temperatur1i range of 800-HOO'' C tmd then solidifying the
same; and crystallizing the Ca1'IgSi phase 12 in the Mg phase 11 serving as th<e parent
phase. thereby providing thP hpat resistance,




                                                                                          ECOMETAL-002140
*NOTICES*
JPO and INPIT are not responsible for any
damages caused by the use of this translation.
1.This document has been translated by computer. So the translation may not
reflect the original precisely.
2.**** shows the word which can not be translated.
3.ln the drawings. any words are not translated.



CLAIMS
[Claim(s)]
[Claim   ll
A Magnesium alloy which has heat rPSistance and fire retardancy having made a
CaMgSi phase crystallize and making heat resistance have into Mg phase which 0.5·5
mass % Has the 0. 5 to 5 mass%. and Si, and turns into ! Si] a host phase in Ca.
[Claim 2]
A Magnesium alloy which has heat nesistance and fire retardancy having made a grain
boundary of the aformnentioned Mg phase crystallize an AhCa phas'' furtlwr. and
improving hardness to it in a Magnesium alloy which has heat resistance according to
claim 1 and fire mtardancy.
[Claim   Bl
.:\ l\1Iagne~:.iun1 aHoy ~.vhi('.h has hPat resistance and   fire~ rnt.ardane~v   having   n1ad(~   Ivfg2 Si
phase crystallize further and improving creep resistance in the aforpmentioned Mg
phase .in a Magnesium alloy which has heat resistance according to claim l or 2 and fire
retardancy.
(Claim 4]
It is a manufacturing nwthod of a Magnes.ium alloy which has heal. resistance according
to claim land fire rctardancy, A manufacturing method of a Magnesium alloy which has
heat msistancc and fire retardancy making it solidify after Ca and Si heat a l\Ig-alloy
raw material of a molten state added sequenl.ially in an 800·900 degrees C temperature
requjrement, n1aking t.he aforementioned (~afvfgSi phast~ crystallize and making heat
resistance have into the aforementioned Mg phase.
!Claim 51
In a manufacturing method of a Magnesium alloy which has heat resistance according
lo claim 4 and fire rntardancy. While heating tho aforementioned Mg· alloy raw ma1orial
ma(fo to Ct)·stallize the aforemmtiorned CaMgSi phas!c in a G00·800 degrees C




                                                                                                               ECOMETAL-002141
temperature rnquirement. A manufacturing method of a Magnesium alloy which has
heat resistance and fire retardancy adding Ca further in the Mg-alioy raw materiaL
solidifying the Mg-alloy raw material. making a grain boundary of the aforementioned
l\1g phase crystallize an AhCa phase. and improving hardness.
[Claim 6]
In a manufacturing method of a Mag1rnsium alloy which has heat resistance according
to claim 4 or 5 and fire retardancy. Wnile heating the aforementioned Mg-alloy raw
material made to crystallize the aforementioned CaMgSi phasf'. A manufacturing
method of a Magnesium alloy which has heat resistance and fire retardancy adding Si
further in the Mg-alloy raw material. solidif"ying th(e Mg-alloy raw material. making
Mg2 Si phase crystallize in the aforementioned Mg phase. and improving creep
resistance.




                                                                                        ECOMETAL-002142
DETAILED DESCRIPTION
[Detailed Description of the Invention]
[Field of the Invention!
[0001]
The present invention relates to a Magnesium alloy which has himt resistance and fire
retardancy suitable for the use under hot cmvironments. and a manufacturing method
for the same.
[Background of the Invention]
[00021
In recent years, in the automobile industrial world, although improvemeut in the
further fuel consumption, vibration and reduction of noise. etc. are called for, the form of
an aluminum alloy and material devdopmfmt which are used for tlw engine material of
an automobile already maturn. and cannot expect the furthm· advanced features, for
example.
As a means to cope with this problem effectivi,ly, it is light into engine material as
compared with an aluminum alloy, and reactivity with iron is low, and it considers using
the Magnesium alloy which has still higher vibration attenuation perfonnance. By this.
a weight saving, friction. and rnduction of prinhng can be aimed at. and fuc;I
consumption can be improved, and vihration and noise can also lw reduced.
[OOO:l]
However. the strength of the Magnesium alloy in the elevated temperature was low. and
s.inc(~   it- \vas a n1aterial \vhich results in co1nbustion \vhen   te1np<"~ratu.rH   rises, it did nol
fit the material used under hot environments like engine material.
Then, for example, the Magnesium alloy made iuto fire retardancy was proposed by the
Patent document l by adding Ca in a raw material (for example, see Patent Document
I)
[Citation list]
!Patent literature]
[0004]
[Paten!. documnnt I.I ,Japanese Paten! No. 11;118606 gazette
[Summary of Invenlionl
[Problem to be solved by the invention]
10005]
Although the Magnesium alloy in which Ca was added could go up the hardness of the
l\fagnesium alloy as compared with the case where Ca is not added and it ali•o had heat
resistance, it did not have sufficient hf,at resistance of the degree which ean be usfed




                                                                                                           ECOMETAL-002143
under an elevated-temperature situation ffor example, 200 degrees C or more) like the
engine material of an automohile,
[OOOG]
The present invnntion was made in view of this situation, and an ohject of the present
invention is to provide a Magnesium alioy which has usable heat resistance and fire
retardancy under hot environments, and a manufacturing method for the same,
IMeans for solving problem]
[0007]
The Magnesium alloy which has th\' heat resistance and fire retardancy concerning first
invention in alignment with the aforementioned object made the CaMgSi phase
crystallize, and made heat resistance have into Mg phase which 0,5-5 mass% Has the
0,5 to    I)   mass%, and Si, and turns into I Sil a host phase in Ca,
[0008]
In the Mag1wsium alloy which has thE' heat resistance and fire retardancy concerning
first invention, it is prefarable to make the grain boundary of the aforementioned Mg
phase crystallizE; an AbCa pbas;; further, and to improve hardness to it.
[000\l]
In the Magnesium alloy which has the heat rHsistance and fire retardancy concerning
first invention, in the aforementioned Mg phase, Mg2 Si phase may be made to
crystallize further and creep resistance may be improved,
[OOHJ]
Tim manufacturing mPthod of the Magnesium alloy which has tJH., heat resistance and
fire retardancy concerning second invention in alignment with the aforementioned
object, Are a manufacturing method of the l\fagnesium alloy which has the heat
resistance and fire retardancy concerning f'irst invention. after Ca and Si heat the
Mg-alloy raw material of the molten state added sequentially in an 80(Hl00 degrees C
tcmp<crature requirement, it is made to solidity, and the afrm,mentioned CaMgSi phase
is made lo crystallize and heat resistance is made to have into the aforementioned Mg
phase,
[0011]
In th<' manufacturing method of the Magnesium alloy which has the heat resistance aod
fire retardancy concerning second invention, H is preferable to add Ca further in the
Mg-alloy raw material, to solidify the Mg-alloy raw material, to make the grain
boundary of the aforementioned Mg phase crystallize an AbCa phase, and to improve
hardness, heating the aforementioned Mg-alloy rnw material made to crystallize the
aforem<mtioned CaMgSi phase in a G00-800 dEegrees C temperature n'quirEemEenL




                                                                                          ECOMETAL-002144
[0012]
In the manufacturing method of the Magnesium alloy which has the heat resistance and
fire retardancy concerning second invention. Heating the aforemPntioned Mg-alloy raw
material made to crystallize the aforementioned CaMgSi phase. Si is further added io
the Mg-alloy raw material. the Mg-alloy raw material is solidified. in the
aforementioned Mg phasf!. Mg2 Si phase may be made to crystallize and creep
resistance may he improved.
(Effect of the Invention]
(001:3]
Since a .IVfagnesium alloy which has the h('at resistance and fire retardancy concerning
the present invention, and a manufacturing met.hod for the same are making the
CaMgSi phase crystallize in Mg phas(e used as a host phase, they can comprise heat
resistance. A CaMgSi phase is hard. and is a high-melting point. and this is lwcause it
excels in heat resistance.
Thus. since a Magnesium alloy is provided with heat resistance, it can be used under
hot environments and can aim at Pxpansion of a use purpos("
(OOH!
Vv'ben the grain boundary of Mg phase of a Magm,giurn alloy is made to crystallize an
AhCa phase further. the hardness of a Magnesium alloy can be improved. An AhCa
phase is hard, and is a h.igh·m(;]ting point and this is becausfl it has heat resistance.
Therefore, according to the synergistic effect of a CaMgSi phase and an AhCa phase.
further improvf•ment in the hardness of a Magnesium alloy can he ainrnd at. and hflat
resistance can also be improved sufficiently.
(0015]
And when Mg2 Si phase is made to crystallize forther in Mg phase of a Magnesium alloy.
the creep resistnnce of a 1\ifagnesiurn alloy can be improved.
Therefore, further expansion of the use pm1)ose of a Magnesium alloy can he aimed at.
[Brief Description of lhe Drawings!
IOOIG]
[Drawing l]H is a mimetic diagram of the organizat.ion of a Magnesium alloy which has
the heal resistance and fire retardancy concerning the 1 embodiment. of the present
invention.
!Drawing 21Tempcraturc is an explanatnry view showing the influence which it has on
the tensile strength of a Magnesium alloy.
[Description of Embodiments]
(0017]




                                                                                            ECOMETAL-002145
Then, referring to the attached Drawings. it describes per embodinwnt which
materialized the present invention. and presents an understanding of the present
invention.
As shown in Fig. l. Magnesium alloy (henceforth a Mg alloy) l 0 which has the heat
rnsistance and fire rc•tardancy conceming the l embodiment of th;) present invention,
By structure control. make the CaMgSi phase l:t crystallize. and heat resistance is
made to have into the alphalVIg (alpha magnesium) phase 11 used as a host phase (it is
also called a hase metal), for example. it is suitable for   tlH;   use undH hot environnwnts
like the engine material of an automobile. Hereinafter. it describes in detail.
10018)
Ca (calcium) and Si (silicon) are further added by the Mg-Al-Zn system alloy in which
Mg alloy JO has Mg (magnesium), Al (aluminum), Zn (zinc), and Mn (mangane8e). Mg is
specifically made into a subject. (more than the 80 mass %). and Al is the one to li'i
mass% (here 12 mass%). The 0.1 to ii mass% (here 0.7 mass%) and .Mn constitute Ca
from the 0.1 to 2 mass% (here 0.8 mass%). it comprises the 0.5 to ii mass% (here l
mass %). and Si comprises the 0.5 to 5 mass % (here l mass %). and inevitable
impurities for Zn.
[OO HJ]
If Ca and Si are contained in order for a Mg alloy to make a CaMgSi phase crystallize in
Mg phase (es1wcially alpha Mg phase) used as a host phase. the amount of each of Al in a
Mg alloy. Zn. and Mn will not be limited to the above-mentioned value. Ca and Si can
also be addPd into alloys. such as l\fg single entity, a Mg-AI system, a Mg-l\!n system, a
Mg-Zn system, and a Mg-Zn-Zr system, for example. The element. of others I. Mg alloy          I.
for example. Sr (strontium), Be (beryllium), Ag (silver). Y (yttrium), Ti (titanium), Sn
(tin), Li Oithium), germanium (germanium), ct''· a rare earth element (it is also called a
rare earth or RE), etc. may be contaiued. In order to make the cost price cheap, ii is
preferable   i{l   use above·1mmtioned Ag. Ti, Sn, Li and germanium, and the thing except a
rare earth element etc,
[0020]
Mg alloy 10 comprises t.he Mg phas<' Gienccforth alphaMg phase) 11             USf)d   as a host
phase, an Ah2l\Ig1; phase crystallized to the grnin boundary of this alphaMg phase l l,
and tbe granular Cal\i[gSi phase 12 dispersed in the alphaMg phase lL Other phases
may be contained although alphaMg phase is contained especially in Mg phase.
This AlrnMg1; phase is an intermetallic compound of aluminum and magnesium. and
while t.he hardneRS and strength of a Mg alloy can be raised. it. rnducns the st.retch of a
Mg alloy. J\l 12J\:lg17 phase is heat-treating Mg alloy 10, and is good to carry out solution




                                                                                                   ECOMETAL-002146
treatment of the Aldvlgn phase, and to carry out prescription. Although this Mg alloy
can aloo be made to crystallize the AhCa phase and Mg2 Si phase which are mentioned
below, when trying to perform the above·mentioned heat treatment. the effoct of heat
treatment is deteriorated according to crystallization of an AbCa phase. For this reason.
according to the pmvose of using a Mg alloy. and the existence of heat treatment.
crystallization of an AhGa phase and Mg2 Si phas(J is controllable.
A Cal\lgSi phase is an intermetallic compound of calcium, magnesium. and silicon, and
the hardness of a Mg alloy can be raised and it can also give heat resistance to a Mg
alloy
10021]
!fore, about the result of having considered the influence of tomperature which the Mg
alloy made crystallizing a CaMgSi phase has strongly, while reforring to Fig.2, it
describes. In the O,~j mass % and Ca, the 1 mass % and Si are I the 0. 7 mass % and Mn I
the 1 mass % and the remainder l Mg and inevitable impurities, and. as for composition
of the SJl(!Cimen of the used working example L Al makes Si of composition of the
working example 1 which the 9 mass% and Zn descrilwd above the 2.00 mass%, as for
composition of the specimen of the working example 2. On the other hand, although the
specimm1 of a comparativ(; example is AZ91 (for example, alloy equivalent to 2 tnle
MC2 of the magnesium alloy castings of the description to ,JIS H 5208) which is a
g(meral·purpose alloy and them is an Al12J\Ig17 phnse, there is no CaMgSi phase.
[0022]
1n ordPr to lose disp('rsion in tlw hmsile Stl'(mgth by affectors. such as a d(,feet, the
smooth thing in which the artificial defect is not formed was used for the   spe(~nrnn   of
the comparative example at the specimen of the working examples 1 and 2 using the
thing in which an artificial defect 2 mm in diameter and 2 mm in depth was formed.
Although there was some deterioration from the level which each tensile strength of the
specimen (0) of tlHe working example 1 and the specimen (**) of the working exampfo 2
is regularity U25MPa) substantially to the temperature of 150 degrees C, and exceeded
150 degrnes C as shown in Fig.2, there was no romarkabln slreogth r(,duction. On the
other hand . rapid st.rnngth reduction general.ed the specimen (**) of ilw comparat.ive
example with the rise of temperature.
in particular, in the strength of the specimen of the working examples 1 and 2,
temperature became higher than the strength of the specimen of a comparative example
in a rngion of 200 degrees C or more (here   up to 250 degrees C).
[002;.J]
The above thing shows that the strength reduction under the hot environments of a Mg




                                                                                              ECOMETAL-002147
alloy can be inhibited, and heat resistance can be made good by making a CaMgSi phase
crystallize< The Mg alloy made to crystallize a CaMgSi phase is provided with sufficient
fatigue strength< and Brinell·hardness Bn is about 110 and it is provided also with
sufficient hardness<
Thus< since the influence by a CaMgSi phase is great to lwat·resistant improvement in
a Mg alloy< in order to make it crystallize a CaMgSi phase stably< let the amount of Ca in
a Mg alloy be the 0<5 to 5 mass %< and let the amount of Si be the 0<5 - 5 nrnss %<
[00241
Here< when the quantity of Ca and Si is less than the ()Ji mass %L the amount of
CaMgSi(s) to crystallize decreases< a heat-resistant improved effoct becomes small aod
a firwresistant effect decreases< On the other hand< when exceeding the 5 mass%, there
is a possibility of the granular CaMgSi volume of phase to CITstalliw increasing too
much, originating in this, and causing delf'rioration of fluidity<
For this reason, it is preferable to make a minimum into the 0<7 mass % and to make a
maximum into the 3 mass %< alt.hough the amount of Ca in a Mg alloy was made into
the OJi - 5 mass%, and allhougb the amount of Si in a l\Jg alloy was made into the 0<5 -
5 mass %, it is preferable to make a minimum into the (l 7 mass % and to make a
maximum into the 8 mass%<
I002iil
The grnin boundary of alphaMg phase of a Mg alloy can be made to b(' able to crystallizo
an AhCa phase further, and the hardness of a Mg alloy can also further he improved to
it
This AlzCa phase is an intermetallic compound of' aluminum and calcium, and since it is
hard and a high~me1ting point it can a1so ain1 at fu_rther    heat~r(~sistant   i1nproven1ent in
a l\lg alloy
Mgz Si phase (inlermetallic compound of magnesium and silicon) can also be made to
crystallize in a!phaMg phase instead of the AbCa phase             crystal!iz<~d   to the grain
boundary of alphalVIg phase of a Mg alloy< Thereby, the creep resistance of a Mg alloy
can be improved< This Mg2 Si phase may be made to crystallize with an AbCa phase<
[0026]
As shown above, since Mg alloy l.O makes the CaMgSi phase 12 crystallize in the
alpbalvlg phase 11, it can be provided with sufficient heat resistance of the degree which
can be used under an elevated-temperature situation (for examp.!e, 200 degrees C or
more)< Therefore, when this Mg alloy   1() is   used for the engine material of an automobile,
for example< a weight saving< friction, and reduction of printing can be ainrnd aL fuel
consumption can be improved, and vibration and noise can also be reduced<




                                                                                                   ECOMETAL-002148
[0027]
Then, it describes about the manufacturing method of the l\!IagnPsium alloy concerning
the 1 embodiment of the present invention.
First, a Mg-Al-Zn syst.em alloy is prepared. alphaMg phase which this Mg-Al-Zn system
aHoy is AZH 1 (specifically Mg ·H mass %Al-0.7 mass %Zn-O.:J mass %Mn) which iB a
general·pm1iose alloy, and turns into a host phase. It compris<;s an Alt2Mgl7 phase
Gntermetallic compound of aluminum and magnesium) crystallized to the grain
boundary of this alpha Mg phase.
The alloy which adds Ca and Si is not limited to this, as <foscribed above.
10028]
Next, after ht>ating the pmpared .Mg-Al-Zn system alloy more than the mPlting point
and making it into a molten state, whil<e adding and agitating Ca to this, it mixes. The
amount of Ca in Mg alloy 10 obtained eventually a<Jiusts this Ca addition amount so
that it may become the within the scope of the 0.5 · 5 mass%.
And Si is added into the Mg-Al-Zn system alloy of a molten state in which Ca was added,
and while heating and agitating the Mg-alloy raw material of this molten state in an
800-HOO degrees C (they are preferably 8GO degrees C and a maximum about a
minim um 880 degrees C) temperatur<' requirnnrnnt, it mixes. The amount of Si in Mg
alloy 10 obtained eventually adjusts this amount of added Si so that it may become the)
within the scope of the 0.5 - 5 mass %.
IOOWJ
When the hc,ating tempHature of the Mg-alloy raw material of the above-mentioned
molten state is less than 800 degrees C, the temperature of a Mg-alloy raw material is
largely less than the melting point (about 845 d<)grees C) of a CaMgSi phase, and the
production efficiency of a CaMgSi phase is deteriorated. On the other hand, when
exceeding HOO degrees C, heating temperature is too high. Mg oxidizes. and ii causes
deterioration of product quality,
Ry thus, the thing which the Mg-alloy raw material of the molten state added
sequentially is heated, and Ca and S.i cool and make solidify to ordinary temperature
after thal, Mg alloy 10 made to crystallize t.he alphaMg phase 11 used as a host phase.
Ali2Mg17 phase crystallized to the grain boundary of this alphaMg phase IL and the
granular CaMgSi phase 12 dispersed in !he alphaMg phase 11 can be manufactured.
100:301
After making a CaMgSi phase crystallize in the solidifying process of the Mg-alloy raw
material in which Ca and Si wern added. while heating thio l\!Ig·alloy raw material in a
G00-800 degreies C tiemperalure     requin~ment,   The grain boundary of alphaMg phase




                                                                                           ECOMETAL-002149
may be made ID crystallize an i\bCa phase by mixing, while add<'d and agitating Ca
except a CaMgSi phase in the Mg-alloy raw material of a molten state, and cooled and
solidifying the Mg-alloy raw material in which Ca was added to ordinary temperature'.
The amount of Ca in the Mg alloy obtained eventually adjusts Ca addition amount here
in consi(foration of Ca addition amount used for the above-mentioned formation of a
CalVIgSi phase so that it may become the within the scope of the 0.5 - 5 nrnss %.
Here, when temperature when adding Ca is less than GOO degrees C, a Mg alloy begins
to solidify On the other hand, when exceeding 800 degrees C. Ca which heating
temperature is too high and is used for formation of an AbCa phase is ust'd for
formation of a CaMgSi phase. and an AhCa phase becomes is hard to be formed.
Therefore, it is preferable that the minimum of temperature when adding Ca shall be
650 degrees C, and a maximum shall he 750 degnees C.
[0081]
Mg2 Si phase can also be made to crystallize in alpha Mg phase instead of making the
grain boundary of alphaMg phase crystallize an AhCa phase. For example. after
making a CaMgSi phase crystallize, while heating this IV!g·alloy raw material, Mg2 Si
phase is made to crystaIJize in alphaMg phase by mixing. while added aod agitating Si
except a CaMgSi phase in the Mg-alloy raw material of a molt<m state. and coolnd and
sofalifying the Mg-alloy raw material in which Si was added to ordinary temperature.
Mgz Si phase may he made tn crystallize with an AlzCa phase. The amount of Si in the
Mg alloy obtained eventually adjusts the amount of added Si here       i1i   consideration of
the amount of added Si used for tho abov<;-mcntiorn'd formation of a CaMgSi phase so
that it may become the within thP scope of the 0.5 - 5 mass %.
[00:32]
By the above method, Mg alloy 10 provided with usable heat resistance under hot
environments (200 degrees C or more) can be manufactured.
If it is in use of this Mg alloy JO, what is callPd a casting method that carries out a
ten1perature rise and dissolve to the temperature from \Vhich organizat.ion constitution
does not change, and cast in the mold for using lhe target form, and it makes it solidify
can he used. However_, without using the mold of the above-mentioned form. for example
to what was cast to block like shape (form is not limited to tbis) etc .. further, a forge.
extrusion, or rolling can be processed and Mg alloy 10 can also be used. It may be
machined.
Thereby, the obtained product can also be provided with usable heat resistance under
hot environment~.
[00:3:3]




                                                                                                ECOMETAL-002150
As mentioned above. although the prnsent; invention has been described with reference
to an embodiment. the present invention is not limited to the composition of the
description to the embodiment above-mentioned in any way. and also includ(;s the other
embodiments and modifications which are considered within the scope of the matter
currently described in the scope of the claim. For example. it is contained in the scope of
right of the pn~sent invention also when it constitutes a !Vlagnesium alloy which has the
heat resistance and fire retardancy of the present invention combining a part or all of
each above-mentioned embodiment and modification. and a manufacturing method for
the same.
In the      afon~mentioned    embodiment. it is usable in a Magnesium alloy in
transport·airplane machines. such as other materials of an automobile. an airplane and
a rail car. a machine part, a robot part article. etc.
(Explanations of lelters or numf'rals]
(0034]
l():   A Magnesium alloy. an 11 :alphaMg phase, a 12:Cal'vlgSi phase




                                                                                              ECOMETAL-002151
DRAWINGS
[Drawing   1]




     <D




[Drawing   2]




                ECOMETAL-002152
        <2>




                  ~
.-...
 ~
Q..
)il
._,
         150
                                                                      l
-TU      100 --
;M
~
rt('>
                      0:       ~~l}IJ       1
          50
                      t:,. :   ~ lit! 011   2
                      D    ~   ltt\l:fll

              0
                  0   50         100            150       200   250   300
                                       ~I. Ii'    ("C )




                                                                            ECOMETAL-002153
      (IUPublication number                    20l:H074Hl
      (43)Date of publication ofapplication      18.10. 20 I 2
      (5I)Int.Cl.                                C22C 23/04         {2()()6.0J)
                                               C22F        1/06     {2()()6.0l)
                                               C22F        1100     (2006.IJJ)
      (2I)Application number                   20] J -0132787
      (22)Date of filing                       22.08.2011
      (71)Applicant                            TOYOTA INDUSTRIES CORP
      (72)Inventor                             OKA1\IOTO YUKT
                                               HARADA MASANORJ
                                               TANIZAWA MOTOHARU
                                               AKATSUKA HIROYA


(54)HIGH       STRENGTH           MAGNESIUM         ALWY          AND     METHOD      OF
MANUFACTURING THE SAME
(57)Abstract
PROBLEM TO BE SOLVED: 'Jb provide a high strength magnesium alloy which shows
high tensile strength, and is harder than the conventional material.
SOLUTION: The high strength magnesium alloy subjected to aging treatment includes.
by mass: at least Hi% and at most :34% of Zn: at least 0.8% and at most 2% of Si: at least
0.1 % and at most 0.5% of Mn: and the remainder consisting of Mg, inevitablt> impurities,
and a modi{ving element, based on 100 mass% of the whole magnesium alloy.


*NOTICES*
JPO and INPIT are not responsible for any
damages caused by the use of this translation.
1.This document has been translated by computPI'. So the translation may not
reflect the original precisely.
2. **** shows the word which can not be translated.
:un the drawings, any wordo are not translated.




                                                                                             ECOMETAL-002154
CLAIMS
[Claim(s)I
[Claim ll
a time of being the Magnesium alloy which performed aging treatment and making the
whole into the 100 mass% -- (--only henceforth"'%")
16% or more and :34% or less of zinc (Zn).
(J.il% or more and 2% or less of :<ilicon (Si).
0. 1% or more aud 0.5% or less of manganese (Mn),
A high strength Magnesium alloy. wherein the remainder consists of magnesium (Mg).
an inevitable impurity, and/or a refining ek<ment.
[Claim 2]
The high strength Magnesium alloy according to claim l which contains Zn :12% or less.
[Claim   3l
The high strength Magnesium alloy according to claim l or 2 which contains Zn 17% or
more.
(Claim 4]
The high strength Magnesium alloy according to any one of claims 1 to   a whose tensile
strength is 180 or more l\-IPa.
I.Claim 51
The high strm1gl.h Magnesium alloy according to any one of claims l to 1 whose Vickers
hardness numbers are 70 or more Hv(s).
[Claim G]
a time of making the whole into th•~ JOO mass% -- (--only himceforth "%")
JG% or more and :14% or less of zinc (Zn).
0.3% or more and 2% or less of silicon (Si),
0. 1% or more and 0.5% or less of manganese (Mn).
A mauufacturing method of a high strength Mngnesium alloy carrying out aging
treatment of the Magnesium alloy. wherein the remainder consists of magnesium (Mg),
an inevitable impurity:- and/or a refining (~lemenL
[Claim 7.1
;\ manufacturing method of the high strength Magnesium alloy according to claim G
which performs the aforementioned aging treatment above 150 degrees C and below 300
degrees C-.




                                                                                          ECOMETAL-002155
DETAILED DESCRIPTION
[Detailed Description of the Invention]
[Field of the Invention!
[0001]
The present invention relates to the high strength Magnesium alloy whose strength
improved by heat treatment.
IBackground of the Invention I
[0002]
A Magnesium alloy still lighter-weight than an aluminum alloy is widely used as an
aircraft material, a vehicles material, etc. in view of a weight saving. However, since the
characteristic that a Magnesium alloy is required depending on a purpose is not exerted
sufficiently, improvement in the further characteristic is called for.
IOOO:l]
.For exampfo, although Magnesium alloys. such as AZHlD (ASTM sign). show high
strength comparatively. wear has th(' defect that it is weak. The technique of dispersing
the particles which change alloy composilion and improve the hardness of the
Magm,sium alloy itself as a means which improves abrasion resistance. which stiffen a
Magrwsium alloy by heat. treatment and which are rich in abrasion rosistancn . and
making it combine with a Magnesium alloy etc. can be considered.
[0001]
.For example, a Patent docunwnt l has disclosed the Magnesium alloy which contained
zinc (Zn) 6.1% by weight, and contained 1.0 % by weight, silicon (Si). and 0.ClO % by
weight of manganese (Mn) and in which the remainder performed solution treatment
and aging treatment to the aJloy casting \Yhich consists of magnesiun1 (Ivlg) as heat
treatment (working example 13). This Magnesium alloy shows high tensile strength in
ordinary temperature and 150 degrees C. The Magnesium alloy of the working example
8 which doPs not contain Zn 6. 1% by W('ighi and does not contain hidden M.n for Si LO%
by weight shows tensile strength still higher than the working example I 3. On the other
hand, tcnsiJJ, strength in ordinary temperature of a Magnesium alloy of the comparative
example 8 in which the remainder performed solution treatment and aging l.malmcnt to
an alloy casting which consists of .Mg including Zn and LO % hy weight of Si is 17 lMPa
20'% by weight.
It is lower than tensile strength (22,11\JPa) of the working example 13.


ICitation list]
[Patent liternturel




                                                                                              ECOMETAL-002156
[0005]
[Patent document 1] ,Japanese Published Patent Application No. II5·255W4 (,JP
H5·25.5 7H4A)
[Summary of Invention]
[Problem to he solved by the invention]
[OOOG]
Cited documen1 1 is estimating the tensile strength of the J\fagnesium alloy which
pE•rformf'd aging treatment. However. it is not evaluated about the hardness of a
Magnpsium alloy If Zn is included in an excess as it describes also in cited dtx:ument 1,
it will become weak. and it is described that tensile strength decreases. Therefore. the
increase in the Zn content in a Jvlagnesium alloy was hardly performed until now.
10007]
The the object of this invention is as follows.
High tensile strength should be shown.
Provide a high strength Magnesium alloy harder than a conventional material.


[Means for solving problem]
[0008]
In the Mg-Zn·Si· Mn alloy, the inventor is adding many Zn contents rather than before,
and acquired the new knowledge that a Magnesium alloy became hard. Although trmsifo
strength was deteriorated with the increase in a Zn content in unmachined condition
material, when Hw contained amount of Zn, Si, and Mn was a suitable range, it newly
turned out by carrying ou1 aging treatment that the strength of a Magnesium alloy is
imp.rov<~d   .largely.
[OOOH)
namely, the time of the high strength Magnesium alloy of the present invention being a
JVlagnesium alloy which perfornwd aging treatment, and making thr; whole into the 100
mass%-· (·· onl~· henceforth"%".)
lG% or more and :H% or less of zinc (Zn),
0.:1% or more and 2% or less of silicon (Si).
0, l % or more and 0.5% or less of manganese (Mn).
The remainder consists of magnesium (Mg), an inevitable impurity, and/or a refining
element.
[0010]
The high st.rengl.h l\fagnesium alloy of the prnt<tmt invention can alt<o be regarded at< a
manufacturing method. nmmely. the time of the manufacturing method of the high




                                                                                              ECOMETAL-002157
strength Magnesium alloy of the present invention making the whole the 100 mass '%
(--only henceforth"%")
1G% or more and :34% or less of zinc (Zn),
0,:3% or more and 2% or less of silicon (Si),
0, 1% or more and (J,5% or less of manganesP (Mn),
Aging treatnrnnt of thP Magnesium alloy, wherein the remainder consists of magnesium
(Mg), an inevitable impurity, and/or a refining element is carried out.
!Effect of the Invention I
10011)
The high strength Magnesium alloy of the present inv<mtion is harder than a
conventional material while it shows high tensile strength,
IBrief Description of the Drawings]
10012]
IDrawing UH is a graph which shows the tfmsile strength tn the Zn content of various
1'1ngne$iu1n alloys.
!Drawing 2lit is a graph which shows proof stress 0,2% to the Zn mntent of various
Magnesium alloys,
[Drawing il]It is a graph which shows the hardrrnss to the Zo content of various
Magnesium alloys.
[Drawing 4llt is the Photograph substituted for drawing in which the EPM.A (electron
probe     microanalyzer)     reflection   electron    image     (composition    image)   of
Mg·G, lZn·CL8SHt5 Mn alloy is shown,
!Drawing 5.IIt is the Photograph substituted for drawing in which the EPJ\:IA reflection
electron image (composition image) ofMg·14Zn-OASi·0,2 Mn alloy is shown,
[Drawing G!H is the Photograph substituted for drawing in which the EPJV!A reflection
electron image (composition image) ofMg-ilIZn·OASi·0.2 Mn alloy is shown,
I Drawing ?]It is tht> Photograph substituted for drawing in which the EPMA rpflection
electron image (composition image) of Mg-51Zn·OASi-0.2 Mn alloy is shown,
[Drawing 8]It is the Photograph suhstituted for drawing in which the EPMA reflection
electron image (composition image) of JYig· 17Zn· 1.4Si·0,2 Mn alloy is shown,
[Drawing fll!t is the Photograph rnbstiluted for drawing in which the EPM.A reflection
electron image (composition image) of Mg·2 l Zn· J ,5Si-f),2 l\ln alloy is shown,
!Drawing lOITt is the Photograph substituted for drawing in which the EPMA reflectinn
electron image (composition image) of Mg·35Zn-2.0SHJ,2 Mn alloy is shown,
!Description of Emhodinrnnls.I
[OOJ;l]




                                                                                              ECOMETAL-002158
The embodiment of invention is mentioned and the present invention is described in
more detail.
[00141
The present invention is characterized by a high strength Magnesium alloy comprising
tlw following.
It is the l'vlagnesium alloy which performed aging treatment. and is Zn.
Si.
Mn.
The n~mainders are Mg. an inevitable impurity. and/or a refining element.


[0015]
Zn is an element which dissolves to alpha-magnesium crystal grain (alpha phase). and
improves the mechanical strength of a Magnesium alloy. In the Magrwsium alloy of the
presrmt invention with more Zn contents than usuaL Zn systPm crystallizred material
like MgZn2 crystallizes to three-dimensional mesh shape in the grain boundary of an
alpha-Mg crystal grain. TlHerefore, a Magnesium alloy becomes hard. so that there are
many Zn contents. However, the tensile strength of the Magnesium alloy before heat
treatment tends to be deteriurated . so that thern is much contained amount of Zn. If a
Zn content is l G% or more, the strength of a Magnesium alloy will be largely improved
by carrying out aging treatm0nt. A pr1•farahle Zn content is 20% or more st.JU morn
preforably 18% or more 17% or more, and tensile strength and proof stress comparable
as a JVIagnesium alloy with low hardn(•ss with few Zn contrmts arr• acquired. Hnw(>ver,
big and rough MgZm crystallizes to the grain boundary that Zn is excessive, the
network structure is divided. and ductility if' deteriorated largely. Therefore, a Zn
content is made into 31% or less. Preferably, it is 30% or less still more preferably 31%
or less 82°/o or less.
f()(JlG]
In a Magnesium alloy with few Zn contents, Si is crystallized as Mg2Si to the grain
boundary of an alpha-Mg crystal grain, and improves a mechanical strength. ln the
Magnesium alloy of the present invention. since a lot of Zn exists with Si, Si contributes
to improvement fr1 tensi.le i;;;t.rength and hardness \Vith Zn systen1 crystallized n1ateria1.
A Si c'Ontent is made into 0.3% or more. However, Mg2Si crystallizes that Si is excessive
as a big and rough primary phase, and it makes a mechanical strength be deteriorated.
Liquid phase temperature rises with the increase in the amount of Si, and the fluidity in
the case of casting worsens. Therefore, a Si content is made into 2% or less. Preferably.
it is l.G'% or less still more preforably 1.8'% or less.




                                                                                                 ECOMETAL-002159
[0017]
Mn is an element which dissolves to alpha phase like Zn and improves the mechanical
strength of a Magnesium alloy It is surmis!'d that the improved effect of the strength by
aging treatment enlarges the Magnesium alloy of the present invention with more Zn
contents than before by existence of l\ln. However. a big and rough massive compound
crystallizes to a grain boundary that Mn is Pxcessive. and ductility is dc,teriorated.
Therefore. desirable Mn contents are 0.1% or more and 0.5'% or less.
10018]
As an inevitable impurity contained in the Magnesium alloy of the present invention. Al.
Fe, nickel, Cu, Cl, Ca. K Be, cetc. are mentioned. for cexample. As for each of these
inevitable impurities, it is preferable to consider it as 0.()1 morn% or less 0.02% or less.
[OO 19]
Tlrn Magnesium alloy of the present invention           ma~'   add the refining elt,ment for
improving the various characteristics, such as a metal texture. oxidation resistance.
corrosion resistance, and   <111   electrical property. That is. addition of a publicly known
rnfining element is not barred to th(' J\lagnesium alloy of the present invention. As a
refining element, Sr. Y. Zr. etc. are mentioned. for example. Tbe contained amount of
each of these ekm(mts is adjusted with the charactc,ristic required of a MagnPsium alloy
as appropriate. The viewpoints of cost. the influence on basic composition. etc. to a
refining element has a preforahl(' 0.8% or less O.G more% or foss degree 1% or less in a
content total amount.
[0020]
The Magnesium alloy of the present. invention is high stnmgth. and hard. If it specifies
specifically, the t(msile strength of the Magnesium alloy of the present inveotion is good
in their being l 80 or more MPa and 200 more MPa or more of 190 or more l\lPa. The
hardness of the Magnesium alloy of the present invention is good in it being 70 or more.
75 or morn. 80 or morn, and further JOO or more [ 85 or more ] in Vickers hardness
number. It is good for measurement of tensile strength to do a regular tensile test on ,JTS.
[0021]
As long as a Magnesium alloy has I.he composition mmHiorrnd above. ingot material or a
sintering material may be sufficient as it. In order to prevent oxidation of the
1v1agnesh1n1 aHoy under an ingot or sintering, it may be cast or sintered by antioxidant
atmosphere and also a vacuun1 at111osphere. \Vhen casting a Thlagnesium alloy, it is good
for there to be no limitation in particular in the cooling rate, for example. to cool slowly
in the atmosphere. H may east using any of a sand mold and a mold.
100221




                                                                                                ECOMETAL-002160
Heat treatment performed to a Magnesium alloy is aging treatment. With the
l\fagnesium alloy of the present invention with comparatively many Zn cont,mts, it is
surmised including Zn, SL and Mn that a minute sludge is g(enerated effectively and
t8Ilsile strength improves hy performing aging treatment at least. lt is preferable to
perform aging treatment above 180 more degrees C above 150 degrees C and hf,low :JOO
degrees C and below 250 degrees C to a Magnesium alloy with the composition included
in the above-mentioned range acquired by casting etc. Although them is no limitation
that the processing iime should just select suitable time,      ao   minutes or more and 8
hours or less are suitable. Although only aging treatment may perform (what is called
T5 processing), heat treatment may perform aging treatment (what is called TG
processing), after performing solution treatment before aging treatment As for solution
treatment, it is preferable to carry out above 800 degrees C and below 400 degrees C in
gene rat
10023]
The Magnesinm alloy of the present invention is high stnmgth, and since it is hard. it is
excellent in abrasion resistance. Tlrnrnfore, it is suitable to be used for the cylinder block
for automobile engines, a bedplnte, an oil pan mw:banism. the housing for compressors,
a cylinder, etc.
10024]
As rnfmtimrnd ahovn. although the ('mbodimmt of the present invention was descrilwd,
the present invention is not limited to the above-mentioned embodiment In the range
which does not d<Niate from the summary o[the present inv(mtion, it can carry out with
various forms which performed change which a per&m skilled in the art can make,
i1n1T.rov(;ment., Ptc.
(Working example]
[0025]
An working example is giv()n and th(c pres<mt invention is described mor() SfHccifically,
10026.I
Multiple specimens which changed the contained amount of the alloy element in a
Magnesium alloy wore manufacturnd, and evaluation of those characteristics and
obBervation of t,he meta] texture \Vere performed.
(0027]
I.Production of specimen #01-#05 and #11 -#21.I
The flux of a chloride system was applied to the inner surface of the iron crucibles
preheated in the electric furnace, purn Zn was supplied [ the pure magnesium metaL
pure Si, pure Mn, and if needed l which were weigh<;d in it, and it dissolved at 750




                                                                                                 ECOMETAL-002161
degrees C. After stin·ing this molten metal sufficicmtly and dissolving a raw matrerial
completely, stillness holding was carried out for a while at 700 degrees C. Slushed into
the iron molds of predetermined form various kinds of molten metals obtained in this
way. and carry out air cooling, it was made to solidify in the atmosphere, and each
specimen (magnesium alloy castings) was cast. The obtained sp<~cinwn was
20mmx:30mmx200mm.
[0028]
The chemical composition of each specimen was shown in Table l. "Analysis
composition" of Table l was measured by the ultimate analysis by fluorescence-X·rays
(XHF) analysis. The same specimen (#00) w;1s produced from commercial AZD ID.
[0029]
Aging treatment for l to 8 hours (T5 processing) was performed to each specimen shown
in Table l at 200 degrees C among th<' atmosphere. A t<'nsile test and Vickers hardness
number measurement were performed in the following proc<,durns to each specimm
(heat treatment matm·iall after aging treatment. In addition to a t<msile test and
Vickers hardness numbc:r measurement. measurement of tlrnimal conductivity and a
stress relaxation examination were done about the unmachined condition material
before heat trnat:ment as a referenc'' example.
1.00:101
[Tensile test]
From each of each specim<m (unmachined condition material and heat treatment
material) shown in Table 1, the No. 11 test piece for tensile test of ,JTSZ2201 was
produced, tho tensile test of ,JISZ22,11 was done in the mom temperature, and it asked
for tensile strength, a strntch, 0.2% proof stress, and Young's modulus. The result was
shown in Table !. The tensile strength to a Zn content was shown in Fig. I. and proof
stress \Vas sho\vn in Fig,2 0.2°/o,   respect.ivcl~'·

[0031]
!Vickers hardness number measurement]
About each specimen (unnrnchirH'd condition material and heat. treatment material)
shown in Table L Vickers hardness number mrn1suremen1 was performed in I.he room
ten1perature,     V'ickers   hardness        number      n1easure111ent     \Vas   performed   by
measuring-load lOkgf to lbe sect.ion of a specimen central part using the Vickers
hardness tester. The 1neasuren1ent resu1t \Vas sho\vn ·in Table 'I and Fig.8.
[0032)
[Measurement of thermal conductivity 1
About      each   specimen     (unmachined          condition   material)     produced   in    the




                                                                                                     ECOMETAL-002162
above-mentioned procedure, it asked for thermal conductivity with laser flash method.
The test result was shown in Table L
[OO:J:J]
!Stress relaxation examination]
About each specimen (unmachined condition material) shown in Table l, the stress
relaxation examination was done and the crnep resistance of the Magnesium alloy was
investigated. The stress relaxation examination measured the process in which stress
when load is added to a specimfl1 to predetermined (foformation among test time
decreased with time. It combined with the lapse of time and made tlw compression
stress be deteriorated so that the compmssion stress of IOO.MPa may lw loaded on a
specimen and displacement of the s1wcimen at that time may be specifically kept
constant into 150 degrees C atmospheric air. The vahw of the comprnssion stress -10
hours after the start of test was shown in Table 1 as a ratio (stress retmition) over an
early value.
[OOM]
[Table 1]




                                                                                           ECOMETAL-002163
        l!ic~mnlt              5J'4ff ffi.P.lt                                ;,1!1JJ:E~ !l C~l&Ltt)                                        },l!IJ'.JE~!l C~Ht!!Jlt;f)
         (j1l.;_ %)            (j1l~%)
                                                  i~'Mii;~   J(;. ;IJ                            51~1i~~                     ~i                   51~~~                        ~
No
                                                    ~        i*l~~      -\7:.,, ·~i .<¥   5151B~2:    fljltt   0.2%ffiit:h    2:   -\7/'?~2¥ 51~~~      f$Lt       0.2%ittJ     ~
      Si    Zn    Mn      Si        Zn       Mn
                                                  W/mK          %           MP a           MP a         %         MP a       Hv     MPa     MPa            %         MP a      Hv
#01   0.5   6.0   0.5    0.3       6.1      0.5    124        73             54             160        45         77         56      42     210          6.0             120   61
#02 0.5     15    0.3    0.4        14      0.2     85        74             46             120        0.7        94         74      43      153         0.7             138   85
#03 0.5     30    0.3    0.4        31      0.2     62        77             52             83         0.2         -         122     52     210          0.6             197   147
#04 0.5     50    0.3    0.4        51      0.2     26        93              -              0         0.0         -         217      -      0           0.0              -    229
#05 1.0     15    0.3    0.7        13      0.2     93        73             51             133       0.9         ·103       73      51     229          1.8             172   85
#11 1.5     0.0   0.5    0.9       0.0      0.2    165        56             34             148        5.6        61         44                            -                    -
#12 1.5     1.0   0.5    1.1        1.4     0.3    139        53             40             165       6.1         64         51      38     142          3.4             66    52
#13 1.5     2.0   0.5    1.1        2.2     0.3    117        61             38             165        5.5        64         50      39      150         4.2             66    55
#14 1.5     3.0   0.5    1.3        3.1     0.2    126        63             42             176        7.9        59         55      40      171         5.9             71    58
#15 1.5     4.5   0.5    1.2       4.6      0.2    133        64            45              170        4.6        77         54      39     171          4.2             86    63
#16 1.5     6.0   0.5    0.9       6.0      0.3    117        75            45              144       3.2         68         56      44     218          6.8         104       66
#17 1.5     9.0   0.5    1.4       8.5      0.2    109        79             43             152        2.5        84         65      45      191         2.0             127   72
#18 1.5     12    0.5    1.3       8.9      0.3     98        78             46             153        L2         106        75      47      180         1.0             150   78
#19 1.5     20    0.5    1.4        17      0.2     77        78             44             157       0.7         143        98      45     236          1.1         201       108
#20 1.5     25    0.5    1.5        21      0.2     68        78            46              131       0.3          -         114     48     197          0.6              -    125
#21 1.5     40    0.5    2.0        35      0.2    39         89              -
                                                                                            13        0.0          -         183     47      57          0.1              -    203
#22 2.0     6.0   0.5    1.6       6.1      0.2    116        73             43             156        2.8        90         63      41     176          2.6         115       65
#00                   AZ91D                         58        70            40              189       4.7         85         63      -        -           -               -     -




                                                                                                                                                                                     ECOMETAL-002164
The tensile strength of AZH 10 shown in the graph of Fig. I - Fig. 3 is a rnforence value for
comparison, and is not a value depending on the amount of Zn.
[0035]
[Observation of a metal tPxturel
The metal texture of#OI-#04 before beat treatment and #lll after heat treatment - #21
was obsf\rved among the specimens shown in Table l. The reflection electron image
<composition image) of EPMA (electron prob(• microanalyzer) was acquired from the
section cut out from each specimen. The audit obsPrvation was shown in Fig.4 - Fig. IO.
Surface analysis of the same surface was conducted by EP!VV\ (not shown). When the
texture observation result and the result of the surface analysis by EPMA were the
same specimens. it is before and after heat treatnwnt, and checked that a big difference
did not arise.
IOOilG]
!About the measurement result of unmacbined condition maleriall
Vickers hardness number snited the improving tendency as the Zn content increased
(Fig.:i). In tJrn rnnge whosP Zn content is 0 to 4%. it W(mt up as the Zn contPnl increased,
hut at 4 to 10%. tensile strength was deteriorated with the increase in a Zn content, and
when 10% was exceeded. it was further dc,teriorated (Fig. l). About 0.2% proof slress,
thCT direct.ion with many Zn contents suited the tendency which shows a high value
(Fig.2).
[0037]
\Vhen the Zn content was 30% or less, it turned out equivalent to AZnID, or that it has
the t.hennal conductivity and creep resistance beyond it. Therefore, the same
characterist,ic a8 untnachined condition material is expected a]so about heat treatment
material.
IOo:38I
Fig.4 and Fig.5 show the EPMA reflection electron image (composition image) of #0 l
with insufficient Vickers hardness number, and #02, respect.ively. Analysis by EP!VL\
showed that MgZn2 and Mg2Si had crystallized to the grain boundary of an alphrrMg
crystal grain. However, as for it, such crystallized material turned out tha(. not mesh
shape but it is divided and exists in the grain houndary. On the other hand. in #18, #20,
and #0:3, the crystallized material generated by thrne·climcnsional mesh shape in the
grain boundary of lhe alphwMg cryst.al grain was observed (Fig.G, Fig.8, and Fig.8). As
for the compound crystallized to the grain boundary, analysis by EPMA showed that




                                                                                                ECOMETAL-002165
most was lvlgZnz. Tn #21 with sl'ill more Zn contents, the ratio that the grain boundary
crystallized material in an alloy   o~'Cupies   increased. Jn #04 whose a Zn content is 50%,
MgZnz big and rough to the grain boundary was seen (Fig.7).
IOO:l9l
L·\bout. the measurement result of heat treatment materiall
Vickers hardness number of any specimen improved by heat treatment. After heat
treatment. Vickers hardness number suited the improving tendency as the Zn content
increased (Fig.8). The Vickers hardness numbers of the specimen which contains Zn
16% or more were 100 or more liv(s). Although #21 and #04 whose a Zn content is 85%
or more were very hard, the stretch was almost a weak material of 0.
[0040!
It turned out that tensile strength of tensile strength will improve by aging treatment
from Fig. l if a Zn content is 5% or more. With the specimen after heat treatment. the
improvement in about :)0% or more of tensile strength (being before and after heat
treatment difference of about 65 or more MPa) was          considen~d for a   Zn content to be
Hl% or more to the tensile strength of the specimen before heat trnatm(mt. However.
whcm the Zn content exceeded :34%. deterioration of the tensile strength accompanying
the increase in a Zn contnnt. appean'd notably.
(0041]
It was the tern!Pncy same also about 0.2% proof stress as tern;ilP strength. Especially as
for #Vl whose tensile strength improved largely by heat treatment. t.h•) 0.2% proof
stress after heat tn•atment was deteriorated. The value was Pquivalent to AZ91D of an
nnmaebin0d condition. That. is, in order to have satisfied mechanical property sufficient
after heat treatment. it tumed out that it is good tn makfl a Zn content into further 17 to
81% 1G to 34%. Especially the preferable Si content in this case was 0.4 to l.!5%. As for a
Zn content. when ductility is taken into consideration, it is preferable that it is [ IG to
20% ] further JG !o 18%.




                                                                                                 ECOMETAL-002166
DRAWINGS




           ECOMETAL-002167
       250
                                            ,., .;9                                0      Si;0.5%(i*§kU
                                                                                                                  •     Si :O.S%(T5~!!!:3:1)




                                                            -
       225

       200
                     '...- .         .
                                     .
                                           -
                 ~---------•--~-----~-~~~~------------~----
                                                      ~
                                                                        •          lJ..

                                                                                   0
                                                                                          Si:l.0%-(iti:!l{U

                                                                                          Si: 1.5%.(Uf ;&Sl;L~
                                                                                                                  .&.


                                                                                                                  •
                                                                                                                        Sl:l.Q%fT5~~)

                                                                                                                        Sd.S%fTS;iJ,l:l!I!:}

       175          ;"'\
                                                                                   a      Si :2.0%($l1&U
                                                                                                                  •     Si :2 .Ml{f-s.m.J~ID




'
 n'I
iCL
:::?   150

.ttJ 125
~
             '   .--           @t
                               0
                                    ni'I

                                            6
                                                .... ..
                                                \)
                                                      ~o

                                                      ~
                                                      .
                                                      +
                                                            0
                                                                            -- ---AZ.91 DI Milt L..l
                                                                            ..
                                                                             .
                                                                             ~
                                                                               '

I!     100
                                                                            l

                                                                            ~
       75                                                               0   !
                                                                            ''
                                                                             '
       50                                                                   ..ie
                                                                            '
                                                                            .
                                                                            '
                                                                            '
                                                                   .        jO                                                  ........
         0
             0             5           10        15        20     25   30        35              40              45          50                55
                                                                Zn~~:&/Jiji%




                                                                                                                                                    ECOMETAL-002168
[Drawing 2]




              ECOMETAL-002169
        250                                  .                                    ''
                                                                                ,''
        225
                                             '                                  .. '
                                                                                   '

        200                                  ---                    ... -       .
                                                                                '

                                                                                ''
        175                                  ,
 iV
                                             .
                                             >'
0..
:; 150                    -....              1




'
-R
ii
        125

                        !
                          -
                          -            • .!O...
                                             '


                                                                                                             •
'?!:.
N
0
    A
        100               0        A
                                       :0
                                             ''

                                             !
                                              '
                                                                            0


              ~----""~-"'6----,.---t-------------------- 0 Si: 1.5%(G:t.iil..)
                                                                            l:J.
                                                                                       sw.s%r!tfUtL..J
                                                                                       Sj: 1.0%( ti.fAtL.I
                                                                                                             •
                                                                                                                     Si :O.S%(T5~100
                                                                                                                                         -
                                                                                                                     Si: 1.0%(T5:9ll:I.\U :--·

              ()~-0                   ...    ''
                                                                                                             •       Si: 1.5%ITS~J!il)
                                                                                                                                         -

        50
                                   ....      '
                                                           D Si:2.0%(G1.&L..J
                                                                                                             •       Si:2.0%{TSMi.i!)    -
                                                        -----AZ91Dlillfil!(L,)
        25
                                             ..
                                             ''                                                                                          -
         0                                                          .           .
                                                                                'i
                                                                                <
                                                                                                                 .
              0     5         10        15         20       25     30     35                      40         45               50             55
                                                        Zn~=fi:l::/Jf £ %




                                                                                                                                                  ECOMETAL-002170
[Drawing 3]




              ECOMETAL-002171
       250

                   <>       Si:O.S%(fWilkl.)   •        Si:O.S%{TS~~}
       225                                                                 1--~~~~~--+-~~~~~~~~~~~----1



                   A.       Si:1Jl%(M~L)       •        Si;l-0%(TS~JSD
       200
                   0        5i:15%(Mil!U..)    •        Si:15%{T5~$)

-      175         O        S1;2..0%(Gi&L..)   •        Si:2.0%fT5~!lfm)
 >
-
::c
i'tl   150       ..----AZ.910\tlf{l.,.)


~ 125
k
;'\
       100
                                                                  0


~       75

        50

        25

         0
             0          5            10            15          20          25   30     35   40   45   50   55
                                                                    zn-a-~ &/Jt.:. %




                                                                                                                ECOMETAL-002172
[Drawing 4]




[Drawing 5]




              ECOMETAL-002173
[Drawing 6]




[Drawing 7]




              ECOMETAL-002174
[Drawing 8]




              ECOMETAL-002175
[Drawing 9]




[Drawing 10]




               ECOMETAL-002176
       (I UPublication number
       (43)Date of publication of application   OG. 112008
       (51)Int.Cl.                              C22C 23IOO       {2()()6.0J)
       (21)Application number                   2007-112002
       (22)Date of filing                       20.04 2007
       (71)Applicant                            TOYOTAINDUSTHIES COHP
       (72)Inventor                             OKAl\!OTO YUKI
                                                KINOSl-fTTA KYOTCHT
                                                TANTZAWA MOTOHAHU
                                                YOSHIDA KAZUHTKO


(54)MAGNESIUMALLOY FOR CASTING, AND MAGNESIUM ALLOY CASTING
(57)Abstract
PROBLEM TO BE SOLVED: To provide a magnesium alloy for casting suitable for use
at high temperature.
SOLUTION: The magnesium alloy for casting includes, by mass, 1 to 5% copper (Cu),
0. l to 5% calcium (Ca) and 0. 1 to 5% silver (Ag). and the balance magnesium (Mg) with
inevitable impurities. By the incorporation of Cu and Ca, the crystallized products of an
l\Ig-Cu based compound and an Mg-Ca based compound are crystallized out on the
crystal grain boundaries of Mg crystal grains. so as to be a three-dimensional network
shape. By the thm(nlimensional network structure, boundary sliding particularly
activated when temperature is made high is suppressed. so as to improve its high
temperature strength and high temperature creep strength. Further. by the addition of
Ag. the Mg crystal grains are made fine. and the three-dimensional network structure
having high continuity and dense can hr' formed. Also. Ag hardly exerts adverse
influence on the thermal conductivity of the magnesium alloy.


*NOTICES*
JPO and INPIT are not responsible for any
damages caused by the use of this translation.
I.This document has been trarn;lated by computer. So the translation may not
reflect th(e original precis(•ly
2.**** shows the word which can not be translated.
:J.In the drawings. any words are not translated.




                                                                                            ECOMETAL-002177
CLAIMS
[Claim(s)I
[Claim ll
A Magnesium alloy for casting characterized by comprising the followiog.
Wh1m the whole is made into the 100 mass %. it is coprwr (Cu) more than the 1 mass %
and below the 5 mass %.
Calcium more than the 0.1 mass% and below the,) mass% (Ca).
Silver (Ag) more than the 0.1 mass % and below tfa• 5 mass'%.
An implication and the remainder are magnesium (Mg) and an inevitable impurity.


[Claim 2]
The Magnesium alloy for casting according to claim        whos(e aforementioned copper
(Cu) is more than the 2 mass % and b('low the 4 mass %.
(Claim :3]
The Magnesium alloy for casting according to claim l whose aforementioned calcium
(Ca) is mom than the 0.5 mass % and lwlow the :i mass '%.
(Claim 4]
The JV!agnesium alloy for casting according to claim 1 whos(' aforementioned silver (Ag)
is more than the 0.1 mass % and below the   a mass %.
(Claim ii]
When the whole is made into the 100 mass % . copper (Cu) more than the I mass % and
br,low the 5 mass %, A teeming pmcess of carrying out tef,ming of thf; molten mc•tal
which the remainder becomos from magnesium (Mg) and an inevitable impurity to a
mold including calcium (Ca) morn than the 0. 1 mass % and helow the 5 mass %, and
silver (Ag) more than the 0.1 mass% and below the 5 mass%,
A coagulating prr<'css which is made to cool a molten metal after the teeming process,
and is solidified.
************** ~~ magnesium aHoy castings charaetcrlzed by things.




                                                                                           ECOMETAL-002178
DETAILED DESCRIPTION
[Detailed Description of the Invention]
[Field of the Invention!
[0001]
The present invention relates to the Magnesium alloy for casting suitable for the use
under an f;levated temperature.
[Background of the Invention]
(0002]
A Magnesium alloy still lighter-weight than an aluminum alloy is widely used as an
aircraft.   n1aiJ~rial)   a vehicles m.aterial, ete. in vievv of a \veight saving. llc)\:vever.
depending on the purpose. since neither strength nor heat resistance is sufficient. the
Magnesium alloy is asked for improvement in the further characteristic.
IOOO:ll
For exampk tlwre is AZlllD (ASTM sign) as a common Magnesium alloy. Sinc(c it is 73
WlmK df;gree. when an operating envimnment is used for thf; compornmt which is an
efrwated temperature or generates heat whilf; in use. lwat dissipation is not performed
satisfactorily but heat deformat.ion may produce the thermal conductivity of AZH ID in a
component. If a JVIagnesium alloy with low llwrmal conductivity is used as a Magnesium
alloy especially used for the cylinder hend and cylinder hlock of an internal·combustion
engine. The adverse effect of a cylinder head carrying out heat defor.mation. or friction
increasing because it is filled with heat and <l cylinder bore deforms into a cylinder block,
or airtightness being dc;terioraled arises. Therefore, heat dissipation is satisfaclorilr
performed by having high thermal conductivity, and the use under rm elevated
tf;mperature is asked for the suitable Magnesium alloy.
(0001]
For example. the thermal conductivity of a Magnesium alloy with the alloy composition
(a unit is "tfo·l mass%") of Mg-::l%Cu-l%Ca is that Cu with high thermal conductivity is
contained. and is higher than tho thermal conductivity of AZHlD. However, depending
on a service condition, the creep resistance in an elevated ten1pe:rature,     <:~tc. n1ay   not be
suflicicnl..
[0005]
A Patent document 1 has disclosed the l\fagnesium alloy containing calcium (Ca) of the
0.8 · 5 mass%, copper (Cu) of the 0 · JO mass%, and the zinc (Zn) of the 3 · 8 mass%.
Although the Magnesium alloy of a Patent document l shows high strength in a room
temperature and an elevated temperature. ii. is unknown whether there is no
description about th;;rmal conductivity and zincky addition influences the thermal




                                                                                                      ECOMETAL-002179
conductivity of a Magnesium alloy.
(Patent document 1] Japanese Published Patent Application No. H6·257(H (,JP
HG·2.579li\)
[Description of the Invention]
[Problem to be~ solved by the inventioo]
(OOOG]
An object of the present invention is to provide the i\fagnesium alloy for casting suitable
for the use under an elevated temperature' in view of the above-mentioned problem. It
aims at providing tbe casting which consists of the Magnesium alloy for casting.
[Means for solving prob Item]
[0007]
The ioven tnrs are adding silver with copper and calcium as an alloy element of a
Magnesium alloy intensively as a result of rpsearch. It finds out that hot cn,ep
resistance can be improved without having an adverse effect on the thermal
conductivity of a Magnesium alloy, and came to completf' tlw prnsent invention based on
this.
[0008]
That is. a Magnesium alloy for casting of the present invention comprises the following:
\Vhen the whole is made into the 100 mass%, it is copper (Cu) more than the l mass%
and below the 5 mass %.
Calcium more than the 0.1 mass% and below the 5 mass% (Cal.
Silver (Ag) more than the 0.1 mass % and bdow the Ii mass %.
An implication and the remainder am magnesium (Mg) and an inevitable impurity.


[0009]
The magnesium alloy castings of the present invention are castings which consists of
the Magnesium alloy for casting of the rm,s<mt invention ..M,agnesium alloy castings of
the present invention.
When tlw whole is made intn the 100 mass%, copper (Cu) more than the l mass'% and
below the 5 mass %, The teeming process of canying oul teeming of lhc molten metal
\vhich the remainder becotnes fron1 n1agnesium (1'lg) and nn inevitable in1purit.y to a
mold including calcium (Ca) more than the 0. 1 mass% and below tbe 5 mass %, and the
silver C\g) n1ore than the 0. 1 n1ass '}b and belo\v the 5 n1ass 1M>.
The coagulating process which is made tn cool the molten metal after the teeming
process, and is solidified,
**************   -~   it ls characterized by things<




                                                                                              ECOMETAL-002180
[Effect of the Invention]
[0010]
The crystallized material of a J\Ig-Ca system compound crystallizes the Magnesium
alloy for casting of the present invention in the shapp of a network (three-dimrnsional
mesh shape) to the grain boundary of Mg crystal grain with a lVlg-Cu system compound
by including Cu and Ca. The grain bnundary slide which will become active especially
acconling to a three-dinrnnsional network if it becomes an elevated temperature is
inhibited, and high temperature strength and the creep resistance in an celevated
te·n1poratu1·e improve.
IOOlll
The Magnesium alloy for casting of the presront invention is that Ag is included with Cu
and Ca. Mg crystal grain hecomes minute and a thn,e-dimensional network with it is
formed. [ high continuity and l [ precise ] Unlike other alloying elements . such as
aluminum. Ag has few adverse effects to the thermal conductivity of a Jvlagnesium alloy.
[OCJl:l]
In this Description. the description of a "X-Y system compound" etc. is a compound
which carries out the main component of X as indicated to be X2Y with an empirical
.formula. and the Y, for example.
IBest Mode of Carrying Out the Invention]
[0013]
The best form for below carrying out the Magnesium alloy for casting of the present
invention is described.
[0011]
As for th<; Magnesium alloy for casting of the present invention, the remainder consist'
of magnesium (Mg) and an inevitable impurity including copper (Cu), calcium (Ca). and
silver (Ag).
[0015]
The Magnesium alloy for casting of the present invention is making contained amount
of Cu, Ca, and Ag into a suitable quantity, and the crystallized mat;;rial of a Mg-Cu
system compound and a Mg-Ca system compound crystallizes it in the shape of a
network (three-dimensional mesh shape) t.o the grain boundary of Mg crystal grain.
Since a three-dimensional network with few discontinuous parts is formed in the grain
houndary, the depressor effect of a grain boundary slide is high.
[00 IG]
The contained amount of Cu is more than the 1 mass % and below the 5 mass %. when
the whole Magnesium alloy for casting is made into thf' JOO mass 0/c1. If the contained




                                                                                           ECOMETAL-002181
amount of Cu is more than the I mass %. a Mg-Cu system compound will crystallize
sufficiently to the grain boundary. With less than the 1 mass %. since crystallization to
the grain boundary of a Mg-Cu :oystem compound is insufficient, the contained amount
of Cu has low strength. The preferable contained amount of Cu is more than the 2
mass %. On the other hand. since tlw quantity of the Mg-Cu system compound
crystallized to the grain boundary serves as an excessive next door and a weak
organization. strength is deteriorated, so that there is much Cu. Th(' preferable
contained amount of Cu is helow the 4 mass %.
(00171
The Magnesium alloy for casting of the present invention contains Ca and Ag with Cu.
Ca and Ag exist in the grain boundary with Cu. and are considered to contribute to
formation of a three-dimensional network. Specifically, a Mg-Ca system compound
crystallizes to the grain boundary with a Mg-Cu system compound. and it is surmised
that a precise three-dimensional network is formed by thfe addition effect ofAg.
[0018]
The conlaim'd amount of Ca is more than tlrn 0.1 mass% and below the 5 mass %. when
the whole Magnesium alloy for casting is made into the 100 mass %. If the contained
amount of Ca is morn than the 0.1 mass %, a l\'fg-Ca system compound will crystallize
suffici1mtly to the grain boundary. Since the ignition temperature of a Magnesium alloy
will rise if Ca is added lo a Magnesium alloy, tlw combustion which may occur whim a
Magnesium allny is made into a molten metal is prevented. The containnd amount of
prnforable Ca is more than the 0.5 mass '!lo. On the otlwr hand. when the content ratio of
Ca exceeds the 5 mass%. the g(merated amount of grain boundary crystallized material
may increase too much, mechanical properties, such as tensile strength and a stretch.
may be deteriorated. and it may produce a problem in post processing. The contained
an1ountofpreferable Ca is belo\\' a :3 n1ass % less or equal and also the 2tnass131).
room!
The contained amount of Ag is more than the O. l mass% and below the 5 mass%. when
thr> whole Magrn!sium alloy for casting is nrnde into tlw 100 mass %. Since the
solid-liquid coexisting temperature range will become narrow and will become minute
f Mg crystal grain I if the contained amount of Ag is morP tban the 0.1 mass%. a precise
three-dimensional network is formed. Although the width of grain boundary crystallized
material becomes thick and high temperature strength and the creep resistance in an
elevated temperature improve. thel'e is a tendency for the mobility of a molten metal to
be deteriorated. cost also becomes high, and the particle diameter of Mg cryslal grain is
not so   ~-~conomica1   as there axe many   eontE~nt   ratios of 1\g as the content ratio of J\g




                                                                                                   ECOMETAL-002182
incrnases, while it becomes small. Therefore, as for the contained amount of Ag, below
the 5 mass % carries out. The contained amount of preferable Ag is below a 4 mass %
less or equal and also the   a mass %.
[0020]
The Magnesium alloy for casting of the present invention described above can make the
field of the universe and aeronautical navigation the start, and it can be used for it in
various fields, such as an automobile and an electrical machinery and apparalus. As a
component which consists of the Mat:,,'llesium alloy for casting of the present invention,
The product used under hot environments taking advantage of the characteristic in an
elpvated temperature. For example, the parts which constitute tlw compressor, the
pumps, and the various cases used as an elevated temperature while in use, The engirn;
part used under an efovated temperature and a heavy load, the transmission case
especially used for the cylinder lwad of an internah:omhustion engine, a cylirnfor block.
an oil pan mechanism, the impeller for turbochargers of an intr;rmll-combustion enginH.
an automobile. etc .. etc. are mentioned.
1.00211
Thi; magnesium alloy castings of the present invention are castings which consists of
the Magnesium alloy for casting of the present invention explairn0d in full detail above.
Namely. the magnesium alloy castings of the present invention are a teeming process
and a coagulating process castings pass, and a te<·}m.ing process, \Vhen the \:vho]e is
made into the 100 mass%, copper (Cu) more than the l mass% and below the 5 mass %,
Calcium (Ca) morn than lhr• 0.1 mass % and below the 5 mass %, and the silver (Ag)
more than the 0.1 mass% and below the 5 mass %, the process which makes it cool and
the process and coagulating process which carry out teeming of the molten metal which
an implication and the remainder become from magnesium (Mg) and an inevitable
impurity to a mold make solidify the molten metal after a teeming process -- it comes
out.
10022.1
What      carried   out   die   casting   not   only   in   usual   gravity   casting   and
application·of·pressurr; casting may be sufficient as llrn magnesium alloy castings of the
present invention. The mold used for casting does nol ask a sand mold, a mold, etc ..
either. There may be no !imitation in particular also in the coagulation speed (cooling
rate) in a coagulating process, and it may choose the coagulation speed which is a
degree in which a three-dimensional network is formed as appropriate according to the
size of an ingoL If it is made l.o solidify al a general coagulation speed. a net.work·lilrn
metal t<:xture will he ob ta irwd.




                                                                                               ECOMETAL-002183
[002:3]
As for the Magnesium alloy for casting and magnesium alloy castings of the present
invention, it is desirable that it is unmachined condition material, The cast
characteristic may be improved by heat-treating after casting,
[00241
As mentioned above, although the embodiment of the JV!agnesium alloy for casting of
the present invention and magnesium alloy castings was described, the present
invention is not limited to the above-mentioned embodiment In the range which does
not deviate from the summary of the present invtmtion, it can carry out with various
forms which performed changP which a person skilled in the art can make,
improvement etc,
[Working example]
[0025]
An working exampfo is given to below and the present inv<mtion is described specifically
I002GI
Multiple specimens which changed the contained amount of the alloy elenrnnt in a
Magnesium alloy wer.e manufactured, and Pvaluation of those characteristics and
observation of tl10 metal texture were performed,
[0027]
!Production of specimen #01 - #Oii]
The flux of a chloride system was applied to the inner surface of the iron cmcihles
pr<,lrnatNl in the electric furnace, and l the pure magnesium metal, pur<' Cu, and if
needed] which were weighed in it, pure Ag was supplied and it dissolved, Ca weighed in
this molten metal hold at 750 degr<,es C was added (molten metal preparation process),
[0028)
After stirring this molten metal suff1cicntly and dissolving a raw material completely,
stillness holding was carried out for a while at the temperature, Slushed into the mold
of predetermined form various kinds of molten metals obtained in this way (teeming
process), it was made to solidify in atmospheric air (coagulating process), and the
specimen (magnesium alloy cast.ings) of#Ol - #05 was casL The obtained specimen was
80mmx80mmx200mm, The chemical composition of each specimen is shown in Table t,
[0029)
IMeasurement of thermal conductivity I
In addition to the specimen of #0 l produced in the above-mentioned procedure - #05, it
asked for thermal conductivity with the lnser flash method about the same spncimcn
produced from commercial AZ91D (composition is described in Table l), A test result is




                                                                                           ECOMETAL-002184
shown in Table I and Fig.1.
[0030]
[Stress relaxation examinationl
About the specimen produced from specimen #01-#05 and AZDlD which were shown in
Table 1. the stress relaxation examination was done and tbe crf;ep rnsistancf; of the
Magnesium alloy was investigated. A stress r0laxation examination measures the
process in which stress when load is added to a s1wcimen to predetermined deformation
among test t.ime decreases with time. It combined with the lapse of tinw and made the
compression stress be detf'rioratf;d so that the compression stross of lOOMPa may be
loaded on a specimen and displacement of the specimen at that time may be specifically
kept constant in tu 200 degrees C atmospheric air. The stress decfi;ase amount 40 hours
aft.er thee start of test is shown in Tab]+; 1 and Fig.2. The graph which plotted and
created the compression stress added to a s1.wcinwn every 10 minutes is shown in Fig.3.
(0031]
(Observation of a metal t<~xturel
The surface of specimen #01 shown in Table 1 - #Oi3 was observed. Surface obsPrvation
observed the section cut out from each spf;cimen with the metallurgical microscope, and
it performed it.# Alt.hough lhe metal texture of tlw surface of 01 - #05 was shown in
Fig.1 - Fig.8. respectively. in each figure, (a) observtxl low magnification and (b)
obserw•d the same section with high magnification.
[00:321
In specimf•n #01, the thref•-dimensi.onal network which an inter:metallic compound
cryslallizes 1ll the grain boundary was checked so that Fig.4 (a) might show. In Fig.4 (b),
it is Cu1Vlg2 that looks bright.ly in the grain boundary, and it checked that it was Mg2Ca
tbat looks darkly by EPMA (electron probe microanalyzer) and XRD (X-ray diffraction).
In specimen #02-#05. t.he three-dimensiooal network with high continuity whose
meslrns of a net are firn)r than #01 was checked so that Fig.G (a) - Fig.8 (a) might show.
In Fig.5 (b) - Fig.8 (b), it is CuMg2 that. looks brightly in the grain boundary, and it
checked that it was Mg2Ca that looks darkly by EPMA and XRD.
roo:=nJ
According to EPMA and XRD. in specimen #02 - #05. Ag has checked mainly existing as
Ag:1Mg in the grain boundary.
10034]
[Table l]




                                                                                              ECOMETAL-002185
      No.            ~tCliltCtlA%J        llM?i;•lJ [W!mKl J;/;:1Jitl'• [MPa]
      #01         Mg-3%Cu-1%Ca                   155               65
      #02         Mg-3%Cu-1%Ca-0.1%Ag            162               63
      #03         Mg-3%0u-1%Ca-1%Ag             154                59
      #04         Mg-3%Cu-1%Cr2%Ag              160                58
      #05         Mg-3%Cu-1%Cr3%Ag              156                56
    AZ910         Mrr9%Al-1 %Zn                  73                60

 100;35]
# Each of specimens of 01 · #00 excelled AZ9 lD in thermal conductivity. AW1ough the
thermal conductivity of the specimen of#Ol which does not contain Ag was 155 W/mK.
in the specimen of #02 · #05. the thermally conductive deterioration by addition of Ag
\Vas not: seen.
{00:3G]
Thicre were so fow stress decrease amounts 40 hours after the start of lest in a stress
relaxation examination at 200 degrees C that them was much contained amount of Ag.
It went especially over each specim<'n of#(J:3. #04. and #05by10 hours from the start of
test, and the creep resistance superior to the specimen of #Ol which does not contain Ag.
or AZ91D was shown (Fig.3).
[0037]
Each of above-mentioned specimens made Cu the ;) mass %. and set Ca constant with
the 1 mass %. Also in which specimen. if it is Cu . if it is Ca. above-mentioned thermal
conductivity and creep resistance comparable as each specimen are shown in the range
n1ore than the 0, 7 m_ass % and belo'v the L;i masB 1}1'.; a~ for n1ore than the 2,7 inass (}[)
and below the 8.:J mass %.
!0038]
That is. the thermally conductive d<,terioration by addition of Ag is not seen. but the
l\:Ia!<nesium alloy containing Cu. Ca. and Ag of suitable contained amount is excellent in
hot creep resistance.
[Brief DPscript.ion of the Drawings]
[OO:JH]
[Drawing lUt is a graph which shows tlrn thermal conductivity of the Magnesium alloy
in which alloy composition differs.
[Drawing :Jllt is a graph in the stress relaxation examination of the Magnesium alloy in
which alloy composition differs which shows the stress decrea'e amount 40 hours after
the iltart of test




                                                                                                  ECOMETAL-002186
[Drawing !3]He is a pro every 10 minutes about the compression stress added to a
specimen to the test time of a stress relaxation examination,
It is the graph [ TTO I graph ],
[Drawing 4Ut is the Photograph substituted for drawing in which the metal texture of a
Mg-3 mass %Cu-l mass% Ca alloy (#01) is shown.
(Drawing lilit is the Photograph substituted for drawing in which the metal tBxture of a
Mg-3 mass '%Cu-l mirns %Ca-(U mass %Ag (#02) alloy is shown.
[Drawing Glft is the Photograph substituted for drawing in which the metal texture of a
Mg-;\ mass %Cu-1 mass %Ca-1 mass %Ag (#03) alloy is shown.
!Drawing 7llt is tlw Photograph substituted for drawiug in which the metal t(!Xture of a
Mg-3 mass %Cu-1 mass %Ca-2 mass %Ag (#04) alloy is shown,
(Drawing 8llt is the Photograph substitut;;d for drawing in which the metal texture of a
Mg-8 mass '%Cu-1 mass %Ca-!3 mass %Ag (#05) alloy is shown.




                                                                                           ECOMETAL-002187
        DRAWINGS

[Drawing 1]

        180   .--~~~~~~~~~~~~~----.



        U!O
        140
    ~ 120 -
    ' 100
    !,
    i
    •
        80
        60
        40
        20
         0
              #01    #03   #04   #05   AZ!l1D




[Drawing 2]




                                                ECOMETAL-002188
              AZ91D




[Drawing 3]




                      ECOMETAL-002189
,-,
  0
  ...,
 OJ
 ::E
 s·                   100
l.O
  ~
1........1                                       ~~   .~   AZ9tD
                          90                     _,,,,.... Mg-3"1Cu-1 \Ca (#01)           f-·


                                                 -    -    Mg-~u-1%Ca--0.1~(#02)
                                                 -         Mg-3i;iiiCu-1%Ced'k: {#03)
                          80                     - - Mg-3%Cu-11Ca-.2%Ag (#04)
                                                 ~ Mg-~u-1"'!riea-3'l.Ag          (#05)
             "«
             ll.
                 70
              :i:
             ..........


             ~            60


                          50


                          40


                          30
                               0   5   10   15                                             50




                                                                                                ECOMETAL-002190
(a) #01 : Mg-3%Cu-1%Ca




(b) #01 : Mg-3%Cu-1 %Ca




                          ECOMETAL-002191
[Drawing 5]


      (a) #02 : Mg-3%Cu-1 %Ca-0.1 %Ag




      (b) #02: Mg-3%Cu-1%0a-0.1%Ag




                                        ECOMETAL-002192
[Drawing 6]


      (a) #03: Mg-3%Cu-1%Ca-1%Ag




     (b) #03: Mg-3%Cu-1%0a-1%Ag




                                   ECOMETAL-002193
[Drawing 7]




              ECOMETAL-002194
(a) #04: Mg-3%Cu-1%Ca-2%Ag




(b) #04: Mg-3%Cu-1%Ca-2%Ag




                             ECOMETAL-002195
[Drawing 8]


      (a) #05: Mg-3%Cu-1%Ca-3%Ag




     {b) #05: Mg-3%Cu-1%Ca-3%Ag




                                   ECOMETAL-002196
        (I UPublication number                    2014·048GOJ
        (43)Date of publication of application    rn.0:1.2014
        (5I)Int.Cl.                               C22C 23/04            {2()()6.0J)
                                                  C22F     1I06        {2()()6.0l)
                                                  C:22F     l/00       (2006.IJJ)
        (2I)Application number                    20 J 2-180572
        (22)Date of filing                        24. 08. 2012
        (71)Applicant                             OSAKA PREFECTURE UNIV
        (72)Inventor                              TNOUE HIHOSHI


(54)MAGNESIUM           ALLOY         ROLLED      MATERIAL          AND      METHOD       FOR
MANUFACTURING THE SAME
(57)Abstract
PRODLEJ\I TO DE SOLVEIY Tu provide a rolled material of a precipitation hardening
tnie magnesium alloy sufficient in strength aud moldability. and a method for
manufacturing the rolled material of the precipitation hardening type magnesium alloy
sufficient in strength and moldability
SOLUTION: The rolled material of a magnesium alloy including 50 mass% or more of
n1agnesiun1, :10-10.0    1nass~Yo   of zinc and O.:J-3.0 rnass% of zirconium and having a
crystal structure of a hexagonal closest packing (hep) structure has a pole density peak
of Hf     or more and - Hf    or less in a pole density distribution curve of a c axis of the
hexagonal closest packing strncture measured at ± 75"              of an inclination angle from
a normal direction of a rolled surface to a rolled direction.


*NOTICES*
JPO and INPIT are not responsible for any
damages caused by the use of this translation.
J .This document has been translated by computer. So th€' translation may not
reflect the original precisdy
2. **** shows the word which can not b0 translated.
8.Io the drawings. any words are not translated.




                                                                                                  ECOMETAL-002197
CLAIMS
[Claim(s)I
[Claim ll
It   is         the   Magnesium   alloy   rolled     stock     whose     crystal   structure   is
hexagonal·closest·packing structure (hep) including magnesium more than the 50
mass%, zinc of the :l.O · 10.0 mass%, and a        zirc~mium   of the 0.:3 · :3.0 mass%,
in a pole density distribution curve of c axis of hexagonal·closest·packing structure
measured in the range whose angle of inclination from a rolling face normal line
direction to a rolling <lirection is plus-or-minus 75degre<' ·· a peak of pole density ·· 10
degrees or more -- or
·Magnesium alloy rolled stock in 10 degre('S or less,
[Claim 2]
The Magnesium alloy rolled stock according to claim L wherein a peak of the
aforementiomed pole density is in 15 degrees or more or -15 degrnes or less.
[Claim    ill
The Magnesium alloy rolled stock according to claim I or 2 0. I mass %·L5 mass %
Containing calcium,
[Claim 4.1
A. process which a crystal structure prepares a magnesium component which is
hoxagonal·closest·packing st.rucl m'<' (hep) including magrrnsium m<m' than tllf' 50
mass%, zinc of the 8.0 · 10,0 mass%, and a zirconium of the 0,8 · 3.0 mass%,.
A. process of performing asymmetric rolling to the afommentionc'd Magnosium alloy
component at rolling tomperatum of 440 degrees C or more, and 50% or morn of a
bottom rate of total pmssure,
****** -- a manufacturing method of Magnesium alloy rolled stock characterized by
things.
[Claim 5]
A process of performing solution treatment at temperature between :380 degrees C · 520
degrees C after P<'rforming the aforementiom'd asymm<,tric rolling,
A process of performing aging treatment. ai temperature between 120 degrees C · 250
degrees C after performing the solution treatment,
A manufacturing method of the containing Magnesium alloy rolled stock according to
claim 4.
[Claim 6]
A manufacturing method of lhe Magrn;sium alloy rolled swck according 1.0 claim 5
further including a pr.·ocess of prnss·forming between the aforementioned solution




                                                                                                    ECOMETAL-002198
treatment and the aforementioned aging treatment.
[Claim 7!
Magnesium alloy rolled stock of a description to any one of the Claims 4-G. wherein the
aforementioned magnesium component 0.1 mass %-1.5 mass % Contains calcium
further.




                                                                                          ECOMETAL-002199
DETAILED DESCRIPTION
[Detailed Description of the Invention]
[Field of the Invention!
[0001]
The present invention relates to the manufacturing method of the Magnesium alloy
rolled stock which has the moldability which was high strength and excellent. and
Magnesium alloy mlled stock. and relates to precipitation-strengthening type
Magnesium alloy rolled stock which has the moldability which was especially high
strength and excellent. and a manufacturing method for the same.
[Background of the Invention]
(0002]
Magnesium is the lightest-weight metal in practical use metal, has high specific
strfmgth and is further excellent also in cutting ability, vibration suppression nature.
electromagnetic-shielding natum. tlent:proof nature, and recycling efficiency. For this
reason. the Magnesium a!Ioy which carries out the main comporwnt of the magnesium
is used for the broad purpose (Xmtaining autoparts. such as dectronic devices, such as a
housing of a mobile phone and a notebook sized personal computer, and a tire wheel.
1000:31
However, there is a problem that the rolled stock (expansion material) of a Magnesium
alloy has a low moldability (processability). This originates in forming bottom surface
h>xture.   if   the   crystal   structure   of   almost    all   l'viagnesium   alloys   being
hexagonal·closest·packing structurr> (hep) and strip processing are 1wrformed. Bottom
surface texture is the texture whern the surface which is a bottom smface of
hexagonal·closest·packing structure (0001) carried out ori<>ntntion in parallel with a
rolling face, and the texture whose c axis (<OOOl>axes) in other words carried out
orientation to the> normal line direction of the rolling face.
10004]
A moldability (processability) and strength have a relation of a trade-off generally.
Although a moldability can be improved hy decreasing bottom surface texture also in a
Magnesium alloy, if bottom surface texture deereas<>s in number, strength will usually
he deteriorated.
IOOO:'i]
A Magnesium alloy can be divided roughly into two, a solid-solution-strengthening type
alloy like AZ system alloy which has obtained strength mainly by solid solution
strengthening. and a preeipi1ation-st.mngthening type alloy. for example likfi ZK syst.em
alloy wbich has obtained strength mainly by precipitation strength<ming (or




                                                                                                 ECOMETAL-002200
precipitation hardening), for example,
[OOOtll
The Patent document l is disclosing applying asymmetric rolling to AZ system alloy,
and obtaining the magnesium alloy material which combines strength and a moldability
In l se1 of rolls of being arranged up and down, for example, asymmetric rolling is a
rolling method which changes the peripheral siwed of one ml! with the peripheral speed
of the roll of another side, and rolls by passing between these two rolls.
The Patent: document 2 is discJm,ing obtaining the l\fagnesium alloy rolled stock which a
crystal structure applies asymmetric rolling to the Magnesium alloy which is
hexagonal-closrest·packing structure (hep), and has high strength. and was excellent in
the moldability.
[Citation list!
!Patent literature]
(0007]
(Patent docum(mt I] ,Japanese Published Patent Application No. 2010-202808
(,JP2010-2028H8A)
!Patent document 2] ,Japanese Published Patent Application No. 2011-058054
(,fP20I1-058054A)
ISummary of Invention]
[Problem to be solved by the invention]
[00081
A precipitation-strengtlrnning     tn1e   l\fagnesium    alloy   Gt is also called a
"precipitation-hardening type Magnesium alloy") is advantageous in many cases, in
order to be abli' to obtain high stn;ngth easily and to obtain a high strength material
from      the ability of strength to be obtained with a sludge rather than a
solid-solntion-strengthening type Magnesium alloy generally for this reason.
H.owever, the Fat<mt document l for solid-solution-strengthening type AZ alloy a Patent
document 2 . There was a case where the obtained rolled stock was I desired strength
and a desired moldahility] incompatible !"'en if it applies the conditions which a Patent
document 1 and a Patent docmnnnt 2 disclose to a pnwipilation-hanlening type
Magnesium alloy, since it is aimed at the broad Magnesium alloy containing both of
solid-solutiorrstrengthening typi! and precipitation-strengthening types.
100001
Then, this application aims at providing the rolled stock of a precipitation-hardening
type Magnesium alloy which has sufficient strength and sufficient moldability, and
providing the manufacturing method of lhe rolled stock of a precipitation-hartfoning




                                                                                            ECOMETAL-002201
type Magnesium alloy which has sufficient strength and sufficiEmt moldability.
[Means for solving problem]
[OOJO]
The modes 1 of the present invention Magnesium more than the 50 mass %, and the
zinc of the 3.0 - 10.0 nrnss %. It is the .Magni>sium alloy rolled stock whose crystal
structure is hexagonal-closest-packing structure (hep) including the zirconium of the O.i.l
- 3.0 mass ')-(,, In the pole density distribution curve of the c axis of the
hexagonal-closest-packing structure measured in the range whose angle of inclination
from a rolling face normal line direction to a rolling direction is plus-or-minus 7:'idegree,
it is Magnesium alloy rolled stock. wherein the peak of pole density is in 10 degrees or
more or · 10 degrees or foss.
[OOU]
Tlrn modes 2 of the presHnt invention is tlw Magnesium alloy rolled stock of a
description in the modes l. wherein the peak of the aforementioned pole density is in lfi
degrees or more or · 15 degrees or less.
(0012]
O. l mass %-1.5 mass % The modes :3 of the present invention is the Magnesium alloy
rolled stock of a d<cscription in the containing modes 1 or 2 about calcium.
1001:3)
The modes 4. of the pmsen1 invention JV!agnesium mm·e than the 50 mass %, and the
zinc of the 0.0 - 10.0 mass %. The process which a crystal structure prepares the
magnesium component which is hexagonal·dosest·packing structure (hep) including the
zirconium of the O.il - 8.0 mass      It is a manufacturing method of Magnesium alloy
rolled stock including the process of pr•rforming asymmetric rolling at the rolling
temperature of ·HO degrees C or more. and 50% or more of the bottom rate of total
pressure in t.he aforementiooed Magnesium alloy component.
(0014]
The process of performing solution treatment at the temperature between 380 degrees
C · 520 degre1'8 C after the mod<'S 5 of the pres<mt inventioo performs the
aforementioned asymmetric rolling, After performing t.he solution treatment, ii. is a
manufacturing method of the Magnesium alloy rolled stock of a description in the
modes ·1 further including the process of performing aging lrnalment at the temperature
between l 20 degrees C - 250 degrees C.
[0015]
The modes () of lhe pres<ml invention is a manufacturing method of I.he Magnesium
alloy rolled stock of a description in the modes 5 further including the pmcess of




                                                                                                ECOMETAL-002202
press-forming between the aforem;mtioned solution treatment and the aforementioned
aging treatment.
[OOlG!
Magnesium alloy rolled stock described in any of the modeses 4-6 to which the modes 7
of the present invention is characterized by 0.1 mass %- U3 mass % The aforementionE'd
magnesium component containing calcium further. It comes out.
[Effect of the Invention]
[0017]
In the invention in this application. it is considered as one thing of the charactHistics
which asymmetric rolling of 50% or more of the bottom rate of total pressure is
pe1fomwd for a precipitation-strengthening type Magnesium alloy at 440 degree-C or
more temperature. and is acquired for rolled stock Thus. in tlrn pole density
distribution curve of the c axis, as for the obtained Magnesium alloy rolled stock the
peak of pole density will be JO degrees or more or -IO degrees or Jess.
It becomes possible to provide the rolled stock of a precipitation-hardening type
Magnesium alloy which has sufficifmt strength and sufficiimt. moldahility by this, and to
provide the manufacturing method of the rolled stock of a precipitation-hardening tnw
Magnesium alloy which has sufficient strength and sufficient moldabilily.
IBrief Description of the Drawings]
[O(ll8]
(Drawing l]Fig. l is a schematic cross section which describes asymmetric rolling.
[Drawing 2]1"ig.2 is a pole figure of 1 - l sample of working examples.
IDrnwing :J(Fig.3 is a pole figure of l - l sample of comparative examples.
[Drawing 4]The pole density distribution curve of the start material of ZKGO, l - l
sample of working examples. and l - l sample of comparative examples is shown.
[Drawing 5]The pole density distribution curve of the start material of Zl\60. 2 - I
sample of working examples. and 2 - 1 sample of comparative examples is shown.
(Drawing 61The pole density distribution curve oft.he start material of AZ:Jl. 5
sampl1; of comparat.ive examples, and Fi - ;J samples of comparative examples is shown.
[Drawing 7]Fig.7 shows the poki density distrilmlion curve of the st.art material ofAZ31,
4 - 1 san1ple of comparative exarnph:_~EL and 4 - :3 san1ples of comparative examples.
[Drawing 8]The texture observation result of ZKGO material is shown. Fig.8 (a) is an
observation-by-opt.ical·microscope result of ZKGO start material, Fig.8 (b) is an
observation-by-optical·microscope result of l - l sample of working examples. Fig.8 (c) is
an observation-by-optical-microscope rnsuli of 2 - 1 sample of working examples. and
Fig.8 (d) is a SEM observation result of 2 l sample of working examples.




                                                                                             ECOMETAL-002203
[Drawing Bl'T'lw texture observation result of A7,31 material is shown. Fig.D (a) is an
observation·by·optical·microscope result of AZ:)l start material. Fig.9 (b) is an
observation·by·optical·microscope result of 5 - 3 samples of comparative examples. and
Fig.9 (c) is an observation-by-optical-microscope result of the comparative example 4-3.
[Drawing lO]The texture observation result by SEM of 7,K60 mat(crial is shown. Fig.10
(a) is a SEM observation result of the sample which perfmmed solution treatment and
aging treatment to 2 - 1 sample of working examples. and is Fig.10 (b).
It is a SEM observation result of the sample which performed solution treatment and
aging treatm!'nt to :3 samples of comparat.ive examples. and Fig. l(J (c) shows the SEM
observation result to which the black frame part of Fig. I() (a) was expanded.
IDrawing ll]The form and the dimension of the specimen used for the tensile test are
:-;:h(nvn.

!Drawing 12Ht is a graph which shows a tensile test result, and Fig.12 (a) shows proof
stress 0.2%, and Fig.12 (h) shows a stretch.
[Drawing Hll!t is a schematic view of a molding testing machine.
(Drawing l4]Are a photograph to illustrate the sample evaluation result after a molcling
examination, and Fig.14 (a). An evaluation result shows 2             sample of working
examples after the molding examination which made rotention temperat.urn of the
specimen 100 degrees C which were "xn. and them Fig.14 (b), ~j samples of comparative
examples after the molding examination which made retmition temperature of the
specimen 150 degrees C whose evaluation result was "**" are shown. and Fig.14 (c)
shows 2 - l sampfo of working examples after tlw molding examination which made
                                                                                     11
retention temporature of the specimen 12fi degrees C \vhose pvaluatlon result \vas        ()."



[Description of Embodiments]
10019]
Hereinafter. based on Drawings, the embodiment of the present invention is described
in detail. alt.bough the term (for exampfo. -- "the Uj)Jl('r" -- "-- another lem1 including
lower", the "right", the "lefts", and those terms) which shows a specific direction and
position if neHded is uSf!d in the following descriptions, It is for use of those terms
making easy an understanding of invm1tion which reforred to Drawings, and technical
scope of the present invention is not limited by those definitions.
[00201
An inventor of the present application a precipitation-strengthening type Magnesium
alloy by performing asymmetric rolling of fi0% or more of the bottom rate of total
prnssurn at. the tempcraturn of 440 degrees C or morn so that details may he mentioned
below, The orientation of the c axis (<OOOJ>axes) of the rolled stock which might have




                                                                                                 ECOMETAL-002204
hexagonah,Josest:packing structure is shown, what (that is, the position of a peak is 15
degrees or more or · 15 degrees or less) the peak of a pole density distribution curve
shifts 10 degrees or more from 0 degree foanwly, ·· the position of a peak iB 10 degrePs or
more or ·10 degrees or less), preferable shifts 15 degrees or more from 0 degree for was
found out.
10021]
As for this. t.h\, orientation of c axis means 10 degrees or more, preferably that 15
degrees or more lean from a normal line direction to the rolling direction or rolling
opposite direction of a rolling face.
And the state (that is, the position of a peak is 10 degrees or more or · 10 degrees or less)
where the peak of the pole density distribution curve shifted 10 degrees or more of
precipitation-strengthening tn1e Magnesium alloy ****concerning the invention in this
application from 0 dr,gree is maintained evm1 if it performs solution treatment and
aging trentn1(~nt.
[00~2]

Therefore. after 1wrforming asymmetric rolling, the more outstanding moldability is
realizable by pe1forming solution treatment. And after processing it into desired form,
by p<'rfo.rming aging treatment, a sludgr; can be deposit<;d and material strength can be
made sufficient high. As mentioned ab<Ne, the Magnesium alloy rolled stock of the
invention in this application which 10 degrees or more of peaks of a pofo density
distribution curve have shifted from 0 degree can secur<o sufficienl high ductility (and
toughness) required [ rPaching strongly l by aging treatment..
That is, the .Magnesium alloy ml.Jed stock concerning the invention in this application is
r rnfficient. strength and sufficient rnoldahility ] compatible.
[00231
Although the details of the invention in this applicat.ion are described below, it describes
about a pole density distribution curve indispensable to understand the; prPS<ml
invention first.
[0024]
1. Pole density distribution curve
How to search for a pole density distribution curve is described.
First. it asks for the pole figure of a surface (0002) using the reflection method of most
general Schulz as an appraisal n1ethod of crystal orientation. such as texture. by     x~ray

diffraction.
As for the alpha angle in the case of nrnasurnment of a pole figure, it is desirabln to
consider it as the range of lfi degrees · 90 degrees from the peripheral circle of a pole




                                                                                                ECOMETAL-002205
figure so that the outline of reflection intensity distribution can grasp clearly. As for
measurement. it is preferable to perform an alpha angle and a lwta angle every 3-10
degrees like [ in every 5 degmes l. It is b<ecause there is a possibility that measurement
accuracy may be deteriorated when larger than 10 degrees. and nwasuring time will be
required more than needed if smaller than :3 <fogrees.
1002:'\]
Fig.2 is a pole figure of 1 - l sample of working examples which mention details below,
and Fig.a is a pole figure of l - 1 sample of comparative examples which mention details
below.
These use the method of presentation of general ste;reographic projection as a pole
figure of rolled stock. As shown in the figure. the topmost part of a circular
stereographic prqjection surface shows RD (rolling direction), and, in -RD (rolling
opposite direction). the bottom shows. Although not df'scribed into the figure, ND
(rolling face normal. line direction) takes the lead in a surface of projection. And the pole
dmisity of the surface (0002) of the X-rays corresponding to various alpha angles and
be1~a   angfr;s observed [ dirnction ] has appeared in the shape of a contour lirne in the
figure. and it is the value which **(ed) (0002) diffraction intensity in the applicable
position with (0002) the diffract.ion intensity of tlw powder sample of non-ori<mtation.
Therefore. the value of the pole density 1 shows the pole density like the method of
random.
(002GI
In this Description, RD and ·RD are setting -RD (rolling opposit<' direction) and tlw
outlet side of rolling to RD (rolling direction) for t:he entrance side of rolling. Since
direction of shearing stress b0cornes oppositn abou1 the sample which performed
asyrnmet.ric rolling in the rolling face on the early roll side of peripheral speed. and the
rolling face on the roll side \Vit.h a slow peripheral speed, the pole figure obl.aincd from
th<> mutual surface serves as a relation which turned over and mplac{id the upper and
lower sides. Then. in this Description, a pole figure shall be obtained from the rolling
facc on the quick roll side of peripheral speed (surface which ground this).
[0027]
However. even if it ohtains a pole figure from the rolling face on the late roll side of
peripheral speed. without making a mistake in comparing and understanding in which,
Since it is in ahove-rncntioned relation, the pole density distribution curve to he
described from now on can be acquired, and an equivalent resnlt can be obtained about
ihe shifl amounl (gap from 0 degree which is a center value) of thn peak which is the
charact1~ristic   value.




                                                                                                ECOMETAL-002206
[0028]
Next. a pole density distribution curve is acquired from the obtained pole figure. Tbe
measurement result of a pole density distribution curvce is illustrated. Tbe pole density
distribution curve of 1 - l sample of working examples shown in Fig.4 is acquired using
the data of the pole figure shown in ahove-mcention(ed Fig.2, and the pole density
distribution curve of 1 - l sample of comparative examples in Fig.4 is acquired using the
data of the pole figure shown in above-mentioned Fig.:3.
IOOW]
the horizontal axis of a graph on which a pole density distribution curve is shown is an
angle of inclination from ND (normal of a rolling face). and pass ND (the center of a
stereo surface) from -RD in a pole figure (stereo surface) -- it corresponds to the position
on the straight line which results in RD. And an angle of inclination is negative.
expresses the -HD side, and shows the RD side by positive.
On the other hand. the vertical axis of the graph which shows a pole density
distribution curve is the pole density of the position where a pole figure corresponds.
looaoJ
Thus, the pole clPnsity distribution searched for is vertical to the> cross direction of rolled
stock, and the angle of inclination to ND shows the pole density of the c axis which is
theta.
(0031]
As for a pole density distribution curve, in order to clarify the overview, it is preforable
to display ·75 degree-+75 degree (from ND to namely, the direction of RD **75 degre(es)
of a pole figure time base range. And this is malizahfo because an alpha angle shall be
15 degn:~es - HO degrees in measurement of an abovcrn1entioned pole figure,
[00:32}
Development of bottom surface texture will observe a peak with sharp pole density to
thf; neighborhood whose angle of inclination is 0 degree. On the other hand, if bottom
surface texture machines decrease in number, according to the form of the reduction,
th0 shift of thf; peak to thf; position wher0 the angle of inclination soparah;d from 0
degrne, blow donning of a peak, the appearance of a double peak, etc. will take place.
Therefore. it becomes possibfo by acquiring a pole density distribution curve to grasp
rnme of bottom surface texture quantitatively.
100:38]
2. Asymmetric mlling ft describes about the asymmetric mlling of the present invention
below.
Fig. 1 is a schematic cross section which describes asymmetric rolling. The rolling roll of




                                                                                                  ECOMETAL-002207
the lot which consists of the roll 1 and the roll 2 is arranged, and the magnesium alloy
material 3 passes the meantime and it is rolled. According to the embodiment shown in
Fig. L p!,ripheral srwed of the roll I is made quicker thau the peripheral speed of the roll
2 by enlarging the diameter of the roll l rather than the diamewr of the roll 2, and
rotating the roll land the roll 2 at the same rt'volving speed (angular velocity). The rolls
1 and 2 rotate in the direction shown by a white arrow in the figurP. respf)ctively
10034]
Of course. the method of making peripheral speed of the roll l quicker than the
peripheral speed of the roll 2 is not limited to this, it can make the roll l and the roll 2
the same diameter, for example. and any method known from the former, such as
making revolving speed of the roll l high, can be used for it.
[00:35]
Shearing stress can be made to act on rolled stock by performing asymmetric rolling. By
the quick roll I side of peripheral speed. shearing stress is received more in details in
the rolling direction of the magnesium alloy material 3 shown with the black arrow in
the figurn (RD), i.e .. the right of Fig.L On lhe other hand . in tlw late roll 2 side of
peripheral speed, shearing stress is received in the rolling opposite direction of a rolling
dirf'ction and a 180-degree count(ff direction (-RD), i.e .. the left uf Fig. L
I003G]
The vertical bar .in the magnesium alloy mal.m:ial 3 shows typically the influence on the
rolled stock by this shearing stress. The vertical vertical bar virtually pulled to thf'
magnesium alloy material before asymnud.ric rolling turns into a line of th(' slant which
the roll 1 side shifted in the direction of RD. and the roll 2 side shifted in the direction of
·RD, when shearing stress is added as mentioned above by asymmetric rnlling.
100:37]
In the asymmetric rolling concerning the present invention. the rolling temperature of
440 degrees C or more and the bottom rate of total pressure are ma(fo into 50% or more.
Thereby, in the pole density distribution curve of c axis, it becomes possible to shift
reliably 10 degrf!es or morn of p<;aks of pofo density from 0 degree.
Prnforahly, rolling temperature is 470 degrees C or more. The moldahility which was
more excellent in thereby more high strength can be obtained.
Rnlling temperature is 550 degrees C or less preferably. It is because rolling
temperature may exceed and carry out liquat.ion of the solidus line if it exceeds 550
degrees(;.
100:38]
\Vi th the rolling temperature as used in [sine<' it is very difficult the temperature of the




                                                                                                  ECOMETAL-002208
material under processing, and to especially measure the temperature of the
magnesium alloy material under rolling in practice] this Description, It sets like a roll
turner, heats just b('fore strip processing, and means the heating tempNature (or
arrival temperature) of the matHial at the time of the aforementioned heating at the
time of rolling succeedingly (without making it delayed intentionally).
100:3nJ
When only an one pass performs asymmetric rolling with the bottom rate of total
pressure of asymmetric rolling, Meaning the rolljng reductioo of the one pass, a
plural-passes ******case is the rolling rf•duction (namely rolling reduction for which it
asks from the hoard thickness after performing hoard thickness before perfonning
asymmetric rolling of the plmal passes concerned, and asymmetric rolling of the plural
passes concerned) of the whole plural passes about 11symmetric rolling. Wh(m
strip·processing nature and the amount of shear strains introduced am taken into
consid(eration, it is preferable to make rolling reduction per one pass into 5 to 80%, and
to secure the bottom rate of total pressure of 50% or more with plural passes prf>ferahly
10040]
Whenever it carries out one-pass rolling, rolling of such plural passes may he again
heated to a pr(0detfm11ined rolling tmnperat.ure, and may pn1form tlH' following path.
After heating to a predetermined rolling temperature, continuous rolling of plnral
passes may be performed.
10041.I
Peripheral-speed [ pan ] rolling and asymmetric rolling may b(' carried out by
continuous rolling, In this case, the hottom rate of total pressure of asymmetric rolling
means tho rolling reduction for which it asks from change of the board thickness by
asymmetric rolling,
[0042]
various kinds of materials, such as <!xtruded materials, such as casting f<lah, the usual
rolled stock fotc. -- peripheral-speed rolled stock), and die-casting, can be used for the
material which performs asymmetric rolling, In order to mmov<! rlistortion, annealing
held for more Hum 10 minutes al the temperature of the range of 000 degrees C - 450
degrees C before perfonniug asymmetric rolling may he performed as appropriate.
[00131
The shift, of the peak of the pole density distribution curve of the rolled stock which was
440 degrees C or more in rolling temperature about a solid-solution-strengthening t)l)O
magnesium alloy material like AZ:l 1 alloy, and was obtainerL for example in many cases
even if it performced asymm<etric rolling with the rolled bar affair of 50% or more of the




                                                                                              ECOMETAL-002209
bottom rate of total pressure is less than lO degrees. Tn tlw case of a double peak, this
says that peak of one of the two is less than 10 degrees. and does not limit the position of
another peak to it.
(0044]
The precipitation-hardening t)'1le Magnesium alloy concerning the invention in this
application by carrying out asymmetric rolling of the rolling temperature; of 440 degrees
C or more, and the bottom rate of total pressure at 50% or more, The .Reason which 10
degrees or more of peaks of the pole density distribution curve of tlw obtained rolled
stock shift. And although there are also many still obscure points about the Heason for
the rolled stock concerning the invention in this application which has the peak shifted
from 0 degree 10 degrees or more in this way having the moldability outstanding after
solution heat treatment, and having strength sufficient after aging treatnumL the
mechanism which an inventor considers is as follows. However, this mechanism
expected is not what meant restricting technical scope of the present invention.
[0045]
When asymmetric rolling is carried out at the elevated tem1wratures above 440 d"grees
C in the case of a solid-solution-strength<ming tnw Magnesium alloy like AZ:OL the
peaks of the pole density distribution curve of the rolled stock obtained <w<m if it
compnred and the bottom rate of total pressure> of rolling was low are the 1st peak (main
peak) and flrn 2nd peak (sub peak} Usually, two peaks of the peak whosn !might is
lower than a main peak appear. and the thing for which 10 degrnes or more of second
peaks ar<' shifted -- there is it (for exarnplP, many comparative examples 4-B etc. of the
Fig.7 which mentions dPtails bc;low) -- however, JO degrees or more of main lHeaks are
not usually shifted.
It is thought of for hig twinning of an azimuth change to happen easily during
asymmetric rolling that the 2nd peak shifts lO degrees or more. And since it happens at
the low bottom rate> of total prossure, this twinning forms the 2nd peak easily from the
original bott,om surface texture (the !st peak).
Ther<cfom, although c axis inclirn;s, a main peak does not necessarily shift JO degrees or
n1ore.
On the other hand. in the case of precipitation-strengthening type MagneRium alloys,
such as ZKGO alloy, even if it performs asymmetric rolling at an elevated temperature,
twinning does not happen easily (therefore, the peak of the pole density distribution
curve of the obtained rolled stock does not separate into two). As a result, in order that
slide systems, especially c+a slides other than a bottom surface slide may work in
add.ition to a bottom smfac<c slide. it is thought that e axis inclines gradually with the




                                                                                               ECOMETAL-002210
incrnase in rolling reduction. And it seems by making the bottom rat.le of total pressure
into 50% or more that a peak shifts 10 degrees or more.
Since inclination of c axis does not usually change with the recrystallization which
arises during solution treatment so much. the Magnesium alloy which has hep structure
is. It is thought that it has the moldability wher(e the bottom surface sli<fo worked easily
and which was [ the time of press forming after solution heat treatment l excellent in
the mlled stock which requires a peak for the invention in this application which has
the texture (c axis inclined largely) which shifted largely as the result by asymmetric
rolling.
I004Gl
As the working example mentioned below shows details. the material strength after the
rolled stock concerning the invention in thiR application which performed asymmetric
rolling at the rolling tem1wrature of 440 degrees C or more performs solution treatment
and aging treatment compared with the rolled stock which peiformed periplwral·speed
rolling, such as usual [ with a rolling temperature of about :JOO degrees C]. is high.
Since it is maintained ev<m if tbe precipitation under mlling sincfl this has a high rolling
tem1wrature does not take place easily. it will be in the state where the alloying element
was more mostly dissolved after rolling and this state performs solution treatment. Afao
after solution treatment, there are many amounts of dissolution of an alloying element,
and it thinks for the quantity of the minute sludge which deposits by subsequent aging
treatment to increase.
It is carrying out asymmetric rolling of the precipitation-strengthening type Magnesium
alloy above 'MO degrPes C in the invention in this application for tbe above Reasons, and
it is thought that the magnesium alloy sheet material which is excellent in a moldability
in the solution-heat-treatment state, and has high strength in the state of prescription
is obtaiued.
[0047]
The peripheral-speed ratios (ratio of the peripheral speed of the quicker one when
peripheral speed of the later one is set to 1 among l set of rolls) of asymm(;tric rolling
are 1.4-2.0 preferably. It is because hig shearing stress occurs by the tinie of rolling, soc
axis can be made to be able to incline in a rolling direct.ion or a rolling djrection, and an
opposite side morn easily if peripheral speed is L'l or more (that is. the peak of a pole
density distribution curve shifts from 0 degree more easily). On the other hand. if a
peripheral-speed ratio exceeds 2.0. while it will become difficult to pe1form rolling
which becomes easy to produce the slide between material and a roll and where it was
stabilized. it is because the   surfac;~   disposition of material may gel remarkably bad.




                                                                                                ECOMETAL-002211
[0048]
Cooling after rolling may be air cooling, and may perform forced cooling, such as water
cooling, Preferably, forced   <~>oling   is pe1formed, It is b<ecaus<e it can inhibit that a sludge
will deposit by the time it is cooled by the room temperature.
[0049]
a. Solution treatment
As for the mlled stock of a precipitation-strengthening ty1}e Magnesium alloy which
perfonm'd above-mentioned asynunetric rolling, it is preferable to perform solution
tr0atment continuously. Solution treatment. carries out as the main objects making the
sludge which deposited by the rolling procPss dissolve to a matrix.
Solution treatment is preferably carried out al the temperature between :580 d<>grees C -
520 degn>es C. It is because a sludge does not dissolve sufficit>ntly to a matrix, but many
sludges may remain, and a crystal grain may become big and rough if :)20 degrees C is
exceeded if a solution treatment temperature is lowc>r than il80 degrees C.
10050]
Tim retention time (timo to hold after reaching a predetermined solution treatment
temperature) of solution heat treatment is l hour - 48 hours preforably. 1'his is because
the time for diffusion is required according to a solution tmahnent tfm1J)eraturn in
considr>ration of the diffusion rate of a solute atom in order to make a solute atom
dissolve sufficiently. lt is preferabk• that the organization aft<'r solution treatment is the
recrystallized structure of a homaxial grain because of next molding.
[0051!
It. is preferable to quickly cool by burning underwater., for example etc. after solution
treatment. It is because a sludge can be prev<>nted from depositing during cooling.
100521
As mentioned above, even if it performs solution treatment, the slate acquired by
above-nwntioned asymmetric rolling where the peak position of a pole density
distribution curve has shifted 10 degrees or mnre from 0 degree (that is. the position of a
peak is 10 degrer's or more, or it is· 10 degrees or l<'ss) is maintained.
[005:.J]
That is, the state after solution beat treatment has little sludge, and since it is in the
state which bot.tom surface texture reduced, it is excellent with the rnoldability
compared with the case where solution hea1 treatment is not performed.
[0054]
4. Molding
lt molds intD desirnd fonn, aftH performing above·mentiorwd asymmetric rolling (after




                                                                                                      ECOMETAL-002212
performing preferablre further above-mentioned solution treatment).
Molding may use any forming method (or tbe plastic deformation method). As such a
forming method, press forming (draw forming, bending molding, and stretch fom1ing
are included) can be illustrated.
Molding may be performed between the colds. if a crack does not arise, and it may be
performed between **or between heat
(0055]
5. Aging treatment
After performing ahove-nwntioned molding, material strength is made to increase by
pe1forming aging treatm<mt and depoi<iting a sludge.
Although aging treatment is based on the aJloy composition mentioned below. it is
preferably perfomwd at the t<emperature (prescription temperature) between 120
degrees C - 250 degrees C, morn preferably the temperature between 150 degrees C -
210 degrees C. It is because high strength may not lw obtained that sufficient quantity
of a sludge may be unable to be obtained, and it will he easy to make a sludge big and
rough if prescription temperature is too high if prescription temperature is too low.
[OOiitl]
The retention time held at an above-mentioned prescript.ion tt,mperaturo is 2,1 hours -
200 hours prefernhly, and is 48 hours - J.'iO hours more preferably lt is because
sufficient quantity of a sludge may be unabfo to be obtaint,d. and a sludge betxlmes big
and rough if prescription time is long and high strength may not be obtained, if
prescription time is sbo.rL
(0057]
Since the sludge which deposits by aging treatment depends on alloy composition, it is
explained in full detail by the item of alloy composition.
[0058]
In the invtmtion in this application. l\'lagnesium alloy rolled stock, wherein the peak of
pole density is in 10 degrees or more or - JO degrees or less has been obtained by
perfonning above·mentioned asymmetric rolling.
And the state where the peak of pole density is in 10 dcgrnes or more or -10 degrees or
less is maintained after solution treatment (i.e .. before molding). If it does not mold
after solution treatment. this state is maintained even aging treatment of after.
100591
Thereforn. rolled stock immediately after the Magnesium alloy rolled stock concerning
lhe invention in this application performs asymmetric rolling is a concept which
contains the rolfod stock by which solution treatment was carried ouL the molded rolled




                                                                                             ECOMETAL-002213
stock, and the rolled stock by which aging treatment was carried out. from the first
[0060]
6. Alloy composition
The precipitation·strengtJwning type Magnesium alloy used for the Magnesium alloy
rolled stock conc(erning the present invcmtion described above. it is a Magiwsium alloy
which carries out the mnin component of the magnesium (Mg) (namely. ·· more than the
:30 mass % contains magnesium). and contains the zinc (Zn) of the :J.O · 10.0 mass %.
and the zirconium (Zr) of the    o.:l · 3.0 mass%.
IOOG 1)
The Magnesium alloy used for the Magnesium alloy rolled stock concerning the present
invention has such composition. and a crystal structure is hexagonal·closest·packing
structure (hep).
By and the thing for which ahove·mentioned asymmetric rolling is perfonned to the
Magnesium alloy which has such composition and a crystal structure, .In the pole
density distribution curve of c axis measured in the range whose angle of inclination
from a rolling face normal lim; direction to a rolling dirnction is plus·orminus /;)degrne.
the peak of pole density is 10 degrees or morn or · !O degrees or less.
[OOG2]
Zinc has an effect of improvement in strength. corrosion resistance. and fluidity. if it is
less than the :l.O mass %, it may not have these effects, and if larger than the 10.0
mass %, a Mg· Zn system intermetallic compound may exist so much.
in order to acquire the above·numtiorn;d cfff•ct more reliably. a zincky quantily is the 4.0
to 7.0 mass%. and also i:;; the 4.8 to 6.2 rnass (:ki rnore prefi:.rahly.
The composition shown in this paragraph eye "G. alloy composition" is the awrage
composition of the whole material. and does not mean local composition.
[0068]
a zirconium has an effoct of a grain· refining· and hohvorking disposition top, if it is foss
than the 0.:3 mass %, these effects may not be sufficient. and if larger than the :3.0
n1ar;s !Jb, it inay hPcon1e excf~ssive [ a Zn-Zr syste1n intern1<~tall:ic conlpound or Zr solid
solution]. in order to acquire the ahovwmentioned effocl more reliably. lhe quantity of a
zirconium is the 0.4 to 2.0 mass        and also is the 0.5 to J.5 mass 176 n1ore preferably.
[0061]
Mg47,n7 (hetai' phase) and 7,nzZr can he illustrated. for example as a sludge at the time
of performing aging treatment to the Magnesium alloy G'Oncerning the invention in this
application which has such composition.
[OOG5]




                                                                                                  ECOMETAL-002214
As a Magnesium alloy which has such composition, for example The zinc of the :H) - 10.0
mass %. The Magnesium alloy which the remainder becomes from the element (for
example. impurity) of others below the 1.0 mass% in magrnesium and the sum tot.al can
be mentioned including the zirconium of the (Ul - 3.0 mass%.
[OOGG]
However. the Magnesium alloy used for the invention in this application is not limited
t.o **.Contain magnesium (Mg) morn than the 50 mass%, the zinc (Zn) of the :J,O- 10.0
mass %, and the zirconium (Zr) nf t.he 0.:3 - il.O mass %. and if a crystal structure is
hexagonal-closest-packing structure (hep). Even if other elements of any are further
included, the moldabilit.y excellent in thr; peak of pole density considering it as JO
degrees or morn or -10 degrees or less by asymmetric rolling and high strength may be
made compatible.
[OOG7]
The following can be illustrated as an effectiw' addition amount of such other elements
of any and the element concerned.
- Ca
Ca has an effect. of fireproofness nature. This effect. can be reliably acquired by making
an addition amount into the 0. l mass% - the J .fi mass%.
(OOG8]
Any elements other than Ca may b(' included for an improvement of various kinds of
characteristics of the Magnesium alloy concerning the invention in this application.
[Working example]
(OOGD]
L Working e'rnmple l
- Start material
Table I shnws composition of the start material of two alloys used for obtaining the
working example and comparative ("xample samplP which        HI'f'   explai1wd in full detail
below, ZKGOA (hereinafter referred to as" ZKGO "),and AZ31R (henceforth "AZ3 J").
as st.art maU>rial, the rolled stock (et.c. -- peripheral-speed rolled stock) of marketing
:imm in thickness \VHR   uRed.

[0070]
[Table l]




                                                                                                ECOMETAL-002215
                                                            Fe      S   .   rcu   ;    fill. I M g~j
                                                                                                      1
                                                                                      <o. s I Y'.ii-il!l
                                                                                                       '




[0071]
- Rolling
Ron(,d stock was performed using the above-mentioned start material. The rolled bar
affair of each sample is shown in Table 2.
Asymmetric rolling was performed using the rolling roll shown in Fig. L The diameter of
the roll 1 is 144 mm and the diameter of the roll 2 is DG mm. Asymmetric rolling of the
peripheral-speed ratio L5 was performed by rotating the roll I and the roll 2.
The rolling reduction of an one pass is about 10%. and obtained the bottom rate of total
pressure (total rolling reduction) which performs asymmetric rolling of plural passes
and is shown in Table 2.
10072]
****** rolling was performed using the roII of 1 set of 150-mm diameter. The rolling
reduct.ion of an one pass is about 10%. and obtained 70% ofhoitom rate of total pressure
which performs peripheral-speed rolling. such as plural passes, and is shown in Table 2.
[007:3]
[Table 2]




                                                                                                    ECOMETAL-002216
 ~ :/ 7" ;V                                                    I±    lful I.it ( 'C)
                                                                                       r"-   7   1t,, FF
                                                                                       T     ( ~'~)
                                                                4 :3 ()                 7 0
                                                                4 f5 ()                 5 0
                                                                4 5 0
                                                                                        .,
                                                                                        .J 0

                                                                l 5 0                   2 0
                                                                5 0 0                   7 ()
                                                                                        5 0
                                                                                        3 0
                    ZK60                                        500                     2 0
                    ZKHO                  -~~ff~                300                     7 0
                    AZ31                                        450                     7 0
                    AZ31                                        cl:'iO                  5 0
                                                                                        3 0
                                                                                       -------·--
                                                                                        7 0
                                                                                        5 0
                                                                                        3 0
                                                                                        2 0
                            l                                                           7 0




[0074]
· Heat treatment
The sample (the working example l·l, tlw working example !·2. tlw comparative
example J·l, the comparative example J-2, the working example 2-J, the working
example 2·2, the comparative example 2-1, the comparative Pxample 2-2 . and the
comparative example :3) whose alloy classification is ZKGO performed aging treatment
for n6 hours at 180 degrees C. after perfom1ing solution treatment for 24 hou.rs at ·100
<legrPeR (~.
On the other hand. the sample (the comparative example 4-1 to 4·:3, the comparative
example ,5-1 to 5-4 wearing comparative example G) whose alloy classification is AZ:3J
performed annealing (annealing) for :JO minutes al BOO degrees C.
[0076]
· Measurement of a pole density distribution curve
About the sample after start material and rolling, the pole deusity distribution emve
was also searched for by the method shown below.
[0076]
First. it asked for (0001) the pole figure of each sample with the reflection method of




                                                                                                   ECOMETAL-002217
Sehulz. The sample (25 mm x 25 mm) was cut out from each samplP. and this sample
was measured using the sample which carried out final polishing by #2000. after
deleting lxiard tbickness to a half degree with waterproof emery paper. About the
sample which performed asymmetric rolling. the surface on the quick roll side of
peripheral swwd was deleted and gmund. and it was (Xmsidered as the measuring plarn•.
[0077]
The poll' figure was created in alpha= 1'3 degrees - f.lO degrees. The degree of angle of
diffraction made near the theoretical angle scan. and used thr• angle for which it asked
by the full-width-at-half-maximum middle point method. Althongh the measurement
angle of the background was based on the degree of anglt" of diffraction of **2 degrees.
sine('   il   lapped   with    other diffraction   lines   partially,            it   was   made   into
angle-of-diffraction degree-2 degree of (10-10), and the degree of angle of diffraction of
+2 degrnes of (10- ll} Background correction and strength (Xlrrection by the spot sample
which used pure Mg powder were performed to the obtained diffraction intensity. and
the pole figure was obtained. The terms and conditions about m(0asurmnent are shown
in Table 3.
100781
[Table 3]




         x~~                                               Cu Kali
                                   tJ
                                                                         -
         :,,, :i.   JJ; 'Y /..          y   r-             1 mm
         ~~/..         lJ     'Y   t-                      1"
                                                           1 ;) ,..,.,.. 9 0 0
                                                                      ,...   0
         a .it:: ~ i'H1f:l                                                                                --
         tJ :it 1t lJiB rm                                 0 ""' 3 6 0 "
                                                                  Q



         a .'A 7-y /!fl
                                                           ,...   0
                                                           D

         {3/..7-.y:f~                                      -
                                                           iJ     0

                                                           ,..
     I   r~iJJi!i                                          ti     mm


IOO?Hl




                                                                                                               ECOMETAL-002218
Based on (0001) tlw obtained pole figure, the pole density distribution curve of the
range of**7fi-degree angle of inclination from -RD to HD through ND was created,
The pole figure measured to Fig,2 and il is illustrated, Fig,2 is a pole figure of l - l
sample of working examples, and Fig,;l is a pole figure of 1 - 1 sample of comparative
examples,
10080]
A pole density distribution curve is illustrated to FigA - Fig,7, FigA shows the pole
density distribution curve of the start material of ZK60, 1        l sample of working
examples, and 1 - 1 sample of comparative exampk•s, Fig,,5 shows thii pole density
distribution curvP of tlw start material of ZEBO, 2 - 1 sample of working examples, and 2
- 1 sample of comparative examples, Fig,(; shows the pole density distribution curve of
the start mnterial of AZ:H, 5 - l snmple of comparntive (;xamples, nnd 5 - il o;amples of
comparative examples, Fig, 7 shows the polf' density distribution cmve of the start
material of AZ:3l, 4 - I sample of compnrative exnmples, and 4 - 8 samples of
comparative examples,
(008 tl
Thus, it asks for the pole density curve of each sample, and the position of the penk is
shown in Tahlo 4, Lik<' the comparative example 4-1 of Fig,7, when two pi,aks wiire
accepted, tbe position of the peak with highPr height was made into the peak position of
tbci sampfo concermid,
10082]
[Table 4]




                                                                                            ECOMETAL-002219
I
    'lT / 7' Jv                      ;tk" fl'°
                                          ,Jr,:                !:: ~
                                                                    0
                                                                          lJ {ll ffi (0 )
     ZK6 07.17- l<t;t                A !J ---      }' tt        5         ---       ------~"·-




    AZ 3 1 7. !J- ~ tt               ;z.7- 1' $1                5
    ~.Wiff1J         1 -1            J±yif 1&                  -        2 0
  ~:iifli:f71j 1         2           IE §JI; 1&                         1 0
  J:t~{flj 1 --- 1                   )£ fil 1.:&               -        5
  .l:t~f71J 1 ·- 2                   EE.Yif 1&                  0
  ~:iifli:f7112 - 1                  Lt.fil 1&                 - 1 5
  ~:iifli:{f1J 2 - 2                 EE.fil 1&                   1 0
  .l:t ')( f7i1J 2 - 1               !£7~1&                    - 5
  .l:I::; ii'!< {11] 2 - 2           EE.7~1&                    0
I .1:t~f711 3                        E'
                                      ± §IE"'
                                         ~ {"2                  7.5
  .l:t ~)( f71J 4 -- l               r± fil t&                  0
  .l:t~f.71] 4 - 2                   !£.~IE 1&                  0-
I .l:t~f.71] 4 - 3                   )£ fil 1&                  0
    .l:t~f71J        5 - 1           J±v~t~                     0
    .l:t~ffl]        5   2           !£7$ 1&                    0
    .l:t~'fi'f.71]   5 - 3           !£7$ 1&                    0
    J:;l::;~ffl]     5 - 4           J±.Y~t&                    0
l_!:t~f71j           6               11:::.~1~                  0




1008:31
As shown in Tabk 4, each working-example samph' has a jH!ak of pole density in JO
degrnes or more or · 10 degrees or less, and the shift amount (gap from 0 dcgnie) of the
peak has become I0 degrees or more. On the other hand, each of start material and
comparative example samples is, while the peak of pole density is ·5 degree·7.5 degree,
and the shift amount of the peak has become less than 10 degrees.
[0084]
· Metal texture observation
Fig.8 shows the texture observation result of ZK60 material. Fig.8 (a) is an




                                                                                                 ECOMETAL-002220
observation-by-optical-microscope result of ZKGO start material, Fig.8 (b) is an
observation-by-optical-microscope result of 1 - 1 sample of woxking examples. Fig.8 (c) is
an observation-by-optical·micros(Xlpe result of 2 - 1 sample of working examples, and
Fig.8 (d) is a SEM observation rernlt of 2 - l sample of working examples.
Fig.() shows tbe texture observation result of AZ:31 material. Fig.fl (a) is an
observation-by-optical-microscope result of AZ:ll starl material. Fig.fl (b) is an
observation-by-opticahnicroscope result of 5 - ;J samples of comparative examples. and
Fig.H (c) is an observation-by-optical-microscope result of the comparative example 4-8.
Fig.10 shows the texture observation result by SEM of ZKGO material. Fig.10 (a) is a
SEM obervation result of the sample which performed solution treatmrrnt. and aging
trnatment to 2 - 1 sample of working examples. Fig.10 (b) is a SEM observation result of
the sample which performed solution treatnwnt and aging treatment to :3 samples of
comparative examples. and Fig.10 (c) shows the SEM obsNvation result to which the
black frame part of Fig. IO (a) was expanded.
Also in any of Fig.8 - Fig.10, the direction which tends toward the right from the left of a
photograph is a rolling direction (RD), and the d.inection which goes upwards from th<!
bottom is a rolling face normal line direction (ND).
[00851
Fig.8 aod Fig.H show that twin crystal is seldom observed with the working-example
sample of Zf\60 t.o much twin crystal being observed at the comparativn fexample sample
of AZ8l.
U is observed in both of the sample which f)fffformed solution treatment and aging
treatment to the sample which performed solution t.rnatment and aging treatment to 2 -
l sample of working examples. and :3 samples of comparative examples from Fig.10 that
many Z112Zr phases deposit. On the other hand, as an arrow showed to Fig.10 (c), many
thin rod·like sludge Mg1Zm (beta I' phase) was accepted, but by the comparative
example    a, most tvlg4Zrl7 was not observed in tbe working examplf• 2- l.
100861
- Tbnsifa test
About the sample of the working nxample 2-1, lhe comparal.ive example :'), the
comparative example 1k:3, and the comparative example 6, the tensile test. \Vas carried
out, after performing solution treatment and aging treatment.
Fig.11 shows the form and the dimension of the specimen used for the tensile test. Tt cul
out from each sample using the wire electric discharge machine (EDM),
The piece of a tensile tesl was grmmd by waterproof emery paper #2000. in ordnr t.o cut
out the sample of thnee directions so that the longitudinal direction (the direction of




                                                                                               ECOMETAL-002221
tension) may turn into [a rolling direction (tlw direction of RD), and] the direction of 45
degree, and the rolling width tlirection (TD direction) from RD, and to remove the
influence of an electron discharge method layer,
Initial strain speed of the tensile test was made into L67x10 <1s' 1, and was examined
about each direction in the room temperature at.mospherE;, The three or more
examination was done about each direction,, and the maximum of 0.2% proof stress, the
minimum and average value, the maximum of a stretch. the minimum. and average
value were calculated from this r0sult..
[0087]
Fig. 12 is a graph which shows a tensile test result, Fig. 12 (a) shows proof stress 0.2%,,
and Fig. 12 (b) shows a stretch.
About proof stress, the working example 2- J serves as a value (that is, high strength)
higher than any of the comparative example 8, the comparative example 4-:3, and the
comparative example G also in which direction 0.2% so that Fig. 12 may show
[0088]
About a stretch value, although the working example 2-1 is tlw lowE,st, since ahem I l0%
of stretch is still shown in general, it turns out that any sample has the ductility which
is satisfactory practically,
10089]
- Molding examination
Tbe molding examination was carried out about the working example 2-1, the
comparative example :l. and the comparative example() which have• the same thickness
O.Dmm in thickness,
About the working example 2-1. the sample which is in the state (namely, state which
meant performing a fabricating operation) which was excellent in tbe moldability and
\vhich is not- perfOrming aging treatment after solution treatment. \Vas used.
fOOHO]
Fig, Ia is a schematic view of a molding testing machine.
Tbe die I 2 with which a die radius has space 17 mm in diameter in the central part at
4.0 nnn, Tiw specimen (blank) 10 is arranged between the holders 14 which have space
17 mm in diameter at the cenler, After holding a specimen in prescribed temperature of
100 to 200 degrees C with the heater 16, the punch 18 with a punch diameter of 15 mm
was caudad pushed in from the upper part by a part (a part for namely, molding speed/of
10 mm) for 10 mm/.
The punch shoulder raclius of the punch 18 was 2.0 mm. 25 nnn (therefore, a contraction
ratio LG7 regularity) in diameter, the specimen 10 is 0.9mm in thickness, and it cut out




                                                                                              ECOMETAL-002222
and produced it from the sample of tlw working example 2· 1, the comparative example 8,
and the comparative example G. About the sample of the working example 2· l. the
specimen 10 has been arranged so that the outside of th(e cup which arises by draw
forming may become a side wit.h a quick peripheral speed of a;;ymmetric rolling.
Molybdenum di;;ulfide was used as lubricant at the time of a molding examination.
[0091]
Table 5 shows a molding test result. Table 5 shows the sample currently satisfactorily
molded with the contraction ratio l.G7 by "()", and molding shows the sample to which
the crack of what was made was accepted by "**'', and it shows the sample destroyed
during molding by "x."
Fig.14 is a photograph to illustrate the sample evaluation result after a molding
examination, and Fig.14 (a). An evaluation result shows 2 · 1 sample of working
examples after the molding examination which made retention temperature of t!He
spcecimen 100 degrees C which were "x". and them Fig.14 (b), :1 samples of comparative
examples after the molding examination which made retention temperature of the
spcecimen 150 degrees C whose f;valuation result was "**" are shown, and Fig.14 (c)
shows 2 · l sample of working examples after the molding examination which made
retention ten1peratu:r<~ of the specimen 125 degrees(_; \vhoRe nvaluation result \Vas"()."
IOOH2]
[Table 5]

 {!f,; l'!f lffit f.lr.   (aC)   ~1.iln      f71l 2   -   1              3   Jt if;".? f71J 6
  2 0 0                                                                      ()
  1 7 0
    fi 0                                                      '>(
                                                              F' L \
                                                                    I\
                                                                              /\ 1.\
  1 2 5                              D.                                       >< x
  1 0 0                          x   ).:-~




0 with :Good **:crack x: .. a fracture
[OOH:3]
The sample which the comparative example :3 cannot already mold at 150 degrees C
arose, and the comparative example G produced the crack at 150 degrees C, and at 125
degrees C, while it was not already able to mold. at least 125 degrees C of t('mperature
was able to mold the working example 2· l.
Therefore, the working example 2· 1 showf'd the notably outstanding moldability




                                                                                                ECOMETAL-002223
compnred with the comparntive example :3 and the comparative example G.
(Explanations of letters or numerals]
[OmJ4]
1 A high-peripheral-speed rolling roll and 2 [A holder and lG I A heater aml 18 I Punch I
A low peripheral-speed rolling roll, 3 magnesium alloy materials. and 10 A specimen
(blank) and 12 A die and 14




                                                                                            ECOMETAL-002224
       DRAWINGS


[Drawing 1]




[Drawing 2]




                  ECOMETAL-002225
              _,,...........;---+--- 5.0

14.0               ···~-t---        2.0

                      ,,~---1.0




(Drawing 3]




                                           ECOMETAL-002226
14.0 - - -



              5.0



 12.0




[Drawing 4]




                    ECOMETAL-002227
      20

 ~
 f~
 .1!!10~

           ~
               -45       0                45
                       RD"' 0) {!Jhf.4 jF.J (
                                              0
               NDt.n                              )




[Drawing 5]




                                                      ECOMETAL-002228
       20




              -45           0           45
               ND/)\ G R0".0)f!j'.i*4fi:l   C' )


[Drawing 6]




                                                   ECOMETAL-002229
                                - ....... .A:li-r.t.t
                                _,.... lt~191J5-1 I
                                                          I'
                                - - 1t*'.1191l 5 - 3 "'




              -45           0             45
               NDiJ' GRD·"'-(l)fl:JtiF~f:EJ (° )



[Drawing 7]




                                                               ECOMETAL-002230
              ,---,.----,.----.,.----~--~~--,------


                                        _,..._A 5i-t4:t
                                          j±~1J!J4-1
                                        --1!"-
      20                                ~ 1:t~i91J4 - 3




                    -45            0              45
                     ND tJ \ 0'> RD-", <D {~~ ;¥ttq   ('~   )



[Drawing 8]




                                                                ECOMETAL-002231
[Drawing 9]




              ECOMETAL-002232
               RD




[Drawing 10]




                    ECOMETAL-002233
[Drawing 11]




               ECOMETAL-002234
               ;2.5mm




[Drawing 12]




                        ECOMETAL-002235
                                ~
             r===
           (a)



                          ------..cJ-------~-~-          Cl
             ~::::::::::: ______ ...,.__________ :::::~.... 1


             0                  45                       90
                   J±J!/'JrP]fJ\bO)~J!t           (" )




-~

:m:   10



           0                  45                     90
                 [Eg!Jfti]iJ\bO)~Jl          c)
                                                                ECOMETAL-002236
[Drawing 13]




               0




                   14




                        ECOMETAL-002237
[Drawing 14]




               x   0




                       ECOMETAL-002238
                                                                                                                      JP 2014-43601A2014.3.13




                                                              02J~             II   ~    fF     ~      W(A)                       \H)~~.'±i~:rtoo~.it
                                                                                                                                             ~1112()14-43601
                                                                                                                                                   (P2014-43001A}
                                                                                                            (4~1)   £:!Ills    :qira.a111aacm1•.a.1s>
(5l) JnU'.l.                                                          Fl
     C22C 23104                                GJXIJ,(}1)                      C22C 23/04
     C22F 1/(Jfj                               (21Xl6.01)                      C22P
      C22F                l/(){J               (2Wi01)                         C22F      l/00    630A
                                                                               C2 2 F    l!t'O   630K
                                                                             C22F 1/00           602
                                                                           !ili~::Jt *ml::Jt ~lltmoJf< 1               oL         (:W: is    Ji!      ft~'fmi.;;~     <
(2l) !!l .l!i~1'!'                    ~~20I2-.!8S572            \P20l2-l8;)$72i          (11)   il.l~A     50512Tl2l
(22) li\~S                            '!l/R24~!!l 24         s (2012. l:L 24)                              £:S!::J:::1!1-~A1'.!ii.lfi:51.'.1\~
                                                                                                           :J:::~.ffffflliilP!K"!!~l!J      I 1li I iil:
                                                                                         (74)t<;fl A HlO l tlO l c,s
                                                                                                           #'11!±       ~.!j    ~
                                                                                         (i 4)l<;JJ!!A l O'JOil852B
                                                                                                           #l!ll± !llt't m:'i
                                                                                         (74) it'll!.A     lO'Jl.:188!}3
                                                                                                           ;if'!!!± iii J: ;r;-
                                                                                         (74)1\'; lil! A   JQ(l\45403
                                                                                                           #l!!!± ill/,\ fi:A
                                                                                         (72) !!i!llll~    .;.t:J: ~ ~
                                                                                                           f,:l:nlffffl.f!j 'i'!R'J!:lllliT 111" l   ~     'AJ!.f;:'J!:
                                                                                                           iZ A ;t,:~lff .i!: :J::::'.!Jt fl;)




          n~l~11
  [3*~~)        ·f '5J /~j::j_iJU~ ~: ·t~·)) l,}:Ji\:Jf'5ft; ;~ ,%f:lr~j~ -0 ~l-rHMMff::
                       J.,._ ·&-~?.\:) H~1i~--iY_!~3J: tf-+··Jt>;:;~;!1uf£ t-·t· ..Jf (~
n£Tf~ft:    t: /;1~~r~-·~j- ~Stlf·?JH~ftt~r~~ -7·-*~ :,.. . r-~;


)t,.:J...::: ~:/}.\
c p)       -c- ~l[) ~1 ·z :~l-1.,,,- ~"'
U~**f:HhJiJ •!'.\ JJ]&;J:fti\]/\.,, ~l){tJ~$~ .ftrlf· ·:1~~7 A ~.:t .,{ 'f· 7~        7S
·~ O)if{(ilJ1{'211~J;E L. 'l'::. ~         7\:/.fftfe~~{fCfJ1~~lffi1;1)    c ~o).f{~~¥}f;{f
·.~11iH11~~1~·:::~5\· Y'(\                                       1 0 l>tl:* :t~:~J.
                                                                          (<



~·  ! O' l;J,H<:a0<.>c.                    t
  rnMi(l!:\J) !tl 4




                                                                                                                                                                          ECOMETAL-002239
                                                                                                         (2)                                         JI' 2014-43601 /\ 2014. 3. B




     EE M: ffff ?:t l\R _ti f(~1 f1 1 G fE 1:r n~11 /"'- {)) ~~ ;¥4 ff1 f;~ ~i' 7 ;,z. '?' .-{                                    ~f- _:;:z    ? s      «     ~!)   *11 PN     '"(}~~I Ji~     L- /:::.' /\
is 1~11¥5           tl4 '~} c ~t ti) ~ f!:t. <·-f :tff 1Jb ~~ iz: ,tJ (..' ~c , #'.ii                                                   q) }'~· ,,. __ :~;    i:f 1     o {•      1:1- .. L rt:: ft t;
-IO'rtTl:~~~te                                                       •t~~v~*~~h                                            -~
 {      :JU§{    :c J
                                                                                                                                                                                                                      Ii)

R:   ~2 ~t lf)   x :1 .:.{. .     -~,. ~7     .L.. fr           II. m;             ,,
 r      >R.ri~3)




     5 0         --~ <ff~ !,~·~       r.t> "? :l -~f- :,,.- t'J               L~ ~~-    ,, 3 . 0 .-'". 1 0 . 0                                    !tii :i.,:_ , 0 . 3
                                                                                                                                        .fu:1 9*~ (})                                          ~-    -3 .       Cl
-~ "~    % 6)    ~>   Jl.: :J :::..   ~~J 1~      t     -~ f~        ;/:}.   "'<   ~~1 f~B t~JD i)~ /:~ /j' lH. /l                      fM iili ( h c p ) ~c &s 1:1                            ~;r   J.l .if. :Y·

M        v~*~~k&*•M~.WE••110~~~.                                                                                                  arr               ~50%~.t~R~W~~
J.t H 'i L            }·                                                                                                                                                                                              W




        if: r~~ ft         ~rm ·{t    r:r ?       t::. 1~       ..    1 ;:         o    ~c   ----   2   s o ;;c o) r~H (i')             u~     ··r- uj ~~1;         ~   -tt·       ~~>   :.L         c~   ,
e        ~       act~M•t~~•*m4~                                                                         •~v~*~~~~~&                                                 tt~~~h~.
 [_ ifl1 1.n {) )
    iltJ a-t: ?'ff f:t it :)1E F:n    c tm uzy ~~~h ~21                            t- i}) uzi r,~_ :t i,,- :z. .nx:        ~ft'   -fr ., J: ;,r ~~~ ~;: ·t~-- tt ;::: t                        .~    tr ·fk1t t:
                                                                                                                                                                                                                      30


t1f f~ L: ~1., .~s         51( ;y4 4          ~ (:!     v.> t ·, ~~r Jt iJ" 1 .tJ1 t·c                     ~it ~~) ~z -~   _z,. :_. ,   -~;    L,
  cYE iv1 o)          ~m ,~;_         !tf:}   J
 [t~j;j:j',j''J,'fJ
 {0001)




 t {) 0 0 2 J                                                                                                                                                                                                         1()
   ""',{ ~r ,z, :/ t) L. . ~:; ~ n-1                        it1 --c ~m~ ti ~~ -~1~ t;': ~ft~ -~ -r- t:1
                                                        _fitl                                                         i) ,        ~~J   t- ~   J:t 1Jffi 1~:t ~ -:t1 L , c t>                  ~~    ·tr1 1~1j ,rt
~ -;f;ij i~ 1~!: -., £'{~ ~ ~ ~ tt ,                    ~Jf < ~:£ #        . 1) -t_f --{ i7 )i<                       ~;:: t~ -WJ'. ;fl "[ l " .Q ~-)               ~ V) t:: ~1 ~~~ ~1'              :t.. :>'   ~:1




 [000'.l)
     L. 1J" L. , ·~~ -:'f ,·~, ~> tt"J I,, i:? O) EF :1IB .-fl; C.&1~ -f~ji .f:! ) i-.J: .~£ Jf5         (      c tt ) -h"" fJR t· \ (~ t-' ? tHj h'-i
.~  ;:5 ,, c. t1 ii . 1i_t .:::;· {/) ~z -~l :1.. v ~y 1~ ·ii ·:;E a) $i1 Nb -fil iii il• :r\ if~ ti; ft ~t{':fi\f            ( h c p ) ~t} .}:; 4:)
::. .t ~ *;3 J~ r.J IE :0£ .!Jn -~L 1-!~ ii\ ~; t ff~ lfi'.f JJ;; 1~· $H ~ ,!' ns: JiX, :y~ :.s ;: t k~ .ie:; n~ -4- ;;) ~,          ffH ·££ (~ ~1 ~w. t
ti /:.: f:i ~- 11: ti~ Jit· O) r¥1~ illJ "(? <t> ~~ ( 0 0 0 1 _) ITH t.r' !:E ~t 'L{ii k~- .ilf. !:C &: lfll L i: :f.t~                         -~~ ' -~--g
t , ·t_~ ~~t 0 t c '®111 < <-- o o o 1 -> $~h ) iJ~ XE M; 'fffi o) &l                                            **
                                                                                         -_:ti 111; ~;: me rt;i L t;;, ~ ·f? ~n ~Tu ·v J~:i x, ~·                                                                     50




                                                                                                                                                                                                                 ECOMETAL-002240
                                                                                                        (3)                                                  JI' 2014-43601 /\ 2014. 3. B

 rooo4J
   -.. -' ~t~ u:. r~~{. ff5 ( hn .~r. ··rt ) ~~: J~ t f:J: .• f.. 1/ ~·-~· F .·.:t· ~; ~) t~1 ·f..* f,: &> 0                                                             v   ··;?   1-l -~f :::/ ~-~; 1..., f; ·fit t:
ts t ·r t_,. ff~i .tf~ Wi ~ /a: ?hi )r' ~· {t· ~;..: ;: !.:: ·z: ,QX; ff~ tt ,Z: fll} J: 'Z? -~ ;,~ ~bt \
       l                                                                                                                                                                 ;m 1tt "       Ji~ iftY m{? tn ~)\ :!:/




 (OOOG]



      r~    Jl;I k{{ .fI };:£, t ~t ' {j!j ·:.{~ ~·:!' .J: ''F {·L ~1{~ -~{ ~r ~-1 "'( l· ' ::;;                            {}) 1 $;{ (}) \'.] ,.,.. .!V it %3 ~- ' ''( '                        .....    (J)   l::J ---·-
JL·   O) f~f i~ 4~ ti~l        ::ti O) r1 --- l~, O) Hi! .1% t Jft 1:;K F> ·tt-. ;;: O)                              2 -.::-)       a)     w -·- .J!.< :i) ffH <~~ ii:fi ~~~            ;_~   -tr 'L FF         ;tr


      ft~                  M2~.                 MA•B A Bm ••DChcp)                                                                              ~~~vY*V0L                                                 ~-~
      x± ~ -·~~ -~ tn                L,     ~c ~     1YG t.- , 1JITT         ;,t- :f1 L- tp ~)       Jt;      i-;:: -~ ;z1. t:             z y· -~.t\ -:..... •7 1.. -&                .tt :9lf .t1' ~          Z1    c.
t iJ: f~H          :iJ-~   L- '1::   ~- 1   0   :>

 c n                       t11 .:;;;: #ti J

 (0007)                                                                                                                                                                                                                      w
 [tWWf·.•:CliiKlJ                               fill20 l               0-202898>}1~
 f          ~}1:           ~i-~;2)              U?12 0 I l ~--· 0 S 8 0 ~'i 4 ¥}~;

 r 'le 211 1,1 rw ;;, G J: '3                        t    -~-   ;,;,   ~'l! ~1   J
 (0008)

t: J:       ·~J ~ffi·nt .~·-t~J ¢ ;:                 -c -/:;~ ~r::· ~ -~ .:          t iJ"' j;" ····-- ~~ t: kt,                    t~ll       ~it ~~~!--z               :·7 ;r, ~>- 1:? 1,. fr J:.: i) ,t,
            ,.,:   i~?; t· \ i}fil   Jtf >;£· fii    ?.1> ;:    .t     f{i "(:°> ~ '     2: (l) t~ t/..'i . . )~1;          -~tt'   .f:;f ..~ -ftt     ~   t:.:   ~~~>   ti:: t.J· -ff f!l :t: *l {!; 1:/- -_~$ l· ~

                                                                                                                                                                                                                             3(J
      f~1    -ft 1~t :l-~ ,J: tf. trr~ ii}~~ -ft ~g! OJ JWif fr ;~t ft 4)' 1Jifil
            Bi                                                                           t-- -::.-" ~7 1:-. ·ff >,,~~ ~·t :_~ u,: L· ·-c t- \ {$ r::
                                                                                                                     ~- \ '~$ 1::t
t,: 1J'     (? ' iff r~:\ 1 ;t3 J: rJ Hi: :~k 2 n~ ftH ~~5- ~ {!~:. ;if: t.ff H1 ff:J3 {!::: ~!l -~,· -:/ :.f., ';/·' tJ L. . f:~~ u: }@
Hi L. --c t. , :f~ f) <t1 t:. rE 71£ :ft 11~ fitf u') tJ§1 _rrt t fiff ~~:~ V) n£ :w~ tt t.:. Ti: ~lii :\\: "C ~· •ti:: 1, , *~~~ fs iJ~ a; <) t:: \)
 (0009)
      ~c~. *•~. +»~••t+~~~m                                                                                    t~#~•fiWRk                                                    ?9*~~4~~0
&Ktt~•ft~6tt. ~J:U+~~-~ti-                                                                                           ~~%ttteW~6~~-re                                                                     ~~*V
0L8 0~                               0R~h~~-~~~ct%R~t~~.
( if'!! lll:l -Z: .flr1! if( ·\! !i> J':. ;,) a) F f':l l
 [0010)
      :f.:J'Bf#jO)fL~                       l. ii.         5 0
t " 0 . 3 -... ;3 • 0 _if{ Jlk                                  ryti   !})   Y J1/ ::.1 .:: ~:7 .L, ,~ >:r- ft       :J.~   , f,/1         i:W~ :ft~   im i:J.S /~ Ji j~                      ij~ ~~       {    h c
p ) ·"!! 0 ;,~ '".:t -:7 ;f- ::.. · ~~; L,                                   t:E itI;. :f~· -~c $) ''.) ·z:- . EE           ~wi     it; ~~ /J tii! iJ • t;~ EE irt is rt.11 ,,." a) ~n ~H f1) i0~
7~~v4~~1s· 0•~~-                                       L~. ~n•*                                                                            m           0c•~•m•»m~•K~
 ~-?:: " ~ {~; f!t ll) l:~ ~ ·7 li• l 0 ._, 1;}. ..l~, -~ /;;, Li ,..., l D {' t{ ''F k:
t"                                                                                                                                              .10 ;s     ::.               ** {:_
                                                                                                                                                         it 4£.- ~~ "t 6 ·z -~)' -*· ~,-

 (OOJ1]




                                                                                                                                                                                                                             50




                                                                                                                                                                                                                       ECOMETAL-002241
                                                                                                                             (4)                               JI' 2014-43601 /\ 2014. 3. B



  (OQJ:'I]



 p ) ~c- ?;, ~It 7 ~l .:;, ::/ tJ L,. ti ;ft !~ -i~g ~t· .i• .::c ~M t: ~ ft{j        -{ 7 ~ft, S.' ~/ L. fr ;~t titi      ~: . , f:E @; !!£
 4 4 0 'l: .tz .1. , M/:i EE ·-·F f~}.~ 5 0 ~K· t{ J.: ""C .~t~ li1il t~J ff 1lf {t fi .1: -fM };: " ~ iJ C t ,.~ W t ·'4~ ·~                 :t
) '':.(~ .!j' -~t- ·::_J r) ,:\ (?i     M'; *t {;) ~1Q )fl ff i1~ ~c $ ;~ ')
  (0014)
         :f@ ftJ1 U) t~Z ;) Lt ' i)i'J .ft W'i) 3~ LE ~rt fi ' .) ;t';: {fi.: . , 3 8 0 \: ....... '5 ;:: 0 ~c f.J) '0) 1fril ··;: f;t;                                         nn
ft 111 ~H .{t ·r1~ ~) .~r f~~! ::. ., n~ l1t it 1t: 91111n ~· "'.) r:: :. t~ ., 1 2 o '{; -- z 6 o ~·c o) tHi o> ·fA1\ .J5t ~c ~I                                                                            m       H)

1~H It fi· -? .J::          .t ~ 4' !ii h: f;; <b" :: -~ .¢.£: f;}i ~ t ~g·· ~ -bl1 4 ~:. i1i: ~ c/) v,;r ~f :.f, ~/ ~) L, -f~ J'.E      !-')


  (0015)



  (0016]




  r J~ nn o) xi ~;& J                                                                                                                                                                                                <:n
  [0017]

(,')
       *• l!li
       ir~    1111
                          ~~~. fiWW~
                                 J2t: ;{1:::        .,   Y n: 'lit tr t,r:
                                                                                         v~*~~bfr
                                                                                                   ~   c     t t,t·          mo)
                                                                                                                                   e440~~~-m~
                                                                                                                                         1 ·:; t ·#·   ~   ,, c   o J:: ")
                                                                                                                                                                             IIF~50%~
                                                                                                                                                                             i:.: L   ·c 1w r;, ?.1 t::. ·7
~/ -~<-       ::/'   t)   1), f1 ·.f~ r:r: ~it                  tj: ..         :.r: ~i)        c   ~a a) -~         {if'.1
l~            ;K     tt ;.:;t ·~~       1 0 " t,Z .,.f                 ~1:::   t::: {$ ,~,

-~·           {it ~{r     ~-     L: t:,
       O)     FE          tr 17) \!'\<
  r m:i lili oJ rm 'ii t.i:                         w1 J
  ( {) 0 1 8                     J                                                                                                                                                                                   30
  r~1Jm1~•n•rr                                                                 ~~~~~•~•mm~~~-
  c            2]~2li~·-l-!~>7~0~                                                                                             ~~~~.
  [           3]W3~1tftM!-1~>7~0·~-T~~.
  [ !Bl 4 ] l. K 6 0 c1) '.l., !;< ~ !-                                                  t:t ,         hi!. i!ilJ    1 --· I       +)·   > 7 iv %3     J: (J J:t ~-ii f~j ! ·- l +1·     >       f!-·   O)
    J.eft )f :ff! t.tlJ ·~ )j~ 't ~
  [            ~,] Z KG Oi>J:.\c"l····l-·f;t,  00if5'l2 •· J 'lj·:;,-·f1!,';t-5,;:r:_fltf,'~i\1i2 .... l •J>·f1J.U)
~~] !Jf )} -:ffa' !·!h ~t ~~· )f~ 1' -~
  [ i'.'<i Ii ) A l cl I () ;.z f; - }· H , it ~~ f)1j '.:i - l +r > A :ts J:: rf- it ji(,: fijij :i - 3 +)· > :f J\/ c') !iii

  (    !'~i   1 l 1<&1 7 i;t /\.                    z :i         l oJ /,                 :;1 ---- l· M, lt                   fl'! 4 · t +/ > 7 .11, t3 J: ff l:t ~x !lll 4 --- :i -1J' :-;,;                         40
f~- 0) -~~             tfl 51 :fff tlh JC :ij~ ¥4~· z,
  (t\'!l 8           J Z K 6 o M'')~l~\\;Wi%~                                                      .'i~'1t          ·f ,, f:'l! 8 (a I ;;; Z K 6 o _>~ .•~· ·- !• H ii))\;';.:if:~iif~1
¥~. ~Ji!
8        ( c J
                          *,.t   ~v:   JS
                                 ~- ~ill
                                               ~;   .. l§ g ( b ) ld:
                                               lJtj Z    -~..    l     ~t      ::. . .   ~.f
                                                                                                       mti i>4l l
                                                                                               1Y O) Yr':
                                                                                                                        ~ l ·1J ::../ 7 JL· t/> Yt~
                                                                                                                    ~~ :~ ~tl ijt
                                                                                                                                                            ~ft ff~~ £:Q: j1~
                                                                                                                                      ,t~i J4!. t~· ,?b ~:; , ~~l 8 ( d ) .i;:
                                                                                                                                                                              ~f~; "t~ if1 ~'.J .. L'?4
                                                                                                                                                                                       fifu f!f.J 2 .,.~
 l~>~hOSEM                                                      M                        ~~~.
  (           ~l     J    A Z 3 l l1                     o) ~(J        #l Ml ~ii'i lg ;j; -,r , i;~I 9 ( a ) l:i: , A Z 3 J ?, !'< ---- l· ii tJl                                                            lll'(
~             ·r0t        *:i -~~ ·~c- &,:,         ~) .•       !¥~1   9 ( b ) Lt lt $.~ {}1j 5 - 3 ·ft ; ..·' ".l .Jl~> O) :Yt: ?'}'; -~~ -~ :tt! t~ ~~~i -e:                                   .z~ ~)      ,

                                                                                                                                                                                                                     so



                                                                                                                                                                                                               ECOMETAL-002242
                                                                                                                                 (5}                                      JI' 2014-43601 /\ 2014. 3. B

>       Ult&m3~>~&~                                                               ~~mmtQMB•~&Lk~~~~0SEMM                                                                                                     MmT~0
-.      [~1     ( c )
               i 0                             l~t      1%1 l 0 ( a )               0) f~~ ~ 1;1: ):;: L,- f~: S E. ~v1 ~, ~% .~1 JR ,'tf: ·9~ 0
     [ lWt 1 1 ] t} f it~                      ~)             L: NJ t. --, t:..:                     ~! J:\~ rl) ff~               :r5 >::~ f}' -\J it ii:' ;y; \1°' (~
     [ mjl 2 J 5 ! ijl~ ~; ·1h~~ ~~ *1~ :~ /t                                             j-:;   -;t- -~l .::7    ~7 --~"$   0     ~)   ,     m~   I 2 ( a ) fi O ~                  2    <J;;   lNf ::f] ?,!· _;f( L- ,.      f~1
     I 2 ( b ) iJI f111 (f iJ:      ;j .,,
     [Wl3l                      ~•KR•0•M®T~~.
     ( t%1 1 4 J n1k: !f.1 iti\ ~ t& (!)                                 ~r       >' 7- Jt-·-              fdli        *     Zf -Wif 11~ -~j~- 0              --e tO   ~J   , t~~l '1 4 ( a ) ~-;t ~                           {~~
        -~fXJT~~~.                                                                -~0~MM•4100~2L~•%M                                                                                 R0              &~2-1~
/ ~; iV 02 .Jf'Z L- ., r~J i 4 ( b ) kt ,                                             -f:m ~~; -~~ 'f_f. r /~ ,J 'Z:· 0 ~:) t::. , ;1i\ J:\~                                         :J> f~f!        f*.fr        'J: i    so
~c !-..:.     l·    r:: ;~£ Jf5 i~t~ ~~~                     tJ)    1t i!f:~: tJa 3 ":!' :;./ ~/· ,1i,, -~ it~ L- ~ f?;l t 4                              r   c ) tt , ii'f- -fim -~~i Jf~ ll~                r <:) J ,.r: .l:~·     1o
~~.K•~0~n•m~12sttLk
     ( '}'('. Ill) >tt          5lii 'if 't' !t V> 0) if) t'!~ )
     (0019)
        tz 'f , em mi tz.                               ·:5 t '     ·r ;,'(;:             rin o)           iJtli JH.         >tr        ~     ;:: !l!J -4- $ , :~>: ts , ti. r: o) Wl T' Lt . ,i'.,
.~J'. ~-::          t:   ~c     tJ;-·          o)            i:11 .>? fi~         mr ~t              ~q-   HI           (          A.   ~-J   ,. r _J:_ J ~ r F J , r :fj· .i ,_ r 1 l?t. f_;<
.:f     ~-1 ~:J lJ)      fH     i}~~- ;{r      t'.1'    ts lSiJ I/) fli           ~lf:l   )      ~   YH    !.: -\ ~ ff: ..         :e- ~1      () (j_) YH  0) {~ Jfi ~~ f%1 hti li: w~ ff~:{ L" t-: :f£ ~~:j 0)
••~                      •~~~k~~~?T. ~hs©mm0••~~~z*n~0~m~•affin

     [0020)
        *              tJ ,
                         11/J   ~lll J.? l~    ·,1· ;,;, .J::                                               ·c, lo: , !If tll It ~~ ·z "l "f, ~···· '7 1, {l· \& i£· 4 4 o 'C JX J: (.1)                                             <:n
••~•               ·f so%~~0n•                                                                             fr J.rtt0c~~~0.                                       Ana
                                                                                                                                                                   ~~•m;,r             ~;,;,m
c, .~1 r: n: 0i f:J o c iflll c< o o o 1 .>                                                                l!!lr) i1.i mt: 11;1 >:E· ;j; ·t . Ji~i ;if_ 51 ifi IHI ~ o) e: --- "J ti' . o "
h" F-~ I 0 ,, i;.< -;:. .- ~J l-- L- ( -4~ >:?: t; t)                                                                                                                       *
                                                                                                           " L' ..., -7 (/) nt: iJ~ i 0 :· .t{ J.: t::. t..t .... l 0 {;, J::l. ·r~· "C &s
~:> ) . . ~:f            *
                    L- < t;;- " o ~ fJ C1 l 5 ~                              1·                            t.z J: ::..·· ~1 !" -,4- 0 ( -~ J;~ t> -~) , t~' ...~. ~1 (J) {tt: B~1 tl 1 5 " l~Z
J:·. ~~ t:: i:J: ~~ 1. ~)       -r~ "i2 &> <,$ ) ;:: l:.
                                               ?                                                           7,_c ~R f:h L. t-: ('
     [0021]
        ;:: J) ~~        t·     ~;..,          c        ~ </) ~c   /I tf!J fr~ ('i' rt
                                                                         rh1 '/:l rE        rft1 ~· t::: tt ·filt ;Q! ii' rfiJ l: 1 o
                                                                                                     HH a)        h~~ t~                                                                                                  l·   ~~z
J:.~          Jif£ L,           <~.;i:             ·1   s :,    t-1C tJ{;~~t~~·
                                                                    t{.J:~1t:~"(t'~)                              c
     ·Z: l. -( .,    ~~1 :~e nn iz frt~ ?;i. tR LH   ft 'V..~ :~' :z,. -:.J ~7 .J.~ f'!i ts t • -c r:.t , :~          -::~:r ffi rtU      (iJ                                                                     **      t:: ..,_
 J:; n' ' (J " ft t) 1 0 ' ix J: > 7 l- L t::. ( ·9· ~,, t:> l') ' t:: ..... '.7 0) {1!: !tit /;1 l 0 ' L;.( J»                      i':: Lt                                                                 '*                      30
 0 ~· t.Z 'f' ~(} JS ;,~. ) iR- fil1 tJ: " tfi ·H.: :WJ ~W. t.> ~~ rJ JJ;f -~l)} iW r1~ "'.) '( <t, .*!li f:if ~~ ~-1 /,$ '··                        «
     (0022]
       1Xt ")       ·r '        iN fill!                iE          :li: 1i C) t::                   '            I* it 'lil rm ;:f: fi ·) ::            ~~   1: J:    i) '     J:   I)   ('& ~·1 t::. rl>t fr'i ff :\£:
-~t~. ~LT, m~o                                 ~~~TeH?k·~~Mm•~H~~t~~~- ~ill-~
;tff H! ¢ 'tr , t1 i~t iJffi r~'.t ;~· -t· k~- f~; <. ·t .t) -: t t/ ~v ~ ~ '.) .L: i:t~ a) J:. ") tc. ,, ~~    {i-f :{h ttt; -~* 0) t~"
..., 7 tf, o ., fp ,c,, 1 o '              J. :,. 7 I· L T (,' ?,) >j;; il~1 11JJ IJ) .,, ~l Cl; :/· ''r L, [;· ~~ ti ~J: , iWi ·~'.!J




              ~b~. *--~~-~T~%>~Lft~Q                                                                                                               ~~- ~-»c•                         tl-»C                        IBttte
iff~          ~~ /.$ ;::.       t       iJ'~   '(.''    '~   ;,:;.\ {;                                                                                                                                                               40
     [0023]
        UT~*·                                  rn0                  -~-~~~~. •m~*R~~--~g0K~M~~-                                                                                                                           ~~




        ~~ •if' '*       x *~~ F.!} 'ifi· tc: J: ~ ' .ft~ {j 4fl t~ i[f} Cf) *N kl~ fk: }~iJ er)' ~m fJ,~ t L-                                                         ·r 41 t ·"·' ~~~· (i~ ·ti:: s c                 h u l
 z      O)    IX.        tl: '1i: ill \ ' T ( o o o 2 ) tWi O) !#i ;~!. L"li :t: ,;{-, 11.J 0 "
         M       »~0•   ~~-~re                                                                             T!~~~~.-~~0-~0              ~aMU. -~~0
;>j. J~i Fl t;• G l S 9 o IJ) iiiTI i!ll       0
                                                        ·-
                                                                         0
                                                                                                      t ·9· 6 Cl) fJ' ~i1 ll': t
                                                                                                                  t ', £ r~ ;J~i !# '" f'i~i • 1> fti t <t. fJ!J ;t if                                                               50




                                                                                                                                                                                                                                ECOMETAL-002243
                                                                                                                            (6)                                                 JI' 2014-43601 /\ 2014. 3. B

 5    ->      ;k_f: t.i)   J:.   ~>   {-;:
                                         3 ~.. t 0 ,)       !-:: fi                               ~) t})    il" ~ff       *- l, i, ' :;         l 0        1
                                                                                                                                                            '   J:.   ·~)      )\ ~ \· ~ Z:-: ?l¥! Ji~ ~~ .fit l.t~ -ttf ·-F ~~-
?~ f§ ~-1           lf· ~)       ~)   .. 3 ,} ~~ iJ ,,J. t: t· ... ,::                            ~n=J   t.L n<¥ nn {;:· ~;;:\ ~M t.z J:, i,:: ~ ·4· 0 lP t) --r                                ::t~,   0 ()
     [0025]
      •2~. m•e•~~~                                                                     •M1-1~Y7~0•~M~~~. ~stl.                                                                                                          •e•~~
~ltH"!-l~Y5~0• ·~~~.
 c ft :~) Lt fE :;'.ff*! O) ~~ ;fi lf~i t l.,,. ~c "'" ~l fJg t.'i. _/,.. ;f· t..·"                                                                    :fk .i";-z it.~ >~ Ill ~' ""( -l· ·' Q ,, L'K! 1,p k:
                                                                                                                                         ~-;;t· t~ ffi} O)
JJ~~ ··~}"    J:    ~) ~-~:      .    [Jj    ffi   i))   ::z\   ~]~   l...-   ~~·                 ITH (i)           .L n1> -fJV. R. ·o ( ff            /j" fffJ ) /&' )!~ L. \ ~:i ·1~ t)J) iJY.. .... R D
     { fE Wt               1f r~~i ) .H~ ·4- ~, f;;gl r.}·J l-~: Ji: .$X l "( t"° '\                                .~}~ ~- ' f..iS ,    J·~    D f fE ~~ f&i ~J: %'#. ·:.tJ li~tJ ) ~{t ~; f!H ~) it~ 1l~)
,~:   7j:     ;,~ o        .:t L- 'C E<l rf:i t: ·!ff l~i ~ ~;,~ t~ ~i1 ;t1 "C                                      ~- ~ ~~ a)      7.Jt t&: 1{        ~:;:. (t #~    t t3                  ·4·- ;:~ is rhi ·r ijt if!!l
                                                                                                                                                                                   ftl ~= :~:~
<j. ~t        f:. X        **    l)     (    0 0 0 ;?. ) ffff rJ) _~~{                                      ~z: ~~~ ~)          .        ~~j '.t' ~:            t[{   ·-r: 0)       ( 0 0 0 2) !Ul trf ijg~ t!r -tr                                   10
-~~0W*                                       ft0(0002)~fi~~~                                                                        L~-~~~.W?~.~                                                                    •10•~5


     (0026)
      :!J:f5, *l\!)¥\U        i,:%Jc 1 T, HD t - R D:,t.                                                                            n:
                                                                                                     0)},!lffiil:if'.·- RD (LE i:l! \Kij}' FE
E q) H:i c:i iWJ JJ:· R i) ( ~ffi l':i 1£~1 > t t~· -c L-, 0 ,, ~t t::. , :Tr.; #11 S£ rE illi ,~: -:) t:. 1J :./ ~~t IV ~,: ~_·) t" ·r
t·t Jtd ~ <l> -~P- (· \ r1 - ..1r.,· ~¥1 tJ) .EE :~ tfli }:;__ NiJ }fil 'fi<:. ifil! t \ t'J -- ll-" -lftll (}) EE Jn; Wri 't"" t:t ~T Iv ~fr  fJ l~) rhJ ~:- i::~ fZ
    t: tj: Q n: ~h ' If l. -, 0) WJ is). i2) ·1tt ft ¥~~ dX lZ1- {.-j: " ;!Jk illi t,. "(' .J: "t;: },£· .A. ~·:., :i~ >t t: f~J f;ft ;~ fJ: 0 ,:. ;z:. :,::
"l; " _4, ftq ~ {~ t-C: ts ~i) ""( Lt: §<1J )§.{ 0) ti~ t-) t:1 - JV fitlj Cl) ff                    ilYl' ( z: ~-1 >ft ft1f JtW l,, t:: m.1 ) h1 £::,, tit~ f;gJ >L'

     (0027]
      t:: t;:       L,. "        X. fftl "'.) ·r tr.~ & ~-) tt {~: ~~)                                      ~:::.   fJ• 'Pl F>           .;.,: _.If~   ~ t)           (- '\ !:1 -- .Jf,· ~H il)              re }~f i.i;il is· i_~; ij{_ }YX
f2;1 it             t~     t L- "( t , J~. ib ~) J1t tl~ !}~J -f~~ ii:~                                     t~ ~ ~:             .t ii' t; , c. i'l ff\                t;.,         t~J   -9'"   ~';)    fiffj ~~ !ft        :/ff tt:U #it ·~
{tj: ~r       ;:;z. o)       1t ·fl*: '·'?! l~ Q t~ .,._., ~? (l) ~/ 7 !--                                            (   ;t 1Li fl~
                                                                                                                            1            ~c    &'> ;;,      o :,      t;·\     G a) ~9~c *·t )               ~-(    '":) i· ' ~r tJ: !Vi
     [0028]

. M4K                            ~waMt-l~Y                                                        ~0•m•0~M•tl.t~0~2K                                                 ~-~~0~-P
)ft JH t 'i ~r if} -r::._         t fj_) "f ~t~ ~) ._ r:~J 4                                ~t~ Ct)   J:t fYlj } -- 1 ~}- :.,i ··f .Jl..- O) ~Jt{ rr:; f[ ·}:f :.(fj 1th ~-i J: if) lt~ ;)
tz: >:{~ ·1t ~i f~l                   o)     ;y"· ·--- 5t >K H:)              i.,. \   -c         ft. f., tJ) -r- ~) ;D '}
  (0029)                                                                                                                                                                                                                                              30
     ~;                                                                                                             ,
                   :/ii iHJ *1'~ 'li' ;iiz ·9· ~t ') 7 o) Wl 'ii!l1 •~t N n { ff. it ll\1 o) i;t: ~ ) h' c, o) ¥+ tti -c ,,,,                                                                                                    t) ,        fill!
1i?: l'Af ( .A 'r 1/ o>j· i\i'i ) (;: :Ji> \, \ T ' - R D iJ' r; N D ( ;z j· :,. :t mi O) 1t1 •L' ) ;,!· ·c R D };:                                                                                                              ".i~ ;~, l~{
t'~ .L 0) l"i. t~{ !i: 'l'•t kt; L. T !, ' 13, •) 'f t ·r ' h1          fl; cJ .... R D i!\ll .{;: Jilt '(: ;1;1 L ' R D ff1l ;z iE '('                                                                                          ii~     ·9· ,,

  (0030J
     t 0) ~-t ~;i t: L-· ' "C ;}(_ &:f:J tc                           ~lij, -b~        ;.;;t • FE .f.1
                                                                                            ·~f                                     cl) $~~    /J rtn t::       ~              t:' 65    i) ~           '/))- ":>   0r- D ~-;:   ·~'>J   ·4- z.i
11&1 1;4 fi.1 Jil e .,, &s ~ c !.'!ii o)                              ~ 1¥1 11\f >r A; L ·c ~ , .s. ,
     [003!]
      Iii.~   H] .1.U H fri till il1l L;t , 't' n .•i f;j: f\!Z >:t !1il !iii' i:: <J· .?:. tc: «b l: • •#.?i A\ 1%l ™'I ;ct fitl a) ,.. 7 :> " ~· + 7
 5    <!-       ( ·§~- ;J: ~:; t_, '" 1'4 D .Ji rtii i:;\ ~:.. R D /) rt11 ~c ± 'l ~j -"' ) (t i-k ~1·~ ·~t· .~$ c. t l.J<. ~:!°" -~ L \1 \ ,;. -i· l~ /~                                                                                             40
-.    ;:.     ~-t ~J: .L J.tj~ t;) ~ x~t fH.i o) it¥3·    ~. : :i'3 t • C a P~ >~ l 6 (• .-..~ ti o- * t ·~~ ~) c t ~c                   £1~ ·r- tf ;s (·

  (OO:J2J
    I~~ iiU t:tl   t~i ?~'. ffi J:~ 1£ -4· 0 ~~ U1 .~;;} #i 'fi~ 0 ~.· ()) ,f~f ;.-:: t~ Jft i:t.>                                                                    * t.. ' L' , . . ., ·? 7J           '~ ~;z %~ ·;:~ ~t
                                                                                                                                                                                                                    <::. ~
'ti " .~r.: iW 13 t~;l-~ :~ fj"i ~1. ~l> -9~ {.) t ~ ::c (}) i~.~. /J.' 0) ff) tm: h:: .Ft L- ye                                                                      '        t~~       ;UJ 7'Y~ n ~' iJ) ('l ~~ :ft t: {\!.
lt~ ...., 0) l: -- ~7 0) S... :1 ~ , L! -- 'l O) :/' r1 - V -~- / :'l' -t'.5 ,_J:: 'CJ ./' .                                                                    *     ,r::_:   LJ: '!}'' ~l I!? !::':' -- 7 (.~) tH ~1l tf} f/i




 (0033)
 2 ~ iff~ Jiil fE :fu'f




                                                                                                                                                                                                                                                  ECOMETAL-002244
                                                                                                                                 (7}                                             JI' 2014-43601 /\ 2014. 3. B

      .l;J. ·F      ~:. :1~ :~~- Hfl o) fi,f~ -~I:J                       rr 111; !-:: ".':> t- • -c , mt f:!JJ ·~r :;f)
      1~1    1      t·~      ..     J~ H~i      tM rr: Jlf:       ~{i: a~       f!J.J '9 ,~ -tt'.i          J.t 1~ 1a1 i~~1        ~c zt::, G v u --·" Jl.c 1 !:: r.:i ---- _;t_; 2 l:: lP r;; t,<,                           ;.) ·-·~ ~1
0)    ff ]it        t:J ~           lk-·    t·i .. ":t (!) Hlj ;-!f "'( -:l _:'.f, y
                                           fJ~ ~{t ur~ ~                                                                           ~::1
                                                                                                                                      L,          *$" 3 if }tfi 1® t/ _ff ~ t:' ~T ;~ ~~- fgj                                  ! t,,:
~9·         J1tq }f~·         {~ ' C1 - }!~- 1 0) ~¥( l!: :{t t1 - Jt.• 2
                                    'f!                                                                                            0) mt ff: ,J:: ~) ?.., ):;_ ~-               <
                                                                                                                                                                      L- " rI - lY l t rJ                                     - ;},.- 2
~ ~         !t\f t. ff:iJ ~l~ ~ !ft ( iki ~ [-!~- ) T:; !ffj .ff: (! '1± -0 ~:                                                     L: {.C .J: ~} . . n - l~·· 1 if) ,h~f ;fil >.t· P - 1£.,- ;~                               0) }~~ ~
J:.   ~)          < t.- ~c t- .., ·~} ~· c1 ··-· /t,, 1 :f3 .J: tf 2 ~-,:J:_ :.t'- t1                                                 ~l . . t~~1 1:J.1 ~;:: ~J t& ~ ~::: t~n '"C ?_1~~ ··9~ iJ ii11 t::                      lbl ~i ·4-

  (0034)
      t:i -- J~"                  l V) Jf:f )2i ~: t:1 -~- ll..-· 2 (/)Nil                                  J::    ~;   1!t     < - :_}· <:> ir1t~ i-J , t.                t5 0 It. ::. tl k.:. l~i ;_g t:: ~-i 0 {~} (/)
'!'' ;\):   <. , WI it (:;' n                          ~    iv         l <:'.   n -- 11'             2 ~- ii~ t illt               1& ;;:_        L '[      n - .1i-        l O) !fil '1lii 51!! ff!: .i;:: ,f{; <. '9' 6 ~'!· 1?>           Hl

  (003:'>)
      •••rr•~                                   0~t~~0w "~~fu ~J1~~m~~6ct~~~6. ~b~•
i·Z. kt J~~u ;1! O)                  ;sg_ 't. 't i:J  1 mu· "C Lt b~J 1-t-1 ~-= f~{ ~t2 t·!P 'i'.:' Jf~ L.- it '? .~f t-. ~· ~~l L, '~:~ 1~~- 3 (})EE 1& :t:r if1J (
                                                       .,_,,)ti

H     j) )          "<       ~~      tk l> f:) l*1 1 (}) :fj' /~: ffi} t: ~~t /:_. IDT Jt )J ~t ~< ~-_:r ~~           is ' .MU" }if§ {,'I) _iffS l· ") f.1 - }i,- 2 ill~ -c ~j;
                                                                                                                                                            0    ""


.rr•h~t180"UM                                                                         ~0ITe~n~                                       (-RD).                           ~~b~~l0                                  h~~~fu-


  (0036)
      v7*v~L                   *Ms~0••~~0~fu-~h1=~6rr                                                                                                                           u~0~•em                                    ~~~~
,t      {:_ts 1S ~; )3t~ J;1jJ If!§ EE i~ o_) -~1} k:. ·::r -7' .:f, ~-_,,. r) J,,, El:& *1 {-:.: -ff~
      !)) -;::                                                                                         ~1"~                                                             t:: : ; ! t--" .t: _¥:ft{ ts.~~ kt , Yi!~                            20
      rE ~ili i::: ,J::              t) J~__
                                           ;&          o)   ~k -:1 {-<:.:       -u·   /<._, ~r .it:         71     h~   f·;t nn 2:-       z1 ~ ;:           ~:   i;: ,k ~) ~ c1 --- 1~- 1 1fffi f/i H J) :t:r 1f~1 i:
n-1~2•~-RDn~~V7~Gk•~0•t~6.
  (00:37)




  roocl3J
;: :_ t::t tti .J: *itf Ji> "C t~ ~ffi 1~                                 :::   t     ~~;"   :::,} ,        )~     n.;:1 ~ ·}Tf ~r        ii -- ~5     tE        ta .1fi   -~   t-;i: , rE lft        J~k: :t3 v, ~r .ft: _fil
hn J~ tQt fo'f ,.;: hn L- , r1 ! -~                                             r/'   ~c        (           l~tl   t¥:i i::        ~ ~            >{:f ;.%) ~:   ,:: 1J:   <)       rt :;1.IB >it fi ·J ~ti <n ~)ff i~C JJn $1&
Q0M~0~                                          ••<~k~•~=                                                          >ea•~~.
(OOC\9]
      ll:t::, n1ni
o)       ·r: x}~ :1f: ts~ n~ L. , ;;i _uu JiM_                                        fffi 1f: -~tt ,~'X 1 ·\ .>z. rr              ~:)    t::. X¥J     t~   ti , ¥-t ~x _J "\ ~-:-z ·:£ -t* cJ>                ·r: ~*l      <~g- t: :t)
~)    '     ·:~·r            ffft    ~f{ ;·\ A tf) :1t~ ji{j              i!li _11:          >:£:-   fi ?          fj[j ff)--~}{ J~~      .:.:    v~        w~:{!-\.~A. 0) :~1 }ttl                   EE~,{!:        fi    -:J t: -t~ 0)
~W~G*~6rr~                                                        >       z~~. ffe~sttt                                                           ~~n~~~•0~~-~~•~6t.                                                                         ~
~tf g:: L·           <
              t.,t " l '"' ~.z                              3-) t::..     ~) 0) FE --r: :::t,,t; .:~: 5 .. .__ ~3 o                       1-X.1   t L- '"(' , #1 ~l l ·~ A u.: J::
                                                                                                                                                             ~:; 5 o % 11. J~ o) ~~
rE ..F ~t~ ~: ·k~: -{ff{: -4· <> O)                         ii" !if       ~~    t.    i • .:,
  (0040)
      ::: O)        ,_t       ~)    ?d: :Ht :'/JX ) \       ;.~   ()_) EE }[ Lt '
0) / ~ .'..?...     ··t:'.          ·::; ~( t. ,J:          V\    <:      *
                                                                          f:::. fifi )fil 0) ff

  [0041)
      '2:   :::~    t::: '           ~~- i~~           rr          <:.: )f~ .ii~~     lili           ~~r-   .!::   ;-if~ 11.~      Cf X(f;        ~,: ,~t, ~)         tfw L.- ··c   t~   J-:   !., \ ·.:   ;: {)_)   f*1   {J "   )Y~ U:1E

mrr•0   ~T$t1inn•rr•~~~--~-~~G*~~~~•~                                                                                                                                                                      -~~.
  (004.2)




                                                                                                                                                                                                                                       ECOMETAL-002245
                                                                                                                       (8)                                              JI' 2014-43601 /\ 2014. 3. B

         ~t t:.: ,      ~fi Fill ;i~ Jf 1[. ,~:;~ ff ~) :ft t:1- kt , ii'll       J!.. ·7 ~l , J.ill ·n~ a) FF :~It *f ( Jff Ht1        EE JJ!; .i::f ) .. :I ~-{ :/;
.7.. t-       ~~     V) ·iip L t.H t.· :f1 ifff O) :~ l~!i c,~) -1'1 *-~1- ;~: JU t·., ;£> :: l: !/; -Z: ~, ~~ ·> ·it? Jj. 4: Wfi -J.'\ -9~ /,$ t::: ¥-> ~:: \ ,~*~ ,~ii
•rr•~fi300k~~~300~-4so~0•~0m                                                                                                                                ~10~~~~-                                    1&Y~-
 '.!>~f7.£':®                                  ~:i·cJ:c',,
  [0043]
   ~t :ra ~ if~! 7t.                      ~i   /\ z 3 1 iT :fJ:t o) .J: 5 ;.:c t?i1 Rt                                  .n~ !Ji~~   o:; ·-:r   l}"   ::r.   i/' f~l J:,.,          o --c r; . L O)
                                                                                                                                                                            ·ft ::62 ·.ft ~   4 4
~             ••~h~&rrT•so%~.l0~•                                                                                       ~~n••rr•e                                           ?Y~~<~•~-           G
~l       t::. f:E   fi· !?) :~ W::F ffJ~ :ffl tt~f ~~ O) t~: ~· -~~l O) ;'/ 7 ~ fJ l O ~                                                             :1~ i~     -c ,t•      .i$ -~   :. t.·l Lt ~-i' ~f ll./    t:' ,,,~,         ~1
lJ) i:.~j ·~it t:::     /J U) l::' . . . . -7 h~ 1 0 (; st< ''0 J.5 ;,£i ;::: ,::. ~E" 5$ "··< f::,                                                  t~ V) '(!· (1~> ~)         .. 'f., ') --"- fj'     0)   e' -- ·7             &~)
{))~ tTut 4k l~fi       -~-· .:-;, tt ~J) ~(-;' ~i lJ: t- ,, {:                                                                                                                                                                          t0
   (0044)
         :* f#J'.i   :~;r:   fif:J t,:.   {#~ ~   :ffr HJ f~.~ ft !~?. ·~~'Y          -~:t   :.f', :;.,., ~7 L. i{!f fir. ~t        J:E        ?;iti Jft 4 4           o '~C t{ J:. ~ t.11 "'.) ~~ JI: --F ,tf;
 t:i 0 t},Z,  .t< _}· "'f fffl ml i~ FE 1[ ·rt' ~~ ;: ~~ t: J: ~) .,                                                    i:, ;t·t l~: FE :~if; t1· {/)                     rft: )f :n1 tiit ~ (/) ~ --~- :7 ffi ~
 1       o ,; J;J. J.~ ::z 7 r ~t .:.G ;:m rh -, to J: tf 2: o) J:                                                ~>    t<: o " tP t:) i o                      c,    J>: .1: s/ --:1 J.. L-· tr: t:~ --- ,J;• :.tr :f,y
~~                   aR~~~~~-~~-~k-~                                                                             h~                 %~%#L, ~?~AAm•W~+                                              ~~
         >'&: 1;s .,,j~ :.;) x:m rt! '·=          ,._.:) v\ ~r tt ~             ·*    t~~ :.l::   i:n ~:; A~X t. ;~ i, , i/· -~       ffi f.!f! i~ v_; ~~~ fe__ ~ it.. 1J .::. -~( J.,:.. ~J: 1,~{ ·· F o)
~n        ~) ··r· ts .$< .;. L· i:p               L~    '   :::     0) :.:y:.   :!H   ~ (l ;,:.~ _;,,         1J :::,   .~(   L-... tJ:   ~    ?f           (*J o_) +~z fi~ {JZJ !t41 Ell li; 1tJil t~f~ 1:~"       ~ z:.: :~


  [0045)
   A z 3 i o) ,i~ :;, 1:;: rm il~ 'J1l fr: tl!i                                       ·z 'f 1" ,~.            ''J J., f'i' :E '') 4i1 tr , 4 4                        o ''C i;;, .t. v') ,~       "-' t:s:          iM r fl\\            20
-~~                          ~~t,                       ~-          rr          ©            rrF•~~<Z~~Gh~K•M©•m•»~M                                                                                                        0~
~--~     7 ii' :?k'¥ 1              e: --- 7        ( t: --- 7 ) t M~ 2 l:: ~-- ~? C4J· :l t'.' ~--- 17 ~= Jill ~~~~ ~ ~;., -·{ :/ t:: ~- ·'.? J: ~)
                                                        .~-1. ~1 ~./
;~~! ~ (f)           f~t t.) c~- .,.... ~1 ) o) 2 "~) o) t~ '"'-~ 7 ~?'\ r:t!. ~1 ;,s ,_, :.t· L ·r -. tu 2 oJ e:· ~~ ·:7 tJ. 1 o ~ .t~ ..L v 7 ~,.
--9-     ~} ~-=-     t l)t :~~ ~- \ ( {fii '"' tf ,, it)~ ~H iJ: --rt.k: kt ·tt Q R~l ·r ;:}) ft {Jfj 4 ,... 3 :~ ) if L· /; \ L· ' .'f. ··{ >·· ~!: ~-.,




·:,;1~   ()_) JI!! tn er -~tit~                   c 1 t~ - -7 ) ti., ~) ~ ~L                                                  2     c: -       ·7 1.!: n:E            ~-· ,{0 ~·
         flt ".> -l c *:W tf~ tf:i                < f:;: ,, /. --1~ ::,,... t::' -"· ~J iJ' I n ~                             tt ..L :,:,,-    -:..1 J...   ·t 11 t         t-' ~;   c   t kl ;{}: ;,, -, ,,
                                                                                                                                                                                                                                         30
~:· t:1~      "'.:.) ¥c      ~~ J_v._     A%      :tr:; tr t~ ;:         fJ     u:.   < t.c ,          ti't   -~) ~c    , 1s t::_1 t"l 1:::. rr: 0I 11- o.:> ~fi. {'.W                   ·Jt tfi ~it1   ~   {}) ~~ "-- 7
                                                                                                              *,
                                                                                                   (

fl:, 2 "'.)          t:      ~J;- w~ ";t· ~'}     c. .::    4::..   tt t .. J         .,-, .:: o)                             uu ~1·· «        1)    t: hn ::-t ·r nrr ffii ~-t /'" }J                  _Y} o) 'lt ·"'\. f)
~.~kc+a~«9~                                                              -~~~M~.                                 EF$0-~tt~~                                                      ~kcM~M<t~~
G ~t'l {) :)                 ;c:~   L.· "'C . .         LE T-'      ~'.$1 .~r   5 0 1X1 l:A __L: l.:             ~9-~   0 2:        .t    ~v   "     t:~    - -:7 l;< 1 0            ~   i::l. .1: :/' -7 l"- "":4"'        ;,:~ !::.,


         hcpM~E*                                        ~Y~*>~b~~u.                                                     •m.               -~~m                        ~~             e~Nm•~~~~
t:.. '                   ;.;t ~l. nt t.:. i~ -ft L fj t \ r:. lh ., ~~~ jt{j
          c Wi (}) ti:({ ~ il~                                                                                                            FE JlE i-:: J::        ~)   " !:: ~ ,•/     f} :.k ~          < ..
                                                                                                                                                                                               ~ ~l l" L.
t:: ( c ~1!1 /J' A ·!§' <t.l'i t. ' !::. ) ii1: ·0f f.ll ~ 'it fi -~· .;:, ;t; ~1                                                         il!J i.: f,\; <;; LE fa!; M t,t , it! (1: It 1£1: v> ':i L· 7,
•m0nT~-~~«9~g·L~~<. ~0                                                                                                              *~L~-h~*%                                            e~~~t4~G
~l .;;, '                                                                                                                                                                                                                                4()
  [004G]
                                                                                                                                                      4 4        o ··c t.:i, .L T' ¥~Jill
~*•R~K-~E M~, ~                                                      •300T™•0•S0 --~-~ ~krr Mt
it.-'\_ -c i* it 911 r~n t nzy ·m ~ J~H ,{t rl ·::1 r: a) :f.:f -f~1. ·:}ffi rtr i:;' ;~~1 < t:t -) ~c t' <i:i ,.,
     -:_:: :fl kt ' LE:~ ·tliii mt i.f jt{'f t,- \ f;::, ~~) t::: rE fr& i:f1 0) :fH tU- iJ~ ;:. f:) -~= <. < ~- EE -'f~ t;: ,_ ;j: i~1 }};i TC;#~ -a: ,_J::
 ~) ~$ < iVH r~z~ L· 1~: i;.~      :t: '-t -~J , ;:: o) ~R ~L~ t.l; ~1~ f* ft. ~ J?!t: ,.~ 'ff' ~.) . .c t, if§ r1i ~ ti ~;; i;; e;_) ., i~ ft :m                                                                   t*
--~~~~~                                           0~M                    ~~<. ~0                                 0~~m~~~?YmW~~••fiW                                                                                 0•~

         t~   .t: o) .J: ' > 1:t im rJ.i T , 'Ji: J@ 1:: ts v· ·c 1;;: , lir Hi ft v s '' ·> >71 1, ft Zi:                                                                                              'i 4 o 'C i;~
..L ·c r~         J?;J )Ii\ IE   •(j- {I c ,;:; T ' m'*ft      "t' iH it (;:: ·@\ t\ ' f)' ~) il,y 't!i ~g !/)!( ·;; t1; ' '                                                                                 JI;[   ·'li:        '1'     so



                                                                                                                                                                                                                                    ECOMETAL-002246
                                                                                            (9)                                                JI' 2014-43601 /\ 2014. 3. B



 (0047]

1J)   i:t ) tJ: ,.       ~f     ;t: l ·( }J: l .        4 "'·· 2 .         0 -r; &> it>     ,~    1\1[ Jill h~ i .               4 t.{ .1: ·t::        t     fE    ~it   U;! k~..J:     ~)   }::_    ~·   fJ:
~~-                  h~ft~~~k~.                            ~~              M~c-~IT                            h~Ek~~-                                        ~t&NR~MM~
·tt -~ ( -~- i,; ~) ~~~ " t~ .ff; H'i ft :f_rj ft}J ~~ 0) t: ~-                       !_7t:/1 J: I)           !~;3 ~{':.   0 '1       i:i~    (, ~/ ·~; i°'- '?' :{) ) .:: t ;J:;\ i;-                    ~
?$ i:t· 1~) ·r· &:., ~~ ~, ····• /:1 " HfrJ 1~. lt f:} 2 . o i~f:                        7:.- G <~     .      :t:1' '.fi .::     t:i -       J// t/) ff!1 <J) ii1 ~) fJ' ::'.t t: -\'> ·9~                <.
~~K ~) ?;(      L- t:: EE ;ti[ ;{f: -f~f ') c ~::. /:;t *ff: l. < 1~I                 {) t t -t        -\~:   ..    t-~          O)          i1li tt fl· ::W L <                  i.1 ~ <                 J~


 [0048)                                                                                                                                                                                                         li)




 (0049]
3'            fi;{t '.~
      l: ;& 0) J'J~ .UiJ )ii ff }i:· fj -:_:; ti:. • -#r IH {t, '.~l x ~l .:~\ :::/                           1
                                                                                                               _7 .L.      -ft        t!) ff _jill     *1: tt ..             \, "{ ~r        ft ·ft flll
                                  *f
J'Ji ;\!:: fi ·) :::: t /JI E L l • ' rf4 {<!; ft !l!l ~w (;!. •       wi; J.: ft&                            ~:    -r:· IC: tfr wl /:: tH Hl #1 ;\!:: ~t !·                            l)    7 ::z !;::

                                                   <
  ?111".f.: ·ft-~~ flff e:J: .. *:f ~tt L- tt . . ~1 B {) "C ·-~ S 2 0 1:: d) till<.~) iii~ .tfi 7:! ~:k; lM "4' 17' v ii~ Jf .fl::. .J:'fr f.JS
3 8 0 "C ,J:: I) f\f t.' 1:: , fir Iii ¥8 J11 ''<' l· 1) ';1 7.. k                           +
                                                                     f)' l:: li'~ i'ii '\:J: c1' ifi ll\ 4l~ if JG ( 'IX tr oj· {;, tt} ;5 'lit                                                                 20

 [OOSO]
      •k.            -~~~~QR(                                   lli0M~~~                          k·~•&M~iq~)~.                                                             ~ll(~I
H~f   nn --~   .:1   8 ;hf t1AJ '"C J(; ~ ·:· L ;f'l       ti'   1¥~ ;~ iJ}~ ,;F, ;ft               L~~1 n~ ~ {! ;;;., t: VJ t~~ ' [f~
                                                                                             ··1·· 11 {,:                                                                   J*i~   ::y: 0) fli~ ff(
-~-·LYM~re••~                                               LT,            ~~0k~0qa~~-Y~i~G~~i. I~                                                                                                   .•
 [OOSl]
      -~~m~                       ~- m~~**k•~An~                                                       ~~
Mlli~~~ili~~0~~~~!6~G~~6.
 (OO;>zJ                                                                                                                                                                                                        3(J

    .t 0~~~. -~ft -~ff?T~ ..l 0ftR E-~~o                                                                                                                     Gn~ . •                         •»w
d:h .~ fl) l!~ - ? ·fft t~1t 1:/1 O ~, J: ~J 1 O 1;;_ J: :.,.,. 7 I'" !.., "C t- ··\ {;f ( 1~-- lJ: ~t·> ·~.;:J ._
                                                                     I:,                                                                                     i~·   -     .17 O')        Tuff f.J'i   l O
'} f;'.{ ..L "t! ~ 0 l)l" ~ t:: L!: __ , I 0    tz 'T,' "'-:_~ ;~ ;,) ) ~R n·~ *ff~ i~ tt 4;'; ,.,
                                                                {!



 [OOS3]
      ~~~~. w~~                                0           ~. fiW           ~~Q(, ~·?                                            ••ftm•ffiaMLkR                                                      ~-
1$ t t"is, i:) ,                  f:t fl~:{;:: fi .tJ 1,1: ~· • f:r <,:: it ..-~, r:&:-rt~ rt L: J:: tJ                          t~ ~1       ·r l" ;,_G ,}
 [OOS4)
4 • lJX; if~

                                                                                                                                                                                                                40
  nl( ff3 Lt " ff: ~t {}) fti, Jf:J /j' it~ (               * }";:_ kt     Vi~ 1\t .~ Jfg    :fi i1.; )       ,:~   NJ L- -, ~r J::_ t- \ {;           :r.   (!)   J:    ~~t ;~    Hi Jf:; /j' ii~ l.::
L ·r ~ 7'' {...· _;~ fftl    ( *2 l) .&.V. "                    ~~il ~f    HX :IT:J   *J ~J: 0~ ~      t)     Hi L- J~X: ff3 )~·             'f~   :ts) ;..if- fftf )j~      (!' 'i~ -?~~    l;




 [00'.)5]
s . ml'              I.~ llil




         i1J :{(!J rm {.;; .,     {~ X~H   -.r {$ (1 ~it tf.[1 N~ K:. ,J:: ;.;_. ff '-       kf   ~~   L--     < tt         l 2 0 ,-; -~ 2 ~) G ~r                           rJ)   nu {f) i~i &'.          (
Q~&•>,                          ~9a*L<Ul50~-210~0-0S~~                                                                                             0.q.                     m~ti~¥~
,::: --f-- <rJ ~~ ~@t 0) :Hi l:B *Ji ,~ f~~ <}; C.          t   i/i "('· ~     .tt t \ §!Y} i} 1~1~ 0         t) ..        H~~~ -~)j U1ft    .t:ft h' irii .iM i!.' .'.&' t :f}i" tH ~?:9 f/. tll               50




                                                                                                                                                                                                           ECOMETAL-002247
                                                                                                             {Hr)                                 JI' 2014-43601 /\ 2014. 3. B




       *- t..: ·~     J: X:il O) uzy "J}; {~~ !:0: -t {~ -t~tt ~~J-· ;~ {~~, !Jj Ulj t:;t ) f;f £ L· < kt 2: 4 ~~zy !Mi ·--- 2 O O WJ' fHJ '"f JS t:J
• ,J::        ~)         * L < {.:j: 4 8 Ii:~,.....~ t s 0 u~~ f?~j "~:' J) ~"0 {~ Ut&·'~h H1i a1! i:/· t< 't t: --t·- ··:YJ ~ :~. (}) *1T th :t<~ :{!: -f-~'f.
~ ~:          t:. 7yt ~c"" i! tJ: :i \ ±¥J f'.'1 f;~ -~ ~'J • nzy- -~~~ry it¥ tlH iJ":. t,) 2 :ff'f t.H ¥:9 f:;\ ::n:i },~ fl:: t- ;f;i tF \ rj~ Hf iJ~ i:;j .tt ~ i \

    [0057]



    (0058)
       ~~. *•R~~~-~                       ~-••&g~                         0Ct~~0 • •                                                                       ~~~-~ffi!O"~
J·;    *t: ~i ···· 1 ·~ "F .f<:. ,:t-) ~t ;: .2: '£' t¥ -fJit ,t ·;t' ~) ""° -~;l _;f. :,..- i~1 J,, f~ -{~
                                     o tz                                                                                              :fJ ::a:- -c r,, -\ -t, ,:-
                                                                                                                                                      fE
       ,,~    L ·c       ,    l'Ji         ,it''. t') l:: ,.,   11        l o " ~;!, J: cf t:c ;;t
                                                                      >':i;                          l o " tz F u: ;Jr, 11 :\x 11,_~ tt •            !:1' fr:. W1 ffl! 1,*.i:
~      ~~     t:r   ~) ~:; 1~~  ff;: tHJ ~t. ~r- ~t t~f               (~ kt ·r t. \ <;, ~ 2: i; ~c ,   (4~ 1t ' .QJ l1If {:::: riX ff~ ~ ti t.J J,§: ~ J ~T tf . z:
~) -11~             'J': B~i W1 -Wl ffH i& f;.) *1!~                  f! ;,·l ~) >;,
    [00'.>9]
       lh~ -:.> ..( ·~               ~'1{ Jfl    u.n 4: -ff!~ ~ ~ V' ··*              ~/    1)   L~     fr ft: :filf .tf :~ ~;t"  JliJ                         7£·         ~:) ·t~ i.~I   tf;: O_)       J.[
M tJ:. '£_, t J;              i) '               11' ft IJL\ 111!     (S      :I\ /:: Ho 711;                 m
                                                                                                        ' tiX, ·2£' H t~ II. f-1' .rs J:              a- lR\' !.i.IJ W1 l'i! (S .{1, /': If \11; fit
'it'  ;fj jiff ;2: 'C'               ;:~   ;,;, "
    (0060)                                                                                                                                                                                                      2f)




    (DOtli)

       *                                   ~--~Ah                                     ~--~(hep) ~s~ct~M•t~&.
       -~t-   L- "( .,        ~: ti)       J:.   ~>   t(   ~t   itt   c: ft~ ~~l} -fffl it~. ;%: fi ·<r :s ~<' ".~' .z. :./ t:1 le;. fr -.@: i,c: J:.                (})   ~i- !~fu J~r   xr fuf; :lJ: ff
~ct~. ~-®~ah~~·G                                                                            h~~0M~A~~~~~~~~75' 0m~?R~                                                                                           ~
L-- it " c               ~    a) Mii 1f; UJt 5t ··~r Hh                       k:   ~3 t \   ·l -.       ~~    Jit O) !::: -·-   ·:1   ii 1 o "        Jo:.( J:: ~t: t~:- t-~t ~--- !      0    ~     .t-Z 'l"

    [OOGZJ




        L           <)) ~~11 }~t  }'t:· J: t) ~: ~~ ~,:: fff 0 t~: t6 h: , J~ t) ftf :~ L- < tt -~ FfP. ~H t:i) Lt 4 . 0 ....... 7 . o tl it
?1~ -z.~      &>    ~)   ..   :~fff,: ,J:: ~; !Jf i* L < ~-~t 4 _ s ... c; . 2 ~t:l :m 1§6 ··c &:> {J ,~
                         *
                                                                                                    v


       ~1: ~rs      "         J}1 [i r 0 . Et -:Jt *~1 li~- _J {·C ,;;·~ L- /~: $H t~~ f~ t:t '.f.1 ·!* &:) ~F t;J fii~i ·t'$, r%:> ~.:> ~c ._ _Mi f~! ~¥:1 ~
                                                                                                                                                                                                                40
    (OOG:J)



,~fi f~YJ     {t              '\~    Z r l\W               ·i* 1:/ Jr& ::f; t t-e ;5 it} f:1 J:} ;$°> Q ~'                l;t. ~KJ -.     .1:         :;t}J _f4k >~ .j: ~} ·f~            t~         ;r, t:,
                                     *
                                                                                                                                                 O)
0      ~-:    , J: f.)        Yr           L-    <~i ,          ::)' ,;_., :_] ;::_ r,7     L a) ·~ t! o .            4   ~~~ . ~?.   •   o ~! :~t ~~(. -c &.> S:)         ._   .~ {;:    J:   ~) _t1f   :1'.




    (OOGtiJ




                                                                                                                                                                                                           ECOMETAL-002248
                                                                                                              ( 11)                                         JP 2014-43601A2014.3.13


 1¥1    f~fi O) .:u~            l:. ., D • 3 --· 3 ~ o t1: :r:E ~~& O) ::;' 1i, ::1                                   -     ~)   L,    t~ ~ f! ,;ii- ~        ¥:~ $ i)~ ··::t l;J'          -*-   ~..- ~>'   1\ :t'J J:
 0i::   ·rsr i1t ·0          I . 0 ~~t ffl 96 J1 "f 0) ~t V) -{ili 0) .+G ;~~ ( iYIJ                                x. t! "           :T.: ~41 :fn ) J:        1)    !;r. -T~   'X    7     :z~ ~ "¢t        l ..

   {OOGG)
         L   f;~
             L- ,                :*
                       l$i -)ff ~~H t;:. Nl l· -, -{} '7 -~t -~?:. S/ :J l~ {~                                            rlt t:~-: fili! J:t ;:,.~ -ti .q t. fJJ ~;: l-J· tt. l,. \ ,, 6 0 ~5t
                                                                                                               ~:,f.;: :Lt·,
 J~~ f;!{) J~Z
            .1. &) "Z /;l                .z,
                                S." i~7 1~ ( tvi g ) L:: .. 3 . 0                                              .-.... 1 0 ~ 0             J{f tft.:r O) qf f:{f ( Z n ) ,~ ._ 0 , ;3
.-..... 3 . 0      Jlt \~ OJ ;:_; ft..' :J ~"::.. t1; 1"' ( Z r ) ~:                                           :h: L~ -.      tW~ -Ji~ Xftt f}Z )-\ ff         1~: 1{      H~          ( h t _p
) -I: &> ~T tf " fill 0)                 (,')         -;t· !f! t;: ·tz fv '"U t- \                             ~r     t:.   -~   }t NJ :tfil If
                                                                                                                                  1
                                                                                                                                                        ~-:   .J::   ~)              .n~   ()) l::' -- ·7 f"j<.           !
 0 ' t~ ;l; k:, •J. ,, l 0 • ~A r t <I' ·'ll> r. t                                                   ·c '      I* .fl t: fiR It~ j'j; !:: ;;'S (,' 'in! i:l{ !:: /:f: ifui )'[, (.. 11!< ·~· '                                l i)
   [0067)



        Ca
        c        il   l:l: ' f;fj

  (00681


  [          IJiil!JlJ J
  [006DJ
  I•                  iJWJl1J l
  •,7,Jl··-)·:f,t

 K 6 (}A (t{'F,                                   rz          J{ I:) 0 i          /:'.''')) ~::Ll::tfA                      z :-1     1 B O:ZT,                       rA z 3                l I       l~~·,3)
u) .A. ? - l· H 01 *fl r/9- lJ: ii< <i· ,,
   :::Z.·5'- 1-t.Jt LT.             t; 3 mniOli!1!lfol:iJ)/E.J£M (                                                                    ii11:il!i!E       tt) "J:Hii.>t:.,
  rn o 1 o J
  r              1    J
                                                                                                                                                                                                                              30




  [00/'l]



                                                                                                                                                                                                                              40
        $~~; f~J J~I JI ·~ ~~           \      t~l      1 (.~:           ·:t fE ~I \:1 ,...._ .!V ~ .NJ t,· ., ~( fi· ~~} lt             c)   Li ,._.   li- } ~) W:f i~ ~j, l 4 4 rn rn ~c
.t)     ~)   ,        t-:1 ~·~· Jl.-·
                                    2 (!)      i~'.l          l~f;   9 6 rn rn          ·-c S) ~~ ~     D ---N /{;          1    ,~,: l:1 -·· JV    2 f-;   ~: !#J WX~ ·t: -tt 0 L t U.: ,~ ~)
Jlij    tM .tt        l .        5 (}) .¥ff;   J;~     }fil          01; ;.,}. ff ·:) ft.   ~
        1 l ~ -~,z O) fE ..F ~~~i Cj: Xts1 ! 0 <A1                           -r: ti~>   ~J ~    :f~ §:~ J \    A    ti)     5% Nil ~- FE 1[ ~·                t ~         2     t:   Yi~ ~.~·                y,;   ~¥,~   (
1·-'.:<AIEF                             ) !.r·                t::,,
[0072)
  --~~ fAfJ l~ J:E '.H€ i;:t • 1 ~i O) lfl ft i S O rn rn a) 1::: -- J~- ,'!£ Hi t· ~ 't' ff ·:> ft -;. i .J <_A                                                                     O)    EC ·y-:·          Lt
0 ;_~ »"c $'.~ f) • 1$1. -~;( l ·\ :.z. (}) ~~ }f~ fE lif ~~:- fi 1~- \ 14: 2 i;: -~} 'l 0 ~; (j) FE ·-·r ;~~                                                                              t:. ,,
(007'.l)




                                                                                                                                                                                                                          ECOMETAL-002249
                                                                                                      { 12)                                   JI' 2014-43601 /\ 2014. 3. B




    [0074]

              '~!:         )j!j '!J' Z K G 0 T ;\;) 1$                       +r > 7     }L (;Ji; tilli f'ti \ ···· l •
                                                                                !M \51! 1 ···· 2 , Jt ~~{~! .i ···· l , it
*\'.15'1 i -· 2,  1i!if1112 - .i,               1~12 ··· "', it~xJ)iiJ z ··· i , tt,1,;:11112 ··· 2 :t0,t r.ftt~xrw:;
) ti·, ·•l o o °C ~;_: z 4 ~~J. ltH H> if:~ {tz ft :m -r1n ~ fi ~:} t: t~ , 1 8 o vc ··i? 9 s. l{W UU ct) flzy _>Jf1 ~ ~~l
':) t::.      0


      ·/i, {1& )jiJJ'i'A Z 3 l T'fi:);,;J+J>71i,. ( ~f./tl 4 •··                                                                  ! ·~· 4 • ~l.                  f.;JI 5 ··· i   ·v   '.\

···- 4 ~ra 10 u it t~ .ft11 6 ) Lt , 3 o o t: -c 3 n :SJ r~,u o) .JJl.: {~ ( :v     1
                                                                                                                                 :.:: -···   i) :./ ~l)   iU:'   -_)   t: ~,                ::;u
    [0075]
       •      ~\~    rt!                     tftl          O     illl! Yi'
      7 11 -               l· Jct :!'l ,,t ti' if ti£ {*': 11) 1.r              :;..,. :f .ii,- 1:.: ~) t' Y ,   i'.{ T i:.: ii\ ·9·

    (0070]

      ~       -tt ~t ~·1       &:)   ··!J·   >-'                    t:> _2 _S n1 rn x 2 5 rn i.n t/) :t~!- ;{t l_;fJ ~J tH l. . . , C J) iht *1 q: ~jf-Jj< .1.'- .-fi 1)
                                                           Jl..-· fJ'
    . ~k ··c ff{               ~~: -~r       Yf     ¥1~          ;~ "(' f4lJ ~-) t::.   ~;: # 2 0 0 0 "'(' {1: ..L'.          Wf !ti L Jt ih\ f3} ~; JfJ l) ""( ?Wl ':it L. ft
      flt J~if lli             iili "{t             ·:) l~~      tt ~/ ~i· ;t,, ic o-:J t" "[ '.;J: . . h31 Ji,] 0.) t ., r:1 ~ Jl,· ~11 a) Wi! ~~~ iiU ~:) ·r Aft ff-~ L- mll ft
                                                                                                                                                                                            4()
    (0077}
      {}: :; i         s ~) . . . 9 o       t#J ff ~ };~t t~i >:.t r1~ ii£ L· t: ,: E11 tlf :ff1 1It tJ: rm
                                                      t·     D) ~m
~     -~f'~   ffk1 llt1 r{:t f,\\    ~J!:    t: J:
                                    >f.: '1:1 i: f'tJ !:ft >~~ .f~~ .Jll L. t::. .~ t ~ "Y ·~7 lj' ~; }J ~- F o) ?WI ik f~i _la kt !n1 '11i' ffJ -~ .:3::.
                                                           ~:J          1




 2 '~ ;f£: J1£ ?f~ t -;_t· $ fjt -, {ti! <J) ltYt 1ff #{J.! t ft~ fi;t h: f11 >~~ ?:0 .t::_ d:J -;,~ ( I 0 ~ 1 0 ) O) lGi iJf f~f t?£                   2
~, ~     ( l o - 1 I ) Q) tWf trr ftJ                  +· 2 ~ L: L. t:. ~o ftf i; t·l 7:: t~~11ff .~ t: }\ 'Y :7 :'i ~_; ~/ r ~n iE. )
$5 J: ff ~ ki g fiff ::t: % H1 t ' ·t: ~) :/ f;l l., i~f~ ·i~4 ;.: J.:: :z:~ ijffi f~: :fill :iE i:f: fi l· \ '" ~ ,r,~l f~ {!' ·t~~ r~ o tt{1J ti~ t: ~Nlt
·ct {$ 0* 1-k f t~ ~ IX 3 t~: ·g '.)
                           1



    r o o ,, s 1




                                                                                                                                                                                       ECOMETAL-002250
                                                                          (13)                            JP 2014-43601A2014.3.13




                                                                                                                                                li)



 (00'19)
  101' r, ~' t~ < o       oo     1l            !}'<l   ~t ~.,   t   iz. • •· R   n ii' 1~,   N D {\: ~ii ·c !? D :c 71; 0 , f!l'i ¥4 f<i ± 1
s• 0m~o•m•~*~•eWdLk.
 B2~%U3~H~Lk&~-~~ ~~. m2~                                                                      -RJ-1~>7~~-~-~$
0. m3~1t•M1-1~>7~0·~-~~~.
 (0080)

~>           ~~~Utt•R1-1~>7~0•w•~~--~~~.ms~ZKB007~-                                                                                             w
 ~~.        •m2-1~Y7~~~u eN2-1~Y7~0•w•» ••**~                                                                                             mB
t:;; i\ Z 3 1 0) :.z ,;;r - I"' t::f ,. 1~t .fjlf 5 _,. · l ~J y :l Jil :J:5 J~ r.f J~t t~i if1J fi ~,~. ~' .:rJ ~. . :;t 11..-, o) -~h
m~•e              ~.·7~AZ3107~-~                                           .ttft~4-l~Y                        ~~%UltftR4-3
"r > 7 ;i,, ui Mi \:f:!
 (0081)
    ~0%~K~h~n0~>7~0•                                 •~•e           ~. ~0~-7om•~•41:~~.
tt ~t~) -~
      !~{1 1 o) lt ~.Q ~~11! 4 ~ 1 o) ~ ~ {-,:: .. ~ - :7 i~~- 2 ") ;t;t.{ Y:I ;; .t1 .?J ti;} {!I h~t ~ ;~~; ;::; o) ;{1! ~· • o)         e:
-70m•~~                      ~>7~o~-7m•tLk.
 [0082}




                                                                                                                                           ECOMETAL-002251
                                                                                       {14)                                                 JI' 2014-43601 /\ 2014. 3. B




                                                                                               ;:'.! (l
                                                                                      "~'      ]     0
                                                                                      ""       fi
                                                                                      0
                                                                                                                                                                                                           Ii)

                                                                                      ~·--
                                                                                             5
                                                                                      0
                                                                                      7
                                                                                      '      .5
                                                                                      0
                                                                                      0
                                                                                      0
                                                                                      0
                                                                                      0
                                                                                                                                                                                                           2fj
                                                                                      0
                                                                                      0
                                                                                      0


 [008'.3]
    4 ii' t,, :j;tj ·':G J: ·5 (C '              w, hi!i (]!j '1)' ::./ j" }~· (,}; ' \             h {, '             ~Ii      tit !}) e:· -          7        I 0 '                 J:. ;;: t: U:
~ J o "' ti. "F ~-:: ti€> ~) , e              - :7 /JJ -:_/ ~~} r. -~ c o ~ i:x' ;;:~ .c1.J ~r ,i:i ) '//· J o t-t -.t: J:: ~! ') ~r i. -i 4S      0
                                                                                                                                                                                                   ~
~:   tt. t.:c   ~~   L. _,..c .. A :>x - t- tt :.t:s ~ t.f lt ¥.~~ 1¥1J ~J y- .Jl,.. ur t \ ·rt ~-1 t. ~ -m~ N'.i .i:~ -o) t:' - -7 tit -- G {·                                                    .-~·
7    ~    s (,       a) n,n ~c ;:~; ~) , t::· ""' :1:7 a) :> :1 l, f/i J o ,:                               -*
                                                                                            t 11 -:; -r t , :t; .;,
    [0084]                                                                                                                                                                                                 30

     f~l 8 tJ:: , Z K G 0             *1 rJ) ~~I ~ Mt 11~               ~~ li~   ,;y; --~- c        f~1     S ( a )             tt   Z K G 0 A :~ -                         t~        O)·   Yt ~~~ ~ft
f;t{ $Ii -jU      Jtl 'f jS t)        .,     8 ( b ) ~-:i: ~t. ff:i 1 ---- 1 "+}·
                                           Hf~                                                                   ::./ ~-;/ l~- O) JV:.       -~1~ ;f!Wt i~l    rM                t~   "C' it ~l ,
f\i) B ( c ) ti          $w            2 ... 1 'J' >' ·j )\, if) Yt jlfj ?fl ~;~ ffei>i                                ii~   Hl ·c ic, •1 ' ll'{l 8 ( d ) (i '.J:! Ii!,~ f)lj                      ~!
-l~>'~~VSEMm                                         Mmv~~.
          9 kt, AZ cl 1 :J,;j·o)rU                       Ml       lfl'im:?::ii~··J·.                !"19 (a) i<Jf\ Z :1 l;:;, :I<•· I' M•'>Yc·\f

iB! H ( ·c ) Lt lt ~1 fflj 4 ~ :~ fl) -~'it ~ft ifX F3l. ~~~ *!~ "?4i -?: &::) ?;, ~
    fc~l i 0 t,t ' z K G 0 M<J) s E M :;: J: :r, ~l $1\\ Fl \'!~ ~w ·~ it' j)c, ~;t· ,, f'."1 I n ( a ) IJ: '.~ !!1\\ 1~i11 2 .. ,
 I *} > f !1' IC fl.~ ff;{[; f1ll (: Hit    f'i! ~- L 1~: +} :/ ·f .1i il) S E M ~1 Ji~ *li Fil "i' if'i I) , l!il I 0 (                                                                                   40
b)        ~lt~~3~>'~~~                                   ~~             ~t~                  m~~-L~~>~~VSEMlli                                                                        M•~~




    [0085]
     ~8S~d~9bGAZ310tta~~>~~~tlf(0~A#a•~tt60~ttLT
,    Z K G O a) ~k~ hill Wf! if            >. -:;l .!~· -c i-J: }.X ?Jl1 t± S         ~ ') ~i                    'E ~·1 t\ t· •      c. t     i..1"'.Jl? i'r• .~:?;   ~,
     *k.             ~IOJ:~. wa~2-1~y                                                 ~~M~ltm~tQ~M~~-Lk~>'~~~
~Utt~m3~Y                             ~~m~ltm~t~                                     m•~                         L~~>f&0~~G~~Zn                                                             2 Zr
mii ;r.. < tn ti1 L ·r ' , ~ o) fJ\                      ~'   c:, .ft   zs " .... /; ,              :f;'.        fl~   2 - 1 L:          t;J: ,    rm      1   o           <c >       r: c'.12 m·17        so



                                                                                                                                                                                                       ECOMETAL-002252
                                                                                                                         {1 s)                                                  JI' 2014-43601 /\ 2014. 3. B




 [0086)
 ·'JI              I)         .i!'i1
              111!\ {1lj 2'. .... l ,              Jt ill'.~ j\'!j      3 ,             ;jf'.( jl1J 4 -           3 ;t; ,J: tf            Jt ~~ {1l)        6 0:) -!j· ;/            f ii !C        ~)     v' -c ,                ft f/t1
l~H   t                                            l i::       f~~ }r       iJ t :514   ~}    ·;i1t ~ 0:                     I... - '/'.:_ n

) ;{;:: JU      t· • ~·c   ::t· Zt 1: tt 4) i:J' ~,... :t ;l, >~i1 i3                             i;;JJ ~}    t-h L- lt ~-
      I:J I         })  ~ _Vi· ~<:.t ~~ Q> f~ :_q~ .J:; riiJ ( Jl itti                        1              t)   is r~;j )         "!Jt LE    :m           rfi1   c_R     D /-J 1:i; ) , _R D /J rh; is· () 4 5
              !i'J , lE ii& $ill fJ fill ( T D /i !ill ) t id:                                           Z> J;         ') 3 /i Ji'IJ (.1) -iJ Y                         /Le 4:- t;J '> Hl c_, ,   ·m. !JI! .L ~i'l J)                           l i)
      •~n0•<k0~.B*x~0-ti#2000~~-l~.
      1-;1         ~>         ~~ O)          fiJ   HH V        -~f   'Ji.. E~           t:t 1 . G 7 ·x 1 o ·· :1 s · : t L,..                                                                 ii;~~ f;,,      ~ti~:     '"'C ;,t :ft
~-l O) .Ii ii'~} ~;:          "_) ~' -~(       t .. j::_ .-;
                                                         ~J[                            ~~!   Lt "       :t ~-1 ;f' 4·1 O) j~: f£il ~-~- ~:) l<' l .. ::s                                 .;fo:: t1- L        t, • .•    Z: O)   *t1- #1·
il1   .~, ,         o.         2 % :iii1 h o) If;! fi>'i.,                                    i)• Mi~;.;          ,\: l'.f 'It !SJ iili !:'. frfi rJ O) N~                           Iii!,          '1\ !iii ~;3 J; rJ 'f'1           iir'i.
t:    "t      -~f( f:/:J it. ~:
 [0087]

 l -2 (b) ttittztf{I-                                          ·tt~
   ~~l l 2. lr• i; 7,;; .J~                               ~)   !<: ,, 0 .               2 W1 jffl lJ              t:                -r· kt ,,
                                                                                                                        ft\f .:fl (f) .:.f:f JfJJ h: :fd ~, '\ ~c t~
                                                                                                                       v:J t ., ,
/:} ,. it ~:t ·f~J             3 ,           lt ~Q #11         4 ~          :-3 ;t; J:: tJ lt $ft {Jlj 6 v~J l' •.t ~·1 J: f) t~ iZil t." {(~~ ( ~~}- iJ: -*)                                                 ~?   ,

  [0088]
     {lf1 <:f  h: --:) t ·, -r {-i " ~J~                                 -fo/1J 2 ---- i b"- I~                   'b {fl < t:             "".:t ~(   t -\ ~;i i:} ,           ·t·· tl     ~c t_, ~ ~~          1    o 96 -fM J.t1r a)
1111 v it ,;;z L -r ~-) z} c. t lP                                   t;) , ~· '\ ~4{ ~1 o) +.r                    Y ,r,. t                     rn ,J: rH~ fii1 o) }~ t)                       ,rt :{t :t.~1 -st ~~       (: t     f;~    *i.1

 (0089]

      M~      C     o~         9 rn rn             0:)   Wff   t ff¥. -<~        {t· :f:c ~~t Q                   bi§ i~lj- 2 - l ..,                l~t ~~        i'Jll ·3   ~~>    J:       J:t ~& ·f~J B ~;:: -~) t ., -c ·~
   Jf?, ii\t ~ ~ B~ L- t:                                l,}


   i;;: t~ "         f1lli {¥1J 2 ·--- l                       t~~ ..._')   t·-. '(" kt .• _P!i, Jf3 ·f:!i: a) f}1 tt h:. .tR                                 (·rt" >~Z( ~»          t; . iJX ff~ hn .·.r..:~~               ? c         l~     30
q:      i:'<l L t':: if: 11.l~ ) T j;j                         ;,;, '       iW f;j; 1t m#~.Ht T                        »n' WJ Wl f!jl ,,!: fl ") T t \ ;;): (,' ~r > iv ;';; mL ' t':: '
 [0090]

      ::;t .-·(    ~:; .K~1   ·*: t~~ 1Jt 4 .                0 tn rn \'::' Li) JC> t::: mr -r~ ! 7 rn fr!                                            tJ) ?~        Nfil {i· --f:J    ~9' {:i :~l    . -( i. 2       .t-...   1;t1 ,[.,   i:::
itf            1 7 n1 rn               fJ)         N:U ;~ -f'i ·'if' -~ ;J·:, }I; ::~' -·- l -:! O) t1~ t: ~                                         ~:\·     ( ::/ :5    1   ,_>"   ·:? ) 1 0- ig- :tii~ it.'t L· "              t:~. ,.._
                                                   Jl;Jt J~· ;:t J o o 'C iJ' ,:, 2 0 o "C (i)



     4e / ~1~ t 8 0) ;J( :;,/ ~;-- ~v -~v~ {J: tt ;~ ' 0 ff~ rn ~z:- ~) "_) t:: ~·                    t.:: " i{f~ l~ Pr l                            *                                         0    t; t~f t~ 2 5 r.n H1 (
1if ·::; T       IJ Jt ;;J: l . 6 7 ··· ) , n;r. :}'. O . 9 m rn -c ii'> I) • :j;: iJll 2 ·· ·                                                                                                 l , J:t t'.~ 19~ :1 ts J:. G                     4()
1t ~Q 1~1 6 (}) -l;f :/ ~,~ .rt-· J; ~) -171 f) tH l~ ~( f'F ~u L. t::. '}                     1YU (3 .... l (J) 4}' ;...- ~l"                                                                )i.·· h~: ~·:> 1, ' ··r Lt -. ~)
f1X :IT~ t·C ,J: ~J :~t ~ft -%1 i; '>' :l (}) ·'.!} !Wl i-1~ .W~ UU         !'I O) Jl~ (:tJ i.~. -~. ~ 1ntl t .tz {'$ ,J::                                                                    -)    ~c
ff1! L t: ,,
     ~, I: .            !ix
                    if;\ iii~ Jliil n,), le: it$l i'f1 1'!1J 1::: L -c ~P.i ft ie- •) :t 'i''' > fJ::      v' /:: "                                         m
 (009!]



~~--L~~>~k~ fXJ                                                                         Y           ~.
      ~14~-~                                       ·-~~>f~~--*~Mffi~Z>




                                                                                                                                                                                                                                           ECOMETAL-002253
                                                                                   (16)                                       JP 2014-43601A2014.3.13

/         ll.« '~ >)\ L' " lEJ 1 4 ( b ) fj: .. ;pf {illi            '~ /)~· r /~:, J "C' ;JS '~) f:: '" Piif. ~if M' fJ) {~: it;~ 11't ,;~ l s n
'Cl~       Lt;;. Ii\:'. ff,           il€l'>itll'~jjlj3       ·lf>71vlJ:ii'L, [:11,11 4 ( c) tJ:, ~'l'Mili:'ilHhl r j TJf>
~~- ~aW0Nn•m~12s~tL~~~~--~                                                                                      •R2-1~>7;~~                                           ~.



                                                        2 """"' 1            !t
                                                                             ()




               0: I\1:iff
    (0003]
    !:t ~1 ·111} 3 ·f;t. :i 5         o ~ 'f! fllf ti: HX. --e::- ~~- t,~t t·' ·tt ~/          A/ h"; ~t: t; .. ·:t        f;:_   It f~i 6 il• l ~) tY ': -~~ -:-,l
~;- ~:1 ·7 -<f:' ·:~t: c. . . 1       ·z s. ye --c· tt roc t: i~X n; ·r ~~ ffj: :!Y'      y)   l~~ ')) f;: -~'"J t.- .            h'ih fflJ 2 --- 1 l:t ~kl x~ 1J~- l 2



    r t~ -~~;- {/)     ilfJ J
  (OOiJ4)
   i        J;3iJ                 ::m; o -   JL· ..     f.~   flt 17:11 ,ifil .FE ~lli ri - Jl.. , 3      -,:;r ~1· -~f, :,..-- r:_~i   L...   f;~   .rt   ~    l O        if~
!4 ( './ ·7 ;/ /;1            )   ,   I 2         >j'   f ,    J 4            ;jc i!, ';i - , l 6          l:: -      ':< - ,            l 8         ;j(   >'   cf


    (      1   J




                                                                                                                                                                            ECOMETAL-002254
                                                                    ( 17)               JP 2014-43601 A 2014.3.13

Utl 4 l
     ,,,_,,.,, __ _,,,   ..
                          ~~-




     !
     (

  20 ~-

                                                                        M
                                                                        *'                                    i
                                                                                                             'i




                                                                                                    45
                                        0               45
                    ND/1:, '-~RD·"\,,O)#~~lflJ            f'                 NDfi-'>:\R0''4r:Hm10t.fB   r·




                     ~45                    0             45
                          Nf)in ~;,.Rf)r·... 0)-!b~ t~1 Jfj   ('~




    8]




                                                                                                                  ECOMETAL-002255
                        {18)                  JI' 2014-43601 /\ 2014. 3. B




(!BllJ)


                               20
                                    tF::::~=:::::~::::::::::::::::~
                                              ~----------><




          !?




    x          L\   0




                                                                        ECOMETAL-002256
                             {19)                       JI' 2014-43601 /\ 2014. 3. B




(Sl)hit.Cl.   F!                                             -r--~i~-:J-~   p
               c22 F            J/(~J     f') ~) () H
               c ::.1 ~~ F      l/00      G :3 0 J
               c2 2 F           j/(K)     t) 6 0   z
               c 2 ',.,,"' F    1/00      6 r,; 1  z
               c22 F            J/(Kl     G3 I l
               c 2 ,,'> F       1/00      6H4      z
               c "· 2 F
                   •)
                                1/00      G9 4 A
               c22 F            1/rnl     GH 4 B
               c2 2 r           !/00      6 9 1B
               c2 2 F           i/00      6 \) I   c
               c F ')
                   w L.
                        •)
                                _!/(ii)   (:}9 ~~ A
               c ;~~ .,::, F    l/\Xl     G8 3
               c22 F            1/00           .,,
                                          f) 2 •")

               c "'.., 2 F      I/00      6 B4c




                                                                                 ECOMETAL-002257
                                                                                                   llilllllllllll~llllllllllli~Hlll
          (19)                 furopibdte$



                  J)           hten1;amt
                               Europaan
                               Patll!ntOfflce:
                               Offitl'i europffn
                               dl;li~
                                                                                                   (11>        EP 2 088 217 A1
          (12)                                     EUROPEAN PATENT APPLICATION
                                                   published in accordance with Art. 153(4) EPC

          (43) Date of publication:                                              (51) Int Cl.:
               12.08.2009 Bulletin 2009133                                            C22C 23/0012006·•1!        C22C 23!021200e.o11
                                                                                      C22F 1106 (20(;6.0ri       F02B 39fOOl21NJ6.0tJ
          (21) Application number: 07831487.9                                            F02F 11001wos.01}       F02F 1!24<200tw 1!
                                                                                         F04D 2910212006•01!
          (22) Date of filing: 02.11.2007
                                                                                 (86) International application number:
                                                                                      PCT/JP2007/071756

                                                                                 (87) International publication number:
                                                                                      WO 2008/072435 (19.06.2008 Gazette 2008/25)

          (84) Designated Contracting States:                                        • KINOSHITA, Kyoichi
               AT BE BG CH CY CZ DE DK EE ES Fl FR GB GR                               Kariya-shi
               HU IE IS ITU LT LU LV MC MT NL Pl PTRO SE                               Aichi 448-8671 (JP)
               SISK TR                                                               • TANIZAWA, Motoharu
                                                                                       Karlya-shi
          (30) Priority: 11.12.2006 JP 2006333652                                      Aichi 448-8671 (JP}
                                                                                     • YOSHIDA, Kazuhlko
          (71) Applicant Kabushiki Kaisha Toyota Jidoshokki                            Kariya-shi
                 Kariya-shi, Aichi 448-8671 (JP)                                       Aichi 448-8671 (JP}
                                                                                     • AKATSUKA, Hiroya
          (72) Inventors:                                                              Kariya-shi
             • OKAMOTO, Yuki                                                           Aichi 448-8671 (JP}
               Kariya-shi
               Aichi 448-8671 (JP)                                               {74) Representative: TBK-Paten!
                                                                                      Bavariaring 4~6
                                                                                        80336 Milnchen (DE)

          (54)     CASTING MAGNESIUM ALLOY AND PROCESS FOR PRODUCTION OF CAST MAGNESIUM
                   ALLOY

          (57)       Amagnesiumalloy for casting according to the
          present Invention is characterized in that, when the en-
          tirety is taken as 100% by mass, tt Includes copper (Cu)
          in an amount of from 0.5% by mass or rnore to 10'70- by                                         Fig.48
          mass or !ess, calcium (Ca) in an amount of from 0.01°/o
          by mass or more to 3o/o by mass or less, and the balance
          comprising magnesium (Mg) and inevitable impurities.
                Since the magnesium alloy tor casting according to                         Mg-3%Cu-0.5%Ca (#1,#13)
          the present invention includes Cu whose heat conducM
          tivlty is high in a predetermined amount, lt is good in terms
          of heat-conducive ability. The heat-conductive ability Is
          improved by carrying out heat treatment. Moreover. in

,....     the magnesium alloy for ca.sting according to the present
          invention being in as~cast state, graln··boundary crystal~
<(        !lzed substances lnc!udlng Cu and Ca constitute threeM
.......
,....     dimensional networks in grain boundaries between Mg
          crystalilne grains. In the network-shaped grain-boundary
N
          crystaliized substances, grain-boundary sliding, which
~         becomes active when they become high temperature, is
0         suppressed, and thereby high~temperature strength and
N         creep resistance improve.
!l.
w
                                                              Printed by Jouve, 75001 PAR'S (FR)




                                                                                                                                        ECOMETAL-002258
                                                        EP 2 088 217 A1

     Description

     TECHNICAL FIELD

s    [0001] The present invention ls one which relates to a magnesium alloy for casing, magnesium anoy which ls suitable
     tor service under high temperature.

     BACKGROUND ART

10   [0002]    Magnesium alloy, which is much lightweight than aluminum alloy is, is about to come to be used widely for
     aircraft material, vehicle material, and the like, from the viewpoint of weight saving. However, in magnesium alloy, since
     the strength and heat resistance are not sufficient depending on applications, further improvement of the characteristics
     has been sought.
     [0003] For example, In Japanese Unexamined Patent Publication (KOKAI) Gazette No. 2005-54,233, a magnesium
1s   alloy that possesses heat resistance ls disdosed. Concretely speaking, it ls a magnesium alloy that includes a!uminum
     (Al) Jn an amount of 4-9°k by mass, copper (Cu) in an amount of 1-5°/o by mass, zinc (Zn) in an amount of 4o/o by mass
     or less, and beryllium {Be) in an amount of 0.001-0.01% by mass, and that is provided with a metallic structure in which
     Mg-Al-Cu system compounds are scattered in the mother-phase Mg.
     [0004] Moreover, as a general magnesium alloy, AZ91 D (ASTM code) is present, for instance. Although AZ91 D is
20   good in tenTis of the mechanical characteristics and castability, the heat conductivity of AZ91 Dis 73 WlmK approximately
     and is extremely low compared with the heat conductivity of pure magnesium (167 W/mK). Accordingly, when AZ91 D
     is used in member whose service environment is high temperature, or in nlember that generates heat in service, the
     radiation of heat cannot be carried out satisfactorily, and thereby thermal deformation might occur in the member, ln
     partlcular, when a magnesium alloy whose heat conductivity is tow is used es a magnesium a!Joythat is used ln a cylinder
25   head or cylinder block of internal-combustion engine, the cylinder head undergoes theITTJal deformation, or heat dwells
     within the cylinder block so that the thermal defoITTJation of cylinder bores augments, and thereby adverse affects, such
     as Increased friction and declined airtightness, occur. Consequently, a magnesium alloy has been sought, magnesium
     alloy in which the radiation of heat is carried out satisfactorl!y by possessing a hlgh heat conductivity, and magnesium
     alloy which is thereby suitable for usage under high temperature.
30
     DISCLOSURE OF THE INVENTION

     [0005)     In view of the aforementioned problematic issues, It Is an objectforthe present invention to provide a magnesium
     alloy for casting, magnesium alloy which is suttable for usage under high temperature. Moreover, it is an object to provide
35   a productionmethod of cast product, which comprises that magnesium ahoy for casting.
     [0006] As a result of wholehearted studies, the present inventors found out that it is possible to improve the heat-
     conductive ability of magnesium alloy by letting it contain copper whose heat conductivity Is high in an adequate amount
     a!ong with calcium, and then arrived at completing the present invention based on this,
     [0007] Specffical!y, a magnesium alloy for casting according to the present lnventlon ls characterized in that, when
40   the entirety ls taken as 100% by mass, lt Includes: copper (Cu) in an amount of from 0,5~{. by mass or more to 1Oo/o by
     mass or less; calcium (Ca} In an amount of from 0.01°/o by mass or more to 3~{. by mass or less; and the balance
     comprising magnesium (Mg) and inevttable impurtties. In this instance, tt is preferable thal the copper (Cu) can be from
     1 o/o by mass or more to 5o/o by mass or less.
     [0008] In an as-cast state (hereinafter being abbreviated to as an "as-cast material"), the magnesium alloy for casting
45   according to the present invention that includes Cu and Ca possesses a metallic structure that is constituted of Mg
     ciystal!ine grains including Mg, and grain-boundary crystallized substances including Cu and Ca and being crystal!lzed
     as three~dimensional network shapes (three·dlmensional!y mesh constructions) in grain boundaries between the Mg
     crystalline grains. By means of the grain-boundary crystallized substances that take on three-dimensionally mesh con-
     structions, grain-boundary sliding, which becomes active especially when becoming high temperature, is suppressed,
so   and thereby high-temperature strength and creep resistance at high temperature Improve. And, it was understood newly
     that, in the magnesium alloy for casting according to the present invention, the heat conduction between the Mg crystalline
     grains is less likely to be hindered even when the grain-boundary crystallized substances are crystallized as network
     shapes by !ettlng the present magnesium alloy contaln copper whose heat conductivity ls high in a predetermined amount
     as an alloying element
ss   (0009] Moreover, in a heat-treated state in which the aforementioned as-cast material is treated with heat {hereinafter
     being abbreviated to as a "heat-treated material"), the magnesium alloy for casting according to the present lnventlon
     has a metallic structure that is constituted of Mg crystalline grains including Mg, and granular compounds including Cu
     and being dispersed as granular shapes in grain boundaries between the Mg crystalline grains. The grain-boundary




                                                                 2




                                                                                                                                   ECOMETAL-002259
                                                         EP 2 088 217 A1

     crystal!lzed substances that are crystallized as network shapes in the grain boundaries between the Mg crystalline grains
     in the as-cast material are dispersed granularly in the grain boundaries between the Mg crystalline grains by means of
     heat treatment Consequently, the contact areas between the Mg ccystamne grains in the grain boundaries augment,
     and theraby heat conductivity improves. Moreover, even being a heat-treated material, the high-temperature strength
s    and creep resistance at high temperature are less likely to lower when it contains Cu and Ca in the aforementioned
     predetennined ranges.
     (0010] Moreover, lt is preferable that the magneslum alloy tor casting according to the present lnventlon can include
     a!uminum (A!) Jn an amount of 10°~ by mass or !ess, or further S°/Q by mass or Jess. In the magnesium aHoy for casting
     according to the present invention, the mechanical strengths of the magnesium alloy at room temperature and high
10   temperature are improved by further including Al.
     [0011] Moreover, it is even allowable that the magnesium alloy for casting according to the present invention can
     further include manganese (Mn) ln an amount of 1o/o by mass or less. In the magnesium alloy for casting according to
     the present invention, the creep resistance, the corrosion resistance, the castability. and the like, are improved by
     including Mn, In addition to the mechanical strengths at room temperature and high temperature.
ts   [0012] Moreover, a production method of magnesium~alloy cast product according to the present invention ls a process
     for producing cast product comprlslngthe magnesium alloy for casting according to the present invention. The production
     method of magnesium-alloy cast product according to the present invention is characterized in that it includes:

         a molten-metal pouring step of pouring an alloy molten metal into a casting mold, the alloy molten metal including:
20       copper (Cu) inan amount of from 0.5% by mass or more to 10% by mass or less; calcium (Ca) in an amount of from
         0.01 % bymassormoreto3% by mass or less; and the balance comprising manganese (Mg) and inevitable impurities:
         when the entirety is taken as i 00°/o by mass; and
         a solidifying step of solidifying the alloy molten metal after the molten-metal pouring step by cooling it.

2s   [0013] ft is even allowable that the production method of magnesium-alloy cast product according to the present
     invention can include, after said solidifying step, a heat-treating step of granulating crystallized substances including Cu
     in grain boundaries between Mg crystalline grains including Mg.
     [0014] Hereinafter, "%by mass" might be abbreviated to "%"simply (however, [%].the units of "0.2% proof stress"
     and "elongation," does not mean '"% by mass"). Note that any one of the respective alloying elements' contents Js their
30   proportions when the entire magnesium aHoy for casting ls taken as 100% by mass.

     BRIEF DESCRIPTION OF THE DRAWINGS

     [0015] Fig. 1 is a graph for illustrating the changes of heat conductivities with respect to Al contents in magnesium
35   alloys that include Cu and Ca at least.
     [0016] Fig. 2 is a graph for illustrating the changes of heat conductivities wtth respect to Al/Cu values (mass ratio) in
     magnesium alloys that include Cu and Ca at least.
     [0017] Fig. 3 is a graph for illustrating the changes of tensile strengths and elongations with respect to Ca contents
     Jn magnesium alloys that include Cu and Ca at !east.
40   [0018) Flg. 4A and Fig. 4B are photographs for substituting for drawings that show the metallic structure of Mg-3%Cu-
     0.5%Ca alloy, and are a photograph (A) with low magnification and a photograph (B) with high magnification, respectively.
     [0019] Fig. SA and Fig. 5B are photographs for substituting for drawings that show the metallic structure of Mg-3o/oCu-
     0.2%Ca-3%AI alloy, and are a photograph (A) with lowmagnification and a photograph (8) with high magnification,
     respectively.
45   [0020] Fig. 6A and Fig. 68 are photographs for substituting for drawings that show the metallic structure of Mg-3%Cu-
     3%Ca-3%Al-0.5%Mn alloy. and are a photograph (A) with low magnification and a photograph (8) with high magnification,
     respectively.
     [0021] Fig. 7 is a graph for illustrating the change of tensile strengths with respect to Ca contents in magnesium alloys
     that include Cu and Ca at ieast.
so   [0022] Fig. 8 is a graph for illustrating the change of elongations with respect to Ca contents in magnesium alloys that
     include Cu and Ca at least.
     [0023] Fig. 9 is a graph for illustrating the change of heat conductivities with respect to Al contents in magnesium
     alloys that include Cu and Ca at least.
     [0024] Fig. 1O ls a graph for illustrating the changes of stress lowering magnitudes with respect to A! contents in
55   magnesium at!oys that lnc!ude 3~/o Cu and 1o/o- Ca.
     [0025] Fig. 11 A through Fig. 11 D are photographs for substituting for drawings that show the metallic structure of
     magnesium alloys including 3% Cu and 1% Ca, and show the metallic structures of magnesium alloys that further include
     Al in an amount of 0.5% (A), 2"!. (8), 4% (C) and 8% (D), respectively,




                                                                  3




                                                                                                                                    ECOMETAL-002260
                                                         EP 2 088 217 A1

     [0026]    Fig. 12 shows the analyzed results on   Mg-3%Cu-1°/oCa~ 1°/oAI   alloy by means of electron-beam microanalysis
     (EPMA).
     [0027] Fig. 13 is a graph for illustrating the changes of tensile strengths, 0.2% proof stresses and elongations with
     respect to Cu contents in magnesium alloys (as-cast materials) that Include 1% Ca, 1% Al and 0.5% Mn.
s    [0028] Fig. 14 Is a graph for illustrating the changes of tensile strengths, 0.2% proof stresses and elongations with
     respect to Cu contents in magnesium alloys (heat-treated materials) that include 1% Ca, 1% Al and 0.5% Mn.
     (0029] Fig. 15 is a graph for illustrating the changes of stress lowering magnitudes with respect to Cu contents ln
     magnesium alloys that include 1°/o Ca, 1°/o A! and 0,5°/o Mn.
     [0030] Fig. 16 is a graph for illustrating the changes of tensile strengths with respect to Mn contents in magnesium
10   alloys that include 3'7~ Cu1 1':;-b Ca and 1% Al.
     [0031] Fig. 17 is a graph for illustrating the changes of stress lowering magnitudes with respect to Mn contents in
     magnesium alloys that include 3°/o Cu, 1'3:fo Ca and 1°k AL
     [0032] Fig. 1SA and Fig. 188 are photographs for substituting for drawings that show the metallic structure of Mg-
     3%Cu-1 %Ca alioy, and are a photograph (A) with low magnification and a photograph (B) with high magnification.
ts   [0033] Fig. 19 shows the analyzed results on Mg~3<JOCu-1°/oCa alloy by means of EPMA,
     [0034] Fig. 20 is a photograph for substituting for a drawing that shows the metallic structure of heat-treated Mg-3%Cu-
     1 %Ca alloy.
     [0035] Fig. 21 shows the analyzed results on heat-treated Mg-3%Cu-1 %Ca alloy by means of EPMA.

20   Best Mode for Carrying Out the Invention

     [0036] Hereinafter, the best mode for carrying out the magnesium alloy for casting according to the present invention
     and the production method of magnesium-alloy cast product according to the present invention wl!I be explained,
     [0037] The magnesium alloy for casting according to the present invention ls characterized in that it lncfudes copper
2s   (Cu), calcium (Ca), and the balance comprising magnesium (Mg) and inevitable impurities.
     [0038] In an as-cast material of the magnesium alloy for casting according to the present Invention that includes Cu
     and Ca, at least Cu and Ca crystallize in crystalline grain boundaries, and thereby a network·shaped metallic structure
     {three~dirnensional mesh construction) is formed. Note that, as a general magnesium alloy, although there has been a
     magnesium alloy to whlch a rare~earth element, or the like, is added for the Improvement of heat resistance, the three-
30   d1mens1onal mesh construction is less likely to be formed in suchamagneslumaHoy. Therefore, it ls desirable that the
     magnesium alloy for casting according to the present invention cannot Include any rare-earth element virtually.
     [0039] It ls preferabie that, when the entire magnesium alloy tor casting !s taken as 100°/o by mass, the content of Cu
     can be 0.5o/o by mass or more, or further 1o/o by mass or more; and it ls preferable that It can be 10°/o by mass or less,
     orfurther5°/o by mass or less, or 4°/o by mass or less. When the content of Cu is less than 0.5°/o bymass 1 the Improvement
35   effect of heat conductivity that results from adding Cu cannot be obtained satisfaclorily. Although heat is likely to flow
     when Cu ls abundant, when it surpasses 1Oo/o by mass, no greater improvement of heat conductivity can be expected,
     and accordingly that Is not economical. Moreover, that ls not preferable because creep resistance at hlgh temperature
     lowers.
     [0040] Note that, in Cu and Cu compounds, their coefficients of thermal expansion are low. Consequently, the mag~
40   neslum alloy for casting according to the present invention exhibits a low coefficient of thermal expansion.
     [0041] The magnesium alloy for casting according to the present invention includes Ca along with Cu. Ca also crys-
     tallizes in crystalline grain boundaries along with Cu, and thereby It also contributes to the formation of three-dimensional
     mesh construction. For example, Mg-Ca system compounds crystallize along wtth Mg-Cu system compounds, and
     thereby a more complete three-dlmenslonal mesh construction in which discontinuous sections are present less is
45   formed. Moreover, Ca possesses an antHnflammation effect When Ca is added to magnesium alloy, since the ignltion
     temperature of the magnesium alloy rises, the combustion that might occur when turning magnesium alloy into molten
     meta! is prevented. It has been known that, in the magnesium alloy (AZ91) that includes Ca in an amount of 0 ..5°/o by
     mass, the ignition temperature is high by about 300 "C, compared with that of AZ91 that does not include Ca. Conse-
     quently, in the magnesium alloy for casting according to the present invention as well, it is preferable that. when the
so   entire magnesium a!!oy tor casting is taken as 100~-0 by mass, the content of Ca can be from 0,01°/o by mass or more
     to 3o/Q by mass or less, or further from 0,5°10 by mass or more to 2°/o by mass or less. Although lt is allowable that Ca
     can be added to the magnesium alloy even in a smaH amount, the mechanical properties, such as the tensile strength
     and efongatlon 1 have lowered when lt surpasses 3~,-; by mass.
     [0042] Moreover, lt is believed that intermetallic compounds, such as the Mg~Cu compounds and the Mg,Qa com~
55   pounds, which crystallize as network shapes in crystal!ine grain boundaries in the magnesium alloy for casting according
     to the present invention, suppress the grain-boundary sliding within the magnesium alloy, Consequently, it seems that
     !he magnesium alloy for casting according to the present Invention demonstrates such good creep resistance that creep
     deformations, and the like, are less even in high-temperature regions.




                                                                  4




                                                                                                                                     ECOMETAL-002261
                                                          EP 2 088 217 A1

     [0043] It ls allowable that themagnesiumalloy for casting according to the present invention can further include alu-
     minum (Al). In the magnesium alloy for casting according to the present invention to which Al is added, since Mg-Al-Gu
     system compounds andMg-Al-Ca system compounds crystaliize in crystalline grain boundaries, the mechanical prop~
     erties, such as the tensile strength and elongation, improve. Meanwhile, the addition of Al might bring about the decline
s    of heat conductivlly. Consequently, It is preferable that, when the entire magnesium alloy for casting is taken as 100%
     by mass, the content of Al can be 10% by mass or less; and further it Is preferable that it can be 4% by mass or less, or
     3o/e by mass or !ess: depending on app!lcations, lt is desirable that it cannot rather include AL In the case where mechanical
     strength ls needed along with high heat conductivity, !t ls al!owable to set the A! content when the entire magnesium
     alloy for casting according to the present invention is taken as 100.,/o by mass at 0.59f. by mass at !east
10   [0044] Moreover, it is preferable that the content of Al can exhibit a mass ratio to Cu (Al/Cu) of being 1 or less. When
     lt is 1 or less, high heat conductivity and high mechanical strength are compatible with each other.
     [0045] Moreover, tt is allowable that, when the entire magnesium alloy for casting is taken as 100% by mass, the
     magnesium alloy for casting according to the present invention can further include manganese (Mn) in an amount of
     1 o/e by mass or less. Mn is an element that solves into the base material of magnesium alloy to solution harden the
1s   magnesium alloy. In addition, Mn also produces an effect of removing Fe, one of impurities that become a cause of
     corrosion, by sedimentation. That ls, Jn the magnesium aHoy according to the present Invention to whlch Mn Is added,
     the corrosion resistance improves along with the mechanical strength. However, such effects are subtle when Mn ls too
     less; but, even when it surpasses 1% by mass, no improvement of the effects can be expected, and accordingly that is
     not economlcaL Therefore, a preferable Mn content can be 0.1°/e by mass or more, or 0.2~/o by mass or more, or further
20   0.3°/o by mass or more; and moreoverltcan be 1°/¢ by mass or less, oro.ae:i;t:, bymassor!ess, orfurtherO. 7o/¢ by mass or less.
     [0046] Moreover, it ls allowable that, when the entire magnesium alloy for casting is taken as 100% by mass, the
     magnesium alloy for casting according to the present invention can further include strontium (Sr) in an amount of 1Q/o
     by mass or !ess. The magnesium alloy according to the present invention to which Sr is added produces an effect of
     improving corrosion resistance in magnesium alloy including Ca. Consequently, Sr is suitable as an alloying element
25   for Improving the corrosion resistance of the magnesium alloy for casting according to the present invention. In addition.
     Sr improves the castabilily (molten-metal flowability, and the like) of magnesium alloy. A preferable Sr content can be
     from 0.01 % by mass or more to 19'1c by mass or less, or further from 0, 1% by mass or more to 1°/o by mass or less.
     [0047] Moreover, it is allowable that, when the entire magnesium alloy for casting is taken as 100% by mass, the
     magnesium alloy tor casting according to the present 1nventlon can further include barium {Ba) in an amount of 1'o/o by
30   mass or less. !n the magnesium alloy according to the present invention to which Ba is added, the castability l1nproves.
     A preferable Ba content can be from 0.01 % by mass or more to 1% by mass or less, or further from 0.1 % by mass or
     more to 1o/o- by mass or less.
     [0048] Note that the alloying elements, such as Mn, Sr and Ba, do not impair the network-shaped metallic structure
     of the magnesium alloy for casting according to the present invention even when they are added to it
35   [0049] When the magnesium alloy for casting according to the present invention makes an as-cast material, although
     lt has a metallic structure that is constituted of Mg crystalline grains including Mg, and grain-boundary crystallized
     substances including Cu and Ca and being crystallized asthree~dlmensiona! network shapes in grain boundaries between
     the Mg crystalline grains, granular compounds including Cu, for example, Mg-Cu system compounds, are dispersed in
     the grain boundaries between the Mg crystalline grains including Mg by carrying out heat treatment. That is, lt ls al!owab!e
40   that the magnesium alloy for casting according to the present invention can have a metamc structure that is constituted
     of Mg crystalline grains including Mg, and granular compounds including Cu and being disperaed as granular shapes
     in grain boundaries between the Mg crystalline grains. It has been known that performing an appropriate heat treatment
     to magnesium alloy improves the mechanical characteristics. In the magnesium alloy for casting according to the present
     invention that possesses the aforementioned composition, the heat conductivity ls improved by granulating Cu com-
45   pounds by means of heat treatment. Moreover, when the contents of the additive elements, such as cu and ca, fall in
     the aforementioned ranges, the decline of creep resistance after heat treatment is suppressed.
     [0050] Beglnnlng with the fields of space, military and aviation 1 the magnesium alloy for casting according to the
     present invention being explained as above can be used in various fields, such as automobiles and electric instruments.
     Moreover, as a member comprising the magnesium alloy for casting according to the present invention, the following
so   can be given, taking advantage of its characteristics at high temperature: products being utilized in high-temperature
     environments, for example, ccmponent parts constituting compressor, pumps and various cases that become high
     temperatures in sefi/lce; moreover, engine component parts being used under hlgh temperature and high load, especially,
     cylinder heads, cylinder blocks and oll pans of internal·con1bustlon engine 1 lrnpe!!ers for turbocharger of internal-com~
     bustlon engine, transmission cases being used for automobile and the flke, and so forth.
55   [0051] Moreover, the production method of magneslum-alloy cast product according to the present invention is a
     production method of cast product comprising the magnesium alloy tor casting according to the present invention that
     has been described in detail as above. The production method of magnesium-alloy cast product according to the present
     invention includes a molten-metal pouring step, and a solidifying step. The molten-metal pouring step is a step of pouring




                                                                   5




                                                                                                                                       ECOMETAL-002262
                                                           EP 2 088 217 A1

     an alloy molten metal into a casting mold, the alloy molten meta! including: copper (Cu) in an amount of from 0.5°h by
     mass or more to 10% by mass or less; calcium (Ca) in an amount of from 0.01% by mass or more to 3% by mass or
     less; and the balance comprising manganese (Mg) and inevitable lmpuritles; when the entirety is taken as 100'1'0 by
     mass. The solidifying step is a step of solidifying the alloy molten metal after the molten-metal pouring step by cooling It.
s    [0052] The magnesium-alloy cast product is not limttedto those made by ordinary gravtty casting and pressure casting.
     but can even be those made by die-cast casting. Moreover, even the casting mold being utillzed for the casting does
     not matter if it is sand molds, metallic molds, and the like. Since even the soHdlflcatlon rate (coollng rate) ln the solidifying
     step is not !lmited in partlcu!ar, ft is allowable to properly select such an extent of solidiflcation rate, which permits to
     form the three~dimensiona! mesh construction, depending on the size of ingots. Note that, when 1t ls solidified at a usual
10   solldlflcation rate, the metallic structure possessing the three-dimensional mesh construction is obtainable.
     [0053] Moreover, it is even allowable that the production method of magnesium-alloy cast product according to the
     present invention can include, after the solidifying step, a heat-treating step of dispersing granular compounds including
     Cu in grain boundaries between Mg crystalline grains including Mg. In the heat-treating step, it is allowable to carry outt
     a tempering treatment after quenching (or high-temperature working), tempering treatment which is specified by the
ts   thermal-refln!ng code "T5" or "TB" that ls used in the J!S standard. For example, lt is allowable to subject an as-cast
     member being made of the magnesium aHoyfor casting according to the present invention to an age-hardening treatment
     at a temperature of 100-300 •c after subjecting tt to a solution treatment at a temperature of from 400 •c or more to a
     eutectic temperature or less. Mora desirably, it is allowable to carry out the solution traatment at a temperature of 400-550
     °C, or further at a temperature of 410-510 °C; and then to carry outt the age-hardening treatment at a temperature of
20   150-250 'C. Moreover, it is allowable that the solution treatment can be carried out while holding it atthe high temperature
     for 5-24 hours. or further for 5-10 hours. In addition. in the solution treatment. although it is cooled to a low temperature
     after it has been he!d at the high temperature, lt is allowable that the cooling can be either alr cooling or water cooling;
     or it ls desirable to quench it by means of water cooilng, Note that It is aHowable to select an opt\mum temperature, time
     and cooling rate for the heat treatment by means of usual methods that have been carried out heretofore.
2s   [0054} So far. the embodiment modes of the magnesium alloy for casting and production method of magnesium-alloy
     cast product according to the present invention have been explained, however, the present invention is not one which
     is limtted to the aforementioned embodiment modes. It can be conducted in various modes to which modifications,
     improvements, and the like, which one of ordinary skl!J ln the art can carry out, are performed, within a range not departing
     from the scope of the present invention.
30   [0055] Herelnafter, while giving examples of the magnesium alloy for casting and production method of magnesiu1n-
     alloy cast product according to the present invention. the present invention will be explained in deteil.
     [0056] Test specimens whose contents of a!!oy1ng elements in magnesium alloys were varied were made in a quantity
     of plural pieces. and then the evaluation of the characteristics and the observation of the metallic structures. and so
     forth, were carried out
35   [0057] [Making of Test Specimens #1-1110]
     [0058] A chloride-system ffux was coated onto the inner surtace of a crucible being made of iron that had been
     preheated within an electric furnace, and then a weighed pure magnesium base meta!, pure Cu, and pure Al, lf needed,
     were charged into it and were then melted. Further, weighed Ca was added into this molten metal that was held at 750
     •c (a molten-metal preparing step).
40   [0059] After fully stirring this motten mete! to melt the raw materials completely, It was held calmly at the same tem-
     perature for a while. The thus obtained alloy molten metal was poured into a metallic mold with a predetermined con-
     figuration (a molten-metal pouring step). and was then solidified in air atmosphere (a solidifying step). thereby casting
     test specimens (magnesium-alloy cast products) being labeled #1-#10. Note that the obtained test specimens had a
     size of 30 mm x 30 mm x 200 mm. The alloy compositions of the respective test specimens were specified in Table 1.
45   Note that "Alloy composition I" Is the proportions of the respective components, which were weighed at the molten-
     metaf preparing step, when the raw materials were taken as 1 QOf>/o as a whole; and that "Alloy Composition n~ is the
     alloy compositions of the respective test specimens that were analyzed by means of fluorescent X-ray analysis; and
     that the balance is Mg.
     [0060] [Measurements of Heat Conductivity and Mechanical Strength]
so   [0061] Regarding the test specimens being labeled #Hl1 o. the heat conductivtties were found by means of laser flash
     method. Moreover. the tensile test by means of JIS Z 2241 (testing temperature: 25 °C) was carried out. thereby finding
     the tensile strengths and elongations. The test results are specified in Table 1 all together. In addition, a graph that
     exhlblts the changes of the heat conductivities with respect to the A! contents is illustrated in Fig. 1; a graph that exhibits
     the changes of the heat conduct1vltles with respect to the Al/Cu vaiues (mass ratio) is itlustrated ln Fig. 2; and a graph
55   that exhibits the changes of the tens1Je strengths and elongations with respect to the- Ca contents Is mustrated in Fig, 3,
     respectively.
     [0062]




                                                                    6




                                                                                                                                         ECOMETAL-002263
                                                        EP 2 088 217 A1


                                                               [TABLE 1]
      Test          A!toy Composition I ["lo]*   Alloy Composition II        Al/Cu   Heat           Tensile     Elongation
      Specimen                                   (Analyzed Value) ["lo]'             Conductivity   Strength    [%]
5
                                                                                     [W/mK]         [MPa]
                    Cu        Ca       Al        Cu                    Al
      #1            3         0.5                2.9      o.           0.0   0.0             154    113.71      3.84
                                                 o-     I -
      #2            3         1        1                               0.8   0.3             138    125.36      2.47
      #3            3         1        2         2.9      0.            .8   0.6             123    121.19      2.53
      #4            3         1        3         2.9      0.           3.0   1.0             105    120.00      3.32
      #5            3         1        4         2.7      0.75         4.1   1.5               90   135.28      3.26

15
      116           3         1        5         2.7                   5.4   2.0               80               -
      #7            3         1        7         2.7           1       8.3   3.1               62   132.11       1.61
      #8            3         2        3         2.7      1.50         2.7   1.0             110    94.30        1.23
      #9            5         1                  4.2      0.78         0.0   0.0             151    103.40       1.81
20    #10           3         0.2      3         2.9      0.13         2.7   0.9             104    161.64       7.18
      ': The balance is Mg.


     [0063] From Fig. 1, it was understood that the heat conductivity lowers when the Al content increases. In particular.
25   the magnesium alloys whose Al content was 3°/o by mass or less exhibited a high heat conductivity (100 W/rnK or more}.
     Moreover, from Fig. 2. it was understood that the smaller the Al/Cu value is the larger the heat conductivity becomes.
     In particular, in the case where the Cu content was equal to the Al content, or in the case where it surpassed the Al
     content, the magnesium alloys exhibited a high conductivity (100 WlmK or more).
     [0064] Ca contributes to the formation of the three-dimensional mesh structure in magnesium alloy: however, from
     Fig. 3, it was understood that the greater the Ca content becomes the more the mechanical characteristics tend to lower.
     [0065] [Observation of Metallic Structure]
     [0066] Three types of test specimens for obsetvlng metallic structure were made in the same manner as the afore~
     mentioned procedures. Each "Alloy Composition!" was set at Mg-3°/oCu-0,5°/aCa (equlvalent ta #1), Mg-3°/oCu-0.2~hCa-
     3~1c>Af (equivalent to #10), and Mg-3°/oCu-3'~%Ca-3"/oAl-0.5o/oMn (the units, <! 0/o," were all "~G by mass"),
35   [0067] The observation of the metallic structures was carried out by observing cross sections, which were cut out of
     the respective test specimens. with a metallographic microscope. The metallic structures are shown in Fig. 4A-Fig. 6B.
     ln any one of the test specimens, the three-dimensional mesh construction was confirmed, three-dimensional mesh
     construction which comprised intermetallic compounds that crystallized in crystalline grain boundaries. Therefore, it was
     understood that a rr1agnesiun1 alloy including Cu and Ca at least possesses the three-dimensiona! mesh construction.
     Note that it is believed that the compounds that crystallized ln crystalline grain boundaries were Mg-Cu system compounds
     and Mg-Ca system compounds in Figs, 4A and B_; that they were Mg-At-Cu system compounds and Mg-Ca system
     compounds in Figs. 5A and B: and that they were Mg-Al-Cu system compounds and Mg-Ca system compounds in Figs.
     6Aand B.
     [0068] [Making of Test Specimens #11-#35]
45   [0069] A chlolide-system flux was coated onto the inner surface ot a crucible being made of iron that had been
     preheated within an electric furnace. and then a weighed pure magnesium base metal, pure Cu, and pure Al and an Al-
     Mn alloy, if needed 1 were charged into it and were then melted. Further, weighed Ca was added into this molten meta!
     that was held at 750 "C (a molten-metal preparing step).
     [0070] After fully stirring this molten metal to melt the raw materials completely, it was held calmly at the same tem-
50
     perature for a while. The thus obtained alloy molten metal was poured into a metallic mold with a predetermined con-
     figuration (a motten-metal pouring step), and was then solidified in air atmosphere (a solidifying step). thereby casting
     test specimens (magnesium-alloy cast products) being labeled #11-#35. Note that the obtained test specimens had a
     size of 30 mm x 30 mm 200 mm. The alloy compositions of the respective test specimens were specified in Table 2.
     Note that "Alloy Composition I" is the proportions of the respective components, which were weighed at the molten-
55   metaf preparing step, when the raw materials were taken as 1OO'?b as a whole; and that "Alloy Composition l!" is the
     atloy compositlon.s of the respective test specimens that were analyzed by means of fluorescent X-ray analysis; and
     that the balance Is Mg.




                                                                   7




                                                                                                                                 ECOMETAL-002264
                                                           EP 2 088 217 A1

     [0071] Note that #13, #16-#21 and #32 are the same test specimens es those of #1, #2-7 and #9, respectively (see
     the remarks column in Table 2).
     [0072] [Measurements of Heat Conductivity and Mechanical Strength]
     [0073] Regarding the test specimens being labeled #11-#35, the heat conductivities were found by means of laser
s    nash method. Moreover, the tensile test by means of JIS Z 2241 (testing temperature: 25 "C) was carried out, thereby
     finding the tensile strengths, elongations and 0.2% proof stresses. The test results are specified in Table 2 all together
     (with regard to the 0.2-1:110 proof stresses, see Table 3), !n addition, a graph that exhibits the change of the tensile strengths
     with respect to the Ca contents Is Hlustrated in Fig. 7; a graph that exhibits the change of the elongations with respect
     to the Ca contents is illustrated in Fig. 8; and a graph that exhibits the change of the heat conductivities with respect to
10   the Al contents is illustrated in Fig. 9, respectively.
     [0074]




15




20




25




35




40




45




50




55




                                                                     8




                                                                                                                                          ECOMETAL-002265
                                                                             [TABLE 2]
Test Specimen   Alloy Composition I [%]*     Alloy Composition II{%}*         Al/Cu      Heat Conductivity         Tensile Strength [MPa]   Elongation [%]   Remarks
                                                                                         (W/mK]
                Cu     Ca     Al       Mn    Cu     Ca      Al        Mn
#11             1      1                     0.88   0.69    0.00      0.00    0.0                            158                      90    2.3
#12             2      1      0.5            1.90   0.70    0.54      0.00    0.3                            146                     120    2.6
#13             3      0.5                   2.90   0.34    0.00      0.00    0.0                            154                     114    3.8              #1
#14             3      1                     2.80   0.51    0.00      0.00    0.0                            155                     129    3.9
#15             3      1      0.5            2.80   0.62    0.54      0.00    0.2                            145                     112    2.0
#16             3      1      1              2.90   0.85    0.78      0.00    0.3                            138                     125    2.5              #2
#17             3      1      2              2.90   0.82    1.80      0.00    0.6                            123                     121    2.5              #3
#18             3      1      3              2.90   0.74    3.00      0.00    1.0                            105                     120    3.3              #4
#19             3      1      4              2.70   0.75    4.10      0.00    1.5                             90                     135    3. 3             #5            ,,m
                                                                                                                                                                           I\)
#20             3      1      5              2.70   0.72    5.40      0.00    2.0                             80                     114    1. 5             #6
                                                                                                                                                                           0
#21             3      1      7              2.70   0.61    8.30      0.00    3.1                             62                     132    1.6              #7            gg
#22             3      1      0.335    1     2.90   0.85    0.20      0.52    0.1                            136                      98    1.5
                                                                                                                                                                           .......,
                                                                                                                                                                           I\)



#23             3      1      0.5      1.5   2.90   0.69    0.52      1.10    0.2                            130                     121    2.1                            ...
                                                                                                                                                                           )>


#24             3      1      1        0.2   3.30   0.78    0.89      0.19    0.3                            136                     137    3.3
#25
#26
                3
                3
                       1
                       1
                              1
                              1
                                       0.5
                                       0.8
                                             3.23
                                             3.27   0.86    0.93
                                                                 93   0.51
                                                                      0.67
                                                                              OR
                                                                              0.3
                                                                                                             135
                                                                                                             132
                                                                                                                                     131
                                                                                                                                     142
                                                                                                                                            2.2
                                                                                                                                            2.9
#27             3      1      1        3     2.90   0.82    0.97      1.20    0.3                            130                     114    1.8
#28             3      2                     2.80   1.80    0.00      0.00    0.0                            154                      93    0.9
#29             3      2      1              2.99   2.14    0.98      0.00    0.3                            134                      96    0.8
#30             3      2      1        0.2   3.14   1.87    0.99      0.19    0.3                            134                      99    0.7
#31             3      2      1        0.5   3.21   2.14    0.98      0.45    0.3                            131                     113    0.9
#32             5      1                     4.20   0.78    0.00      0.00    0.0                            151                     103    1.8              #9
#33             1      1      1        0.5   1.21   0.74    1.20      0.38    1.0                            128                     128    3.7
#34             5      1      1        0.5   5.16   0.84    0.85      0.40    0.2                            132                     128    2.0




                                                                                                                                                                       ECOMETAL-002266
                                                                                (continued)
      Test Specimen   Alloy Composition I (%]*     Alloy Composition II{%}*       Al/Cu       Heat Conductivity         Tensile Strength [MPa]   Elongation [%]   Remarks
                                                                                              [W/mK]
                      Cu     Ca     Al       Mn    Cu     Ca      Al     Mn

      #35             10     1      1        0.5   9.42   0.53    0.81   0.30     0.1                             133                     143    1.8




                                                                                                                                                                                ,,m
                                                                                                                                                                                I\)

...
0
                                                                                                                                                                                0
                                                                                                                                                                                gg
                                                                                                                                                                                I\)
                                                                                                                                                                                .....
                                                                                                                                                                                ....,
                                                                                                                                                                                )>
                                                                                                                                                                                .....




                                                                                                                                                                            ECOMETAL-002267
                                                          EP 2 088 217 A1

     [0075] Test Specimens #11, #14 and #32 were magneslum alloys that included Ca in an amount of 1%, but whose
     Cu contents differed one another. Test Specimens #25 and #33-35 were magnesium alloys that included Ca in an
     amount of 1°/o, Al in an amount of 1°/o and Mn in an amount of 0,5°/o, but whose Cu contents differed one another, The
     heat conductivities of these magnesium alloys exhibited lowering magnitudes of 9-39 WlmK, which were small relatively
s    compared wtth that of the heat conductivity of pure magnesium (167 W/mK) that was measured by the aforementioned
     method. It was understood that it is especially preferable that the Cu content can be 0.8-4.5%.
     [0076] Moreover, Fig. 7 and Fig. 8 are graphs that summarize the change of the tensile strengths in Test Specimens
     #'i 1-#35 and the change of the elongations in them for the Ca contents. As the Ca amounts increased, both the tensile
     strengths and elongations tended to decline. In partlcu!ar, it was understood that magnesium alloys that possess high
10   mechanical characterJStic and high heat conductivity simultaneously can be obtained by keeping the Ca amount down
     to 2.5% or less, or further down to 1.5% or less. Further, according to Test Specimens #13, #14 and #28 which included
     Cu in an amount of 3o/o and whose Ca contents differed one another, it was understood that even varying the Ca contents
     has no great affect on the heat conductivities when the Ca amount fails in a range of 0.3-2.0%.
     (0077] Moreover, Fig. 9 is a graph that summarizes the change of the heat conductivities in Test Specimens #11-#35
ts   for the A! contents. As the Al amounts increased, the heat conductlvit1es tended to decline. That ls, Jn order to obtain
     magnesium alloy that possesses high heat conductivity, it is understood that it is preferable to keep down the Al content
     as much as possible.
     [0078] [Stress Relief Test]
     [0079] Regarding Test Specimens if11-#35 given in Table 2, a stress relief test was carried out, thereby examining
20   the magnesium alloys' creep resistance under high temperature. In the stress reiief test, a process was measured.
     process in which stress that arose when load was applied to test specimen until it deformed to predetermined deformation
     magnitude decreased with time during the tin1e of testing. Concretely speaking, Jn 200 "C air atmosphere, a compression
     stress of 100 MPa was loaded to the respective test specimens, and then that compression stress was lowered as the
     ttme elapsed so th.at the test specimens' displacement on that occasion could be kept constant The stress lowering
25   magnitudes after 1 hour from the beginning of the test, those after 10 hours therefrom and those after 40 hours therefrom:
     and stress lowering rates from after 20 hours and up to 40 hours are given in Table 3, respectively.
     [0080]

                                                             [TABLE 3]
30
          Test       Alloy Composition 11 (Analyzed Velue)   0.2%        Stress Lowering                Stress     Remarks
          Specimen   [   /oJ"
                         0
                                                             Proof       Magnitude                      Lowering
                                                             Stress                                     Rate
                     Cu         Ca       Al        Mn
                                                             [MPa]
                                                                         0-1 h   i
                                                                                 0-10 h    0-40 h       20-40
35
      .
                                                                         [MPa] j [MPa]     [MPa]        [MPa/h]
          #11            0.88   0.69     0.00      0.00       49         26          48    59           0.26
          #12            1.90   0.70     0.54      0.00      62                            .
          #13        2.90       0.34     0.00      0.00      51          26          53    65       1   o.31       #1
40
          #14        2.80       0.51     0.00      0.00      58          22          51    65           0.29
          #15        2.80       0.62     0.54      0.00       60         26          44    52       1   0.21
          #16        2.90       0.85     0.78      0.00       64         22      l 34      42       I 0.19         #2
          if17       2.90       0.82     1.80      0.00       61         24      I 35      42           0.14       #3

          #18        2.90       0.74     3.00      0.00      52          29          41    48           0.19       #4
          #19        2.70       0.75     4.10      0.00       60         29          42    51       I   0.20       #5

          #20        2.70       0.72     5.40      0.00      67          29          43    55           0.30       #6
50
          #21        2.70       0.61     8.30      0.00       72         26      I 43      54           0.26       #7




                                                ~                                         i"        i~
          n''        ,.ov       0.85     0.20                            21          36
          #23        2.90       0.69     0.52                            17          27    33
55        #24        3.30       0.78     0.89        1                   17          26    28           0.
          lf25       3.23       0.82     0.93                  0         12          19    20           0.09




                                                                   11




                                                                                                                                  ECOMETAL-002268
                                                            EP 2 088 217 A1

                                                               (continued)
      Test             AlloyCompositionll(AnalyzedValue)        0.2%      Stress Lowering               J Stress        Remarks
      Specimen         [%]"'                                    Proof     Magnitude                     I Lowering
                                                                Stress                                    Rate
5
                                                                [MPa]
                       Cu       Ca        Al         Mn                   0·1 h       0·10 h   0·40 h       20·40
                                                                          [MPa]       [MPa]    [MP a]       [MPalh]

      #26              3.27     0.86      0.93       0.67       69        13          18       21           0.15
      #27              2.90     0.82      0.97       1.20       70        14          20       23           0.10
      #28          I   2.ao     1.80      0.00       0.00       69        25      I   50       61           0.31
      #29              2.99     2.14      0.98       0.00       68           13       27       37       1   o. 1s

15
      #30              3.14     1.87      0.99       0.19       75           12   I 20         24       '   0.08

      #31              3.21     2.14      0.98       0.45       75           11       18       23           0.20
      #32              4.20     0.78      0.00       0.00       68        26          52       64           0.17        #9


                                          ~58
                                                                                                            'R
      #33              1.21     0.74                                      14          18       24
20    #34              5.16     0.84      0.85                  75        17          24       27       lo
      #35              9.42     0.53      0.81       0.30       85           16   1   2s       34       I   0.11


     [0081] Fig. 10 is a graph that summarizes the changes of the stress lowering magnitudes alter 40 hours from the
25   beginning of the test 1n Test Specimens #14-#21, which included Cu in an amount of 3-010 and Ca in an amount of 1%
     but whose Al contents differed one another, for the Al contents. Magnesium alloy whose stress loweringmagnitude is
     small is good in tenns of creep resistance at high temperature. According to Fig. 1 0, it was understood that good creep
     resistance was exh1b1ted even at high temperature by setting the Al content to 0.5°/o or more, or further to 0. 75c'/o or more.
     [0082] [Observation of Metallic Structure]
30   [0083] Four types of test specimens for obseivlngmeta!flc structure were made in the same manner as the aforemen-
     tioned procedures. Each "Alloy Composition I" was set at Mg-3%Cu· 1%Ca·0.5AI (equivalent to #15). Mg-3%Cu· 1%Ca·
     2%AI (equivalent to #17), Mg-3%Cu-1%Ca-4o/oAI (equivalent to 1119), and Mg-3%Cu-1 %Ca-8%AI (the units,"%," were
     all "010 by mass"),
     [0084] The observation of the metamc structures was carried out by observing cross sections, which were cut out of
35   the respectivetest specimens, with a metallographlc microscope. The metallicstructures are shown in Fig. 11 A·Flg. 11 D.
     In Fig. i 1A-11C. the three-dimensional mesh construction was confirmed, three~dlmensional mesh con~iruction which
     comprised intermetallic compounds that crystal!ized in crystalline grain boundaries. However, the three-dimensional
     mesh construction had come not to be seen as the Al content.c:; increased. lt is believed that the decrease of the three-
     dimenslonal mesh construction that was accompanied by the increase of Al had influence on the deterloratlon of the
40   creep resistance. When taking the graph of Fig. 1 O a!so into consideration, it is especially preferable that the Al content
     can be 4.5°/o or less.
     [0085] [EPMA Analysis!
     [0086] Regarding an Mg-3%Cu· 1%Ca·1 %Al (equiva!entto #16), an analysis by means of electron-beam microanalysis
     (EPMA) was carried out. The results are shown In Fig. 12. Note that, in Fig. 12, the upper left photograph is the secondary
45   electron~beam image {BE!) and the others are areal~ana!ysis results that analyzed the elemental distributions in the
     regions of the secondary electron-beam image, !twas understood that the magnesium alloy belng labeled #16 possessed
     a metallic structure that comprised: Mg crystalline grains comprising mainly Mg; and grain-boundary crystallized sub·
     stances being crystallized as three-dimensional network shapes in grain boundaries between the Mg crystalline grains,
     and including Cu, Ca and AL
50   [0087] [Making of Heat-treated Test Specimen]
     [0088] A forementloned Test Specimens #14-#16, #23-1127, #29-112·1 and #33-#35 (as-cast materials) were heat treat·
     ed, thereby making Test Specimens #14a-#16a, #23a·#27a, #29a-#31a and #33a-#35a (heat-treated materials). The
     heat treatment was carried out as follows: the as-cast rnateriaJs were heated to 410-51 O "C for 5-24 hours and then
     water cooled (a solution treatment); and thereafterthey were reheated to 150·250 °C for 1 ·1 O hours {an age-hardening
55   treatment).
     [0089) Regarding the heat-treated materials as well, the heat conductivities, tensile strengths, elongations, 0.2% proof
     stresses and stress lowering magnltudes were measured in the same manner as aforementioned. The results are given
     in Table 4.




                                                                     12




                                                                                                                                       ECOMETAL-002269
              EP 2 088 217 A1

     [0090]




5




10




15




25




30




35




40




45




50




55




                    13




                                ECOMETAL-002270
                                                •
                                                Q
                                                                                                                                           ,,

                                                                       [TABLE 4]
Test     Alloy Composition II (Analyzed Value) r1oJ* Heat        Tensile     Elongation 0.2%           Stress Lowering Magniude            Stress
Specimen                                             Conductivi~ Strength    r1.i       Proof                                              Lowering
                                                     [WlmK]      [MPaj                  Stress                                             Rate
                                                                                        [MPa]
            Cu        Ca       Al        Mn                                                            0-1 h     I 0-10h          0-40 h   20-40 h
                                                                                                       [MPa]         [MPaj        [MPaj    [MPa/H]
#14a        2.80      0.51     0.00      0.00       163          130          4.2                61            22 51              66       0.18
#15a        2.80      0.62     0.54      0.00       157          136          3.2                 76           22 46              58       0.24
#16a        2.90      0.85     0.78      000        146          161          2.6                 98           20 31              42       0.28
#23a        2.90      0.69     0.52      uo         154          143          4,4                62            31 51              61       022
#24a        3.30      0.78     0.89      0,19       142          179          3.4                112           10 20              29       0,33
#25a        3.23      0.82     0,93      0.51       144          176          2.7                111           8 19               28       0.30
#26a        3.27      0,86     0.93      0.67       146          175          2.4                113           9 18               27       0.25
#27a        2.90      0.82     0.97      1.20       150          157          2.1                98            11 25
                                                                                                                 J                36       0.24
#29a        2.99     2.14      0.98      0.00       134          148          1.5                 93           8 17               25       0.25
#30a        3.14      1.87     0.99      0.19       140          145          1.2                102           8 17               27       0.43
#31a        3.21     2.14      0.98      045        142          151          1.4                115           7 18               29       0,33
#33a        1.21      0.74     1.20      0.38       138          191          5.1                83            17 26              32       0.18
#34a        5.16      0.84     0.85      040        148          144          2.1                87            17 41              52       0.24
#35a        9.42     0.53      0.81      0.30       145          182          4.2                106           13 39              54       0.35




                                                                                                                                                  ECOMETAL-002271
                                                         EP 2 088 217 A1

     [0091] When comparing the heat conductlvltles before the heat treatment with those after it, there were no test spec-
     imens whose heat conciuctivtties were lowered by means Of the heat treatment, and improvements of the heat conduc-
     Uvitles by means of the heat treatment were appreciated in most of the test specimens. Moreover, from the measurement
     results on the heat conductivtties ofTest Specimens 1116, #24-#27 and #16a, #24a-#27a, orfromthose offest Specimens
s    #29-1131 and #29a-#31 a, the more Mn contents the test specimens had, the greater the heat conductivities were improved
     by means Of the heat treatment.
     [0092] Fig. 13 and Flg. 14 are graphs that summarize the change of the mechanical characteristics in the magnesium
     afloys, which included Ca ln an amount of 1'7~. A! in an amount of 1o/o- and Mn ln an amount of 0.5°/o but whose Cu
     contents differed, for the Ca contents. Note that Fig, 13 illustrates those in the as-cast materlals; and Fig. 14 lllustrates
10   those in the heat-treated materials. !n any one of the test specimens 1 the mechanical characteristics were improved by
     means of the heat treatment
     [0093] Fig. 15 is a graph that summarizes the changes of the stress lowering magnitudes after 40 hours from the
     beginning of the test in the magnesium alloys, whlch included Ca in an amount of 1%, Al in an amount of 1% and Mn
     in an amount of 0,5o/o but whose Cu contents differed, forthe Cu contents. In both the as~cast materials and heat-treated
1s   materials, the more the Cu contents were the more the creep resistances at high temperature tended to decline. Moreover,
     although the creep resistances at hlgh temperature were declined by means of the heat treatment, it was understood
     that, not ilmited to those in the as-cast materials, the dec!lne of creep reslstance by means of heat treatment can be
     kept down by setting the Cu content to 3.5% by mass or less.
     [0094] Fig. 16 is a graph that summarizes the changes of the tensile strengths in the magnesium alloys, which included
20   Cu ln an amount ct 3°/o, Ca in an amount of 1°!0 and Al Jn an amount of 1°/o but whose Mn contents differed, for the Mn
     contents. Despite the Mn contents, the tensile strengths after the heat treatment improved. Moreover, Fig. 17 is a graph
     that summarizes the changes of the stress lowering magnitudes after 40 hours tram the beginning of the test in the
     magnesium al!oysj which lncluded Cu in an amount of 3°/o, Ca in an amount of 1°/o and A! in an amount of 1°/o but whose
     Mn contents differed, for the Mn contents. In the as-cast materials, the more the Mn contents were the more the creep
25   resistances tended to improve. However, when containing tt in excess of 1%, no Improvement of creep resistances is
     appreciated, but the decline of creep resistances is predicted adversely. In addition, when the f\,1n content exceeded
     1 %, the creep resistances of the heat-treated materials declined greatly. Therefore, it is possible to say that an especially
     preferable Mn content can be 0.1 ~0.8~1c. or further 0.3-0. 7°!0.
     [0095] In Fig. 18A, Fig. 188 and Fig. 19-Fig. 21, the observation results on the metallic structures of Test Specimen
so   #14 before and after the heat treatment, and the EPMA analysis results thereon. Fig. 18A and Fig, 188 show the metallic
     structure of the as~cast material, In Fig. 18A, the three-dimenslonal mesh construction was observed. !n Fig. 1SB with
     high magnification, the fallowing were observed in the crystalline grain boundaries: portions whose contrasts were
     uniform (a part of them is specified with "Pl"); and portions whose contrasts were striped shapes (a part of them is
     specified with 'P2'), According to the EMPA analysis results shown in Fig. 19, it was understood that "Pt" comprises
35   Mg-Cu system compounds and "P2" comprises Mg-Ca system compounds. Moreover, it was understood that Cu and
     Ca, most of them, exist in the crystalline grain boundaries.
     [00961 Meanwhile, Fig. 20 shows the metallic structure of one of the heat-treated matelials (#14a). In the heat-treated
     material, granular compounds {a part otthern ls specified with ~ps~), which had granular shapes and existed dispersedly,
     were appreciated, Moreover, llke portions belng specified with flP4," locations at which neighboring Mg crysta!llne grains
40   contacted wlth each other, were appreciated abundantly. It is belleved that heat-treated material comes to exhibit high
     heat conductivtty by means of possessing such a metaliic structure. According to the EMPA analysis resutts shown in
     Fig. 21, it was understood that "P3" comprises Cu system compounds including mainly Cu. In addition. it was understood
     that, although Cu, most of it. exists in the crystalline grain boundaries, the major part of Ca exists diffusedly in the Mg
     crystalline grains. This is definite from the facts that, when the areal-analysis results on Ca shown In Fig, 19 (as-cast
45   material) is compared with the areal-analysis results on Ca shown In Fig. 21 (heat-treated material), the contrast Is
     brighter as a whole In Fig. 21 than in the other (in the color photograph, Ca that is Indicated In blue is dotted within the
     area that compr1ses Mg mostty and ls indicated in black,)



so   Claims

     1.   A magnesium alloy for casting. the magnesium alloy being characterized in that, when the entirety is taken as
          100%; by mass, it includes:

55            copper (Cu) ln an amount of from 0.5°1::. by mass or more to 1 O~f. by mass or less;
              calcium (Ca) ln an amount of from 0.01~f. by mass or more to 3'1'0 by mass or less; and
              the balance comprising magnesium (Mg) and inevitable impurities.




                                                                  15




                                                                                                                                      ECOMETAL-002272
                                                          EP 2 088 217 A1

      2.   The magnesium a!loyforcasting as set forth Jn claim 1 further including aluminum (Al} in an amount of 10% by mass
           or less when the entirety is taken as 100% by mass.

      3.   The magnesium alloy for casting as set forth in claim 1 further including aluminum (Al) In an amount of 3% by mass
5          or less when the entirety is taken as 100% by mass.

      4.   The magnesium anoy for casting as set forth in claim 1, wherein sa!d copper (Cu) is from 1°/o by mass or more to
           5% by mass or less.

10    s.   The magnesium alloy for casting as set forth in claim 1 further including manganese (Mn) in an amount of 1% by
           mass or less vvhen the entirety is taken as 100°/o by mass<

      6.   The magnesium alloylor casting as set forth in claim 1 having a metallic structure that is constituted of Mg crystalline
           grains including Mg, and grain-boundary crystallized substances including Cu and Ca and being crystallized as
15         three-dimensional network shapes Jn grain boundaries between the Mg crystalline grains.

      7.   The magnesium alloy for casing as set forth in claim 1 having a metallic structure thatis constituted of Mg crystalline
           grains including Mg, and granular compounds including Cu and being dispersed as granular shapes in grain bound-
           aries between the Mg crystalline grains.
20
      8.   A cylinder head of internal-combustion engine, the cylinder head comprising the magnesium alloy for casting as set
           forth in claim L

      9.   A cylinder block of internal-combustion engine, the cylinder block comprising the magnesium alloy tor casting as
25         set forth in claim 1.

      1 o. An oil pan ofinternal-combustion engine, the oil pan comprising the magnesium alloyforcasting as set forth in claim 1.

      11. An impellerforturbocharger of internal-combustion engine, the impeller comprising the magnesium alloy for casting
;;o       as set forth in claJ.m 1.

      12. A transmission case comprising the magnesium alloy for casting as set forth in claim 1.

      13. A production method of magnesium-alloy cast product, the production method being characterized in that it in-
35        eludes:

               a molten-metal pouring step of pouring an alloy molten metal into a casting mold, the alloy molten metal including:
               copper {Cu) in an amount of from 0.5% by mass or more to 10°/o by mass or less; calcium (Ca) in an amount
               of from 0.01% by mass or more to 3c;la. by mass or less; and the balance comprising manganese {Mg) and
40             inevitable impurities; when the enti;ety ls tak.en as 100°/o by mass; and
               a solidifying step of solidifying the allay molten metal after the molten-metal pouring step by cooling ft.

      14. The production method of magnesium-alloy cast product as set forth in claim 13 including, after said solidifying step,
          a heat-treating step of granulating crystallized substances including Cu in grain boundaries between Mg crystalline
45        grains including Mg.

      15. The productlon method of magnesium~alloy cast product as set forth 1n clalrn 14, wherein said heat~treatlng step is
          a step in which an age-hardening treatment Is carried out at 100·300 °C after carrying out a solution treatment at
           400·550 °C.
50




55




                                                                   16




                                                                                                                                      ECOMETAL-002273
                                       EP 2 088 217 A1




                                              Fig.1
  180
2160                                                                        0 Cu2.9%     ,....
~    140
           '
                   ~                                                        • Cu2.7%     ~




~120
                             A

                                     ......                                 .t. Cu4.2%   -
-~ 100
·,p
 g
-0
 c
      80                                       • --                              -
 0    60
0
      40
~ 20
:r::
       0                                       '                  '          '
               0                 2             4                  6          8                10
                                                       Al [wt%]




                                              Fig.2
  180
2160                                                                        0 Cu2.9%     -
~ 140      '
                   -                                                        • Cu2.7% ....
'-' 120
-~ 100
                             A

                                     ....                                   .t. Cu4.2% ....

+;
g                                              •             -
8 60
-0
     80


     40
                                                                                   -
l    20
                        .              .           .
      0
          0.0          0.5           1.0       1.5   2.0              2.5        3.0     3.5
                                                 Al/Cu




                                               17




                                                                                                   ECOMETAL-002274
                              EP 2 088 217 A1




                                     Fig.3
        180                                                             8
        160                                                             1
'"2 140
 a.                                                                     6
25
                                                                        5 ~
        120
t.,c:   100
                                                                            c:
                                                                        4   .'!
                                                                            0


~        80
                                                                        3
                                                                            c:
                                                                             0
.!!      60                                                                 ijj
·u;
 .,c:    40                                                             2
I-
        20
          0                                                             0
              0   0.2   0.4    0.6      0.8     1.0   1.2   1.4   1.6
                                     Ca [wt%]




                                       18




                                                                                  ECOMETAL-002275
        EP 2 088 217 A1




          Fig.4A

Mg-3%Cu-0.5%Ca (#1,#13)




          Fig.48

Mg-3%Cu-0.5%Ca (#1,#13)




              19




                          ECOMETAL-002276
        EP 2 088 217 A1




          Fig.5A

Mg-3%Cu-0.2%Ca-3%AI (#10)




         Fig.58

Mg-3%Cu-0.2%Ca-3%AI (#10)




              20




                            ECOMETAL-002277
         EP 2 088 217 A1




         Fig.6A

Mg-3%Cu-3%Ca-3%Al-0.5%Mn




         Fig.68

Mg-3%Cu-3%Ca-3%Al-0.5%Mn




              2i




                           ECOMETAL-002278
                           EP 2 088 217 A1




                                 Fig.7

       160
'-.;' 140
§lE 120
'-'

 in 100
  s     80
w
 !?.    60
.!!
·~      40
~ 20 ! - - - - - - - - - - - · - · - - - - - - -
         0
              0.0    0.5   1.0      1.5      2.0   2.5   3.0
                                  Ca [wt%}




                                 Fig.8

       4.5
       4.0
       3.5
'iii?
'-' 3.0
:3c:   2.5
 re, 20
 :5    1.5
w LO
       0.5
       0.0
             0.0    0.5    1.0         1.5   2.0   2.5   3.0
                                  Ca [wt%]




                                  22




                                                               ECOMETAL-002279
                                      EP 2 088 217 A1




                                         Fig.9

              180
    2         160
    ~ 140
    ';'. 120
    ..-g 100
       ..,
        g      80
      g0       60
      ..., 40
       ~ 20
      :c
               0
                    0.0        2.0           4.0          6.0   8.0   10.0
                                                   Al [wt%]




                                         Fig.10

      ';f. 70        " #14
      ~ 60            --------- ---·--------
    2       #15       #19  +#20     .#21
 ... ~ 50 r--•-----~.--•""'--------------1
·E      I
 ~ ~ 40               _ _cL_.____    11_!~   ·- -- _______________,
 ct-c                     #16 #17
-.a
 Zl '§. 30            ------------------------··---··
 f ..
.... ::::!:
r.n           20
                    0.0        2.0       4.0           6.0      8.0   10.0
                                               A! [wt%]




                                                   23




                                                                             ECOMETAL-002280
         EP 2 088 217 A1




           Fig.11A
Mg-3%Cu-1 %Ca--0.5%AI (#15)




           Fig.118
Mg-3%Cu-1%Ca-2%Al (#17)




           Fig.11 C
Mg-3%Cu-1%Ca-4%AI (#19)




               24




                              ECOMETAL-002281
       EP 2 088 217 A1




         Fig.11 D
Mg-3%Cu-1 %Ca-8%AI




           Fig.12




              25




                         ECOMETAL-002282
                                   EP 2 088 217 A1




                                   Fig.13

  ,......, 200                                            8
   ~
   :!:
  ...... 150
. "'
i~
ii(/)   100
.::Sb                IT.
                      ~--.
(/) 0
.!!! Q: 50
·~~                  #33
i!o                                                           -      Tensile Strength
           0
                                                              - - - 0.2% Proof Stress
                 0     2       4      6        8     10
                                                              - -0 - Elongation
                               Cu [wt%)




                                    Fig.14

                                                          8




                           .
                 #33a_ -0. • ".:i;;t ___
                             #34a
                                                              .....,_ Tensile Strength
                                                          0
                                                              __.._. 0.2% Proof Stress
                       2       4     6         8     10
                                                              - -<:>- - Elongation
                               Cu [wt%]




                                          26




                                                                                         ECOMETAL-002283
                EP 2 088 217 A1




                Fig.15


                            ,
                                {> -   . - .. -. . . . . . ·<:>
                        ,
                      #34a     ··---
           --·-·-··'-·-----  #35
    #33a     #25a.''        ~



~33 -·
       ~--r--- ~ -
               #25 - - -                         -<>
                                                       ·---.
                                                           Heat-1reated
                                             •         •     Material....
                   .
0          2      4                    6                   8
                       Cu [wt%]




                        27




                                                                            ECOMETAL-002284
                                               EP 2 088 217 A1




                                                Fig.16

            200
     '«? 180 ---:;--.J~'!a••. ~~~ .-J~~a-
      ~ 160 ·~---···-··
                                                                      .   .......       !!'I
                                                                                               • 4>tf27a_
     .._... 140 #16a                -                      -
     t      120
                ~16
                     ,       ... -·.
                              #25  #26
                                                                                               ··--.
       ~ 100


                                              --·-·---- lI. ; .vdl
      ~ 80
      .!! 60
      ·~ 40                                                    ~r
     t! zo -·-------
             0                                                                      '

                  0          0.2         0.4        0.6      0.8                                1.2       1.4
                                                      Mn [wt%]




                                                Fig.17

     "'i 45
         40
            I         #16,#16a                                                                         ___ _
     5            "\..       .                                       ________--SL#27a
         35
 '"'02   30            "-
                            -...:::. . . . . #25a
                                             . (>. • #26a
                                                      • <3> • • ..
                                                                      •• • • •
c:
~   o
     1   25       #24,#24a
                                              -
                                                                 ··-··-···----.... ::---
                                                                                            ~.t
 ~ ';;' 20
.5"§ .,., 15                  #25#         _2__6_ _~=====;:==::::::;·­
 :g·~ 10 r · - · - · · · - - - - - - - - - - - - ' - - -
 f' ..                                                                                         Cf
                                                                                                j-
ii) ::!: 5 1 - - - - - -·--·-  --·······················-··········--- ......o ·-"- ·H"i't:i-~~
                                                                                 .....,.. -~·· l
         0       '---~-'-~~-'-~-'--~-'-~~~·~~-'-~--'

              0             0.2         0.4         0.6         0.8                            1.2        1.4
                                                     Mn [wt%]




                                                      28




                                                                                                                ECOMETAL-002285
               EP 2 088 217 A1




           Fig.18A


Mg-3%Cu-1%Ca (#14)




            Fig.188

Mg-3%Cu-1%Ca (#14)


                                 --p2

                                   P1




                     29




                                        ECOMETAL-002286
EP 2 088 217 A1




    Fig.19




       30




                  ECOMETAL-002287
             EP 2 088 217 A1




            Fig.20

Mg-3%Cu-1%Ca (#14a)



                                 P3
                               --P4




                   31




                                      ECOMETAL-002288
EP 2 088 217 A1



      Fig.21




      32




                  ECOMETAL-002289
                                                                                                 EP 2 088 217 A1



                                         U\TERNA TIONAL SEARCH RI:PORT                                                                                     lntcmatiomil application "N,:;.
                                                                                                                                                                  ?CT/JP2CO!/O"/l/~(
A. CLASSIFJCA'T10N OF SUBJECT h{«\TTER
c22c;23,l oc (2C Of-. 01) i r C22C'23/ D2 ( 2GUE·. o:._) if                                                                        C2.2Fll 06 ( 2oos.01; i                         I    f'02£339/00
 { 2006. 01) i,                            FD2F1/CJ ( 20 )6. 01,) i                          I      FC2F1/24 ( 2C06.                         c1) j_'         F04D29/0.2 i:2006. 01) : ;__




                                                                                                                                                             F'02F1/24,                 F04D?



J)rn::mnenrniion i:;carch;;;:d ntht'-f than mrnir;1um G('.;;urnentat1r•111o tlie e:~tcrn tlrnr '-'Heh dotmnents are indude<l 111 tb.~ ridds C:Cilrched
                                                                                      :92L-199'.5                     Jitsuyo Shina::; Tc•rJku I<or..:·                                1996-200i:.l




c           j)()Cl)},1J::N·rscoNSi:Dl~Rl'.-D                       'IO BE RELi~_\//\.:,"Jl

      Catcgorv*
                                   J? 7-11374 A (Ube Indus:ries,                                                                   L:d., Nissan
                                   Mot er C::'., Lt6.),
                                                  199'.:) {l.3.Cl.95),
                                                                            Kos.          [C'.)Clj,

                                    ~       U~?       5681403

                                   ,::? E-25790 A                              (Mitsui >1ini.:vJ 6: Srnelt:.ing Co.,                                                                                  l-:5
                                   ::Utd., Mct-£-illqcs:o:l1sc~1aft F.C.                                                  :1,
                                   01 E'eb:ruary, 1994 (01.02.94)
                                   Claims; ?ar. Nos. [0'.)C1],
                                     '.Farcily: none)




                                                                                                                           -l~      \:it;-r <lncumcat p1..d-;folw<l ilfkr the ;11um,1\io·1,1l filing (bk or .frfiorify
    .i.,"                                                  ~tm::   of1h;:: ;;rt which ls rn>t ~rni.~ldcn:d       10                 Jal.0 and nl'\ in <'·.m!ht.i •wi:I: tl1'." '\Jl.['IJ<.."1!km but <'ikd w, amlo'Folnrid
                                                                                                                                    100 pnu<:1pk 0r trl"'-1l'Y i.1m!1:t'lymg 1he Jn\'CJJU·:>n
'C          <:-artier .1pp\lcJJ.kn or p,11c11'.· but jl\th!ishc1 <.-'ll <tr after the·     htt~tll1ll'i<)n;<J   filing_    ·x··
            daw
· L"        d<:>eiimrnt whidl. nm;..· tbrnw dN:Ms on prinrhy dllim(~-1 ..w wllkh is
            <.ik.d t<.1 <0AaMhf11h« pu1.>!k:<1i1m d.;ct>:               d'<1n1•lh~T   d';\fom    =.>J   u!h?1               · -1    do~1.i:n-mt ;)fp~:nt ..'Ular rd,;ranx;_t!K cldim.:d iuwutio~1 c,m.nnl         Jx:
            sp.;da!   t;;a."\<:>n (i,~   Sfl"°i:l\\.::d)                                                                            ;onc<u.t~;·<;)(.i 10 mYdn: an inYlintffi: t.'-t~p "t,cn the do~JJm<.'nt w
 o·                                                                                                                                 2-0mhined with rnw nr mn'c ,,1111:'.r ftt:di d;,._"!l!ll<."Pts, ~a~h ..::m11lmu~tinn
·p·                                                                                                                                 bdng otvir\U>; 10 Cl P'-THm skilkd m th,~ art



Dal<.: 9f lh..: !J.\:!W:d comµktivu tJf th..: i.nl..:nlclti0lml c«.:UI\:h
            28 ,Jar:'.Jary 1                       ~~COB           (?ti.'.:'J:l.08/                                                                                                                   • u~ ·'


N11me and mail mg ad.d.re:.is or the IS/\1                                                                                  Anthonxed oHiccr
            ,Japanese Fatent c::·::·ice




                                                                                                                   33




                                                                                                                                                                                                                             ECOMETAL-002290
                                                   EP 2 088 217 A1

REFERENCES CITED IN THE DESCRIPTION

This list of references cited by the applicant is for the reader's convenience only. It does not fonn part of the European
patent document, Even though great care has been taken in compiling the references, errors or omissions cannot be
excluded and the EPO disclaims all liability in this regard.


Patent documents cited in the description

    JP 2005054233 A [0003]




                                                           34




                                                                                                                             ECOMETAL-002291
Espacenet - Bibliographic data                                     https://worldwide.espacenet.com/publicationDetails/biblio?DB=EP...




                         '"'"""''-
                         P~tr·~mt




                '
                         r1 ro;;•·"
                         p,•.,.~1Nf.-

                         D'f<~e" ~~~~­
                         !!esllr""eh
                                         Espacenet

               Bibliographic data: CN101381829(AJ- 2009-03-11


              Method for preparing in-situ particle reinforced magnesium base compound
              material


              lnventor(s}:                YUTAO ZHAO [CN]; GANG CHEN [CN]; YUNLONG XU [CN];
                                          SONGLI ZHANG [CN] ± (ZHAO YUTAO, ; CHEN GANG, ; XU
                                          YUNLONG, ; ZHANG SONGLI)

              Applicant(s):               UNIV JIANGSU [CN] ± (JIANGSU UNIVERSITY)

              Classification:             • international:       C22C1/00; C22C23/00
                                          • cooperative:
               Application                CN20081155895 20081017
               number:

               Priority                   CN20081155895 20081017
               number(s):

              Also published              CN101381829 (Bl
              as:



               Abstract of CN101381829 (A)



              The invention relates to a method for preparing in-situ particle reinforced magnesia-
              based composite materials, which particularly comprises the following steps:
              magnesium aluminum alloy raw materials are completely smelt under the protective
              condition of gas mixture of SF6 and C02; aluminum-silicon intermediate alloy is
              pressed into a magnesium aluminum fused mass, and the temperature is raised and
              maintained, so as to guarantee complete reaction between silicon and magnesium in
              the magnesium aluminum alloy fused mass, and simultaneously an ultrasonic probe is
              inserted into the fused mass for treatment; and after the treatment is finished, surface
              scum is removed and the fused mass is cast into a metal die, and the in-situ Mg2Si
              particle reinforced magnesia-based composite materials are obtained. The method has
              the characteristics of good interference compatibility of Mg2Si particles and substrates,
              controllable particle size of reinforced phases, uniform distribution of the reinforced
              phase and so on; and the magnesia-based composite materials prepared have good
              mechanical property.




l of l



                                                                                                                      ECOMETAL-002292
                                                                                                                            [51] Int. Cl.
                                                                                                                      C22C 23/00 (2006. 01 )
                                                                                                                       C22C 1/00 ~006. 01 )


                                                                [21   J   $i\lt~             200810155895. 0




 [ 43 J 1:Hf El         2009            3 Pl   u !J                                                            [11]   1.Hf~   CN 101381829A


 [22] $tl1!S 2008. 10. 17
 [21] $t1'"3- 200810155895. ()
 [71 J $ tl1! .A      tc>)j; ;k '}'.:
           :l:t!!il.I: 212013 1J:;)i:1';1 1'14rDIJ'o/tlf,f1Mr 301
 mJ£M.A                                 ~      ~      -~~             *~~




 [54]    £P.ll~~
          .... f'tl Jj~( {if. *lllt>'i. m'ill\ 'f.Ji 1lt Al11M oN (j{J ilitl 4 7J'fL
 [57] :ilill!!!!
       *~~W&-f't!~~•ttmn•~-~MMOO
tj;tj~JYtL,J:U4'Af:: f'E SF6 ;frJ CO,lii\114.1*{!?df'~{lf
r,     ~i';k1flft1if:lm;fJl>f'fi.\<f'::J'.fHt;            ~ii3:!1'.l Al -      Si      ct'
~ft~ffiAMmm~~.flB*MB.                                             mMfil~~
i':k#41l~mi4' rft          i'l'J   Mg   'fti ± &J.'.\1, lriJ ll'f $ jfJJ ytr f,;i ;J,
mAmi*~-ff~ft; ~-~-€ftB.M*•W
1¥J~M. ~--~·••A~.                    m~~M&~R
:fllmiJllH~;!~;•11*J*~· i7't.rr:ttl1T Mg,Si R:f'JL"i;!;t
i*ITT~WffiWttM,                     mnmJ¥JRttK~~~.                             mn
ffi~~~~-~~. M4J¥JM••11MMA~-~
i¥J J; "f= tt fl~ "




                                                                                                                                 ECOMETAL-002293
200810155895. 0                                                                                                                m111!fi




          ( l)    :tE   SF6;fo C02 ~1'1\1r'i#15iH1"'~14r, ~~t81r~~i',t:Jf47'G±i$1t.;
          C2)     ?!,tJ§:JE Al-Si i:j::tfeJ-fr~lrL.A..~#.l'.1$#i:f, 7t~.1ffijf1:*iffii., ~f!il:iiE Si-~~
  ID1r~i$# 'i' (J{J Mg            fi:i± R!"Z, fTiJ fl1¥.f !Elir5 'l*:'ktili A'.1$# i:f it.t ff t;J:J'!ll.:
          (3)        t;l:JJJ.l.1Gnl!;J8, *~*IlliffJY-'!1-m, JttJ'B~T-~~:fj!;J=J,r.p, 1~iiJJ,F,l{;1 Mg2Si
  ij!jjj:f.!J::l-'~H!lH~tl!; Jlfl'-#*'..J..

        2,     :f!H~Hx5¥1J~3J<       l   !Yf.!£!¥J~ffL!l!§l:fi3l'.;J;fil"1!R~£J£1ri':'.t!¥'..J.1¥Hlitl~ }J¥t::,   ;Jt!M'fil:
 :tff, W!ll          (2)   !
                           1 1,
                                   fiJT:\:£tl'Jfl-l'fift, Jt~Jiftffi!'ff.'!i   700-740'C.

                               *
    3, *rti1;;; :l'll'f!J ~ 1 mJ:£ (J{J ~ 1flf!llt.il:!'i1i s.lil t~£ ~ 11 i':t:10+ tr'.J ijj1J~ JJtt: , ;Jt!f.1' tiI
 fff, ZJ;!JI (2) i:p, fifr.!£tf.J-l!?:llilt. :itatr'llJ)J 10-20 7H"1.
       4, :f!R:Jliil:J'll;fil~* I fifr:\:£ff.J ~ &Jllill:fi3l'.l'IB.lili'~£~-&1'.tif4i'J<.Ji!ltl~ 1J¥t::, Yt*i''1:i£
 ti:f, ZJ;!JI c2) •ti. mJ:£a<.J1mJir!L!:JJJ.l., YtJiJ"~~t!iuti: 0.4-2.oKw.
       5,      *:Jliil:tllltlJli>:J< 1 m:lttr.J~&f!llt\r~s!i\t~£J£ fti'.tif.>ttr.Jit-iJ~ JJ#:., Yt!M'fil:
 :tEf, ZP~          c2) i:p,      m:lttr.JlmJir!L!::<!l!. :J'tt;J:JJl.l.atrSJJ'J 5-15 7tt4" t;t:<!l!.JJ:A:)J~
 ~!L!:J!!l 0




                                                                      2




                                                                                                                                  ECOMETAL-002294
200810155895. 0                                                                                                                  mu3!1i




   tt;;!C®l~
          :;:f;: :tit aJl ¥tP &. -ifif Lili: ffzJ!ilJ ti'L:l-flil 5.!i\ tta :tlil-M :¥400llltl~1f yf;;, ~ wJ ;!!-:#   *=ffl Ml
   P' 1t elJ!:~* tliU ~BF: 1i'L:Jlli!ji"L±~B!ii   •a•        fr :fH41¥..J 1i'lt: ,


   ~lll;tt;;!C

          iEi:£¥31Z,      m.Y x1 Pf~,            fltt¥1?. ~ 111J i1l !'l-'J Y~tt, • •:tl**H·'~,j!Jf~J>X: lil *1'*4®!~
   OOM~-•&•ftttMAfl~OO!:tW&, It~&, RMOOW•tt~R~•~tt,
   ~~•+m&.mEttM,W~MOOffifilttn.••ttnM.~Pf~-~~-.~~
   ~. Jt~Jff4@l®:'FLlffl*il'lii5: 85 %.                        f;;s!Jl:!::tE!JtJi:!Jt"i:, r~Jf., H:nt!L ~~~, J1il.
   -m~®l:lllt:ff      r-r.z. 001s:-zm111r~. § mrtu~•••ii-*H3J. =E~~ir11m;rr :!JIJJlli!jOl'frnX.?!f~i
   *±llBI {§.;!!5'r:/Jn j.fj ~l*ill*IL lttl~ 00. 15-M M'l' ~ 5IRi1l 1¥r¥li.l!l'. ::Jc, !Jllll':l'll.15 •1* OOil'EJ
               0




   ~ti~~. :8'!flttM)J"'f~f£flgJI:;~~: l'f~it~3!ll.t'l''3:8'iirtt0!'4ilitl~Iz•~· JlX;;ijs:
                                                                                                     *                *
   It!& ;llii , :tE ~ lli:f;':EF J.\llffl 9=1 §f:3\Ll ~~ i!itl • Jjji( ill: ifitl ~•ii- tt *4 ;l!iEi:ff: '.tt~il'iJ 00 $1J
   ~Ji¥*, 'l'.::A'¥flll1J~OOJ.fl5!ll.*ill4i:!r4ii'L&€1ll 1J', !/Hlll~#~t. tt.f0J.t~#·tt.f'i~;llilOO~ A.,
   :{Ellltl~tn•ll.ii-:f;f.:JEJ.1f00JU<.1~ T l::l::~§f; S<Jf:i.l(,J:}J.

           mx•t:l'Jil'¥f :f>t;;!C 1¥1 JtJ¥V;:f§L~:til:JY/., • •;![ft;f,H4 t'l' .) Iliu~ ~-¥*. Bi'i?.;ff l'd> :>cmi;:m.
   ii!,    j1rP:P ~~'fij.lf}: CNlOl 148722, ;gf;ij;J;;:                      "JJlHll. § 4Jlait~;ifn~~=lii~51¥~
   • •ii-:f'J *4lkJt tliU~ Jf 'tis. ",               m1i'f!J OOtt:::¥:!ft .8 tt f    i!ll:cl~:i1-i1JtllWjj!frt:;~ W: i!L&
    ~¥*.Mii-~*.M*en,am,a•tt••oo•~•ii-tt~.m~.&&~m
    m#M1*001i¥*.1'~•ttl.flnm.~"l.flnmrr~~.:P00%~&1'~~.~~~
    ;fiJ> i1J 4Ir 1i'tJs. A '¥f --- ~ t'l''l f§'J ~& 11: "



    :bt fl}j l*J ~
            *M: ~l':li'tt! § 00 JHt x>t:IYI.1ftt::t::001' JE, ~ill;-~'11Jjji(lli:!lllll*IL~5.!i!•ill!i •#HM
    00lfltl4It 1i¥Js..     :tElti~~;t:!J.'ll .:P'fU!tlMD'"imfFFfJ 'f:J;§'f*,         'f1Jm F' ':'i::tt~J=t.11.JiJT5l M:OO




                                                                                                                                    ECOMETAL-002295
200810155895. 0


  :fr'if:)i$(1i\l <P a<rtYJ:tt. 7t~. 11*~. i'l't1rlV1£tF. :llllniYl.*A; 1t ffl t;,t» 1'.4''Ji'll'll11\L 4' ll!f1*
  ~~.~~:lll~~$~~wm.•~•*tt~~-~m~.•~•*tt~~h•


          ;:js:,'&BJ!J!illl.l::.t l;,l-F:fi::;f::tf~~JJila<J, ~ Al-Si <fl faJ*:;l;::!JllAjiJ:f$ii'l!fl<Jt~%3!Z
  <P.~J§~fflaR&~WfflfM1*. •J§~1$1*••J§~tt~m.
          *:&: IJfJ mitY 1iZ. fl1J Jlli ffiJliJi?.f'Jl::lt 51.i\tJi~~ i>:fJ:f4il<Jiliti~1ft1;;,         'El.~ t;,t     F tv ~:
            ( 1)       ft SF6 ;f!l C02 mfr~1*1*$"1~1'tr'                        ~~~)Hgir:;!;:l*:fJ*;j.J'G{E::j.J!Ht:

            (2) 1!(tf§re Al-Si rt:>i'aJ*3!Z1EAt~tfl'.):\'H4A1 ' fl-liiil.}H*iill· i:U-f5\HiE Si-~~
  fflil-:;l;::i§{2!;; 9=1 J'.!<J Mg 7t :fr:: fi!§l, Fri] il1:.1% ifil P3 f~!ld'i!t.\.:};'g{2!;; "P :ilHf :il.C;f!Jl:
            O)         :il.CJ:li13'C~J§. t.;;~*1IDfl1lr¥~. JtrJew+~~:tbtJil..cp,                           tft35iJJiR1fz: Mg2si
  § 1'.*Yl'¥.fl.ttH!l\4~~- fr:fJ'¥;j..
          $~           ( 1) cp, PfiJ&A<J:);'g{t, Jt.liii\.15l:fli511iij1£ 680-720'C.
          ·1]7~ (1)          cp, Hi:l&a<J SFd'!l             C02 :lhl-;5-~{2!;;, Jtrp SFd'fi:;fRr1:J 1-3%, C02

  :7'1*'jj;.
          :$~          (2)   <=j:1 ,   M:l&B'cJJtiffilt, Jtlll!Blfl-35: 700-740'C.
          :$~ (2) i:p,                 Pfi:l&fl1l1*llift, Jtti'Jffll7''1 10-20 ittr!'.
          $~ (2)             rp,       J'Ji:l&a<J!lll~:ld.:ll!l.   ;!tr)J$:fli5#iti1± 0.4-2.0KW.
          ill~!'1      C2) rp, P!i:l&ft:.Jifilfl5 :ll.C;f!Jl, ;!t:ll.C:Jl1S'l fiiJ 7'1 5-15 %~, :ll.C;E!Jl1iJ'\ Jg;!!~
  !;<t~.

          ;:$:;&:Rf! tfJfcr :fut ]i$(:51!:f;fi:!jil.:{::E: ;:$:;& F!Jl (:). AZ91 mil~'i'O Al-Si 15-3!Z7'>J ~;f;t'¥;j.,
  *ffl !l'llf'fg;J!!V'''l'!l    t'li {fl JXf;'\Z:Hl ~fr ~:;J-~. JJ.l(;J)J ifltl 1it T   Mg2Si Jll!JlJliilltl 5!il. f~'1i!i •%:.ft
  !J'4. Efi'f Mg2Si *9.!Jliil:lfs:tf~~!zl::~!Jl.l::.!:~!114'it1D1~•&r~U:~if3!ZJ1li14'P3~&1'.JJ)(,
   a<J • l:'i i!l!if*B'-J JH!fi Hf~·trtif , !1lH!!dfl a<J l!!!l!Jli.fl. R -f 1lJtS! , :l¥BliH§ :5t ;{f1 :l:S:J ~ •tlf B: ,
   t15lffililili1it fl1J~~~%tt?¥4~fcr titif B<J h ~l'!lttJ:ijjl_·ltJ: fig, fcf %(li!!..i!J¥9i:. J' 1~~:7~ 1J11~
  i!lti~ ~1rt;t?¥4 at!Jli 'l!Hfl i'l<J J'( '1-'.lJ'l'. !ll'l l!J1J. ~ 5.Gl.tEI l:~f~1*~ if /f if. ~~!ft{§ it;fff /f :l:S:J

   ~·~···~~·1i~OO*ffl·~~~M~~~EE1iri*~&~~l'!l~~~ff~
   ~ T *Yll'.ll.:ti\. FriJ tt1 l!!Jlltfi. B<J R    1- 1l'f !IJ T 31lHt , 71 ittl~f]{ ~•fr i't :M 7f If¥ T -               *- ~ fl1J
   ~~~.

   llff II] i$t. Hjj



                                                                         4




                                                                                                                                      ECOMETAL-002296
200810155895. 0

 ~ 1 ~~nt!!17!J l      a<J Mg2Si Jlll)jfft.:lfl5!ll~~j[ftf1*5H'i<Jill.iR!mJt
 Af*~:filli/,f~
       *~~a<i~•M~*~~~#:J7a7'J~B*ff~nt!!.MiliTW•a<J~:lilli17~
 ~Af*a<i•~ttfi,fil*~~a<i~~~m~~fr~~~•M.
       ~:lilli~l
       tE    3vol.% SF6+97vol.% C02 m11·.r-"C#:~~Ei<l*ft}-F,                          *1t AZ91D if~tiE
  (80wt.%)      tE 680"C:#G'.'.Ei~Ht,        ?~fci':f1.", Al-Si i:f:ifaJi;-~ (20wt.%)         IE.l\.J#l'.#i:f:i,
 ~~~'lflfil'tllJtiltJStl 700"C,       #i:JiHlift 20 '.frtrl', ~'ltll'l:IJ'l'~FJdf!l.l\.:l#l'.#'t':itl:i'r5d:~.
 jlJJpi:i:;b$i5ti:E7'J 2KW, )4;g_t)ci:Jll! 5 :7}trl'.       :!l'l<J§£~:°&001¥'3l'.'fi'i!f)§~~f~ffi.fl~
 ffelrf•li]ll]J§~Jtl l1vol%Mg2Si /AZ91D j[if:ft;M. Jiff:f-ft)jji>ffl: MgiSi l!lilll'ft.:lfl5.1il~?llli
 j[ if ;f,t ;j;;j. t'l1 t.tl l'H!m Jt iJP ~1 l , ~~IM.. t:>L ilJl ~film' 7'J 230MPa, 150 'C tidlJl 5.!ilm' .tJ
 202MPa.
       ~-19112
       tE 2voL% SF6+98voL%               C02 mif"1:1$i';ftlf't'l1*14r, ~~ AZ91D 1;-~t[
   (85wt.%)     tE 700"C'lc:i'::J:~Ht. ~!§:le Al-Si tj-1 fojf;-~ Cl5wt.%) J.li.l\.i'if#'f'
 ~~~ilfil.N'.:fli'ili!f1J   no·c,     #~ilfil. 15    '.frt'1" ~~ll'l:IP:.~:ktillJ....i'if14'i:f:i:ill:ff5d::f!l[,
 jlJJ)'!O:r:}J$i)l:J:E7'J l.6KW, ~~5d::f!l[ 8 ?}tijr. lk:J§£~:'R00~¥f:if!J§~~f~Jf.li
  ~J'),i::j:l)ji~J§1~Jlj 8 vol %Mg2Si /AZ91D ~itt4°*Jl., ffifft MgzSi Jl!'Jl*il:lfliJjU'(;Jjlij[
  ftH*3tt'l1'.¥'.'iffilJit{$iJ!il./:l!'.JJ, 215MPa. 150"Ct'r1$iJ!il./:l!'..tJ 188MPa.
        ~·f:9!/ 3
        1E   lvol.% SF6+99vol.% C02             nBif"'tf*=1:litlT't'Jfl*fifr' i'lf          AZ91D f;-31J:f}E
   (90wt.%)      1E 720"C7\51':'.l:'if1-t.   ~)§:}El Al-Si rf'fiijifjf): ClOwt.%) I:EJ....:J:'if-f.*i:f:i,
  :l'~J~il'~llriU~1t ~JIJ 740"C. Jtilil:l'lllt 10 1"H'l'. ~~ll'l:IP'1*:k=00.l\.:J$1*9''itl.:1T:!<J:::F!![,
  fmpsJ)J$i)i:f:EJJ 0.4KW, ~~5<1::f!l[ 15 7tt4'c :litFo~~~lIDB<J}'JilW;)§~iitff~ffi.fl
  mA'i='~~J§~!U Svol %Mg2Si /AZ91D ~-frf.tJj\;J., !'Ji'~ Mg2Si l!lill'i'll.:lll115Jlit'~~j[
  ft;f;f*Jt.J'.t'.l'.¥:.rffil.tit1$5!ilra'.7v 208MPa, 150"C1!?.1$iJ!fi/:l!'.JJ l75MPa"




                                                             5




                                                                                                                    ECOMETAL-002297
200810155895. 0               m111!fi




                  1%1 l




                          6




                                 ECOMETAL-002298
Espacenet - Bibliographic data                                          https://worldwide.espacenet.com/publicationDetails/biblio?DB=EP...




                ~
                         "'''"'"
                         l'\•\K,.,-l~m\


                         '"' "~""
                         t~•~>i<Jff~"

                         :},f,   t~,,,,,~~~'
                         rl~·llrc.,.,b

                                               Espacenet

               Bibliographic data: CN102517489(A)- 2012-06-27 .


              Method for preparing Mg2Si/Mg composites by recovered silicon powder


              lnventor(s):                     PING GAO; CHUNXIA YANG; SHILEI DI; WENBO ZHANG;
                                               YONGLIANG GUO; JIANHUI DI; JIANHUA ZHANG; JINJUN LI;
                                               QIANG WANG± (GAO PING, ; YANG CHUNXIA, ; DI SHILEI, ;
                                               ZHANG WENBO, ; GUO YONGLIANG, ; DI JIANHUI, ; ZHANG
                                               JIANHUA, ; LI JINJUN, ; WANG QIANG)

              Applicant(s):                    INNER MONGOLIA WUER SPECIAL MATERIAL ENGINEERING
                                               TECHNOLOGY RES CT± (INNER MONGOLIA WUER SPECIAL
                                               MATERIAL ENGINEERING TECHNOLOGY RESEARCH CENTER)

              Classification:                  - international: C22C1/02; C22C23/00; C22C32/00
                                               - cooperative:
              Application                      CN20111451683 20111220      Global Dossier
              number:

              Priority                         CN20111451683 20111220
              number(s):

              Also published CN102517489 (8)
              as:



               Abstract of CN102517489 (A)



              The invention relates to a method for preparing Mg2Si/Mg composites by recovered
              silicon powder, which is characterized by including steps of drying a crucible required
              by experiment into a drying oven, adding magnesium alloy into a pit furnace for
              heating, injecting SF6+C02 mixed protection gas and heating to the temperature
              ranging from 750 DEG C to 1100 DEG C for 1 to 3 hours until the magnesium alloy is
              melted; adding industrial dust silicon powder with 70% to 75% of silicon dioxide into
              water, adding the silicon powder, which is 2.5-7.5wt% of the magnesium alloy and
              wrapped by aluminum foil, into the magnesium alloy melt, ; mixing so that the
              magnesium alloy and the silicon powder can be reacted sufficiently; modifying, cooling
              naturally, then pouring the melt to a preheated metal mold with the preheating
              temperature ranging from 100 DEG C to 400 DEG C.; During the integral mixing and
              casting process, protection gas must be injected continuously, and accordingly the




                                                                                                                           ECOMETAL-002299
Espacenet - Bibliographic data                                https://worldwide.espacenet.com/publicationDetailsfbiblio?DB=EP...


              Mg2Si/Mg composites are prepared. The industrial dust silicon powder is used as a
              silicon source and in-situ chemical reaction of the magnesium and the silicon powder is
              realized by means of mixing and casting. Themethod for preparing Mg2Si/Mg
              composites is simple in process and low in preparation cost, and the prepared
              Mg2Si/Mg composites are excellent in performances.




) nf ")




                                                                                                                 ECOMETAL-002300
Espacenet - Bibliographic data                                          https://worldwide.espacenet.com/publicationDetails/biblio?DB=EP...




                ~
                         "'''"'"
                         l'\•\K,.,-l~m\


                         '"' "~""
                         t~•~>i<Jff~"

                         :},f,   t~,,,,,~~~'
                         rl~·llrc.,.,b

                                               Espacenet

               Bibliographic data: CN102517489(A)- 2012-06-27 .


              Method for preparing Mg2Si/Mg composites by recovered silicon powder


              lnventor(s):                     PING GAO; CHUNXIA YANG; SHILEI DI; WENBO ZHANG;
                                               YONGLIANG GUO; JIANHUI DI; JIANHUA ZHANG; JINJUN LI;
                                               QIANG WANG± (GAO PING, ; YANG CHUNXIA, ; DI SHILEI, ;
                                               ZHANG WENBO, ; GUO YONGLIANG, ; DI JIANHUI, ; ZHANG
                                               JIANHUA, ; LI JINJUN, ; WANG QIANG)

              Applicant(s):                    INNER MONGOLIA WUER SPECIAL MATERIAL ENGINEERING
                                               TECHNOLOGY RES CT± (INNER MONGOLIA WUER SPECIAL
                                               MATERIAL ENGINEERING TECHNOLOGY RESEARCH CENTER)

              Classification:                  - international: C22C1/02; C22C23/00; C22C32/00
                                               - cooperative:
              Application                      CN20111451683 20111220      Global Dossier
              number:

              Priority                         CN20111451683 20111220
              number(s):

              Also published CN102517489 (8)
              as:



               Abstract of CN102517489 (A)



              The invention relates to a method for preparing Mg2Si/Mg composites by recovered
              silicon powder, which is characterized by including steps of drying a crucible required
              by experiment into a drying oven, adding magnesium alloy into a pit furnace for
              heating, injecting SF6+C02 mixed protection gas and heating to the temperature
              ranging from 750 DEG C to 1100 DEG C for 1 to 3 hours until the magnesium alloy is
              melted; adding industrial dust silicon powder with 70% to 75% of silicon dioxide into
              water, adding the silicon powder, which is 2.5-7.5wt% of the magnesium alloy and
              wrapped by aluminum foil, into the magnesium alloy melt, ; mixing so that the
              magnesium alloy and the silicon powder can be reacted sufficiently; modifying, cooling
              naturally, then pouring the melt to a preheated metal mold with the preheating
              temperature ranging from 100 DEG C to 400 DEG C.; During the integral mixing and
              casting process, protection gas must be injected continuously, and accordingly the




                                                                                                                           ECOMETAL-002301
Espacenet - Bibliographic data                                https://worldwide.espacenet.com/publicationDetailsfbiblio?DB=EP...


              Mg2Si/Mg composites are prepared. The industrial dust silicon powder is used as a
              silicon source and in-situ chemical reaction of the magnesium and the silicon powder is
              realized by means of mixing and casting. Themethod for preparing Mg2Si/Mg
              composites is simple in process and low in preparation cost, and the prepared
              Mg2Si/Mg composites are excellent in performances.




) nf ")




                                                                                                                 ECOMETAL-002302
                                                                                                                                   !II
                                                                           (12) ~ fl}'J 1i-~1J $              iFf
                                                                                                                    (10) $~01\J~ C'i 102filT489 A
                                                                                                                    C43l   $i~01\JEI 2012. 06.   u
         (21) $il!l'~ 20111045168:3. 9                                                                   0220 23/00(2006. 01)
                                                                                                         0220 f/02 (200n. 0 I)
         (22) $il!l'B 2011. 12. 20

         (71) $iilf.A rJ;J                    fi.   ··1~c;li't:ct




         (72) ;:l,i:PJl.A




         (74l ~5f1Hl:.IlEfllfZJ                                                    15101
              1f:IlEA.
         (51)1nt.GI.
                 0220 32/00 (2006. 01)

         (54) ~aJl4;#F
                 ··,Pp;flj Jtl fii]1f,( fj(JJitj!)f f;tlffi. Mg,S i /Mg


         (57) 1i2J~
                                .. r. 1:fU mt"l 11>c nei itt t9t ittl 1ir Mg,s i /Wg
                                     11



                                         tt t·;) fl .!;1                   l'l'J TH f/Jl
         Jl!Ai!t ;ffjrj1 ;l'Jlif.                        nY.:A·it :,\;ti'• t 1 )JI~,!\, !ii]
                                                                    bl11!\ 1 ~ :5 •J'




                       ; JtJ: 1J ~ JYJ JU: Jlj1, frj r!:\ ll;J' t/:ir , 1'1'f'J:1'lj;JC1#;
                           »l'H• .                  I oo ·c ·• 400 ·c . tr
         Th': Jt 4•/,J mJ:1 'i\' rp , ·~!)l f•f *!k J!ll 1¥c Jf1 '•t: 14•. E~l i'J
         fl)] \lg 2S.i/Mg
     1t .'iJ fil ifiiL
..,., ·~0 i;i.J;\£. :
     fr.
gs Mg,Si. Mg
                                                    If\. • ~;rJ !iir rtx
                          t!:·A-t~HtHit1Ji: 1 ~(J"J ..
                                                                           *11£.   ;t;1J fl\- d:l fl'J

"tj'!

""

z
,:_;;,




                                                                                                                                                     ECOMETAL-002303
f'N Ill'.2fi I748'l       .~



           l.      ·;f•j•;ftlf!] [i] tlXl'f>Jlit 'J';} ftrJ.fir Mg.,S i /Mg        ·.&i: fr.j·.~'fl (rJ }Jyj:', lt*riilJY: :
           (a) , ~{1· "9<'Jfv:Ji!i' Mi (I'J:f!l ±/ilfi1l: AJ:Jl<:fll '1 1 ~;!±.   +, 1Jl,:ff1 il'Jifol.i:lt              1oo c ~      400    c,
           (b),          300 ~ •l20g                       i\Z91D        Ji~A#:r\::kf 11 1"1.ILl1~,          frilutilllA SFfi+CO, '!l'il{ti'l'J'd:{:{*
:If'' J't +  1 1   l () % El(J SFG :fll 90 % (J<]         co,' }JI H\\ l           . :i 1J' H>j         750 'C ~ I 100 ·c       fr fi7.:J:1Ht. nrn~l
1
 ']   jli!J Jl,;)'; ~till#< j!Jj: ;
        Cc) i?f~'l'ititliHi<J                             70 % ·~ 75 % L~l'.;fa~fil:f}} ff{A1.k'l 1 • f>J;;J~ l.k't<.ITIT(l'J1Jl'li'Yfm,
Y.~ 15 lll?.1::: 1K , 1!.!l 1'.JlVI 1Pi rp •                i!il:J:!::Y~ 70 ~.. 85'C,JJl;f,litT~}!lHrltr\11!ffJJnA:}]:i!iJll! (b) rj•

m~~-D-~m~~.~A~fil;fa~MTI~~~-ft
:fl 10      .~ 60min, 1'§.tl"f"lilil!!' 400rpm ·~ 900rpm.1:e'i"kii'                                 ,'fi:flHl'l'i}
           (d) <'~li.ll:~J ll •*lfO. 4wt%~ 2wt% Sb
                                 1
                                                                                                                                          [~.J2tzt;lJJW (c)   '.J:ti:
j{>:cf'1,J;'i.\3l .'irnin       ~·    40rnin;
           (e)' I];!\~ ~/fifil\ ; {J]5ff.{~i~J::E~               ~!'.itt!Af:J:t. {~t!l flj 650'C ~. 800 'C.                       JJ:ti\Hl. ~#wml!            (d)
rji (Y0    mi*~'i:                 flCJ •;J::.:J~ 7\ 1 rp. :;I:.: II~ _i_W f1'0f!Jl1~\1\fr~.ltf.. loo 'C -·
                                                     1
                                                                                                                     •100 ·c,   iEifif t-t~\:fl~r ili.ctH~
1+1 • 5il! t;'f &-1 .iill HR 1f' '°( f:t; ,                                          'fUt ,
Jitl;4;.:'.:IQ:flJJ(J<J Mg,Si/Mg          :~:("J.ft.*'J, Mg0 Si!Mg                $.!:il-f;i'f'I·                                    Lt              :Mg,Si :
'.!. 50% ·~. 5. 75%, Mg04. 15% ··~ 6. 45%,                                                87. 80%;~ 92. :35% 'JJ i\Z9 l t='ii'1·~~
           (f) ,;!~\~J"IJ                                 (e) iliUilJ./jj/.(i'J}~{tf;.f'f'fittU T6                 XJ.:J'!!.• ~jJ:JdfJ'I':(.'!jf1'Jttffi';, Ttl
,_,_,...... :t.Jv :400 ~· 440'C11fdi\J. 20 ~                         25h, ?l\lci~"i'-A 20 ·~                  :JO'C7J\ 1t'•              200 -~- 250"CtH
7~    4.   ~~   8h ..




                                                                                     2




                                                                                                                                                                 ECOMETAL-002304
f'N I 02fi I 748'l       .~




15l: *~Ji! tliX
[0001 J           Ji,::'&:flJl      f-;f;~:l''i rti!J~t;);:f;::1iJIJ-i;li, r!V &fr.!::ffifrifafrofiJHJ mrJ iS't Mg,Si/Mg                frH'f'lo

~:~JSZ:#:
rooo2J        1'1Xlt1.t'fn
1~  i:&'.itffr .~~l 1tl!L 1/f. IA7v Jt                                                                    1lfi frt:'J.5}i'J(J li'.114'.<: t;JJk y3i
ft:f1JHJ ff t· fr ttt3ll! ffL~X.. frttir+ r'1 J          1 1                   T A:!J:'.1f5qiJJJll!:, f&·t'l: , *Wllirffl/J', U~&
lllH.RJc' H ::ff flt Gt f:t'.H'!l ft tt Fit. 13'1 i(i] ti± wJ. i:'f % Lli! :!§i:x•Hrf fr}[l''.l tlJ i'Ll mHt lT T k Ill: l't'Jl:ilf 'Ji':'

hOO~ffln.~hlliW~~~nM•H~ffl~~JJ':ft.n~~~-il~~~~~~~*~
                                            ~iil , ti~ .~#Ji,         Cl ti!. J f ¥f1i!J: h iiJI 'ft /\\l Ff! , JI /i'X, 7'11ii1L1iHf}                   l±q •
                                               11~ :30       Ji t, ffi!.!.!Y J\fr 7 Ji t. ~!Jr~ t2 Ji t, El 7 ;1 t,
Wi' tllll!~ ')Ji Dil :iSJ{JjrJU.litfr};lfiJ;j( 1f·;fiJ;fn ij)IJJ.:j< Vil: ·i'Er 0



 [ooo3J             .fl::kf\I x>J.frll'JHJ(J J\S'Hl 1iff '1Un Jn] r&;fiJJ-H J!Jl
):£?;!;:!Ju ~!ll T xJf'i l>\Ui' '.I.ii. lf'.l 't:'l;J3ll. q:'j· }}1] M !N FkJ A''l i~~~!1\:Yfi\ll'it +: 7'~; o:R!¥J:L'ffl fJD, if~ t';:!; {l'              J£:
Jll.i'.'lc~ T 41t~J~ rst ~.                        , 'J 1 T 11uw;tf.       *'         ftllil t~li+t! r;:,, ~l, 'ffi.n:tIBiIB.. !Ei~ tiJJJi£ 1n1111,
                                                                                                                                                  1

LY-J1'2~[i~zvli~ /J',, l!l T· l'Jfli':(Jr£tlflY'} ff.)J, t\. 1f.1i ilk X•Jl'~~i" ;V:(lg 'rt) >.K Fl ;@Jil 1.:JJ,,
                               ( !fJ:fjj1JH:i%i'rrlt'i.ltl.!5l'), [~l]Jfr·fJ.i'..';'j',~fiJti:. H                   t:'!J!Jilf.ffl+cJr~tf.fiJf'j;fllJI'
                       i6: t:!Z;k:ttJ!.P[l!ifilJ T t)(.15~ #:tU1.:{r1ll'fl''} Jl'i.Jil,, rt1 F 'f'.'1 tl ,% )j1jf!'[;f1.1 r'l~i~!l\!St rt~                 :f!:i
*Jli :fit ' t');: jj_t }![ Pl' M*'Hli'I i\'.5 RCJ r~tlJl{ , fi l{f flfJ r.% iliiBt1UJt tfl 1'/Lt¥ci 'ft rJtJJ , .Jto i' i'./f /J. i;i) 1n Li'J JIJL*J.lM
                                                                                                                             1

;pj,, F11            Mg2 Si                         (losrc) ,ff~Y<fil:lJt (1. 99g/cm'»                                  (HV·160) ,fi£1.~~!lii51Jl\Jf-'ll.1
                                                       (l20GPa) ~flt!.';\, Mg2 S i ~[1)f1'1/J1 ~g,'[{'f,)2J;l; '1'!:1f .f;f :f'i* J1J.' ''"J
                           1                                                                             1
 (7. i1 X IO "K )
tn >:'3, fElHi'T'Efi'lf f!(] f11J1!£, 1!llfJt .f1JjJ'Ltli~i'!tfii':JJ, ll:Y'Z 4'-/.fi.i9JtJLl'l1 in :Ql;.f~ f''f 2.
                                                           f'.ii ilr1 Ttlff. Ya f1J vJ;i,,                                          Li'J )'{; {J\H ;j'1J , !\@
     ~~ff~                    ~ffA*~~~~~,·~mm.n~tt•~~~~u                                                   ~*1t~~•
                                 tJ1\i,J1J ti<J.lliJ;:~l;\Iifi'if Z.. ·······, {E iM:fl\. Mg,Si ~frt~ of'[ •p lxil fJ!':llJld;f)}
,,.""'',,., ,r,1,1!!, >Ffx•1J u ~fftil.lrt:f51i'l(J'ifivfift-t1JJ+l, 1m                                    rl''111tt~;Jj~,              ri<1
J:f 1¥ , '1fi ii~i %11 ±'i: Ffffl 11'f "
 [ooo4J           lf!'~i'!(J lfiJ~ U& ~rJJi'1itttlffl ~ i\'J ?iJcJJJ'Jd';\ ;fntti.Hrl rY:Jf61 l3" x1:rrt~'Sfl'J
 Fl fJifJ£~ +1'7l#kilfl ®:, Y.n fJ ,111 i>HJJo{l'U!htiJHJ fi±i~}):t!:hlJ'St~ifffi 1ttiJJFJ
 [0005]           Mg2Si                  .!i1.T.f;j.f'[:!f:J'VF11:z;:!Jf!l.ff'.f Cj':Ql;,f;JH2. • Fl ll1fH1Jllflifl(_j
{!. ::.::. : (l)Mg,Si l!"J5IlHJ;&'.l;lh~Mt'l-1i\t4' :'!irlfP'J~~{l\Mg,Si Jf@,<J!J.lt'Ji&R:Pl'r~t;1n'J1&*:ltfliU
~rtu,v m 1¥'1*ml~2:. - " (2) Mg, Si J:(!l<;!ftf'Jif.i.;jt{l':ft:fl il'ld.\i\:f'HJtiJ(Jlt1 kft :Mg, SJ fi''17f:.,0.fW fHti
:!<:' 1M ~1 & Rlf.t 1iz1t:u1 it, t1t1 /J,.1$3 ~'J7} :t1i l~\J7f:; Ci'J Mg, Si TlJ ~1 :iiY: :tc1.t \lg,si ±~'!Ial"~J~1' 8t1r t..J otH:fi ,·hi
i'I1't5!!U:lI ff! ~lli'!tdJ'UJ "




                                                                                                                                                              ECOMETAL-002305
f'N I0'.2fi I 748'l    .~


&HJl l*J~ :
[0006]                    B'i R !'!<1 ~'ii x;f J:j£ tk ;f:: x{b!:\ ' .ftl J+J [ii! lj'.{ Jf;J H:111 L:ii~ tr :;1z HHr &$_ ' 1!ll i:t t'At
                 1~ '.& llJJ
1l':%¥~ (1'.J JJ'fj;;t;1Ji¥J.{t\.r& ¥1!'fitl tJ~ ¥lg 2 S i :t~5EJ\'t'~'l,t; U frf;J:f0 ~" fcllfii}!Jlilltltfll Jt 11• i'l'J ft" fifi::HfllJ IJJ,
;t91'1J rr iJll:M!,~ "P 'L'fl(J 11° HJ, tE{JtitT              , ':l~:EA\x;f Mg2Si (J'J Jff,~ , 5} i'Ji tll J;;;.[:i)'. f:l'J 1i:ifiU, JAffii i5
~Utt~OO~M~~~-~tth.~J+Jift~~lit~~~&&~.kfi~~~uA-MMOO~
~ 1&.Lt;:ti<1········· .f•!1i'Llffl [< 1J 1~zfl'Jlit:f]} ;fjlJ ·~ 'vlg2 S i /Mg 1;l 1'1   +:t :f'I (l(J fJ i)~,
[0007]          ;>f>:J:;tnJHtJ E1 (fJJilM:.f'(::iJ;fYllY~ :
[0008]          *tt !if] \l(:FIJ [ '11'. 'l)}
                                            ~t frt'l)} fl:. A                  ' ltll J.:UrU'!' 'ii,) Ju yj; '9;; :!W. 'ix %!Hi! l'SHl'i Ji;( {iJ: ft:'.;': &
      itil4l\-Hl JttfiMJL;F!ft'~              \1g 2 Si/Mg     UA-:H*'I.,
[0009]                             AZ                             Jit'l)}Jg I\IU~}j~l[k'f)f, Jt;ijr        .6\'Utlitli<J          70% ·~
75 'Y;;,   Ufr:fH'HBUi'fJf:i'E::Ji' :r.\              rh~Il·J:t 11 t 1 JtHi,   % lfJ SF6+C02 1Kl fri'1'J't1:-J;fiiHJ' , Jt ij1 I0% ((J SFr;
                                                                                                                     1


tll 90% li'J co,, :lltJfi\;Jgt~<t1J:li.l1;'ig'
 [0010]           il:t;t rlfl · ·f•l1:ifUffJ [i] ti'X:f1%.t:f1i'ftU i'ir Mg2 Si /Mg !IA-:fi ~"I ffJJJi'i~, Jt:!'!H1Elt.: :
 [0011]            (a) ,~:rr '>1;;!J(;;:Jijf 'itii !'l'JJHJ!i\JJ:\/:.A:tJJ;'fji'rp :!;!ti '~Jt~l'i 1'11W1l11.f:!'. J') 100 ·c ~ 400'C :
 [0012]            (b) .~# :ioo ~- 420g                              AZ91D likA}tc.1\;~J'irp JJr11~\, friHi'J.t!llA SFnlCO, ift\tr(l'J''l:
 j'f:;]\f'.jf', '1 1 10% f:f(J SF 0 ;fll 90% IYJ C02 , !JilJ!\ 1 ·- 3 /Nt1                                 750'C ·~ 1 !00'C {§..'i1lt2'1{iZ;l.i'HL
mtlXJ ;1 ,t;1J!l;J<·"Rrm :.tkJm ,
         1

 [0013J            (c)                                            70 % ··· 7S % L'ik:f!U~ litftHi\/:.A;rK 1! 1 , !l;lzi,; 1J<.;f< ITfi r1<1¥~~ii"l'
~?(] , ?!.\ !E. i:tt t; 1J<., !llcJ\ :YJFT ff:Y 1 ! 1 , ;l/ilt!Jl' i:':Ui.'. JCJ 70 ·~ 8 5 ·c , :f:JJ; , fit fklfJ ti:\ ~i'I f.tl, 1llUJn A !.n~ (bl
rp:J:'fHtfi<Jl~tr:t'lil~fo$:rJ 1 , !Jl!Ai'r01i1:fJ11.JJ:l!!:                          Lt                AZ9l.D2                2. 5% ·~ 5. 75%,
t.W:H Hl ~- 60min, ti!IJ'f JiliJ'it 400rpm •·· 900rpm, { 1.'.tJl{s··~:fLlliJ'f~! ft>5} &!''!. :
                                                                                        1

[0014]           (d) ,~JJiil,tJ::ffil ,~IJ 0.1wt % ·- 2wt % Sb                                                          , HH'P'!fllb.J\ 13~tv!l~
(c) ·J:'rH:-J;rj1, :J'Ai::}'f 5min ·- 40mln :
[0015]           (c)' f'l ~pif:;lKir :{Ef\$?1iid:tf[Jl                §t;f;~~r.,\tri', 10-:tri::F!J 650'C •. 800'C'                           tl:Jih\fl, ~cl]Jy
     (d) 1J 1 fl'Ji'f.ff:t;i'f:f· frJl;!/,\fl'J:;JzJii'.1tt'!1+•,   ~JI~ 1\'JJfJJilHMffilbi             loo c -·      400'C, :tE'f~.,,i'·tlltJ'r4Rlm
           !
        1 1,                                  f{'; • l)]J                                           ·t~ 1;f; {E         ?t~   rt   1   fl 1(~ /I;> tlJ flj

Mg2 Si :3. 50% ·- 5. 75%, Mg04. 15% -. 6. 45%,
[0016]           (f)   .11-\.l,tJ::Tfll   :~6,J.i!JIJ~tb'lrli (c)   iti]'d;-t,(f(j{J Mg,Si/Mg           J'rlfr1'l°:f.li!H1' T6 )IJ::)'.l[, l;J,fJiJ:ri
'"'lil'l'lttfJL    rn                     z.::h   ,100 ..     ·11o·c11~~1ill.      20        25h, r~J>:ii'r A 20 ... :so·cJJ<.rii,                           er.:
200 ·• 2r;o ·c ll'H'.SI: 4 ., 8h.
[0017]          ;f!JJ+J :.t.:1): ilfJ 11':! 1Jf1;flitl i;T ti'J '.lg2S i /Mg UtttH.lfJL;:~d<n F :
[001 sJ          ( 1) ;f1JHJ I !Ztff.ii:.llil'~, ·JJilllffflJ T·J+Jj!f'?±P, .fi.l········7YUiit1'i\J+ T rJ£1fHU5}fJ<1:rt:f1J
JT]fft{i'l :

55. 18GPn fliJt)lfr;Ji:{X./f;J 44. 8<;Pn 1Tfilfl55\HUt:f1Jf                                            fr;f.J'f'l(J':J t:flb!;;.k'F';
(0020J           en     ifi<J[fl'tHHtl'J~;;,.;;r:A.ti Sl:':i!T-!'l':J1l1#~tt:
[0021 J          (1)   h'Zl+J ~'iJttJ&.::J:yg;: nA"i"fl1l:J\:'\1i ~"l.i~t7.:J)}l f.ljiJlJ!'tt 11i;;:tn11ilJ tl'l''ii t:1l':FJ<J 'l!'~J&\ ;
[0022]           (5)   (IJtlZ.              Ff.
                                                                               1




                                                                                                                                                              ECOMETAL-002306
f'N I0'.2fi I 748'l     .~




J1l. {;.$~:Ml! J):;:t
[0023]           ,,>-< !)(fj{flj 1 :
[0024)                        7J AZ9 lD           TtHf} 71 ['1Jc:f5}::1~1tu01' .Jtcp                                                  70 g;;'
:f;f $.'I iM~ Jft{EJI' :rt ttI,PiI:l1~ rj1 3JHJ', :';JUlJ SFn+C02 7filir (J'-J 1 1: f4'f;fJ:ff1, .1t rj1                 10 % (JfJ Sfr ;f!.1 90 % (if]
co2 , J:!l:l:i~ ;krtfi ft'J:ltJ±/i:l"
[0025]           Mg2 Si/Mg :!tfr:fit'IO'J#Jr]~.:;l:rtl;~nF:
[0026]           (a) , ~:fJ \~~\IGrf!Tr ·:;r:; l't~:!:tJ ±5\ i'tl..A 1;1t 'fl'i rt 1·J;Jt
                                                                               F, ;!;It; ifif!~ ~li1llfi. lfl.l'I Jg .:too ·c ,
[0027]           (b) ,~tr AZ91D                           340g fill AJr:r\::!:f"i" }Jfl;I!,\, [ti]fl•tJJJ.l A iJIHJ'1 '1: ji;, 1111;!t\ 2. 5 + ll't
       9~~                                   mm~~~~~~m,
[002sJ          (c) ,J111'.~'4~:rrt;j:):}l;)(Azk 1 I•. ~~:t:1K·#.iflifJ(J'i~¥'fW, Pt irlit:t:Jk, t;f;l:Al't';Uft 70'C
:J;Jt r :t:tr i1 ;!;I\ , l 1. o fig liil ;j:jj JfJ i'i3
             1
                                                             JJ11 A J'!J tr 1li: ·JS: 14' rfJ , tJ!H'I' 2om i n, jljij'f JJ!l ffi:
400rpm, 13tl'Jf:f!1li::fll1rt:f)f'ft:)} JX.J§Z :
[0029]           (d),                        ,~?f   :).   fil gSb                                  'JtJ
rt , .fji,i:J:'I' fimin :
   1


[0030]              (e) , fH'i.\P:f:¥1i1 : tE!ff:1/,}j::J)~! 1f1 Ut#.U:~Hl, it*JJJ'IJ n50'C, tL:.J:&trl, i~~f!Jllil (d) '1 1 !Y-J
riH4'i;/;3 f· fut!~~ H'J ;if:Jl:!l fill 1+1 '                       4.00 'C' tE'f,!f t-fiJU'fJglf ]jj: t!:Htl 1+1 ' ;)jj 11 gJ.,' ,if}i f~Hr1 ·'l:
14,, ~Ji                                                             ~t rt• ti ;l'!\i1'-1'iJJ'IJ'.'iU/iiL l!il f0Jj'IJ*;~r1Jl if:I Mg2 Si/Mg
:JQ:il:ft N, ffjrJ 16-1¥1 \lg, Si/Mg :JQ: frr-t.:t'l 11 :f"rJJlG5t
                                                                 1                           ?Ht                  :Mg,s i :4. 50 % , Mgo ,
5. 15% ,Jt>'R /;1 AZ91
[0031]             'Ji!\!ll::Jm :i.iffM?.\-Jb!ll\1 (e) jjjlJ&ftTl'I'~ Mg,Si/Mg R£ttt-i*4il:Hi TG !l)::Jl:[j, t;!,$Ji~1
                 (f)
i'i¥i1Y0·ttf:[\ :TG !zl:JfUIZ)v :400"C 1¥1lul 22h.~U21i'f.A 24'C7J<c:j•,Jtl:JlitE 200"CH1~'ll 4hr
[0032J           '.9.;11lli12itl 2 :
[0033]                              AZ91D                       1iH~}.;'f.yT~~l1.i\)<i"frtt},          rf'--·Hl1~WI
Hl'l"itiU~:li1::i'.!'.Jl':ri'.;r[!.f>_!l:J;f11 i•i!Hl,          ORJH      SFi)+C0 2 1t"~fr(l'J'Tf:o}:f;;fJ:jf•,   Jt 1l 1 10% fl{]      ;fll 90% (i(J
co2 , J!J #il /g f1q N1tJ:tl:J3i5J,,
                    1

[0034]           Mg,Si/Mg              frt;f'fFli'rJiM?l!-7J;lt~nF:
[0035]           (a) , ~!:;: :9;!Jf-ti'fr'iffi t1'J:l:H:l:'ilJillAJ~~'ffl 1 H;J\T, ~!'<ifrn<Jl'i',!tffi: i:'2J9' J1     :Jorrc :
[0036)      (b) .~0f AZ91TJ                                  lillA :Jt J\'.:1:J" rfi ll111~\, lc:ll!t>tJI!lAf~Hf (fi;, lln;lt~ 2 11'ft>t¥
                                                          :380g                                                          11



8 50 ·c fH:k it :;1,"'::~ff1.t , RHi'1 1'Ji1irJ            r!ri ~ Jlfi :
 [oo37J          (c) , ..L 1 ll'.'f~i'~l~ lir%· tfi. A1K 1 11 , P:rt'i:i: ;:K ctz Ilii (J<J i)7{ 1'l24ill, 1\(\f31J!i; :!::: 71<, ill ldJJ F$fl 111 ,
~.ii\. f'1 7 5 'C :J;Jn .         l 8. n6 g       *'5J" !+l i'i'l § ~ bn J\. 3'1J H:>fr ill: ·MHis rfJ , f&l t'I'• 4om i n , :!ill :J:l 3£ flt
900rpm, f51:'.tltil·~i:'ffllif:fj}f;s1)- J)(f'\7. ;
[0038J           (cl) ,1tY;l'i3z!:Jm :~:ii 5. 98gSb                                               , f!j'r1'\llH~A·J:#i4'rf 1 , fvHl 15min:
[oo39J           (e) ,  QXz.\~lfrliL 1-E~~lt\i1f~l cMJ*fJ~~W:t'I', i-!d:;D 'f!J 700'C, Fi;1L:fW:-J4',                            (d) [J(JJ:'"fl'.
it is\' r   fili~A\H1J'1z JI]\ J.I') ,,, 'Jijjjf,\ift.HQ  ;J()(J°C' 1E•l',i!.1'-JW:tt•f4;ltii1.f'j1 111 ' ;~j ~H:Uill. i'1Uf1 9; 14'' !>h JI:
               "[-' /l. '1 1 'fl1-t, ffl-f;ji::(E•ill:Jt~ 1H 'f 1 fl 1!\i~ J;J 'fiJ 'i;£i0i, lllJ itf ¥1]* '&_ H}j [i<J Mg,S i /Mg ~1.i~t;j
*'1-, ;t1J~l'l'J .fLfr:f~ll 1! 1                                    l::G1v :Mg,Si :5. 25 s~ 'Mg() :5. 87 % 'Jt11' )lg AZ91 1:1:




                                                                                                                                                    ECOMETAL-002307
f'N I0'.2fi 17489            .~




[0041 ]          ':i: 1Jltdff1J :.J ;
[0042)                            7:1 llZ9 rn        frH5} Jg J~ill'.:tii~GM''tv, Jtr:P Jfilit11±i'l'JPdi!§"-J 7HL
i'il'i ~~J1lJ. :ft.:(EJI: .r\; ct!ll!Hr'11! 1)Jt:fJ, :§¥: lfj SF"+e..:o, ilil {\' (J<] 1 c( i4:i?c:t?, Jt 1!1 l 0 % El<.J SF" ;fU 90 ~h (j{J
COr :Itl±14 /JtJAJ;t1J:H±/il,
[0043)          Mg,Si/Mg :!tilfd't'l0<.Jf!lu~7Ji:ttmF,
[0044]           (a)  'ift '.sl:;'!0:}1ff ;Yi,' 11<.JJHfi\Jit'.A:J;H<'fo 1/1 :J;Jt+' ;!J~tirn<i~lrHf!'~W 'l-J 200"C ;
 [0045]        (b) Aff llZ9ID                          :>OOg J!)(AJFJ:\'.:;l:f11.f1 J;111!.\, l\UO•tliliAf',f,J;r' 1 '--C1f;, /Jn1!,~ 1 HH'±i          1



750 'C ft 1'~ tr ;it:l;ft H:.. fll t}~ 1'J[1itJ ~4'; ;';( IT!i 0\11 Jrli :
 [0046]        (c) , Ul!tf,)'!c liN5}1J)'. A?K 1t 1 • I\~~ ::t 7K :f< illffl<.Jf!'Jil'f4?!1, 11!:\JR'irlc! ::t 71<, 1!t'.A1!ild!'t. ;Jg 80 'C
i'l'<.J :t!t ru 1[ 1 jJ~ , 6. 9 lg lit .'fi+fll #i                            :JJU A ]iij            ii; rf1 , jJlt j]: IOm i n , 1:%J'I' ifil l:ir
750rpm, isl! f~{l.ii7.::fUfr:i::f:itft::/}/X.E'!: ;
                     1



[0047]           (d)                       :ilJ L 2:3gSb                                           • ITJ'!'1 Ji\fl.H~A:J:\H'f;:rf1,.JJ'llJ'I' 25min:
[004BJ             r'.! ~~!f:itfrt, i'!:1i,frliiU:t1''i'.'i1 ~l*.ttiY.tll. 1tt.;n.J>1J 15o·c, 1J:JY.tH, ~itiffi;fiJl;}'ff1JtJA1
                 (c) ,
i:1M"L7J 2orrc (l<.J f1~ 1l.\.ii7.J~ :'\'! 'F',                                    11 , %U':l'~::nl1litlf1 f~t f;f, llJJ
"i'1c-( t '¥'HL J:'fH*lEfizl!Jl 'fi't (J
       1 1                                  1                           t!P {tfi':J;{~ Ji fl!J i'l'J Mg2Si/Mg ;l[fti'i 51''1. ;Ui]4\'r fi'J
~ftttN~~~~~                                                                                                                                A~l             ft~,
[0049)           (fl ,f.~:itt.f'l\ :~'fl.ifjlJ-';i-JJ.i!l!\l (e) ifjlj~~HIS Mg2 Si/Mg                    ;\il_{Ji•H li1! h T6
                                                                                                                       1      1         ~Jill,     Lli:J(j';}fJ:':
iti'lfl<.J'VH!L T6            ~J.ff!I·f);/'! :420'C 1!iUKA 20h,                       y.;\A 28"CJ!<:rj•,                   (E 240'Cfl•J 1' !<: 7b"
[0050]           "1ilmif7tl       4:
[0051 J                              llZ91D        litf,L'fii I 'l!t;f;}:l?lit1'il, J:J; cj::i                 ~. '\'il 1tlitfl'J iZEU;;         75 % ,
;t;Jl l;Jjij~;!j~/EJI· i\;FhVifl.-J:J'trf ±1!:1f-. )i(Jfj SF 6 +C02 , JO% (i<.J
      1                                          1                                        fl1                  90~,,;1l<1    C02    '"d$: f!1Hf1 , :ltJ:lf;,jJg
1tf1 n;rj iii ±iii '
[0052]            Mg2 Si/Mg :!tis1';JNfi1HM1ll-JJ¥tdlll r-· :
[0053)           (a) , itf '1);,:rJ:Vfifi'ili'i (t'J:l:!Jlfi.\IJ!I:. A'fJl<*li. 1i1 '.i:Jt T , :l'JUH1'1{Jyf,Ulf. ·l)l'"1' 7'1 1oo 'C ,
[0054]           (b) .>ilf AZ9rn                           420,;- 1il<'.AJFx\'.:ff''t1 JmJ!1. PJnt3.ill.A1!iH/1 'd.t:.fJ1J1l1 :1 +u-i·
11 ()() 'C              (r::.trHL. HJ t:I~ /;J ftlj 1;;p :t.: !fl] Ji~ Jj)j_ :
[0055]           (cl , r: 1J!tt1~ Jif;J~I fill I'd< 1 !1 • 11,J; :;J~ 7K                          li:J 7~ /Y ~ZIJ , 1'.!i;           !.k , tb. .A ilfi. !'I 8 5 'C
:1.J:l:J\T$fI l :iJtT, ill' 25. 62g
                 1       1
                                                                                                        f'r:iitil'tfi': '1 , .j)Ji:t'I' 60min, .j)Ji:fti'.111~
                                                                                                                           1

550rpm, fJ:''r.'k ftfiz;fll?i:i'l'iJ fu:fr JY..f\\l ,
[0056]           (d),                      :~tr 8. 91,;-Sb                                              ,HJ¥1!1\i'H!5.A;l;i1'.f;;j;rf1,:f!/tn' 10min:
[0057]           (c) ' ICJ r~ ~!f:illft' (tJ•rilh'1J:tf.Jf rf1 ~rt~1t:Jlltl'I'. {';>-l;[J.J'IJ 800'C'                      11:11't·l'l'' ;f1jf.fl:f4'¥Jl;S f tW )1,\
                                                                                                                                                                 1



l'F:l ~)Ff! {le! rt , fl}j}!,\ilril/f~ IOWC, {F~i"riUiUv,fmi:Lf'1 rj , ;9\tf:'ii~ Jill. f\it!J'.11 ( 14',
                   1                                                                           1    1

1cl 9 1 ~lf.t, :J.11 14'.(+::sit~:rfV. cp tJ j((\i'f !11                             Ril flJfij;j\:'.I;): nJ.j (lg Mg1 Sl/Mg 8i:{<;f1:f.'I, HiiJ·lirfl'J
ftfi;f.1 ~'1 1 .f').11x'.7}1'tJ                 #H:: :'\'IiUlq :Mg/Si :5. 75%' MgO :6. 45?·i":W~fiZ7v AZ\11                                      Y:K·f';-(.;,.

[oo5sJ           (   n , J~H1ti:i1'. .~t rt;rJ ~w ~~           (e) ill~ %-!tff!'J Mg,s i/1'1g tr8-:f~                 'f;;J:i:!HJ   rn ~fl11. !;). -J.Jt!~'f 9":
                                                                                                                                  250"CIH'i5/:. 8h"



                                                                                 6




                                                                                                                                                                     ECOMETAL-002308
Espacenct - Bibliographic data                                         https://worldwide.espacenet.com/publicationDetails/hiblio?DB=EP...




                ~
                         '"''""""
                         ~dl* 4"''
                         ~'"~r"~"
                         P"v·qCift-.,,

                         0# "~ a11.r~r~~r
                         ""' ~ ~·~h
                                            Espacenet

               Bibli()graphic data: CN103343271 {A) -                       2013-10-09


               Light and pressure-proof fast-decomposed cast magnesium alloy


              lnventor(s):                    XIAO DAIHONG; LI XIUXIU; ZHU ZHEMIN ± (XIAO DAI HONG, ;
                                              LI XIUXIU, ; ZHU ZHEMIN)

              Applicant(s):                   UNIV CENTRAL SOUTH   ± (CENTRAL SOUTH UNIVERSITY)
              Classification:                 ·international: C22C1/03; C22C23/02; C22C23/04
                                              • cooperative:
              Application                     CN20131284659 20130708       Global Dossier
              number:

              Priority                        CN20131284659 20130708
              number(s):

              Also published                  CN103343271 (8)
              as:



               Abstract of CN103343271 (A)



              The invention discloses light and pressure-proof fast-decomposed cast magnesium
              alloy which can be used as a tripping ball material for a multi-stage sliding sleeve
              staged-fracturing technique. The light and pressure-proof fast-decomposed cast
              magnesium alloy is prepared from the following components: 13-25% of Al, 2-15% of
              Zn, 0.1-5% of Fe, 0.05-5% of Cu, 0.05-5% of Ni, 0-5% of Ag, 0.05-0.5% of Zr,
              0.05-0.5% of Ti, and the balance of Mg. The preparation method comprises the
              following steps of: weighing the components according to the designed component
              ratio of the magnesium alloy; firstly, putting pure magnesium and pure aluminum into a
              smelting furnace, putting pure zinc and intermediate alloy of other components into
              magnesium-aluminum alloy melt after melting; refining, degassing, and stewing after
              warming to melt; then casting in a protective atmosphere. The light and pressure-proof
              fast-decomposed cast magnesium alloy is reasonable in component ratio, and simple
              in craft process; the light and pressure-proof fast-decomposed cast magnesium alloy
              can be obtained by controlling the ingredients of the alloy; the alloy decomposition
              performance exceeds that of the traditional cast magnesium alloy; the demands of the
              multi-stage sliding sleeve staged-fracturing technique on the decomposition
              performance of the tripping ball material can be met; industrialized application can be



! nfry




                                                                                                                          ECOMETAL-002309
Espacenet Bibliographic data                                   https://worldwide.espacenet.com/publicationDetails/biblio'?DB=EP...


             achieved; application of the magnesium alloy in the field of exploitation of petroleum
             and gas is expanded.




                                                                                                                   ECOMETAL-002310
                                                                                               (lOJ $i1f'LH\l~ C'i J03:l4:l27l 1\
                                                                                               (43)   $i1101fi 13 20l:J. 10. 09
         (21)   $i1i""l' 201:310281659. x
         c22J   $iWS 2013. 07. os
         (71)   $iJ!IA ""'"'"_,.,..,_



         (72) <ltPJlA fj

         (7 4) 1# 'f!Jf\;;fJllJJHZj


                RllllA
         (51) Int. Cl.
                C22C 23/02(2006. OJ)
                C22C 23/04 (2006. 01)
                C22C 1/03(2006. OJ)




         (57) ffilj~




         Fe   .o. 1 -...,   fr)(,_.   Cu :0. 05 ...___ 5i)fi, Ni :0. 05   '~---   5%, i\.g :
         0 ·---- 5%. Zr :0. 05            ~---   0. !5%, Ti :0. 05 ---· 0. 5\t\.     -~R~fil

         JJ Mg.                              :1'!.<t!Hr·t'JIJtkh'<fi:kll7}i'icl:t,fii;
         l[l'. 7r in fr.   'it ~ii· §:<g +g;:, !!~ 1Hli!< A i'ff fftJt• c\", i-t'i 1tJR
         fl}o11f~4\c\"~ k'J, &ltf1llk111}(11 rf1




:: <b:1Efli!fl*.Y:!\/-{ ff >R:·1'fi]J;£115li''Lllj,
,_
~~
~
("'";·
".'-')
c




                                                                                                                                    ECOMETAL-002311
Ci\ lO:tl1327l A

        L       ···f'M'i':J!fi:iliirFEJJ:tJIB ,l,Jcf!!f   fl\11;:/fi'cHJ'€1J ·~' t'!Efil.tffi· DJ T
        Al : 13 ···· 25%,


        ;It         7v Mg, :iH'Il::I}                ::l}Z:ffl7v JOO%.
        2.      mttil iX:flj M * 1 fjlfj;f~ ITJ              t1!1 t£ MJ!i1 JE:!'fUfil ::I} {Mf fl"J ~:zy jJJ:49h'l 1it ' :kE B Jl; ~j   r--m: lifi'i 5}
te rf>J t'& :ffi:
                               Fe:      0.1~5%




                               Ni:        0.05~5%


                               Zn       o.os~0.5%


                               Ti:      o.os~o.5%:

                                                                                                                                                l:tJ,,;
0 ~ 5%                              Ag,                            ))'z:fUJq 100%.
       4. f!Hiir !m{:Jl:f1J<,IJ:N:          1-:l   ff YiR · s1/(JfiJ&-:.f1!1t?JJlliliH JE-J;lU!ll. 5:TIM' 81:J4ilri1£1'7k1J:fits<J H'ii~, B
J;r; T J£ zH~ :
            ~~oo~m~lli~•*MOO*i1ia1J~m*~~.~~&m*·                                                                                 ~m~A
'}!'ff #iJi 1    '   m                                                                                                     m
                       ft }fi PI ~{j'. t'1!1 f)\ [:~ )k 11& .ffbC ;){ ttl5} l'f:J cp fGJ fr :fit MCA T'.~ 'fil {i'-ilt 11' cp ' fl iii}, fiHt
    , ;ffi I~ ~13'-'1. ,          , ?'!\ J;; 1£ llf:iP ''G 1!\ T )'Ji§ l'tr •
        5. :fl\!:Wl~ll_;f;IJ••J,;;!:;j< 4 Jllli£tl':JJJN.;, JHli'Yif:tEf :t'i\\'iJt,~rl!;]'EffJ;l:tHUmU.1!'7-J 700 ~-· 7:3o·c.
          6. tfitiit:R tU~ '1. Jilr.l:t (1"J 1:Ti:t, ;tt'r,HiE :fE                   t:..U.k.ttftli,:1JHH1'1 fFtJ A-ill': (f-JJ#Htfnf,
[fJ:Jv 740 -~ 780'C.
          7. it~;jj,~;fx:fiJ;Jj1.s}( 4 Jlli:G~1'1<Jjfyj;,:Jt!f#f1E/r f ::f#'if1;1>~ "'UliH\f:A1 720 '• 750'C,
                                                                                                   1



f!X: !l3 Jtl c,c1 11 Jl:t1i ~'r111:Ji:fi3' ''G ktJ:f!I o
                                   *
          8. tRt~rnvf1J 'll'. 11ifii£ rfrh ¥1~, Jncrt1E .:(Er
ht}:itJvfk'l:'tfiX; SF,, l=j''i' 't i'IS il~ 2;-''t,
                                   *                                                                         w,
          9. Jt~ t11i tx ;i;1J ~ 4 Jilr :J£ F1'0 JJ 11;;, Jt *''i' tiE !E T , Jifi ill 1r& .Ji!: Jc t'It n B~ LP ruJ fr :ilf: 5:T 'B1j
AJ-Fo 1! 1 1Y1]·fr£:,Al-'i.i 1 l•fii]1'J1!£:,Al-Cu 'l 1 fH]ft.£:,Al-Ag 1 l•f£J]tt~t,Al-Zr rl•l)TjiJ:fit,Al-Ti
rt 1 frlJ fr;J;o, rt• fiilfr3&f'?:l;!l;;t4] T:l::\'!15 :IJ11A4:i'/fgfr ;J::cfM* 'l',
          lo. ilRJhii:l'Y.lU ~ ::Jt 9 Jlli illrrJ Ji¥*., Jt~;J0 t!E 1£ 'f , 41~191: rfIH Et.fk7£ 7} ffJlril"Jo/ef;iTI:1~ fr ;it 111 , ~n
*~ITJ~Q~•aft•m~m~~1J37:~oom*Q~~mft37:m~~ITJm*




                                                                               2




                                                                                                                                                     ECOMETAL-002312
Ci\ lO:tl1327l A




jSi: ;;.: ~Yil:JOC
[ooo 1J            4<6i: 0;:1 0 H T - :¥4' 11':1': mrt1H 1± ·J-J;,::lfil 7} ~1'. n0 w:ri'i: ~ D- <It , 11r 11= :t1 T1· 1m x x.ivun;zrn ~
~mg~wlliRli*ffiMlli~MM.                                                  t"•ft<It~~li*~~-


~:i!Hi*
[0002]               l)f't, h(:i£'JM'l"'lt? T ·~r11 tn lift )JU vi 'i'i & 1t Yi.: Ji~ "' ' L;J 11/HH .t& tli'{,'gJ;4JU~ J;J
J:\. tl'l   If' ·if; !;\\! X1f:\"'t, J&5} L;J, EJ11;7\;J,i ,
f~Jl'&tt'.*'5'2.JiJ~, ?'"'fi':H~titl!

      '8t 1Jil\ !1'1 fl~ tm:;};: T X1
H*'\'iYi:t~t'&~mUl<:!Y>J··              . Jj)jJ¥Ji 7t9f1i1lJ '7(1/\'1 ffl1J2 t:'llx6-H: /f:,
                ~#.*Y#~lliR~P~~-~~tl*ajmM*lli*!ili~~~MlliH'&~
ffiMMW~*Y*~M~~+w.~u*mi~~~~~~~*~m~~AIT*~~-~j;:~
                            4+,,•:·H- - fftrx•Jtt±iluNf" Jt!'i:\'Ti iJHf                     *;.;, %hl1:Ti1rl!, Jcf'~'"{7ilt14:'t''1!fi!iiliii'J:,
L;J,r:;J;:~~~g~~M@~.-~M~%~~-~~~H*~·~-~~z                                                                                         ~Mlli~-M
!JS.Bl'± ~fff'lj>j~ J)Jfj!t, l l                                :Ff, k;.l, f[i:A•Jtz hi 'CH:i il:!:lr Eli~i :2)    ~'ll i:'i lli~;.tit'Jif4Cfn lli)J
~           •                                                                     ~M~iliti~lli.L;J,00~                     £~~~#~
      • ~;J, ft tl'J7t\'1:)1!/J'lt:.J~:f1J)'E 11£ 1£ EE )J 1t.Fl-JF1EMEE:F;JZJX tiP tlJ ::ll' Ul ,
& ~ Hi 30)<1'1~ ti:! , :\1 lift:. (JZ] >F .([; Z kt :tE + ,"z till 12; It }J l:~)«\ J~J 1;Tu; I!t )J fl''.J\f6 P~TI , r1Jli:t 'if !i& ~
                            ~ 11
HiJ:Jtf."2 'I". J::{v:, & fi~/fC:JixJ}J, F A.i'i 1i J::LiliH ~'tit0~ Klifl!I.Jl,J JVJ. ltl1t;r11!lli.I.JJ.\t.i>:l:J!i<\.il0:" [ti
                                                   , Jl Jt~i\'ij;)ifil, JttEJI P'! 1fit1?fi:Jf Jfi:Tfl!t (l fj 7}fil¥8'~ MH~ToF,
                                                                   0



Wff~~*·I~llQ:.                                                        m~~0~f-#~#fiOO~m~-~~~~~
j'\tl_ 1rt~*'li!iUtll-7J.r:t()'~[@                  (?:f1J,   US20l l/Ol32143AI, 201 l .Y:), i'J<4f:fLl!fil.>j~, .\lliJ.1.ft:ffil~(?'Ji
+~ 14' :;1,~ !iJl 101   x< c~w H~ .1f\. rr. 'r;~&Jtfl ;I;:) iw'f:i'i 1'r~ :«im, :'.lUE 1t"J":t1Jl n<r!Jit:.,                                 rc0 ii;:
J~llll.'iil:Ji:;!,~UttmtrJ;i *i'J,FJ'(.J;~'           tm Al'      \i' Al   ,o,                                    il'f11;iZJ1Hf:J;,~i'i'i'
H                 t} f1111 tt Ht Ff-J §iti :K ~~ ·A- H
  2iitr::f):!t<.rlfivit
                                                              *'' ·ff!
                                                     i;:Ji~IiJ?.1i'r:li~;~1tw, ~ &7:1lJJ:'iil /Jn T ~t~:fltr~
                                                                                     1
                                                                                                                    *
                                                                                              Lt 4x r.1; 1'1'1 rr11 t:& '~ , 1'i1 , , rii: &
                                                                                                                           1&4:, A:ttill
11'T~.Ht'tr" • rfiJ 1 !1lJ!l lr:f!J (                    201110:32825 l. 9) :L~:ffi T " - -t'P !+J T 5H'X:Hi.!f'H:l1::ti<Ji'J
     If tr'J:f;ifi•:j:f.'J M!hfol< ", J;;C'l11'i~ ~:ftJftU·%-f1'Jf;j'f'Hl'.' ft tl:;~x1E~, ffi i~ fr:f1J:lJZ!TI fl'~  fH
M~~~lli~,~lli~HMrr~~-~~M~~~4#~.                                                                                 ~~m~#~lliRtt*
~ 16, ftrf<J!JtlMJl*ll'm~ lli5ol<¥i1!N,                  f:J,Z}..:±il1r!\i)JD T 'Lt" Ji)(:2j;:,,
[0003)            fjffi                     :;ii:               12), Mg·Al-Zn ~'ife:{s{it:7Jf~&.             lt 1f1 ~~   AZ9UH;l'.:{L~t(l'Jh'i.
JI]                     ,"r.#'.flfii"l'!1=t'li!r&5l-&J~lfLWJ:r'15HUi'o AIR. 3 ··~ 9. 7,ZnO. 35 r~ L O,Mn0.15 ·~
o.                       ,ft:fr,-:1j<J1JU±iflil5.ffi!1ritt+ 250MP<J.~f(llf..t1P'i''·t\HE\:(0S: 5X 10·'·g. cm". h) ( 1~i:lllfl
f":. ;iZJ;ii,·';:,ifl., 2001, 11 2 WJ, P 18 t l • k:'/J;WIJ h'.:·.~t.&ii11'#% f:jJ:JI~~.Qtfi;;f: 1!1 :.1•t!ll'.\J±i.LH~:f.'HJ'14'7:
Jill iliit J±. TiJ 5-HW ttf?!t ~l .sJ< "
[ooo4J             7'J T 151/:11£'!:1""' r&*, fh!J~i/r Jlii-lt'J!!V!t ¥11TiJ 5}fltlf'.0<1tsJ1Ji:il!i~ !HR:JJR7l-ffltflli~ MFfi.:t.sR*;J




                                                                                                                                                   ECOMETAL-002313
Ci\ lO:tl1327l A

*;~'     4': 2st flJj •(i'J'1t H: )l!jj:J.:1Jt ft 1'1'1t )JI/; ))'{,Z M·' 5FU mR ;jjij fl~ ;1\~<lLJ: ic'.~ (l"J :J:"(f jflj J,ct IIJL \Km ~l'f :rff. I'~
       h~.~~~~MlliW~~0~00%~~ftc;E.~~'1t~MM~~~mm&~T4.5~
cm'   frJ :M :l<l , 1'1 fl;t'tl &Jt ft ·$7, t'fU::C Jt f~' :iZ, 'r;k &Jl>g. (i;o:, ml.& Jt {'1 ;!;:: • f\tff1 ·fE illJ !!n (J'J fiJfJ'.1: 'l'
J..ZJJ!l, fl'&:tti? (1':, 'f)Ok.Jtfr{i£tE 93 'C Ai :l%KC1 ji'f jiJirp !'117Hlf.ill£ *fLVf l X 10 "g. cm'. h., ,
                ~ f;!,l i'f'i· 11:' 5t l~l:E~ tk:;f: cj:i X: ~ 1.EBJ(;ft'M i'l'J /,t {ff!{ ·t':! f.!i': it,;<;:]!( ( ~ :sR 9;3 'C !'rJ :>%KC 1 '.TtfITi~
lfil'~-'/c       F o. 02g.                     . h '), iITTT!.J!&J{g.Ii;:            Fii'itt       , M¥il.1t, Ek 1 tJc+±efl FJC.¥1.:illH M't.'l
ft'~   ·tz ::£ ;viJ .•iJ'r •
[ooo5J               !JilJH:;, ftffJ JZ\;ffi IJ, 1'.71. f1-o 7J lill'f\".1',tiitll, }fil.tJ:LJt;jf•;'1t "}: nx fr I:; iM iT'r I:      , ::i<:Jtl .I: >l.l'.1t 't
                 .~~~M~lli~~0~~%~Qft~.
:f;i :f'I f1'J 7Hflil ·I'! fl!':~ >R.


~~JH.KJ~
[0006)               <'fs:'ft~J] [j{]      Fi !'l'J F1 .(EitX>JffJl.1:.f iJX           Jt:::K:m IJIJ ·;t; t&m·~)t Hl:.Hi 3[{!J)\'.;f: "'Jiff N.rm fi<J
ill,!; f[;Jcj(;f•1:f'f t10 t11:;f:;FJt.fn\rtlcilf1, .Jti Ill···            {~1   f1i/tr.'itl                 T Zf1~j "fl , :1J(f X5<:7:rffrif (J<J 1P'.f .lti
~ft~&~~~~tt.~~ft~~0Mtt•mct~~~-~~ftc;E.
[0001]               :;$:.'&. r~J J.f.cifilj::J: tL FtJ't;{(fJ ;$'.~lfJl.f!<J ,
[0008]                  ·f'l1 'fi:: Jfjj: iliJi lli'tl\: ~7} ffiTf fl'J J;;'J Ylf Tk ·fl ~ ,
[0009)               AI :U          ·~    25%
[0010)               Zn :2 -            15%
[0011)                              Mg.,
[0012)               · - {ry 1$£)fjj:Jfqt Ffi'J'~:i:l\)}ff!'?(lzJ~il:irJift·.tlt, ;\f 'filj\r,L1J
[0013]               Al :13         ··~   25%,
[0014]               Zn :2          ~   15%,
[0015]               Fe :0. l -                5%,
[0016]               Cu :0. 05            ~     5%,
[0017]               Ni: 0. 05            ·~   5%,
[0018]               Ag :0 ·- 5%,
[0019]               Zr :0. 05 ·· 0. 5%,
[0020)               Ti :0. 0:1 ••• 0. 5%,                         Mg.,
[0021 J              -· 1' 14? Mlliit Jk!'k: ifil 5H1lf. fi'J 4it? ~ '11:: 1'r tit 1¥1 ;~1J .J'ii. is }f::,
                               11


[0022J                  t1:11· 1:10'fl"1§1 mH n;: tiaRit m1z u'i f4m r*                            7t !"le tt . 111; l!z :fl.ta 51,                     ~'E tB
J);xA:/$i:!lJf1rp, T!ifil.'fS 700 ·- 730"C, :J:'fHt!fi fli~:(t~1tf'?'CL.& iU.ttfl:Jl;*f'.ll:f}~ 1' fill fti:J'iltA f'.k
't'f\ft~t;l:ftf{;r! 1 ' lH!iA'f 7 110-780'C ::i:ffi'tJ1"i' P:t~t\3.¥ 720 .~ 7SO'C fH, JC1A.fi8: 1a:c!1Ji. . fi·m C3Cl 6'fi'f
:):{J;jfijjjj;iJ'l\J~ "'(/<l:f£Jl ; f[.\)j], [lfj':J'/ii't']-,: 700
                          1
                                                                    720'C , , {E fl(V°\Ji!(; SFG 1-:'j '';,./ Ari'.IJ0ifi (; 1\: {:$1~Hf'


[0023]       <'fs:'.f.f. Hjj-.f1fi:!f;>JiJJJjj;J FF'!'l<:.1'.B)tfif'f if'1.:1;!i:f!lft··'1::: tl'JftiLl:?fi. Ji't):;, J'fi.\.tfr,& :fil7c'.'K ffl.51 fl'J 'I'
fuj{t1£)}})1JJt Al··Fe ij1fli]{t{i£, AI-Ni i/1fijjl"r                                Al-Cu rjifflj                  , Al-Ag rj•fil]{t1£, .AI-Zr
+
1 1 1YiJfl'5z, Al-Ti rt 1 fii]ft (iz, 1! 1 fu}flt]):f::?'.i:J~;~T·~f<Jci }JUA'@'H'ilft~;l:f;:f;f;rl1"


[0024]               *
                  '& lj!J '~·111e:1illffiH H~·r.I~~ 5tfWiZ (!''11i;tf:):~ i~U Ii;: ft'-J ;fjrj.~ }Jit:, Jjffif.ti':lilllfiH He ·tJ{.\!!1))-f!l~~
                                                                                           1




                                                                                      4




                                                                                                                                                              ECOMETAL-002314
Ci\ lO:tl1327l A




[0025]            1 :;f:Y1,ff:JS.i.;f;::flj Lt' ;$:/if!IJ ft\Ji}tJ,;i.:(E ·f :
[0026]                                                                 Lt J :l ~, 25%)
           Jii3~ fJllt!e11&if'Ji{j{i£/IJ1!'(1l t:'t til'i (IJ Fe' Cu' \ i ' Ag                           '   Jt l<i] n>rn~ fJ[i}JJ; ~1i ff1H Jf3.ffifSl.'M 1fl1~fj/
i!ll ft ft1J zr , Ti                " Jc~ "I i;J~ Im tti Hl (\"!fl l'f'J fl
                                                  1
                                                                                         f f't r:k 1'l- ~rt' r'll'i .'ff. !ll: /' 1t :::I\: !il: (Y,J llJi f& .ffl
 !3 CMg"Al 11) tD              "iiJ~ rlli.fIJ.                    a. tU fl: Yv llfHh tD. JA mi f'.l.1t~JH2 fr ft SJ ;i,J:f;f\: tj i\11 .'fl- }l:; !&
                                                                                                                           m
        s<J rl& 1ti, ilk • bn :l!1; 'fif< fr it r1c1 !1%! 'd1 fr fi1r~ , 1w 'itl r1%!~ :Im J.l( l'*t 57 W;: >F i'Jl'i cl 2 5%.                             fj(Jj;t~

J111ff'~lf:ffl:: T ill{:!UEl a tfHi".lf*:ff(5}~, .IA1fJJ(M::J> T                                                                                           '1 1 iii~
            4'ii:Ht(1 U ff>J:(F c:Hlt1~1l'kfr::lt:fl(]'Jtj{llz, {Fli:t·:t:: i'.J'-Ji&JJUl'to IJ!ljp,T:fLE T
                       n'J f;f\::fJ! 5}1?'<: o Fo, Ct" NL Ag                                          fH f ff; 11lt T
tfL , riMJt !% '~fr @: i'JJ I'~ t:t -rt JA ll'rI!Ji%'E:iJH~ 6' @: fl'J 5f 1\)lic,, 1flf 11;'!( fit Zr , Ti )t ~ l'r:J i~ 1Jlli1Hlll f,t
                     .~mi~~fritOO•                                         .  *~~mu&oo~~-lli~W7l'MM~•fr~~~
                   a,, btT)jl,tf AZ91D                                      130 ·- 180MPa, 70'C ,:5%KCl j!fHJ§(c\'1 [J(j
JIJl,j'.'j AZ9lD t:J;fri;:(f'f 60-200                   fi'i, -f       9'.3"C,3%KC1 iff}lftt'F'B~J5l'i1¥JJ! 5.f:_Ji2J:IA'.ff AZ91D
50-200
[00211         !fr;J::f'Jf J?t, *.'.bi: uJJ ftl5t l"ic Ltfl"Jffi,        r;!:'; iWf i:fi., r1JtH'Xtl£ if<lH'~ A- ;;za(i,G\ 1;f;5!1:J1'.t.fn
                         *
TiJ) HF? 'i''t fis • Jtj ?Z·J:li<t:lr m}J ¥1; ' Jfil i1 i)!iJ j;;; fr i;: (110JJ.\(, !r Lj f!l!J &I. ·~ ' WI g;~ Rf $?.Ilii: ilH .lli 'iJb~ 1,-}
MMWm•frit.~~rt~~g$mm~~~lliRtt*~~lli~#ff~tt~~*-M~ffi
     J~fr~~~~*~~H*@~oo0m.m~~~~Iftmm                                                                                                      fr~&~~4n



Jit {ijql; 1ifil 1.J:it
[0028]
l:lJJ\\
                 i1Hf~1
          J'.H:tfmn''f
                       *'J.i          fJfj (1~ qty lX ' *lfl :):ttiiJ; 'flj jj'j: }JV; ' lll'.i i11t ~r' J& 71 iJ,~ :)>~: ' ~fl: 1'':J :'is. iNA
                          .T'1.!cji(f}1ff'lid1ili'' j(!j tE ~c@f,;'cjj\( 1t1'1flii'f ;Vft( ( 70'C f!lt./'j· 93 ·c (l'J !Vl: $:~Ji'J)',J '.l% J,MI'..
'fljl ;j(fiJ'.ilftt) rp f'i'J '1Hlii?'J1 f]['illfj !filJ't1i:ti3fH'J i'JCJ'iiZfl'ti.'. {fl fii: ~VJ)'cfr fit ( lirf Mg-A 1-Zn •JR i'Y'J AZ9 l D
~).         Rf-fs:'.~Jffil171H§l11JJtn F:
[0029]          4~ '.!,,Z IHJ ':1< h1ll 1!it] Jk )(•j l::: fJi1J (fj
:JtH;r.IJ,.l,& 2
[0030]           ){l)'Lt{'ii] .I
[0031]           X'ti:i::frfii::AJ AZ9ID                      ;'i)',
[0032]       Mg-9Al-lZn-O. :JZr-0. !Mn (                    ) , i'ti;:l"ic~'I· ( J)jif'J..'fq :~'M°fl         AJ-:17.r rji
fri] fr{i)', Al - I0\1n rJi fill D' ;ft,        1
                                         ) {E <i 'l:'ill!~f1\Ut\Jlfl~l' I" J:h'~, :J.Hf:l C,CI c itJ:1'fli'JfJjJ,d.:J1J!,
                                                                       11

             '1J\ ll!i:' :tr: fii>t =~ {'iHf1 Flll'.i.tt ~ ~i;'~f{f rnU:E tr .
                                      1



[0033]           1k J)'LJ1:iJid   1
[0034]                                                        5l'Lt.7J:
[0035]            l'.3%AI-2%7.n-O. 1%Fe-5%Ni-2. 5o/iAg-O, 5%TI-O. 5%Zr, .j:l~;l:;.AJ
[0036]            illU ?iJ. fj' ¥L J8 :71: ~':J. ~ 't}i ' !':c:r: tD 1\Jl )vJ:f)>l1J; 'rf11! 1 '                   7 ()() 'C ; jt,j" 1t ki Tff ~i]: ti' :):tt;kt' 1;<3


                                                                                   5




                                                                                                                                                                    ECOMETAL-002315
Ci\ lO:tl1327l A




[0031]           ~1: bill f>'U 2

l003s J          fr ~ rl'J i'.IHfr & Jt fil Jil: u fr l:t 7J :
[0039]           l5%Al-5%Zn-O. 5%Fc··O. 1%\i-0. 1%Ti-0. l%Zr,Jt:'RJJ Mg,
[0040 J                                                         i{I h)O\.'J:11t ·Md:f1                             7 :iwc   :·J:11Ht JFi ~lf ~!j fi' l'Jt ;tt; n1
Al-Fe r:pfn]fr{i'[:,Al-Ni "Pi'fil                   ,Al-Zr rpfff]             ,Al-Ti rpffiltl'"{U:&t<~tY:Hli:A'i~Tflfrjf;o:J:j'j.
f;,jFf 1 , ftGfti                   760'C ,;l\HtlF., p!f:~liit:Ji 7:30T' fi'J, ifilA(jj;\, 61.l!:Hf \l;'lz'i !<l:J'J1 , ~:PliiL1i 710 C,
           {£SF, Ejy'l:H':J1i:t1t 1l:fi'f't'.jf' I'                 , i~:tll,
[0041 J         ·51~ J}fil fji1J :l
[0042)                                                            /;; ;
[0043]          20%Al-l0%Zn-5%Fc-2. 5%\i-2. 5%Cu-5%Ag-O. 25%Ti-O. 25%Zr,J:t::'R/-J Mg,
[0044]                                                     !'iil tf\ fj)( )\ ii't j:jj; :f:r'• rj• , 7 I ii 'C ; •JS: 1.t fi If}~{]' fi' ;l:Jt i'J" (~J
                                                            Al-Cu tt'fcij{t- ,Al--Ag 'i"f'1Jfi;l£.,Al-Zr rl1fi1]fl;fr:,Al--Ti
rj 1 fffJf1:1izlk~4i'f\"ifY:A'i!JftLlfr{i'[:J:j'j.f1'rt1 , IHJH't:FHlii\..i~ 780'C ,·J7itftJii. !1'f:¥r'U'r:2f5 750 'CM, HJ ~ "'(                             1



      C,Cin :ftf·,l!J;Yf1Jili1J'l'4th(:}!Hflt : ~$¥1it"t' 700'C,
[0045)         '.9.< fif!! f§rj 4
[0046]         fl-£.(f(JtlH:l}&Jt
[0047]           l8%Al·-8%Zn-2. 5%Fe-2. 0%\i-5%Cu-1%Ag-O. :J%Ti--O. 15%Zr, Jt:4z7v Mg.
[004sJ           iMilrJJ                                        \:filJY:AJ:B=~::tP          •t
                                                                                             1,                    715 'C   ;J:fHtlF. flJ;liH?.fJtf"ii'i'J
Al-Fe                                                                       fDJ-fr:~,i\1-Ag              'i'!l1]          ,Al--Zr rjrfu]fr-&i,Al-Ti
rf1  l'r'Dit~lk~t'rY:li:llA ~.ktLlfr{i'[::J:fJ'.{:$:1+ 1        , JfiJft't Tl·iJ\'i\.;?Ii   750'C ,:):"ffftjjj, IS4\;!b12ii 7:JO'C D't.               HJ   c 2c1,,
;f11.fiti;l'f1J:ilJ:tJ'l>;'iz"{J,,ttJ:IJ:l :F>il:Wi\L'f' 710'C,                                                      !?l;fJ,
[oo49J          "kJJa!Wtl 5
~~               fr:£~fil~&~mafl~~~.
[0051]          20%A.l-5%Zn-O. 8%Fc--O. 05%Ni-O. 05%Cu-O. 05%Ti-O. 1%Zr, J!;1JtJ:J Mg.,
[0052J                                                     tt~riltiJ<i\:liH!Hf'"*'               · .Hl'ilii        no·c     ,J:'fl.itfirrri1.J~}:ljl;:J;:!f(i'J
A1-Fc 1j11YiJtt{it:, Al                -Ni I1 fijj{7£_,
                                            1                 Al--Cu rj 1fr3l{::Ht, Al-Zr                     rIr fr]]         A1-T i     1   I1 ffi] fr·5Zl.::U4:
t.\'cfJY.                                 , Jw]H·;J                  750'C         :f.t'Htffi. l\i~yful."f' 730'Cl!;J,JH

[0053]           '51.<!'.if!lflirJ 6
[0054J           fr~l11filffr&Jt>Itfil                 Fi '.iHt~:
[0055]           I 5%A 1-G%Zn-1. ii%Fe-O. 2%'\i -1 %Cn-2%Ag-O. I ii%Ti-O. l %Zr, Jt4z 7J Mg.,
[oo56J           ~Jtl fil.JJ;f:ldil-                       t'~ l'fi liY: i\:):i,:f;'};J;r'nl 1 ,                   720 'C : J:'iHUFf f!tifH:i:J;!Uil';·itiJ
Al-Fe t:jofo]{1:£,Al-\i                    1 ~1                                 'f1 f!Jj{'fif';<:,Al-Zr 't'ftl]{r:£,Al--Ti
                                                  fiiJ{t{i£:,Al-Cu 1j 1 fnJ{1~,Al-Ag
1+11'r:iJfr ill:hHiJlti"JtY:At.J'.1tlfrif?::).t'fl4:;rj1. fHJHtfh:r\l,1i 770'C ,;l:~HtJri,             740'C a•t. JTJ c,cl"
:f1'JJ:fli1f!Jili flll4'i 't!<l:J li : !S4\i'~i "£ 700 'C,
                          1      1

 [0051J           ::k&l!!f!iu 1


                                                                               6




                                                                                                                                                                  ECOMETAL-002316
Ci\ lO:tl1327l A

[0059]              25%Al-10%Zn-1%Fe-O. 5%1\i-O. 1%Cu-0. 5%Ti-O. 05%Zr, ;tt,;,\";7;; Mgn
[0060]              #i1Jf;t )J;'ti;{t; : 7t; f;J i't i*, i'':i 1if\ fj)l f,;tf:';:J:k;J:p rj1,                7:30 'C ;:):\:;{tf,J' f!j~~ ±?:nt:k,!J 1'.r\J
Al-Fe 1j1fnj-i'f'.Ji,AJ-\Ji !•fBJ1t-;!t,Al-Cu 'i'fEj1f~,AJ-Ag
                                                1                                                  'i   1   fnJ{-t'.Ji,AJ-Zr 1 j•fuJ1t·;!;>,AJ-Ti
rJ 1 !'fiJ{J-1fz~&f'l\tY:1£1/: i\Ji'xrRir £rt·J;€V1' rr, Pl rH ff-?,\l,?i' 760 'C ;J:ff itJiJ.                                   7:1o·c n>t, ,
                                            7
L=j   C,Clu ;ffjj;fi;1'11Ji!J::fjfli (',zt:J1¥                                           • tHiiJ/{f~Hf'
[0061]                  1   4: :tt 'Wii'1 ~ ft i£ !YJ -1: !).JI 11:::';'' 11)1; 5t               5Ht; )
                                                     Al         Zn                                               Ti       Zr
                       xHl:f7!J      l              9.00        l.00                                             0       0.01
                       (AZ91D)
                       '.'); !Jill 1Jtl l             13        l.3                                             0.5       0.5        0
                        ~:.:M!l-!Yu 2                 15         5                                              0.1       0.l.       0
[0062]
                       '*JJQ!f91j 3                   20        10                                             0.25      0.25        0
                       '.9.< 1JQ! f51tl 4                                                                       0.3      0.15
                                                                                                               0.05       OJ
                                                                                                                           -
                                                                                                               0.15


[0063]




                                                                                                                 (g.crn'2 .lf 1)
                                            )('j ll::; fJij l           232           0.00026   0.0005
                                            '9~ /jj\j j)itl l           360            0.035    0.074
[0064]
                                            ~;; 1JQ! fy~ 2              385            0.015     0.045
                                                                       ·---·         -------- --------
                                            ·9~ 1JQ! 1~u 3              410            0.013    0.036
                                                            4           375            0.034     0.058
                                            '.~/jj\jf;itl 5             392            0,025    0.048
                                            ·?:tM!i Wtl 6               365            0.021    0.063
                                            ~~ hl1J{Y1J   7             387            0.036     0.057
[0065]              tt:VX:'\l~J1fil1:'iu
                                      '1x>Jlt1Jij(J'J'f't               , nJ     H.\ :4:/lt\fJa1~!1rfl'0%lhi!i:t~fr'17.J'i:rttUE
tr1i1!tUli.l' sJJ            f :x•Ht ·9~1iilif9tl1'.''i'. rlrii'E 70'C & 93"C tr :i%Kc1 74filli 't' r~J7HW.1£'*'· HJ]         r
      ~~-~~~.m~~                                     mm~%~ffi~~*~~ffi~MM~~m~ffi~~*~~tt~




                                                                               7




                                                                                                                                                         ECOMETAL-002317
Espacenet - Bibliographic data                                     https://worldwide.espacenet.com/publicationDetails/biblio?DB=EP...




                         '"'""""'
                ,I)
                         h·~m~m'

                         !woi;•.•1
                         ~~·e•!()'IJ,~

                         OJfaoutN>bn
                         ;\~>l>«"<d;

                                         Espacenet

               Bibliographic data: CN102796928 (A}- 2012-11-28


              High-performance magnesium base alloy material and method for preparing
              same


              lnventor(s):                XINGHAO DU; IKUKUI TONO; DAPENG WANG; BAOLIN WU±
                                          (DU XINGHAO, ; TONO IKUKUI, ; WANG DAPENG, ; WU BAOLIN)

              Applicant(s):               UNIV SHENYANG AEROSPACE± (SHENYANG AEROSPACE
                                          UNIVERSITY)

              Classification:             - international:       C22C23/06; C22F1/06
                                          - cooperative:
              Application                 CN20121324168 20120905       Global Dossier
              number:

              Priority                    CN20121324168 20120905
              number(s):

              Also published              CN102796928 (B)
              as:



              Abstract of CN102796928 (A)



              The invention discloses a high-performance magnesium base alloy material and a
              method for preparing the high-performance magnesium base alloy material, which are
              designed for achieving the purpose that a great quantity of small reinforcements which
              have good thermal stability and are generated when the form of magnesium base alloy
              is varied and small recrystallization macrostructures which are produced through the
              small reinforcements are obtained for improving the shear strength of the magnesium
              base alloy. Mg alloy is taken as a basic material, Er, Cu and Ag which improve the non-
              crystallizing forming capability of the Mg alloy are selected as alloying elements, and
              common casting and hot extrusion methods are selected for preparing the alloy
              material.; Because negative formation heat is generated among the elements and the
              atomic radiuses are more different from each other, a great quantity of interatomic
              solute clusters are firstly formed during the extrusion process, and furthermore, small
              intermetallic compound particles with stable mechanical property at high temperature
              can be separated out on the basis. Moreover, the macrostructure of the alloy is also
              thinned. The alloy can have very high strength and good plasticity within the range of



 of2                                                                                                             0/IQ/'1f\1'i 'l_,.:;:'J. Dl\A




                                                                                                                        ECOMETAL-002318
Espacenet - Bibliographic data                  https://worldwide.espacenet.com/pub!icationDetai!s/biblio?DB=EP...



               room temperature to 300 DEG C.




~of 2




                                                                                                   ECOMETAL-002319
                                                                                                          1811
                                                 (12) ~ fl}'J 1i-~1J $     iFf
                                                                                 (10) $~01\J-5 C'i 102796>128 A
                                                                                 (43) $i~01\JE3 2012. IL 28
(21)   $il!l'-5 2012JO'.l24J68. 9
(22) $    il!I' E3 2012. 09. 05
(71) $iilf.A



(72) £H)l,A
                  Jll.:1#1.f
(74) 1i"'ftH-tJ:UJHti i:tflU0jtt;'jA)'f1JrJJ tif;'fl9Hifr
                      ( •If Jlli fri1i.l 2 .1229

(51) Int.Cl.
       0220 23/06(2006.01)
       022F f/06(2006. 01)




(57) 1ilii~




          t:J Mg ft [It :TJ 4~~:Ii. :13; iT'·J*1J
r\'liftJ[~Ji\'.fi~;IJ tt0 <Er, Cu, Ag)    fj: /'i ft
m;u, JJJHS IJ!Zffn1-i1 mJI t1 it; ifi1J & ikfd? H 1Gi • 1..t1 ·r
·•rt-Jlii ;Z, fill .11- {i 1Ji. i'l~ 't I&'. }1,\ ~J. &
     )-:.                          '! 1 &.Htff:1iX:J,
                                                                                         strain
],/~ ( suJu te cl us t<•rs ). Jltrfli r'l:Jlb\\tfitiLr.t!f it\ ll.IJ 'J'
~~~                                              ftW&T. ~
     • &i-littl(J't ~Kn mill 1W k'.1.tlJJ iL 1'1'.N '"'';,.tr: ·~:.:t.!
;'i~ :ioo ·c iM.J'l g rm J$:J JJ, +r 1R
Jb.




                                                                                                              ECOMETAL-002320
f'N 102796928           .~



          1.      ,f1! 1 ~1;tUJ!':t:lfiil>;'j-{it:f;fr'!. i~M:f'll:J, Mg-Er   fr1iL1v"litli:J:, JVf.'H1E:{£f :{EfiJii.&' Mg-Er
"f'l'n] it ill' (!'J  , ~!f. f'f !Jn A J£! fl!: (tcJ Cu, Ag {10 1'J                 (fJ 13' ii!: it ft dtr11 : Er           Lt
8-10% :Cu 1¥JJ!J1llilt 1-2% :Ag                    Lt. 0. 5-1%
          2.                           frili::l':f'f'Ht(JffiU     h'rL.                                                  r: :kt liJJ. iil: l'fil Lt ,
:'i(ff'        l!li.f:&i1Ji'fl7J'l't •.:{[ 4:30 'C F,   ~       5mm/mi n t·~J£ill1H~Hff               : {:E jlt', t:if            r9i tl'J 2:2'. it
un~.*~m~~*•~mm7t•~*mw~~nmm~M~~ ~~,~-~~#~
Mg15 (Er, Cu, tig) fr! JI~ ~lH'i' : Ii\] rH, x.W.iHtH t\J lU, tfll ft : ;t1 Jl:t '.f61&tt11J11J. Jl i'T ,~Ji ft& fJ,Z·tt ffi'; ffJtl: lit
fr 'iii' ll'J iM 1'lr :ct l'.£ •




                                                                     2




                                                                                                                                                   ECOMETAL-002321
f'N I027%928           .~




:tt#~ilHillt     •
[0001 J         ;f>:'ll 1:ig itv & ·.f41 t:J 'FH~·;,;- 'J;i !~~lit!J(Js::f,J 1''~ ,& :tt ft;rj~ 1J ii;, JtJtii!i & · ·,f1f' Jl 1J i'i.liN ffl':
~~¥~~M~&Jt~~htt.                                             fMMM~a*~··


~~tl#.
r0002)                                                                  J*J fl I· "ii:~· 1'l':Jli!f:fi'.1!,\ A\ • U rliJ liJf 'fl Al1R\'f :tt~ 1+1
Mg-Gd . 7l:~ifil.l1~)JfFf, JG5.ffi1t1r~1?:JL:1U Zn, Ca, Zr, Y, Nd                                                     )J'y•'f'lJJE:. fli Fl IJIT
!l 'll (l'FJI:•'.ff; ;:?;< Mg-Gd                                                                            • ilfi tL [l a!HF :&: [~J · fllt n'J
3t:Jf; Mg-Gd                                                            , ~st:lt Fl'"f:tfHJ,;, tct~Jli: :.lOO" c 1<'6llii'd!l1Bti!~
fl\:, P. fi !L + MPa, 1'fii':YillJJ.E,t1dlrii&'.fi:fiJ;f;J ;f.:I (i'J fJIHQ:~.1< ,,             - !fl:*--211it J11'HtUSHt''.!ttqjf~\tL
r!J)fl {E :100. c                  FI 1'f"[!'Jt.1itlJ;f;JH. ffli~fr~*-fl'J'~i'lll~~!f!Bl'.fLC                                                     }Jn
                                     f*
    tJ: tr tl< M'[It, A :fl! J:F ti:',\; ~ fit 71j: f[l ):.: , LJ;l JJI: riJ f1Jfll fig ff! 1t'f. ,F r.i:i • liff ~ ;J< nJJ , Itri 1WJ tE '!l:: it~
~~m~*~~~-~~~~~~*~~.Jt~~m~~~~~~~*~m~~-~-~
<it Ill~ t'it tt Hl~ (t'J X 14J! •

~Pfll;f;J~:
[0003]            4'::& llFJ H X~l!Jl1'T'fl::JfH~fl'~;f;J ~·lt'.F.{1~ 1¥1 ;FJ:E, 7v T ff!IPR: {E':ll'.:7!';!& f:f~ f1JJ.::!'ll:~ll
                                                                                                                                                        *
+,J~i *'[<it ~f (f''l Jf(7 ~!l\ f1> &. 1J1 Jl:L f1:1 f1J i:fll Jj; f10 fl} t:ti ,.\i1 ':&; ~ t!UH , L:J. tfi'.1ifi 'fJ~ fr {iz IJ~ :/'.!: ·~t lli': fl'J ii
 1'1J l!1fil, tlHlt T t'i' l'>'littf1E:rJU1kirii?:~':i*'l .&.Jt it1J f\'i./Jy);,
 [0004]           lo/rl£lXS!'%fl;it;f;j:f'L ~ Mi:;--Er ·+· f1I] ft;it ;lg Jrt:iitll' Jll;;-jci': fJUA:ii'ifil fi<J Ji ff t'l i% Mg
'4h'i,Uf:r,J(,i'Ji':)JJ'.fJ cu, Ag 1'r'rg Mg-Er 1¥1il-1itit!L:l¥~,
 [0005)           tt.;<1• :Er (1<1JJJ\lii:tt; 8-l0% :Cu (l<JJiftm:Lt 1-2% ;Ag
                          i'JtJJ~)]l~t:'!:itHt'lfi<JitUfli.}Jl'i::, i~IJ;l±;rji Mg, Er, Cu, Ag                                                   Lt;, ·>:+HU
                             , {E 4ao·c F, L.:J, 5nun/mi n                                         {EJri~!>2l'H10 %di F, L.:J,t/Hili:Jf~
                                          *'
1& .k:Ill: rr:im JmJL: ~; rt<i i,ll rr 1t, J.J :ff!lltJT<;t*':f'i<i Et1i. Hr tt: till 1h11q~\ 71.'. i!t H i'l'J \l!g5 (Er, cu, Ag)
w~~~:FlM.                        ~m~mLl~~- ~~~~~4A~~~&tt~~-~ft~~~4hl


[ooon           *:& rl}J IY'lt;\'     lU~ ti     iir1.o\:fl>R:         tifJ iM f\'i.fi<JJ:£.~.f 1!1 R1'Ti.Jtrrfi.\~"&i.;t·l*E fi<J, ~Bl J'
                                                                                                *
                                                                                                                                                1


fffj ft ft1J(lfl{ f J'i'i 5Irl f:j(J' ~f[j§'.J(§'.±! 1J> (fJ ;!\l:'Jf(; f~ fr {i;:. {!'. J}.11Jj rjt'                                              ff!. tis
1t.11ll.1,M:t&       T                                         , {Ll'1'HE&Jii~<J{1't<1                    •ti, r''f7"t!f<;f&kJiU!<J T!'<iJ
1'1' 1 '1~ (solute clusters), Jl:1: ffii {EJltf.l:nll1 t--. t!I ilHHl ·'Hl'J                              F }J         il'E:fleii~ fr~ ~-ii': Jill fflHt
ft1m*.11 '1&7r/J Mg,(Er, Cu, Ag). ffrJ(EJFif'.J:l'l<J+ifAA1S1h.l1fMrf1, rt! ft!lHJ f~ii]15JKJl>t1dJUM
(par tic fos stimulated nuc:l eat ion), 11:'.i'i:f flJ'.f'.ri ,<,)', r\l1.1'\"ll::tfJHlxJfflj 1j'. g;jirp§'.fl~g 1'1:'.1W.tt
                                       rl'Jl'lrrlJ:IUl'iflllrJ~               :150· c) 1.'f:l'f1Fl1ti1r1<1fi'lf1!1:tl''r'·i1trm.                        T
HiJil 5!1\!!£ ~ m;Jt            tl Jl!J 1-i:J r*J :&: ft<J i\i'ji'f:!Jt '..fl:'!I<;4J~* ff: JHlrH'il' 15% ll'H~ ftFL-fJ J.,Z f~l'!\l:J.f'L
        ~h~tt~~~~T~-                                     ~i:l-~.~OOili~~M~~~T~m•A~h-~Mlli~

                                                                             :3




                                                                                                                                                          ECOMETAL-002322
f'N I027%928             .~


Mg-Er-Cu ·Ag                vq Ji;{;- '1£1.Jt l'f (J<J)J ''¥:tf. ti!': :f( l'.l    Sl'A-'/;'fd'dJf.t, iil,:fili'lll 111'd!l\ J;;JHL L:t&J/,\;fi!./i'.t&
ft+ rt'>J H1 Hl :W '!!!\ft •
 [ooosJ         fr '*1                   i'ili'Y~H:t nft 1.~tt     rt ;F:, *M :f'l liJf 'fl. (1g Jl'lf[ '"'"'"'·· ...        rm r IDt ,,,., @l J:jiJt • rMJ
JEi.ii~\ttt1~;<JN'.:i'1;J;~Ht1li\t.'Jf/Eli.I!t                 IJJ1:7;; 200° c #:: 300· c fig~:$:.                             ~~·~ i.:i'l:~.!fiYtJ~fr
1tt !Jn .T. iil,G ~ .yfi• fl~ J:\ (J<J?'     1\11, lzu ;f~ l'J , 1:17. H, 1".'!10' l'D WH1t '1?,

~-~HM&~~~. ~&~.&                                                ~~ffl


~#IJ!ii?.Pfl        :
[0009]             ~l   11MifIT;~;); j[; Mg-Er-Cu-Ag ;fU                             .JG                {°f~f:E!).T?Krr~\l,lttl'n'J!l\J":i!'fl<J Lt4:Q
(0010]                  2                                 Mg-Er-Cu-Ag lf:Jj~~'l         rt!'ri/;H\U'1

~jtl;;~Afff1J:tt:
[0011]               -;frl•ir~·r'tfi~t~Jit:fl;i)':;f:j;f"f,         i:i'l:H*'H'J. Mg-Er


[0012]                                                                                                   1 11   Mg, Er, Cu, Ag jll;   ti&
Lt, *:ill '15' ii:il.:iff            fl(J Jn±:.      tE 4;30 'C -F,  5mm/mi. n t~Jfil ill 1.f 1!\ iff HZ,
                                                                         le~                                                     t!l' S3 It fi<J ~fl
F , L:,t ·!16:1\                        Jrf\      l't:J !'~i 1:li, ! fi: ;A; 7f ff£ j}r( S':J Im , ;fJT Ill !:ill /J, ff,\{}} f)l;}f [i'J
                                                                          1 1


Mg,           Cu, Ag) 1'FIJ:f'15!!\f.$ ;lw]a•J, 'Z; ~.!l:m~J(j';Jr:J§:!Ht. rll Jlt'J'c!JJtlllLl~Jli'T 1'<'11 HIH\l:'i1H'fi:fJ{J r~J.f~                1




fr .ii? (r-J itil ~ .i.1:%"¥' •
[0013]             '*J)°filf:fl] 1
[0014)             '..f(J!J ml Mg-HlEr            1=j=1   fil] fr~ f:,l & ~'!\Cu, Ag              • Ji,( 87Mg-10Er-2Cu-1Ag (                              Lt )
illf1l.'ft.'.iMf1ifl:.li::~.     '1Zfll·'l*.liliiiz+JJ;i:f1'J}ii'±:, {E 760 IJtff'1'f:tf1<. L'tHilA 20                   n\i:i"l1?.'h
50mm       (J'0tl~tJ. ?'!.Ufi·illii 450 C /24h :hlJ~"Ji.ti,Q:J'lI ;flfi'E ·1:lo'C FJJHHMJl Bi, t'F !Ji!:!::; 12: L :/Jf
Ll'.kl:o   '·P   5mm/min. 1Jf llif¥f 1G1'4,:ft ;'Jq 2 2:/t llJ:: J'J1. 1!HJ1' EE 1.5flii{E1R 1ll ff0irfilfl)[ fff, !]I 1Jg
:i 50 " C){'ith'HfHii 111 :fil fF~l h ''"' cWr ' ' "
                 14. 5%o                    J,                           Mg·Er"·Cu-Ag         ;fR J:;.    ,j[; Mg-Er
5Hl iJt IY1 tt $\l: : ~         2   Jg :t~Hftl:±s ~              Mg-Er-Cu-Ag !Y-JJi't~1 rt!1'ft!ll.U.\             "
[0015]             ~bill fl/IJ 2
[0016]                            Mg-8Er ') 1 fIT]               l;J,          Cu, Ag                   89Mg-8Er-2Cu-li\g( )!7(                   lt)
ifl'il'. i!Jij                    • {E 7GO !:'it Ff.'ff·t;J;, 1~i'ill't 20 7}l'•l &'1:NU&.J't f'f>)g :'iOmm fl<.! f,1±1-:j.
                                                                                         1
                                                                                                                                              ?/.'\.lfiitl:rff
4:'iO'C /24h :10~'Jft!<l:J''lL                   ?!'iJ!"i,      4:lO'CJ:!l;{f;l~~t/f}Ji.,j:ifJJ;            l2: I,                5mm/min,.           t'F!k
~m•tt~~*i,Q:~.~mffi~frifl:1'Em•~mm:m~~                                                                                 3~·    c>~~m~~tt
itfl)J"J':'~E           {E :JOO" C            F:J/tN:'l.lt\&Jq          IGlMPa,     YitJH[Bf!\IJt}g 148. 54Ml'a,11/.jfjJ.0);1$•$<. 47%,
[0011J             '*tliifYU 3
[0018]             ?KJTJ §'ill Mg-8Er cjJ fill                   tl, Jk§'i!\   Cu, Ag                   90Mg-8Er-l Cu- JAg (          J!li:       Lt )
i]t!IL'.iliUA-      " {Emo !il'.T:/.'if:t~,,f;f-ili~ 20 5tl'N9Hi{Jb.\ZJ~U'i''}J :''iOrmn (IZJwU" 1cMGJ1HT
450"C /24hJ£'.)0Jft5c!:J.IJ!" r~f§,    1:30'Ci!HJ'kMIHF,              LG 12: t,tiHiiJfil 5~~ 5mm/min, JJHE




                                                                                                                                                             ECOMETAL-002323
f'N I027%928           .~


fi:fl jj'~:,,~um. :J50' c Ftictv 5!IU~Jg                 l06MPa,     JfiHllB!Jlf§t)',;1   90Ml'a, ti/.W 05 f~l   59. 5%.
[001 gJ       ':kii'fili'itl i
[0020]            *ftl§'.ig Mg-8. 5Er          J'f1Jfr~ ~:J&!Ot\ Cu, /lg                    89. 5Mg-8. 5Er-J. fiCu-0. 5/\g ( JJ]:
        )   :ill:iri'ic~iLlf1     • 1't 760 il!Tifi'ifi<, fl1Hfu\. 20 5H"'i~i0fr&Ii.i~7'1 50mm rl'~f~t;:f;j, ~ffi
         450'C /24h l$:J6J1.t;(ll::F3l. ?'tUiJ, (E 1:30'Cj1J:1iJ:IH:tf lli., ~if EE tt L2: l,              5mm/min,
            1lf
:fif u;:rifi l~"i'-1 J;1                                                            1J~          :i5o · c > !~U'f 1tfliii
O''fi1£frp }J'J:'f':!Jjli;, 350° C F:fJ'C!•/.'l!I\!11!'/J l lOMPa, JilJHfB!iltlr /J 90Ml'a, Htf!li J;Ifrp 6 L :l%,
 [0021 J      "t lifil fl.JU 5
[0022]            5f(;HJ §'.4'; Mg-8Er rj1 ffi] (j-{i£ CJJ.!(.1"1; Cu, /lg   j[;~,        90. 5Vlg-8Er-l Cu-0. GAg (        1::1: )
                         • {E 760 !JCFJ:ff'.l:;L i~HM, 20 fH'i'b't'il0ililGJ'Hf·7,i 50mm f!<JJ<l~t;J, Jii,\!Eilltfr
4fi0 'C /24h J::\J~~J ithl:JIJL 1!1.\Jfi, 4:lO 'C 11.t fi1.~t'fH~,           I2: I , tif Jidli:I?.:~ fimm/mi n ,, 11f lf.
m1lf•u                           ~mrr:.~*~~iRm~~~mrn~                                    3~· c)~*m~~m
f1t1::IJ''J:l:ttf1~,   ;150• c T±i'1>FO!l\fltJ'1 lO:lMPa, lillBlB!l'tlltJJ 88MPa, l•'cfif     61%.




                                                                                                                                 ECOMETAL-002324
f'N I027%928   .~




                     350


                     300                      Mg-10Er-2Cu-1Ag

                     250

               "'
               0..
               :::;; 200
               tii
               "'
               f;    150
               VJ
                                                Mg-10Er
                     100


                      50


                      Q
                                                                                   1
                       0 . 00   0.02   0.04     0~06         0.08   0.10   0.12   0.14
                                                         Strain


                                                       ['tl J




                                                       f'fl 2




                                                         6




                                                                                         ECOMETAL-002325
                                     Electronic Acknowledgement Receipt

                       EFSID:                        30419068


                 Application Number:                 15641439


          International Application Number:

                Confirmation Number:                 2533




                                                     Galvanically-Active In Situ Formed Particles for Controlled Rate Dissolving
                  Title of Invention:
                                                     Tools




         First Named Inventor/Applicant Name:        Brian P. Doud


                  Customer Number:                   27885


                         Filer:                      Brian Erkin Turung/mel rohan


                 Filer Authorized By:                Brian Erkin Tu rung


               Attorney Docket Number:               POWD 200033US01


                    Receipt Date:                    20-SEP-2017


                     Filing Date:                    05-JUL-2017


                     Time Stamp:                     12:37:24


                  Application Type:                  Utility under 35 USC 111 (a)


Payment information:
Submitted with Payment                           J   no

File Listing:
 Document                                                                                File Size( Bytes)/                    Multi         Pages
                     Document Description                 File Name
  Number                                                                                 Message Digest                       Part /.zip   (ifappl.)

                                                                                                   124714

     1                   Transmittal Letter           IDSTransmittal.pdf                                                         no            2
                                                                                    ~ beeba96c7a957 ae7b3 f71«6b87cddd3120C
                                                                                                     7d64f




Warnings:

                                                                                                                                    ECOMETAL-002326
Information:

                                                                                           774778
               Information Disclosure Statement (IDS)
     2                                                      SB08.pdf                                                  no     13
                            Form (SB08)
                                                                            def066fdd786Sf0db01 bb5f6de6067f9Sa21

                                                                                              "'
Warnings:
Information:

                                                                                          1473405

     3                   Foreign Reference              W0199213978.pdf                                               no     37
                                                                            e2c6eb3e 1fde71 a99366ea97Sba6c400b49
                                                                                             s,1096




Warnings:
Information:

                                                                                          3579402

     4                   Foreign Reference              W0201301941 O.pdf                                             no     54
                                                                            9c656d'3S73d75d689248cd9868034eb40c
                                                                                           17;;35




Warnings:
Information:

                                                                                          3751952

     5                   Foreign Reference              W02013019421.pdf                                              no     55
                                                                            7e 1005dfd763,k241 c97d 1d00f6139825961
                                                                                             Seed




Warnings:
Information:

                                                                                          1407253

     6                   Foreign Reference              W02013122712.pdf                                              no     25
                                                                            bbfee677877d780'kctd3e948dtd&:(6e39,
                                                                                            fd16




Warnings:
Information:

                                                                                          1492839

     7                   Foreign Reference              W02013154634.pdf                                              no     27
                                                                            d1 7bJ8b57J bf96bb307682btkb54 36fB4 J
                                                                                            2e2c9




Warnings:
Information:

                                                                                          1305931

     8                   Foreign Reference              W0990002655.pdf                                               no     31
                                                                            67da08c 71.k2161e6f6492cb176cl 2e83Sd
                                                                                             bb87




Warnings:
Information:



                                                                                                                       ECOMETAL-002327
                                                                                  531479

     9         Foreign Reference   JP2013019030_Translation.pdf                                               no     14
                                                                   f004fc01 b893dabad61"81 Od225d96e 7d6c1
                                                                                    8d0e




Warnings:
Information:

                                                                                  1158036

     10        Foreign Reference   JP2012197491 _Translation.pdf                                              no     23
                                                                   7a4bb93f3645230e05e 16etl77ed586db4c
                                                                                  15ed




Warnings:
Information:

                                                                                  1012016

     11        Foreign Reference   JP2008266734_Translation.pdf                                               no     20
                                                                   9471714dea29794 b0b1 afo552f8e4477248
                                                                                     fbSc




Warnings:
Information:

                                                                                 3417804

     12        Foreign Reference        JP2014043601.pdf                                                      no     61
                                                                   fod37077d9deei1827&::3575db3M c804e2C
                                                                                    own


Warnings:
Information:

                                                                                 2379739

     13        Foreign Reference          EP2088217.pdf                                                       no     34
                                                                   &lef8d29150bbdd8dtdet-010c.eddt,d~5<Jc
                                                                                   7301c~




Warnings:
Information:

                                                                                  539176

     14        Foreign Reference         CN101381829.pdf                                                      no     7
                                                                   6cb68t1 34de7 293c66dfM d8139627a340t
                                                                                    f7a9f




Warnings:
Information:

                                                                                  535416

     15        Foreign Reference         CN102517489.pdf                                                      no     10
                                                                   05'1caef9b77b66c21 ddfdec60de')llaf75c00
                                                                                    b6dd




Warnings:
Information:




                                                                                                               ECOMETAL-002328
                                                                               609927

      16         Foreign Reference       CN103343271.pdf                                                      no     9
                                                              dRb~~3diif<S55&9ilJ"'''85od7lt' 10072b.l
                                                                                 i\~i!fll




 Warnings:
 Information:

                                                                               744135

      17         Foreign Reference       CN102796928.pdf                                                      no     8
                                                              66a<l'12b91411 b8f!5'1 l5b6il\B20ce783-~tk
                                                                                bn1<>0




 Warnings:
 Information:

                                                                               755753

      18        Non Patent Literature      Sigworth.pdf                                                       no     12
                                                              ll,l3l<9Si19tx:t4d'.!n3:9571 f7~5<>91ci2d921
                                                                                 2hd0




 Warnings:
 Information:

                                                                               277872

      19        Non Patent Literature     Momentive.pdf                                                       no     2

                                                                                 ''""
 Warnings:
 Information:

                                                                              1217004

     20         Non Patent Literature       Durbin.pdf                                                        no     47
                                                              ,;ii.530..:Jefl,a3hld15%:>rnf:;lfchc.5b1f\lfo
                                                                                   61'rl




 Warnings:
 Information:

                                                                               772517

     21         Non Patent literature       Peguet.pdf                                                        no     16

                                                                                 ~'"'

 Warnings:
 Information:

                                                                               791191

     22         Non Patent literature   ElementalCharts.pdf                                                   no     9
                                                                                                     ...
                                                                                  '"'
 Warnings:
 Information:
~-------"                                                                                                      ·---·--




                                                                                                                   ECOMETAL-002329
                                                                                        4887409

     23         Non Patent Literature             Song.pdf                                                             no          23
                                                                        b09('59c1C'6l6711225f[\(. 16 1~S022'l4"fln17
                                                                                          2d6b6




 Warnings:
 Information:

                                                                                        1212605

     24         Non Patent Literature             Zhou.pdf                                                             no          7
                                                                        2d62BSc99b855~7921150.cS9ff"t>90951df
                                                                                           d0<l"



 Warnings:
 Information:

                                                                                        4591396

     25         Non Patent Literature           Trojanova.pdf                                                          no          37
                                                                        98di'6 7151 J401a31c1677dl1 fk400330f9{
                                                                                          d0d<e




 Warnings:
 Information:

                                                                                         126559

                                        SiliconCarbideNanopartidesPrc
     26         Non Patent Literature
                                            perties_Applications.pdf
                                                                                                                       no          2
                                                                                           o;;m




 Warnings:
 Information:

                                                                                         134283

     27         Non Patent Literature   Magnesium•.AZ91DF _Alloy.pd!                                                   no          3

                                                                                           "''
 Warnings:
 Information:

                                                                                        3779987

     28         Non Patent Literature            Elasser.pdf                                                           no          19

                                                                                           "'°
 Warnings:
 Information:

                                                                                        1265315

     29         Non Patent Literature              Lan.pdf                                                             no          7
                                                                        2,lf780b8~$d&l<;l1<'*-'ciY'%a6530eabd74S,
                                                                                          46<14~




 Warnings:
 Information:
-----"""                                                                                                                    ----




                                                                                                                               ECOMETAL-002330
                                                                                                  2379205

     30               Non Patent Literature                 Casati.pdf                                                         no     19
                                                                                   a71%1f15a5iJ188t'16!fl1J25forxtf2fdbAPil:

                                                                                                      ""
Warnings:
Information:
                                                     Total Files Size (in bytes)                                       47029098


This Acknowledgement Receipt evidences receipt on the noted date by the USPTO of the indicated documents,
characterized by the applicant, and including page counts, where applicable. It serves as evidence of receipt similar to a
Post Card, as described in MPEP 503.

New Applications Under 35 U.S.C. 111
If a new application is being filed and the application includes the necessary components for a filing date (see 37 CFR
1.53(bHd) and MPEP 506), a Filing Receipt (37 CFR 1.54) will be issued in due course and thedate shown on this
Acknowledgement Receipt will establish the filing date of the application.
Natii>nal Stage of an International Applicaticm under ~U.S.C. 371
If a timely submission to enter the national stage of an international application is compliant with the conditions of 35
U.S.C. 371 and other applicable requirements a Form PCT/DO/E0/903 indicating acceptance of the application as a
national stage submission under 35 U.S.C. 371 will be issued in addition to the Filing Receipt, in due course.
New International JmpJjcation£iled with !b!'! USP.IQJ!~J!. Receiving_Qffice
If a new international application is being filed and the international application includes the necessary components for
an international filing date (see PCT Article 11 and MPEP 181 O), a Notification of the International Application Number
and of the International Filing Date (Form PCT/R0/105) will be issued in due course, subject to prescriptions concerning
national security, and the date shown on this Acknowledgement Receipt will establish the international filing date of
the application.




                                                                                                                                    ECOMETAL-002331
                                                                                  PATENT

            IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

FIRST NAMED INVENTOR                        Brian Doud

FOR                                         Galvanica!ly-Active In Situ Formed
                                            Particles For Controlled Rate Dissolving
                                            Tools

SERIAL NO.                                   15/641,439

FILED                                       July 5, 2017

EXAMINER

ART UNIT                                     1735

CONFIRMATION NO.                            2533

ATTORNEY DOCKET NO.                          POWD 200033US02

                      INFORMATION DISCLOSURE STATEMENT

Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

Dear Commissioner:
        In accordance with 37 C.F.R. §§ 1.56, 1.97, 1.98 and MPEP §609, Applicant
submits the following Information Disclosure Statement concerning information of which
the Applicant is aware. Form PTO/SB/08a is submitted herewith.
        This Information Disclosure Statement should not be construed to be an
admission that any information referred to herein or submitted herewith is "prior art" or is
considered to be material to patentability for this invention. No aspect of this submission
constitutes a disclaimer of claim scope.
        The United States Patent and Trademark Office OG Notice dated 12 October
2004 published a final rule revising 37 C.F.R. 1.98 dealing with the content of
Disclosure Statements. Paragraph (a)(2) was revised to read in part, "A legible copy of:
(i) Each foreign patent; (ii) Each publication or that portion which caused it to be listed,
other than U.S. patents and U.S. patent application publications unless required by the




                                                                                           ECOMETAL-002332
Office." Therefore applicant(s) has (have) not submitted copies of the cited U.S. patents
and/or published patent applications with this Information Disclosure Statement.
        In accordance with 37 C.F.R. §1.97(g) and (h), the filing of this Information
Disclosure Statement should not be construed to mean that a search has been made or
that no other material information as defined in 37 C.F.R. §1.56(b) exists.
        ~      BEFORE FIRST OFFICE ACTION:                Under §1.97(b)(3), this Information
Disclosure Statement is being filed before the mailing date of a first Office Action on the
merits. Although it is believed no fee is necessary, the Commissioner is authorized to
charge any required fees to our Deposit Account No. 06-0308.
        It is respectfully requested that the documents listed on Form PTO/SB/08a be
considered and officially cited in examination of this application.
                                                Respectfully submitted,




September 20. 2017
Date                                             rian E. Turung, Reg.
                                                The Halle Building, 5
                                                1228 Euclid Avenu
                                                Cleveland, Ohio 44
                                                216.363.9000

                            Certificate of Transmission or Mailing
I hereby certify that this correspondence (and any item referred to herein as being attached or
enclosed) is (are) being
~      transmitted to the USPTO by electronic transmission via EFS-Web on the date indicated
        below.
Se12tember 20, 2017                            ~11/Jl-
Date                                        Mel Rohan
POWD 200033US02 4082350 1




                                                2




                                                                                                  ECOMETAL-002333
               UNITED STATES PATENT AND TRADEMARK OFFICE
                                                                              lJ!\ITISD STNn;s 01'-:t·»\ltTMK'iT (W CO;\·lMf<;llCI•:
                                                                              Unitt>d State,<\ Patent and Trademark Office
                                                                              ,\G.dr~sr..
                                                                                     C(ll'vll'vl!SSlO;-.JER FUR PATEN\'S
                                                                                            PC' Bo.t t!.50
                                                                                            ,-'\lex;:mdria, Vngmm 1'.:3J:l·H:'O
                                                                                            WWW U~;:>h'\f\('\'


                   FHJNGor
                  371(c)DAI'E               FTLFEE RECD              ATTY.DOC'.KET.NO
                 07/05/2017                    850                POWD 200033USOI             23      2
                                                                                      CONFIRMATION NO. 2533
27885                                                                         FILING RECEIPT
FAY SHARPE LLP
1228 Euclid Avenue, 5th Floor
The Halle Building
Cleveland, OH 44115
                                                                                                                 Date Mailed: 0711212017




Receipt is acknowledged of this non-provisional patent application. The application will be taken up for examination
in due course. Applicant will be notified as to the results of the examination. Any correspondence concerning the
application must include the following identification information: the U.S. APPLICATION NUMBER, FILING DATE,
NAME OF APPLICANT, and TITLE OF INVENTION. Fees transmitted by check or draft are subject to collection.
Please verify the accuracy of the data presented on this receipt. If an error is noted on this Filing Receipt, please
submit a written request tor a Filing Receipt Correction. Please provide a copy of this Filing Receipt with the
changes noted thereon. If you received a "Notice to File Missing Parts" for this application, please submit
any corrections to this Filing Receipt with your reply to the Notice. When the USPTO processes the reply
to the Notice, the USPTO will generate another Filing Receipt incorporating the requested corrections
lnventor(s)
                   Brian P. Doud, Cleveland Heights, OH;
                   Nicholas J. Farkas, Euclid, OH;
                   Andrew J. Sherman, Mentor, OH;
Applicant(s)
                Terves Inc., Euclid, OH;
Assignment For Published Patent Application
                Terves Inc.
Power of Attorney: None
Domestic Priority data as claimed by applicant
                  This application is a DIV of 14/689,295 04/1712015
                  which claims benefit of 611981,425 0411812014
Foreign Applications for which priority is claimed (You may be eligible to benefit from the Patent Prosecution
Highway program at the USPTO. Please see http://www.uspto.gov for more information.) - None.
Foreign application information must be provided in an Application Data Sheet in order to constitute a claim to
foreign priority. See 37 CFR 1.55 and 1.76.


Permission to Access Application via Priority Document Exchange: Yes

Permission to Access Search Results: No

Applicant may provide or rescind an authorization for access using Form PTO/SB/39 or Form PTO/SB/69 as
appropriate.
                                                      page 1of3




                                                                                                                                  ECOMETAL-002334
If Required, Foreign Filing License Granted: 07/1212017
The country code and number of your priority application, to be used for filing abroad under the Paris Convention,
is US 15/641,439
Projected Publication Date: 10119/2017
Non-Publication Request: No
Early Publication Request: No
** SMALL ENTITY **
Title
             Galvanically-Active In Situ Formed Particles for Controlled Rate Dissolving Tools
Preliminary Class
             164
Statement under 37CFR1.55or1.78 for AIA (First Inventor to File) Transition Applications: No

                PROTECTING YOUR INVENTION OUTSIDE THE UNITED STATES

Since the rights granted by a U.S. patent extend only throughout the territory of the United States and have no
effect in a foreign country, an inventor who wishes patent protection in another country must apply for a patent
in a specific country or in regional patent offices. Applicants may wish to consider the filing of an international
application under the Patent Cooperation Treaty (PCT). An international (PCT) application generally has the same
effect as a regular national patent application in each PCT-member country. The PCT process simplifies the filing
of patent applications on the same invention in member countries, but does not result in a grant of "an international
patent" and does not eliminate the need of applicants to file additional documents and fees in countries where patent
protection is desired.


Almost every country has its own patent law, and a person desiring a patent in a particular country must make an
application for patent in that country in accordance with its particular laws. Since the laws of many countries differ
in various respects from the patent law of the United States, applicants are advised to seek guidance from specific
foreign countries to ensure that patent rights are not lost prematurely.

Applicants also are advised that in the case of inventions made in the United States, the Director of the USPTO must
issue a license before applicants can apply for a patent in a foreign country. The filing of a U.S. patent application
serves as a request for a foreign filing license. The application's filing receipt contains further information and
guidance as to the status of applicant's license for foreign filing.

Applicants may wish to consult the USPTO booklet, "General Information Concerning Patents" (specifically, the
section entitled "Treaties and Foreign Patents") for more information on timeframes and deadlines for filing foreign
patent applications. The guide is available either by contacting the USPTO Contact Center at 800-786-9199, or it
can be viewed on the USPTO website at http://www.uspto.gov/web/offices/pac/doc/general/index.html.

For information on preventing theft of your intellectual property (patents, trademarks and copyrights), you may wish
to consult the U.S. Government website, http://www.stopfakes.gov. Part of a Department of Commerce initiative,
this website includes self-help "toolkits" giving innovators guidance on how to protect intellectual property in specific
countries such as China, Korea and Mexico. For questions regarding patent enforcement issues, applicants may
call the U.S. Government hotline at 1-866-999-HALT (1-866-999-4258).
                                                       page 2of3




                                                                                                                   ECOMETAL-002335
                                 LICENSE FOR FOREIGN FILING UNDER
                                Title 35, United States Code, Section 184
                          Title 37, Code of Federal Regulations, 5.11 & 5.15
GRANTED
The applicant has been granted a license under 35 U.S.C. 184, if the phrase "IF REQUIRED, FOREIGN FILING
LICENSE GRANTED" followed by a date appears on this form. Such licenses are issued in all applications where
the conditions for issuance of a license have been met, regardless of whether or not a license may be required as
set forth in 37 CFR 5. 15. The scope and limitations of this license are set forth in 37 CFR 5. 15(a) unless an earlier
license has been issued under 37 CFR 5. 15(b). The license is subject to revocation upon written notification. The
date indicated is the effective date of the license, unless an earlier license of similar scope has been granted under
37CFR5.13or5.14.

This license is to be retained by the licensee and may be used at any time on or after the effective date thereof unless
it is revoked. This license is automatically transferred to any related applications(s) filed under 37 CFR 1.53(d). This
license is not retroactive.

The grant of a license does not in any way lessen the responsibility of a licensee for the security of the subject matter
as imposed by any Government contract or the provisions of existing laws relating to espionage and the national
security or the export of technical data. Licensees should apprise themselves of current regulations especially with
respect to certain countries, of other agencies, particularly the Office of Defense Trade Controls, Department of
State (with respect to Arms, Munitions and Implements of War (22 CFR 121-128)); the Bureau of Industry and
Security, Department of Commerce (15 CFR parts 730-774); the Office of Foreign AssetsControl, Department of
Treasury (31 CFR Parts 500+) and the Department of Energy.

NOT GRANTED
No license under 35 U.S.C. 184 has been granted at this time, if the phrase "IF REQUIRED, FOREIGN FILING
LICENSE GRANTED" DOES NOT appear on this form. Applicant may still petition for a license under 37 CFR 5. 12,
if a license is desired before the expiration of 6 months from the filing date of the application. If 6 months has lapsed
from the filing date of this application and the licensee has not received any indication of a secrecy order under 35
U.S.C. 181, the licensee may foreign file the application pursuant to 37 CFR 5. 15(b).



                                                     SelectUSA

The United States represents the largest, most dynamic marketplace in the world and is an unparalleled location for
business investment, innovation, and commercialization of new technologies. The U.S. offers tremendous resources
and advantages for those who invest and manufacture goods here. Through SelectUSA, our nation works to
promote and facilitate business investment. SelectUSA provides information assistance to the international investor
community; serves as an ombudsman for existing and potential investors; advocates on behalf of U.S. cities, states,
and regions competing for global investment; and counsels U.S. economic development organizations on investment
attraction best practices. To learn more about why the United States is the best country in the world to develop
technology, manufacture products, deliver services, and grow your business, visit http://www.SelectUSA.gov or call
+ 1-202-482-6800.



                                                       page 3of3




                                                                                                                   ECOMETAL-002336
                            PATENT APPLICATION FEE DETERMINATION RECORD                                                                  App!ica1ion or Docket Number
                                                          Substitute for Form       PT0~875                                              151641,439


                            APPLICATION AS FILED - PART I                                                                                                OTHER THAN
                                               (Co!umn 1)                       (Column 2)                    SMALL ENTITY                OR             SMALL ENTITY
                  FOR                      NUMBER FILED                   NUMBER EXTRA                    RATE($)             FEE($)                 RATE($)            FEE($)
BASIC FEE
(37 CFR 1.16(a). (b), or {c-))
                                                    NIA                             NIA                     NIA                 70                     NIA
Sl'ARCH FEE
(37 CFR 1. 16(k), iiL or {m))
                                                    NIA                             NIA                     NIA                300                     NIA
EXAMINATION FEE
(37 CFR 1. 1610), {p), or (q))                      NIA                             NIA                     NIA                360                     NIA
TOTAL CLAIMS
(37 CFA t 160))
                                              23          minus 20"'                3                 '      40       .        120        OR

INDEPENDENT CLAIMS
(37CFR1.16{h))
                                              2           minus 3 "'
                                                                                                      '     210       -        0.00
                                        lf the specification and drawings exceed 1oo
APPLICATION SIZE                        sheets of paper, the application size fee due- is
FEE                                     $310 ($155 for small entity) for each additional                                       0.00
(37CFR 1.16(s))                         50 sheets or traction thereof. See 35 U.S.C.
                                        41(a)(1)(G) and 37 CFR 1.16(s).
MULTIPLE DEPENDENT CLAIM PRESENT (37 CFR 1-16{j))                                                                              0.00
~·   lf lhe difference in column i is !ess than zero. enter "O" ln column 2                                TOTAL               850                    TOTAL


                      APPLICATION AS AMENDED - PART II

                                                                                                                                                         OTHER THAN
                                       {Co!umn 1)                      (Column 2)       (Colwnn 3)            SMALL ENTITY                OR             SMALL ENT! TY




·~ ·~
                                        CLA!MS                     HIGHEST
                                      REMA!NlNG                     NUMBER                  PRESENT                         ADDITIONAL                               ADDlT!ONAL
                                                                                                           RATE($i                                    RATE($)
                                                                  PREVIOUSLY                 EXTRA                            FEE\$)                                   FEE($)
~                                                                  PAID FOR
w                                 •
                                      AMENDMENT
                                                       Mimm
                                                                 ..                     "
                                                                                                                                          OR
::;;;                                                                                                 '               "                          '
                                                                 ...                    -
m
O

::;;;
                Independent
               (37CFR1 16\hll
                                  •                    M1'1U$

                                                                                                      '               -                   OR
                                                                                                                                                 '               "

<(            Application Size Fee \37 CFR 1, 16\s))

              FIRST PRESENTATION OF MULTIPLE DEPENDENT CLAIM (37 CFR 1 16(j))                                                             OR
                                                                                                           TOTAL                                      TOTAL
                                                                                                                                          OR
                                                                                                          AOD'LFEE                                   AOD'L FEE

                                       \Column 1)                      (Column 2)       (Column 3)
                                        CLAIMS                         HIGHEST
                                       REMA!NlNG                       NUMBER               PRESENT                         ADDITIONAL                               ADDITIONAL
[l)                                                                                                        RATE($)                                    RATEiSl
                                         AFTER                    PREVIOUSLY                 EXTRA                            FEE(Sl                                   FEE($)
f-                                    AMENDMENT                    PAID FOR
z                                                                ..
w
::;;;
                    Total
               (37 CFR 1 1$(1))
                                                       Minus
                                                                                        -             '               -                   OR
                                                                                                                                                 '
0
z               independent                            M1nu;,    ...                    "                                                 OR
w
:::;;
               (37CFR 'i.1€{h)J                                                                       '               "                          '
<(            AppHcntion Size Fee (37 CFR 1 16is))

                                                                                                                                          OR
              FIRST PRESENTATION OF MULTIPLE DEPENDENT CLAIM (37 CFR 1 16(j))

                                                                                                           TOTAL                                      TOTAL
                                                                                                                                          OR
                                                                                                          AOD'L FEE                                  ADD'L FEE
          ' It the entry in column 1 is less than 1he entry in column 2, write "O" in column 3
         •* If the "Highest Number Previously Paid For" lN THIS SPACE is less than 20, enter "20"
        ~** If the "Highest Number Previously Paid For" !N THIS SPACE is Jess than 3. enter "3"
              The "Highest Ntfmber Previously Paid For" (Total or Independent) is the hiqhest found in the appropna!e box m column 1




                                                                                                                                                                         ECOMETAL-002337
                                                          Attorney Docket No. POWO 200033US02


                                                                                   PATENT
               IN THE UNITED STATES PATENT AND TRADEMARK OFFICE
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
                     SMALL ENTITY NEW APPL/CATION TRANSMITTAL LETTER

Transmitted herewith for filing is the patent application entitled

     Galvanically-Active In Situ Formed Particles for Controlled Rate Dissolving Tools
lnventor(s):    Brian P. Doud, Nicholas J. Farkas, Andrew J. Sherman

1.     Type of Application
        r8J     Original (non-provisional)

2.      Required Papers Enclosed under 37 CFR 1.53(b) (Regular):
        24        Pages of specification
       §          Pages of claims
       1          Page of Abstract
       1          Sheets of Drawings (Figures 1-4)

3.      Declaration or oath
        r8J      Enclosed

4.      Preliminary Amendment
        r8J      Enclosed

5.      Application Data Sheet (PTO/SB/14)

        r8J      Enclosed

6.      Assignment
        An assignment of the above-identified application to TERVES INC. is being filed
        via the Electronic Patent Assignment System (EPAS).

7.      Information Disclosure Statement
        0     Enclosed   0   Substitute 1449 Form   0   PTO/SB/08 Form             References

8.      0        Nonpublication Request Under 35 USC 122(b)(2)(B)(i) (Applicant(s)
        must attach form PT0/58/35 or its equivalent.)

9.      r8J      Applicant(s) claim(s) small entity status under 37 CFR 1.27.




                                                                                            ECOMETAL-002338
1O.   Fee Calculation (37 CFR 1.16)

   CLAIMS As FILED, LESS ANY CLAIMS CANCELED BY ABOVE-INDICATED AMENDMENT(S}
          (1) FOR         (2) NUMBER      (3) NUMBER     (4) RATE (5) CALCULATIONS
                              FILED          EXTRA
TOTAL CLAIMS               23-20 =             3       X$40.00           = $120.00
(37 CFR 1.16(c))
INDEPENDENT CLAIMS           2-3=              0       X$210.00            = $0.00
(37 CFR 1.16(s))
MULTIPLE DEPENDENT                          ANY- -0    X$390.00              $0.00=
CLAIMS (IF APPLICABLE)
(37 CFR 1.16(D))
UTILITY APPLICATION SIZE             OGROUP(S)         X$200.00             =$0.00
FEE (FOR APPLICATION
THAT EXCEEDS 100
SHEETS, FEE FOR EACH
GROUP OF 50 ADDITIONAL
SHEETS)
                                  BASIC FEE (37 CFR 1.16(a))                $70.00
                                         UTILITY SEARCH FEE                $300.00
                                    UTILITY EXAMINATION FEE                $360.00
                                    TOTAL SMALL ENTITY FEE =               $850.00

11.   Method of Payment
      ~      The fees indicated above are authorized to be charged to a credit card.
      The fee(s) is/are being submitted via EFS-Web. If the credit card is unable to be
      charged, please charge any and all fees or credit any overpayment to Deposit
      Account No. 06-0308.        If there are any additional fees required by this
      communication, please charge same to Deposit Account No. 06-0308.

      This is an authorization under 37 CFR 1.136(a)(3} to treat any concurrent or
      future reply, requiring a petition for extension of time, as incorporating a petition
      for the appropriate extension of time.

12.   Examination Fee
      D      Applicant(s) has/have not paid the examination fee at this time.

13.   Please address correspondence to:
      CUSTOMER NUMBER 27885




                                               2




                                                                                          ECOMETAL-002339
14.     Please direct telephone calls to:
        Brian E. Turung, Telephone: 216.363.9000
        Facsimile: 216.363.9001
        Email: uspto@faysharpe.com




July 5, 2017
Date




                            Certificate of Transmission or Mailing
I hereby certify that this correspondence (and any item referred to herein as being
attached or enclosed) is (are) being
i3J transmitted to the USPTO by electronic transmission via EFS-Web on the date
       indicated below.
July 5, 2017                                       c   V <10_112.11A.
Date                                          Mel Rohan

POWD 200033US02 4054917 1




                                               3




                                                                                      ECOMETAL-002340
                                                                                                                                                      PTO/AIA/14 (12-13)
                                                                                                                    Approved for use through 01/31/2014. OMB 0651-0032
                                                                                                   U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE
                 Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid OMB control number.


                                                                      Attorney Docket Number                   POWD 200033US01
 Application Data Sheet 37 CFR 1.76
                                                                      Application Number

 Title of Invention           Galvanically-Active In Situ Formed Particles for Controlled Rate Dissolving Tools

 The application data sheet is part of the provisional or nonprovisional application for which it is being submitted. The following form contains the
 bibliographic data arranged in a format specified by the Untted Stales Patent and Trademark Office as outlined in 37 CFR 1.76.
 This document may be completed electronically and submttted to the Office in electronic formal using the Electronic Filing System (EFS) or the
 document may be printed and included in a paper filed application.


Secrecy Order 37 CFR 5.2
      Portions or all of the application associated with this Application Data Sheet may fall under a Secrecy Order pursuant to
      37 CFR 5.2 (Paper filers only. Applications that fall under Secrecy Order may not be filed electronically.)

Inventor Information:
                  I
 Invent                                                                                                                         I   Remove
                                                                                                                                                I
 Legal Name

 Prefix Given Name                                               Middle Name                                   Family Name                                        Suffix

 I El     f3nan                                                 f'                                            poud                                                I El
  Residence Information (Select One)                        •   US Residency                  Non US Residency                 Active US Military Service
 City     f:;1eveland Heights                           I State/Province I ~H I Country of Residenc~ I f.Js
Mailing Address of Inventor:

 Address 1                              13414 Meadow Brook Blvd.
 Address 2
 City              I J:;leveland Heights                                                  I State/Province                I PH
 Postal Code                           1144118                                     I Countryi              I ~s
 Inventor         b                                                                                                             I   Remove
                                                                                                                                                I
 Legal Name

 Prefix Given Name                                               Middle Name                                   Family Name                                        Suffix

 I El     f'Jicholas
                                                                P·                                            f=arkas                                             I El
  Residence Information (Select One)                       @ US Residency                     Non US Residency                 Active US Military Service
 City     J=uctid                                       I State/Province I ~H I Country of Residenc~ I f.Js
Mailing Address of Inventor:

 Address 1                              R4112 Rock Well Drive
 Address 2
 City              I fuctid                                                               I   State/Province              I pH
 Postal Code                           1144118                                     I   Countryi            I ~s
 Inventor
 Legal Name
                  6                                                                                                             I   Remove
                                                                                                                                                I
 Prefix Given Name                                               Middle Name                                   Family Name                                        Suffix

 I I·     J\ndrew                                               µ.                                            t';herman                                           I I·
  Residence Information (Select One) @ US Residency                                           Non US Residency                 Active US Military Service

EFS Web 2.2.10
                                                                                                                                                       ECOMETAL-002341
                                                                                                                                                          PTO/AIN14 (12-13)
                                                                                                                     Approved for use through 01/31/2014. OMB 0651"0032
                                                                                                 U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE
                 Under the Paperwork Reduction Acl of 1995, no persons are required to respond to a collection of information unless it contains a valid OMS control number.

                                                                      Attorney Docket Number                   POWD 200033US01
    Application Data Sheet 37 CFR 1.76
                                                                      Application Number

    Title of Invention          Galvanically-Active In Situ Formed Particles for Controlled Rate Dissolving Tools


    City    If'vlentor                                  I State/Province I pH I Country of ResidencJ I tJs

Mailing Address of Inventor:

    Address 1                           ~181 Boyer Lane

    Address2
    City             J   1V1entor                                                         I   State/Province              I PH
    Postal Code                          !44060                                    I   Countryi            I 1-'s
    All Inventors Must Be Listed - Additional Inventor Information blocks may be
    generated within this form by selecting the Add button.                                                                              I   Add
                                                                                                                                                      I
Correspondence Information:
    Enter either Customer Number or complete the Correspondence Information section below.
    For further information see 37 CFR 1.33(a).

    D    An Address is being provided for the correspondence Information of this application.

    Customer Number                       07885
    Email Address
                                                                                                                       I I     Add Email
                                                                                                                                              I      jRemove Email J


Application Information:
    Title of the lnventio3 $alvanically-Active In Situ Formed Particles for Controlled Rate Dissolving Tools
    Attorney Docket Nu                    POWD 200033US01                                  I Small Entity Status Claimed                     ~
    Application Type                      !'Jonprovisional                                                                                                               T



    Subject Matter                        µ1m1y                                                                                                                          T




    Total Number of Drawing Sheets (if any)
                                                                   If                         I Suggested Figure for Publication (if any) I f
Filing By Reference :
Only compete this section when filing an application by reference under 35 U.S.C 111 (c) and 37 CFR 1.57(a). Do not complete this section if
application papers including a specification and any drawings are being filed. Any domestic benefit or foreign priority information must be
provided in the appropriate section{s) below {i.e., uoomestic Benefit/National Stage lnformation 11 and (/Foreign Priority Information").

For the purposes of a filing date under 37 CFR 1.53(b), the description and any drawings of the present application are replaced by this
reference to the previously filed application, subject to conditions and requirements of 37 CFR 1.S?(a).
                                                                                                                                                                         j_
    Application number of the previously                 Filing date (YYYY-MM-DD)                                     Intellectual Property Authority or Country
     filed application

I

I



    Publication Information:
    D      Request Early Publication (Fee required at time of Request 37 CFR 1.219)

           Request Not to Publish.                           I hereby request that the attached application not be published under
           35 U.S.C. 122(b) and certify that the invention disclosed in the attached application has not and will not be the
    D      subject of an application filed in another country, or under a multilateral international agreement, that requires
           publication at eighteen months after fifing.
    EFS Web 2.2.10




                                                                                                                                                               ECOMETAL-002342
                                                                                                                                                        PTO/AIA/14 (12-13)
                                                                                                                   Approved for use through 01/31/2014. OMB 0651-0032
                                                                                               U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE
               Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid OMS control number.

                                                                    Attorney Docket Number                   POWD 200033US01
 Application Data Sheet 37 CFR 1.76
                                                                    Application Number

 Title of Invention         Galvanically-Active In Situ Formed Particles for Controlled Rate Dissolving Tools




Representative Information:
 Representative information should be provided for all practitioners having a power of attorney in the application. Providing
 this information in the Application Data Sheet does not constitute a power of attorney in the application (see 37 CFR 1.32).
 Either enter Customer Number or complete the Representative Name section below. If both sections are completed the customer
 Number will be used for the Representative Information during processing.




 Please Select One:                  •      Customer Number            I       US Patent Practitioner           10       Limited Recognition (37 CFR 11.9)

 Customer Number                    ~7885



Domestic Benefit/National Stage Information:
This section allows for the applicant to either claim benefit under 35 U.S.C. 119(e), 120, 121, or 365(c) or indicate National Stage
entry from a PCT application. Providing this information in the application data sheet constitutes the specific reference required
by 35 U.S.C. 119(e) or 120, and 37 CFR 1.78.
When referring to the current application, please leave the application number blank

      Prior Application Status             ending                                                                                      I Remove I
       Application Number                           Continuity Type                    Prior Application Number                 Filing Date (YYYY-MM-DD)
                                                                                      14689295                                 015-04-17

      Prior Application Status
       Application Number                           Continuity Type
     4689295                               !aims benefit of provisional
 Additional Domestic Benefit/National Stage Data may be generated within this form
                                                                                                                                            Add
 by selecting the Add button.

Foreign Priority Information:
This section allows for the applicant to claim priority to a foreign application. Providing this information in the application data sheet
constitutes the claim for priority as required by 35 U.S.C. 119(b) and 37 CFR 1.55(d). When priority is claimed to a foreign application
that is eligible for retrieval under the priority document exchange program (PDX)i the information will be used by the Office to
automatically attempt retrieval pursuant to 37 CFR 1.55(h){ 1) and (2). Under the PDX program, applicant bears the ultimate
responsibility for ensuring that a copy of the foreign application is received by the Office from the participating foreign intellectual
property office, or a certified copy of the foreign priority application is filed, within the time period specified in 37 CFR 1.55(g){1 ).

                                                                                                                                       I Remove I
       Application Number                            Countryi                   Filing Date (YYYY-MM-DD)                         Access Codei (if applicable)

 I                                     I                                       I
 Additional Foreign Priority Data may be generated within this form by selecting the
 Add button.                                                                                                                            I   Add
                                                                                                                                                     I

EFS Web 2.2.10
                                                                                                                                                     ECOMETAL-002343
                                                                                                                                                     PTO/AIN14 (12·13)
                                                                                                                 Approved for use through 01/31/2014. OMB 0651"0032
                                                                                                U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE
              Under the Paperwork Reduction Acl of 1995, no persons are required to respond to a collection of information unless it contains a valid OMS control number.

                                                                   Attorney Docket Number                   POWD 200033US01
 Application Data Sheet 37 CFR 1.76
                                                                   Application Number

 Title of Invention        Galvanically-Active In Situ Formed Particles for Controlled Rate Dissolving Tools




Statement under 37 CFR 1.55 or 1.78 for AIA (First Inventor to File) Transition
Applications

       This application ( 1) claims priority to or the benefit of an application filed before March 16, 2013 and (2) also
       contains, or contained at any time, a claim to a claimed invention that has an effective filing date on or after March
 D     16, 2013.
       NOTE: By providing this statement under 37 CFR 1.55 or 1.78, this application, with a filing date on or after March
       16, 2013, will be examined under the first inventor to file provisions of the AIA.




Authorization to Permit Access:
r:gJ   Authorization to Permit Access to the Instant Application by the Participating Offices
If checked, the undersigned hereby grants the USPTO authority to provide the European Patent Office (EPO),
the Japan Patent Office (JPO), the Korean Intellectual Property Office (KIPO), the World Intellectual Property Office (WIPO),
and any other intellectual property offices in which a foreign application claiming priority to the instant patent application
is filed access to the instant patent application. See 37 CFR 1.14(c) and (h). This box should not be checked if the applicant
does not wish the EPO, JPO, KIPO, WIPO, or other intellectual property office in which a foreign application claiming priority
to the instant patent application is filed to have access to the instant patent application.

In accordance with 37 CFR 1.14{hX3), access will be provided to a copy of the instant patent application with respect
to: 1) the instant patent application-as-filed; 2) any foreign application to which the instant patent application
claims priority under 35 U.S.C. 119(a)-(d) if a copy of the foreign application that satisfies the certified copy requirement of
37 CFR 1.55 has been filed in the instant patent application; and 3) any U.S. application-as-filed from which benefit is
sought in the instant patent application.

In accordance with 37 CFR 1.14(c), access may be provided to information concerning the date o ffiling this Authorization.




Applicant Information:

 Providing assignment information in this section does not substitute for compliance with any requirement of part 3 of Title 37 of CFR
 to have an assignment recorded by the Office.




EFS Web 2.2.10




                                                                                                                                                           ECOMETAL-002344
                                                                                                                                                      PTO/AIN14 (12-13)
                                                                                                                  Approved for use through 01/31/2014. OMB 0651"0032
                                                                                                 U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE
               Under the Paperwork Reduction Acl of 1995, no persons are required to respond to a collection of information unless it contains a valid OMS control number.

                                                                    Attorney Docket Number                   POWD 200033US01
 Application Data Sheet 37 CFR 1.76
                                                                    Application Number

 Title of Invention         Galvanically-Active In Silu Formed Particles for Controlled Rale Dissolving Tools



 Applicant       11                                                                                                                     I Remove I
If the applicant is the inventor (or the remaining joint inventor or inventors under 37 CFR 1.45), this section should not be completed.
The information to be provided in this section is the name and address of the legal representative who is the applicant under 37 CFR
1.43; or the name and address of the assignee, person to whom the inventor is under an obligation to assign the invention, or person
who otherwise shows sufficient proprietary interest in the matter who is the applicant under 37 CFR 1.46. If the applicant is an
applicant under 37 CFR 1.46 (assignee, person to whom the inventor is obligated to assign, or person who otherwise shows sufficient
proprietary interest) together with one or more joint inventors, then the joint inventor or inventors who are also the applicant should be
identified in this section.
                                                                                                                                        I    Clear
                                                                                                                                                         I
•   Assignee
                                               I        Legal Representative under 35 U.S.C. 117
                                                                                                                          I       Joint Inventor

    Person to Whom the inventor is obligated to assign.                                          Person who shows sufficient proprietary interest
                                                                                       I
If applicant is the legal representative, indicate the authority to file the patent application, the inventor is:

                                                                                                                         l·I
Name of the Deceased or Legally Incapacitated Inventor                         :I                                                                                       I

 If the Applicant is an Organization check here.                         [Zl
 Organization Name
                               J   terves Inc.

 Mailing Address Information For Applicant:
 Address 1                              ~4112 Rockwell Drive

 Address 2

 City                                   Euciid                                             State/Province               OH
 Count,.Y      I IJs                                                                       Postal Code                  44118
 Phone Number                                                                              Fax Number

 Email Address


Additional Applicant Data may be generated within this form by selecting the Add button.                                                I   Add
                                                                                                                                                     I

Assignee Information including Non-Applicant Assignee Information:

Providing assignment information in this section does not subsitute for compliance with any requirement of part 3 of Tiiie 37 of CFR to
have an assignment recorded by the Office.


  Assignee
 omplete this section if assignee information, including non-applicant assignee information, is desired lo be included on the patent
  lication publication . An assignee-applicant identified in the "Applicant Information" section will appear on the patent application
            as an applicant For an assignee-applicant, complete this section only if identification as an assignee is also desired on the
         plication publication.

                                                                                                                                     I Remove I
 If the Assignee or Non-Applicant Assignee is an Organization check here.                                                          _____________,
EFS Web 22,10




                                                                                                                                                             ECOMETAL-002345
                                                                                                                                                    PTO/AIN14 (12·13)
                                                                                                                 Approved for use through 01/31/2014. OMB 0651"0032
                                                                                             U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE
             Under the Paperwork Reduction Acl of 1995, no persons are required to respond to a collection of information unless it contains a valid OMS control number.

                                                                  Attorney Docket Number                   POWD 200033US01
 Application Data Sheet 37 CFR 1.76
                                                                  Application Number

 Title of Invention       Galvanically-Active In Situ Formed Particles for Controlled Rate Dissolving Tools



 Prefix                          Given Name                         Middle Name                        Family Name                         Suffix

I                          IT I                                     I                                 I                                    I                        IT
Mailing Address Information For Assignee including Non-Applicant Assignee:

 Address 1
 Address 2
 City                               I                                                  State/Province
 Countryi        11                                                                    Postal Code

 Phone Number                                                                          Fax Number

 Email Address

Additional Assignee or Non-Applicant Assignee Data may be generated within this form by
selecting the Add button.                                                                                                             LAdd I

Signature:                                                                                                                             I   Remove    I
 NOTE: This form must be signed in accordance with 37 CFR 1.33. See 37 CFR 1.4 for signature requirements and
 certifications.

 Signature       bell                                                                                      Date (YYYY-MM-DD)                   2017-07-05

 First Name       ~rian E.                  I Last Name I ~urung                                           Registration Number                 35394

 Additional Signature may be generated within this form by selecting the Add button.                                                 I Add I
 This collection of information is required by 37 CFR 1.76. The information is required to obtain or retain a benelit by the public which
 is to file (and by the USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This
 collection is estimated to take 23 minutes lo complete. including gathering, preparing, and submitting the completed application data
 sheet form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of time you require to
 complete this form and/or suggestions for reducing this burden, should be sent lo the Chief Information Officer, U.S. Patent and
 Trademark Office, U.S. Department of Commerce, P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR
 COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450.




EFSWeh2.2.10




                                                                                                                                                          ECOMETAL-002346
                                                          Privacy Act Statement




 The Privacy Act of 1974 (P .L. 93-579) requires that you be given certain Information in connection wlth your submission of the attached form related to
 a patent application or patent Accordingly, pursuant to the requirements of the Act, please be advised that (1) the general authority for the collection
 of this Information is 35 U.S.C. 2(b)(2); (2) furnishing of the information solictted is voluntary; and (3) the principal purpose for which the information is
 used by the U.S. Patent and Trademark Office is to process and/or examine your submission related to a patent application or patent. If you do not
 furnish the requested information, the U.S. Patent and Trademark Office may not be able to process and/or examine your submission, which may
 result in termination of proceedings or abandonment of the application or expiration of the patent

 The information provided by you In this form wlll be subject to the following routine uses:

      1.        The information on this form will be treated confidentially to the extent allowed under the Freedom of Information Act (5 U.S.C. 552)
           and the Privacy Act (5 U.S.C. 552a). Records from this system of records may be disclosed to the Department of Justice to determine
           whether the Freedom of Information Act requires disclosure of these records.

 2.       A record from this system of records may be disdosed, as a routine use, in the course of presenting evidence to a         court, magistrate, or
      administrative tribunal, including disclosures to opposing counsel in the course of settlement negotiations.

      3.         A record in this system of records may be disclosed, as a routine use, to a Member of Congress submitting a request involving an
           individual, to whom the record pertains, when the individual has requested assistance from the Member wlth respect to !he subject matter of
           the record.

      4.        A record in this system of records may be disclosed, as a routine use, to a contractor of the Agency having need for the information in
           order to perform a contract. Recipients of information shall be required to comply with the requirements of the Privacy Act of 1974, as
           amended, pursuant to 5 U.S.C. 552a(m).

      5.        A record related to an lnternallonal Application filed under the Patent Cooperation Treaty in this system of records may be disclosed,
           as a routine use, to !he International Bureau of the World Intellectual Property Organization, pursuant to the Patent Cooperation Treaty.

      6.        A record in this system of records may be disclosed, as a routine use, to another federal agency for purposes of National Security
           review (35 U.S.C. 181) and for review pursuant to the Atomic Energy Act (42 U.S.C. 218{c)).

      7.        A record from this system of records may be disclosed, as a routine use, to the Administrator, General Services, or his/her designee,
           during an inspection of records conducted by GSA as part of that agency's responsibility to recommend improvements in records
           management practices and programs, under authority of 44 U.S.C. 2904 and 2906. Such disclosure shall be made in accordance with the
           GSA regulations governing inspection of records for this purpose, and any other relevant (Le., GSA or Commerce) directive. Such
           disclosure shall not be used to make determinations about indivjdua!s.

      8.        A record from this system of records may be disclosed, as a routine use, to the public after either publication of the application pursuanl
           to 35 U.S.C. 122{b) or issuance of a patent pursuant to 35 U.S.C. 151. Further, a record may be disclosed, subject to the !imitations of 37
           CFR 1. 14, as a routine use, to the public if the record was fi!ed in an application which became abandoned or in which the proceedings were
           terminated and which application is referenced by either a published application, an application open to public inspections or an issued
           patent

      9.      A record from this system of records may be disclosed, as a routine use, to a Federal, State, or !oca! law enforcement agency, if the
           USPTO becomes aware of a violation or potential violation of !aw or regulation.




EFSWeb2.2.10




                                                                                                                                                  ECOMETAL-002347
                                                                             POWD 2 00033 US02

                GALVANICALLY-ACTIVE INSITUFORMED PARTICLES
                     FOR CONTROLLED RATE DISSOLVING TOOLS

[0001]     The present invention is a divisional of United States Patent Application Serial No.
14/689,295 filed April 17, 2015, which in tum claims priority on United States Provisional Patent
Application Serial No. 611981,425 filed April 18, 2014, which is incorporated herein by reference.


                                     FIELD OF THE INVENTION
[0002]     The present invention is directed to a novel magnesium composite for use as a
dissolvable component in oil drilling.


                                BACKGROUND OF THE INVENTION
[0003]     The ability to control the dissolution of a down hole well component in a variety of
solutions is very important to the utilization of non-drillable completion tools, such as sleeves,
frac balls, hydraulic actuating tooling, and the like. Reactive materials for this application, which
dissolve or corrode when exposed to acid, salt, and/or other wellbore conditions, have been
proposed for some time. Generally, these components consist of materials that are engineered to
dissolve or corrode.    Dissolving polymers and some powder metallurgy metals have been
disclosed, and are also used extensively in the pharmaceutical industry for controlled release of
drugs. Also, some medical devices have been formed of metals or polymers that dissolve in the
body.
[0004]     While the prior art well drill components have enjoyed modest success in reducing
well completion costs, their consistency and ability to specifically control dissolution rates in
specific solutions, as well as other drawbacks such as limited strength and poor reliability, have
impacted their ubiquitous adoption.      Ideally, these components would be manufactured by a
process that is low cost, scalable, and produces a controlled corrosion rate having similar or
increased strength as compared to traditional engineering alloys such as aluminum, magnesium,
and iron. Ideally, traditional heat treatments, deformation processing, and machining techniques
could be used on the components without impacting the dissolution rate and reliability of such
components.




                                                 l



                                                                                           ECOMETAL-002348
                                                                             POWD 2 00033 US02

                               SUMMARY OF THE INVENTION
[0005]     The present invention is directed to a novel magnesium composite for use as a
dissolvable component in oil drilling and will be described with particular reference to such
application. As can be appreciated, the novel magnesium composite of the present invention can
be used in other applications (e.g., non-oil wells, etc.).   In one non-limiting embodiment, the
present invention is directed to a ball or other tool component in a well drilling or completion
operation such as, but not limited to, a component that is seated in a hydraulic operation that can
be dissolved away after use so that no chilling or removal of the component is necessary. Tubes,
valves, valve components, plugs, frac balls, and other shapes and components can "also be formed
of the novel magnesium composite of the present invention.         For purposes of this invention,
primary dissolution is measured for valve components and plugs as the time the part removes
itself from the seat of a valve or plug arrangement or can become free floating in the system. For
example, when the part is a plug in a plug system, primary dissolution occurs when the plug has
degraded or dissolved to a point that it can no long function as a plug and thereby allows fluid to
flow about the plug. For purposes of this invention, secondary dissolution is measured in the
time the part is fully dissolved into sub-mm particles.        As can be appreciated, the novel
magnesium composite of the present invention can be used in other well components that also
desire the function of dissolving after a period of time. In one non-limiting aspect of the present
invention, a galvanically-active phase is precipitated from the novel magnesium composite
composition and is used to control the dissolution rate of the component; however, this is not
required. The novel magnesium composite is generally castable and/or machinable, and can be
used in place of existing metallic or plastic components in oil and gas drilling rigs including, but
not limited to, water injection and hydraulic fracturing. The novel magnesium composite can be
heat treated as well as extruded and/or forged.
[0006]     In one non-limiting aspect of the present invention, the novel magnesium composite is
used to form a castable, moldable, or extrudable component.              Non-limiting magnesium
composites in accordance with the present invention include at least 50 wt.% magnesium. One or
more additives are added to a magnesium or magnesium alloy to form the novel magnesium
composite of the present invention.     The one or more additives can be selected and used in
quantities so that galvanically-activc intermetallic or .insoluble precipitates form in the magnesium
or magnesium alloy while the magnesium or magnesium alloy is iu a molten state and/or during


                                                  2



                                                                                           ECOMETAL-002349
                                                                          POWD 2 00033 US02

the cooling of the melt; however, this is not required. The one or more additives typically are
added in a weight percent that is less than a weight percent of said magnesium or magnesium
alloy. Typically, the magnesium or magnesium alloy constitutes about 50.1 wt%99.9 wt% of the
magnesium composite and all values and ranges therebetween. In one non-limiting aspect of the
invention, the magnesium or magnesium alloy constitutes about 60 wt. %-95 wt.% of the
magnesium composite, and typically the magnesium or magnesium alloy constitutes about 70
wt. %-90 wt.% of the magnesium composite. The one or more additives are typically added to the
molten magnesium or magnesium alloy at a temperature that is less than the melting point of the
one or more additives. The one or more additives generally have an average particle diameter
size of at least about 0.1 microns, typically no more than about 500 microns (e.g., 0.1 microns,
0.1001 microns, 0.1002 microns ... 499.9998 microns, 499.9999 microns, 500 microns) and
including any value or range therebetween, more typically about 0.1 to 400 microns, and still
more typically about 10 to 50 microns. During the process of mixing the one or more additives in
the molten magnesium or magnesium alloy, the one or more additives are typically not caused to
fully melt in the molten magnesium or magnesium alloy. As can be appreciated, the one or more
additives can be added to the molten magnesium or magnesium alloy at a temperature that is
greater than the melting point of the one or more additives. In such a method of forming the
magnesium composite, the one or more additives form secondary metallic alloys with the
magnesium and/or other metals in the magnesium alloy, said secondary metallic alloys having a
melting point that is greater than the magnesium and/or other metals in the magnesium alloy. As
the molten metal cools, these newly formed secondary metallic alloys begin to precipitate out of
the molten metal and form the in situ phase to the matrix phase in the cooled and solid magnesium
composite. After the mixing process is completed, the molten magnesium or magnesium alloy
and the one or more additives that are mixed in the molten magnesium or magnesium alloy are
cooled to form a solid component.     Generally, the temperature of the molten magnesium or
magnesium alloy is at least about 10°C less than the melting point of the additive added to the
molten magnesium or magnesium alloy during the addition and mixing process, typically at least
about 100°C less than the melting point of the additive added to the molten magnesium or
magnesium alloy during the addition and mixing process, more typically about l00°C-l000°C
(and any value or range therebetween) less than the melting point of the additive added to the
molten magnesium or magnesium alloy during the addition and mixing process; however, this is


                                               3



                                                                                       ECOMETAL-002350
                                                                               POWD 2 00033 US02

not required. The never melted particles and/or the newly formed secondary metallic alloys are
referred to as in situ particle formation in the molten magnesium composite. Such a process can
be used to achieve a specific galvanic corrosion rate in the entire magnesium composite and/or
along the grain boundaries of the magnesium composite.
[0007]       The invention adopts a feature that is usually a negative in traditional casting practices
wherein a particle is formed during the melt processing that corrodes the alloy when exposed to
conductive fluids and is imbedded in eutectic phases, the grain boundaries, and/or even ·within
grains with precipitation hardening.      This feature results in the ability to control where the
galvanically-active phases are located in the final casting, as well as the surface area ratio of the in
situ phase to the matrix phase, which enables the use of lower cathode phase loadings                a~

compared to a powder metallurgical or alloyed composite to achieve the same dissolution rates.
The in situ formed galvanic additives can be used to enhance mechanical properties of the
magnesium composite such as ductility, tensile strength, and/or shear strength.              The final
magnesium composite can also be enhanced by heat treatment as well as deformation processing
(such as extrusion, forging, or rolling) to further improve the strength of the final composite over
the as-cast material; however, this is not required. The deformation processing can be used to
achieve strengthening of the magnesium composite by reducing the grain size of the magnesium
composite.      Further enhancements, such as traditional alloy heat treatments (such as
solutionizing, aging and/or cold working) can be used to enable control of dissolution rates though
precipitation of more or less galvanically-active phases within the alloy microstructure while
improving mechanical properties; however, this is not required. Because galvanic corrosion is
driven by both the electro potential between the anode and cathode phase, as well as the exposed
surface area of the two phases, the rate of corrosion can also be controlled through adjustment of
the in situ formed particles size, while not increasing or decreasing the volume or weight fraction
of the addition, and/or by changing the volume/weight fraction without changing the particle size.
Achievement of in situ particle size control can be achieved by mechanical agitation of the melt,
ultrasonic processing of the melt, controlling cooling rates, and/or by perfonning heat treatments.
Jn situ particle size can also or alternatively be modified by secondary processing such as rolling,
forging, extrusion and/or other deformation techniques.
[0008]       In another non-limiting aspect of the invention, a cast structure can be made into
alinost any shape.      During formation, the active galvanical!y-active in situ phases can be


                                                   4




                                                                                              ECOMETAL-002351
                                                                             POWD 2 00033 US02

uniformly dispersed throughout the component and the grain or the grain boundary composition
can be modified to achieve the desired dissolution rate.          The galvanic corrosion can be
engineered to affect only the grain boundaries and/or can affect the grains as well (based on
composition); however, this is not required. This feature can be used to enable fast dissolutions
of high-strength lightweight alloy composites with significantly less active (cathode) in situ
phases as compared to other processes.
[0009]     In still another and/or alternative non-limiting aspect of the invention, ultrasonic
processing can be used to control the size of the in situ formed galvanically-active phases;
however, this is not required.
[0010]     In yet another and/or alternative non-limiting aspect of the invention, the in situ fanned
particles can act as matrix strengtheners to further increase the tensile strength of the material
compared to the base alloy without the additive; however, this is not required.
[0011]     In still yet another and/or alternative non-limiting aspect of the invention, there is
provided a method of controlling the dissolution properties of a metal selected from the class of
magnesium and/or magnesium alloy comprising of the steps of a) melting the magnesium or
magnesium alloy to a point above its solidus, b) introducing an additive material and/or phase to
the magnesium or magnesium alloy in order to achieve in situ precipitation of galvanically-active
intermetallic phases, and c) cooling the melt to a solid form. The additive material is generally
added to the magnesium or magnesium alloy when the magnesium or magnesium alloy is in a
molten state and at a temperature that is less than the melting point of the additive material. The
galvanically-active intennetallic phases can be used to enhance the yield strength of the alloy;
however, this is not required.   The size of the in situ precipitated intermetallic phase can be
controlled by a melt mixing technique and/or cooling rate; however, this is not required. The
method can include the additional step of subjecting the magnesium composite to intermetallic
precipitates to solutionizing of at least about 300°C to improve tensile strength and/or improve
ductility; however, this is not required. The solutionizing temperature is less than the melting
point of the magnesium composite.         Generally, the solutionizing temperature is less than
50°C-200°C (the melting point of the magnesium composite) and the time period of solutionizing
is at least O. l hours. In one non-limiting aspect of the invention, the magnesium composite can
be subjected to a solutionizing temperature for about 0.5-50 hours (e.g., 1-15 hours, etc.) at a
temperature of 300°C-620°C (e.g., 300°C -500°C, etc.). The method can include the additional


                                                 5



                                                                                           ECOMETAL-002352
                                                                              POWD 2 00033 US02

step of subjecting the magnesium composite to intermetallic precipitates and to artificially age the
magnesium composite at a temperature at least about 90°C to improve the tensile strength;
however, this is not required. The artificially aging process temperature is typically less than the
solutionizing temperature and the time period of the artificially aging process temperature is
typically at least 0.1 hours. Generally, the artificially aging process is less than 50°C-400°C (the
solutionizing temperature).     In one non-limiting aspect of the invention, the magnesium
composite can be subjected to aging treatment for about 0.5-50 hours (e.g., 1-16 hours, etc.) at a
temperature of90°C -300°C (e.g., 100°C-200°C).
[0012]     In another and/or alternative non-limiting aspect of the invention, there is provided a
magnesium composite that is over 50 wt.% magnesium and about 0.05-35 wt.% nickel (and all
values or ranges therebetween) is added to the magnesium or magnesium alloy to form
intermetallic Mg2Ni as a galvanically-active in situ precipitate. In one non-limiting arrangement,
the magnesium composite includes about 0.05-23.5 wt.% nickel, 0.01-5 wt.% nickel, 3-7 wt.%
nickel, 7-10 wt.% nickel, or 10-24.5 wt.% nickel.       The nickel is added to the magnesium or
magnesium alloy while the temperature of the molten magnesium or magnesium alloy is less than
the melting point of the nickel. Throughout the mixing process, the temperature of the molten
magnesium or magnesium alloy is less than the melting point of the nickel. During the mixing
process, solid particles of Mg2Ni are formed. Once the mixing process is complete, the mixture
of molten magnesium or magnesium alloy, solid particles of Mg2Ni, and any unalloyed nickel
particles· are cooled and an in situ precipitate of solid particles of Mg2Ni and any unalloyed nickel
particles are formed in the solid magnesium or magnesium alloy. Generally, the temperature of
the molten magnesium or magnesium alloy is at least about 200°C less than the melting point of
the nickel added to the molten magnesium or magnesium alloy during the addition and mixing
process.
[0013]     In still another and/or alternative non-limiting aspect of the invention, there is provided
a magnesium composite that is over 50 wt.% magnesium and about 0.05-35 wt.% copper (and all
values or ranges therebetween) is added to the magnesium or magnesium alloy to form
intermetallic CuMg2 as the galvanically-active in situ precipitate.            In one non-limiting
arrangement, the magnesium composite includes about 0.01-5 wt.% copper, about 0.5-15 wt.%
copper, about 15-35 wt.% copper, or about 0.01-20 wt.%. The copper is added to the magnesium
or magnesium al.lay while the temperature of the molten magnesium or magnesium alloy is less


                                                  6



                                                                                            ECOMETAL-002353
                                                                            POWD 2 00033 US02

than the melting point of the copper. Throughout the mixing process, the temperature of the
molten magnesium or magnesium alloy is less than the melting point of the copper. During the
mixing process, solid particles of CuMg2 are formed.     Once the mixing process is complete, the
mixture of molten magnesium or magnesium alloy, solid particles of CuMg2, and any unalloyed
copper particles are cooled and an in situ precipitate of solid particles of CuMg2 and any
unalloyed copper particles are formed in the solid magnesium or magnesium alloy. Generally,
the temperature of the molten magnesium or magnesium alloy is at least about 200°C less than the
melting point of the copper added to the molten magnesium or magnesium alloy.
[0014]     In yet another and/or alternative non-limiting aspect of the invention, there is provided
a magnesium composite that is over 50 wt.% magnesium and about 0.05-20% by weight cobalt is
added to the magnesium or magnesium alloy to form an intermetallic C0Mg2 as the galvanically-
active in situ precipitate. The cobalt is added to the magnesium or magnesium alloy while the
temperature of the molten magnesium or magnesium alloy is less than the melting point of the
cobalt. Throughout the mixing process, the temperature of the molten magnesium or magnesium
alloy is less than the melting point of the cobalt. During the mixing process, solid particles of
C0Mg2 are formed.     Once the mixing process is complete, the mixture of molten magnesium or
magnesium alloy, solid particles of COMg2, and any unalloyed cobalt particles are cooled and an
in situ precipitate of solid particles of C0Mg2 and any unalloyed cobalt particles are formed in the
solid magnesium or magnesium alloy. Generally, the temperature of the molten magnesium or
magnesium alloy is at least about 200°C less than the melting point of the cobalt added to the
molten magnesium or magnesium alloy.
[0015]     In yet another and/or alternative non-limiting aspect of the invention, there is provided
a magnesium composite that is over 50 wt.% magnesium and cobalt is added to the magnesium or
magnesium alloy which forms an intermetallic Mg,Co as the galvanically-active particle in situ
precipitate. The cobalt is added to the magnesium or magnesium alloy while the temperature of
the molten magnesium or magnesium alloy is less than the melting point of the cobalt.
Throughout the mixing process, the temperature of the molten magnesium or magnesium alloy is
less than the melting point of the cobalt. During the mixing process, solid particles of CoMgx are
formed. Once the mixing process is complete, the mixture of molten magnesium or magnesium
alloy, solid particles of CoMgx, and any unalloyed cobalt particles are cooled and an in situ
precipitate of solid particles of CoMgx and any unalloyed cobalt particles are formed in the solid


                                                 7



                                                                                          ECOMETAL-002354
                                                                           POWD 2 00033 US02

magnesium or magnesium alloy.        Generally, the temperature of the molten magnesium or
magnesium alloy is at least about 200°C less than the melting point of the cobalt added to the
molten magnesium or magnesium alloy.
[0016]     In still yet another and/or alternative non-limiting aspect of the invention, there is
provided a magnesium composite that is over 50 wt.% magnesium and about 0.5-35% by weight
of secondary metal (SM) is added to the magnesium or magnesium alloy to form a galvanically
active intermetallic particle when compared to magnesium or a magnesium alloy in the remaining
casting where the cooling rate between the liquidus to the solidus is faster than 1°C per minute.
The secondary metal is added to the magnesium or magnesium alloy while the temperature of the
molten magnesium or magnesium alloy is less than the melting point of the secondary metal.
Throughout the mixing process, the temperature of the molten magnesium or magnesium alloy is
less than the melting point of the secondary metal. During the mixing process, solid particles of
SMMg, are formed. Once the mixing process is complete, the mixture of molten magnesium or
magnesium alloy, solid particles of SMMgx, and any unalloyed secondary metal particles are
cooled and an in situ precipitate of solid particles of SMMg, and any unalloyed secondary metal
particles are formed in the solid magnesium or magnesium alloy. Generally, the temperature of
the molten magnesium or magnesium alloy is at least about 200°C less than the melting point of
the secondary metal added to the molten magnesium or magnesium alloy. As can be appreciated,
one or more secondary metals can be added to the molten magnesium or magnesium alloy.
[0017]     In another and/or alternative non-limiting aspect of the invention, there is provided a
magnesium composite that is over 50 wt.% magnesium and about 0.5-35% by weight of
secondary metal (SM) is added to the magnesium or magnesium alloy to form a galvanicallyactive
intermetallic particle when compared to magnesium or a magnesium alloy in the remaining
casting where the cooling rate between the liquidus to the solidus is slower than l°C per minute.
The secondary metal is added to the magnesium or magnesium alloy while the temperature of the
molten magnesium or magnesium alloy is less than the melting point of the secondary metal.
Throughout the mixing process, the temperature of the molten magnesium or magnesium alloy is
less than the melting point of the secondary metal. During the mixing process, solid particles of
SMM& are formed. Once the mixing process is complete, the mixture of molten magnesium or
magnesium alloy, solid particles of SMMg,, and any unalloyed secondary metal particles are
cooled and an in situ precipitate of solid particles of SMMgx and any unalloyed secondary metal


                                                8



                                                                                        ECOMETAL-002355
                                                                              POWD 2 00033 US02

particles are formed in the solid magnesium or magnesium alloy. Generally, the temperature of
the molten magnesium or magnesium alloy is at least about 200°C less than the melting point of
the secondary metal added to the molten magnesium or magnesium alloy. As can be appreciated,
one or more secondary metals can be added to the molten magnesium or magnesium alloy.
[0018]     In still another and/or alternative non-limiting aspect of the invention, there is provided
a magnesium composite that is over 50 wt.% magnesium and about 0.05-35 wt.% of secondary
metal (SM) is added to the magnesium or magnesium alloy to form a galvanically-active
intermetallic particle when compared to magnesium or a magnesium alloy in the remaining
casting where the cooling rate between the liquidus to the solidus is faster than 0.01°C per min
and slower than l°C per minute. The secondary metal is added to the magnesium or magnesium
alloy while the temperature of the molten magnesium or magnesium alloy is less than the melting
point of the secondary metal.    Throughout the mixing process, the temperature of the molten
magnesium or magnesium alloy is less than the melting point of the secondary metal. During the
mixing process, solid particles of SMMgx are formed.      Once the mixing process is complete, the
mixture of molten magnesium or magnesium alloy, solid particles of SMMgx and any unalloyed
secondary metal particles are cooled and an in situ precipitate of solid particles of SMMgx, and
any unalloyed secondary metal particles are formed in the solid magnesium or magnesium alloy.
Generally, the temperature of the molten magnesium or magnesium alloy is at least about 200°C
less than the melting point of the secondary metal added to the molten magnesium or magnesium
alloy.   As can be appreciated, one or more secondary metals can be added to the molten
magnesium or magnesium alloy.
[0019]     In yet another and/or alternative non-limiting aspect of the invention, there is provided
a magnesium composite that is over 50 wt.% magnesium and about 0.05-35 wt.% of secondary
metal (SM) is added to the magnesium or magnesium alloy to form a galvanically-active
intermetallic particle when compared to magnesium or a magnesium alloy in the remaining
casting where the cooling rate between the liquidus to the solidus is faster than l0°C per minute.
The secondary metal is added to the magnesium or magnesium alloy while the temperature of the
molten magnesium or magnesium alloy is less than the melting point of the secondary metal.
Throughout the mixing process, the temperature of the molten magnesium or magnesium alloy is
less than the melting point of the secondary metal. During the mixing process, solid particles of
SMMgx were formed.         Once the mixing process was completed, the mixture of molten


                                                 9



                                                                                            ECOMETAL-002356
                                                                           POWD 2 00033 US02

magnesium or magnesium alloy, solid particles of SMMg,, and any unalloyed secondary metal
particles are cooled and an in situ precipitate of solid particles of SMMgx and any unalloyed
secondary metal particles are formed in the solid magnesium or magnesium alloy. Generally, the
temperature of the molten magnesium or magnesium alloy is at least about 200°C less than the
melting point of the secondary metal added to the molten magnesium or magnesium alloy. As
can be appreciated, one or more secondary metals can be added to the molten magnesium or
magnesium alloy.
[0020]     In still yet another andlor alternative non-limiting aspect of the invention, there is
provided magnesium composite that is over 50 wt.% magnesium and about 0.5-35 wt.% of
secondary metal (SM) is added to the magnesium or magnesium alloy to form a galvanically-
-active intermetallic particle when compared to magnesium or a magnesium alloy in the remaining
casting where the cooling rate between the liquidus to the solidus is slower than 10°C per minute.
The secondary metal is added to the magnesium or magnesium alloy while the temperature of the
molten magnesium or magnesium alloy is less than the melting point of the secondary metal.
Throughout the mixing process, the temperature of the molten magnesium or magnesium alloy is
less than the melting point of the secondary metal. During the mixing process, solid particles of
SMMgx are formed.     Once the mixing process is complete, the mixture of molten magnesium or
magnesium alloy, solid particles of SMMgx, and any unalloyed secondary metal particles are
cooled and an in situ precipitate of solid particles of SMMgx and any unalloyed secondary metal
particles are formed in the solid magnesium or magnesium alloy. Generally, the temperature of
the molten magnesium or magnesium alloy is at least about 200°C less than the melting point of
the secondary metal added to the molten magnesium or magnesium alloy. As can be appreciated,
one or more secondary metals can be added to the molten magnesium or magnesium alloy.
[0021]     In another and/or alternative non-limiting aspect of the invention, there is provided a
magnesium alloy that includes over 50 wt.% magnesium and includes at least one metal selected
from the group consisting of aluminum in an amount of about 0.5-10 wt.%, zinc in amount of
about 0.05-6 wt.%, zirconium in an amount of about 0.01-3 wt.%, and/or manganese in an amount
of about 0.15-2 wt.%. In one non-limiting formulation, the magnesium alloy that includes over
50 wt.% magnesium and includes at least one metal selected from the group consisting of zinc in
amount of about 0.05-6 wt.%, zirconium in an amount of about 0.05-3 wt.%, manganese in an
amount of about 0.05-0.25 wt.%, boron in an amount of about 0.0002-0.04 wt.%, and bismuth in


                                               IO




                                                                                        ECOMETAL-002357
                                                                              POWD 2 00033 US02

an amount of about 0.4-0.7 wt.%. The magnesium alloy can then be heated to a molten state and
one or more secondary metal (SM) (e.g., copper, nickel, cobalt, titanium, silicon, iron, etc.) can be
added to the molten magnesium alloy which forms an intermetallic galvanically-active particle in
situ precipitate.   The galvanically-active particle can be SMMgx, SMAlx, SMZnx, SMZrx,
SMMnx, SMBx, SMBix, SM in combination with anyone of B, Bi, Mg, AI, Zn, Zr, and Mn.
[0022]     In still another and/or alternative non-limiting aspect of the invention, there is provided
a magnesium composite that is over 50 wt.% magnesium and at least one metal selected from the
group consisting of zinc in an amount of about 0.05-6 wt.%, zirconium in amount of about 0.05-3
wt.%, manganese in an amount of about 0.05-0.25 wt.%, boron in an amount of about 0.0002-0.04
wt.%, and/or bismuth in an amount of about 0.4-0.7 wt.% is added to the magnesium or
magnesium alloy to form a galvanically-active intermetallic particle in the magnesium or
magnesium alloy. The magnesium alloy can then be heated to a molten state and one or more
secondary metal (SM) (e.g., copper, nickel, cobalt, titanium, iron, etc.) can be added to the molten
magnesium alloy which forms an intermetallic galvanically-active particle in situ precipitate.
The galvanically-active particle can be SMMgx, SMZnx, SMZrx, SMMnx, SMB., SMBix, SM in
combination with anyone of Mg, Zn, Zr, Mn, B and/or Bi.
[0023]     In yet another and/or alternative non-limiting aspect of the invention, there is provided
a magnesium or magnesium alloy that is over 50 wt.% magnesium and nickel in an amount of
about 0.01-5 wt.% is added to the magnesium or magnesium alloy to form a galvanically-active
intermetallic particle in the magnesium or magnesium alloy.           The nickel is added to the
magnesium or magnesium alloy while the temperature of the molten magnesium or magnesium
alloy is less than the melting point of the nickel. Throughout the mixing process, the temperature
of the molten magnesium or magnesium alloy is less than the melting point of the nickel. During
the mixing process, solid particles of MgiNi are formed. Once the mixing process is complete,
the mixture of molten magnesium or magnesium alloy, solid particles of MgiNi, and any
unalloyed nickel particles are cooled and an in situ precipitate of solid particles of Mg2Ni and any
unalloyed nickel particles are formed in the solid magnesium or magnesium alloy. Generally, the
temperature of the molten magnesium or magnesium alloy is at least about 200°C less than the
melting point of the nickel added to the molten magnesium or magnesium alloy during the
addition and mixing process.




                                                 11




                                                                                            ECOMETAL-002358
                                                                              POWD 2 00033 US02

[0024]     In still yet another and/or alternative non-limiting aspect of the invention, there is
provided a magnesium composite that is over 50 wt.% magnesium and nickel in an amount of
from about 0.3-7 wt.% is added to the magnesium or magnesium alloy to form a galvanically-
active intermetallic particle in the magnesium or magnesium alloy. The nickel is added to the
magnesium or magnesium alloy while the temperature of the molten magnesium or magnesium
alloy is less than the melting point of the nickel. Throughout the mixing process, the temperature
of the molten magnesium or magnesium alloy is less than the melting point of the nickel. During
the mixing process, solid particles of Mg2Ni are formed. Once the mixing process is complete,
the mixture of molten magnesium or magnesium alloy, solid particles of MgzNi, and any
unalloyed nickel particles are cooled and an in situ precipitate of solid particles of Mg2Ni and any
unalloyed nickel particles are formed in the solid magnesium or magnesium alloy. Generally, the
temperature of the molten magnesium or magnesium alloy is at least about 200°C less than the
melting point of the nickel added to the molten magnesium or magnesium alloy during the
addition and mixing process.
[0025]     In another and/or alternative non-limiting aspect of the invention, there is provided a
magnesium composite that is over 50 wt.% magnesium and nickel in an amount of about 7-IO
wt.% is added to the magnesium or magnesium alloy to form a galvanically-active intermetallic
particle in the magnesium or magnesium alloy.           The nickel is added to the magnesium or
magnesium alloy while the temperature of the molten magnesium or magnesium alloy is less than
the melting point of the nickel. Throughout the mixing process, the temperature of the molten
magnesium or magnesium alloy is less than the melting point of the nickel. During the mixing
process, solid particles of Mg2Ni are formed.         Once the mixing process was completed, the
mixture of molten magnesium or magnesium alloy, solid particles of Mg2Ni, and any unalloyed
nickel particles are cooled and an in situ precipitate of solid particles of Mg2Ni and any unalloyed
nickel particles are formed in the solid magnesium or magnesium alloy.                Generally, the
temperature of the molten magnesium or magnesium alloy is at least about 200°C less than the
melting point of the nickel added to the molten magnesium or magnesium alloy during the
addition and mixing process.
[0026]     In still another and/or alternative non-limiting aspect of the invention, there is provided
a magnesium composite that is over 50 wt.% magnesium and nickel in an amount of about
10-24.5 wt.% is added to the magnesium or magnesium alloy to form a galvanically-active


                                                 12



                                                                                            ECOMETAL-002359
                                                                             POWD 2 00033 US02

intermetallic particle in the magnesium or magnesium alloy.          The nickel is added to the
magnesium or magnesium alloy while the temperature of the molten magnesium or magnesium
alloy is less than the melting point of the nickel. Throughout the mixing process, the temperature
of the molten magnesium or magnesium alloy is less than the melting point of the nickel. During
the mixing process, solid particles of Mg2Ni are formed. Once the mixing process is complete,
the mixture of molten magnesium or magnesium alloy, solid particles of Mg2Ni, and any
unalloyed nickel particles are cooled and an in situ precipitate of solid particles of Mg2Ni and any
unalloyed nickel particles are fonned in the solid magnesium or magnesium alloy. Generally, the
temperature of the molten magnesium or magnesium alloy is at least about 200°C less than the
melting point of the nickel added to the molten magnesium or magnesium alloy during the
addition and mixing process.
[0027]     In yet another and/or alternative non-limiting aspect of the invention, there is provided
a magnesium composite that is over 50 wt.% magnesium and copper in an amount of about 0.01-5
wt.% is added to the magnesium or magnesium alloy to form a galvanically-active intermetallic
particle in the magnesium or magnesium alloy.        The copper is added to the magnesium or
magnesium alloy while the temperature of the molten magnesium or magnesium alloy is less than
the melting point of the copper.     Throughout the mixing process, the temperature 50 of the
molten magnesium or magnesium alloy is less than the melting point of the copper. During the
mixing process, solid particles of Mg2Cu are formed. Once the mixing process is complete, the
mixture of molten magnesium or magnesium alloy, solid particles of Mg2Cu, and any unalloyed
nickel particles are cooled and an in situ precipitate of solid particles of Mg2Cu and any unalloyed
copper particles are formed in the solid magnesium or magnesium alloy.              Generally, the
temperature of the molten magnesium or magnesium alloy is at least about 200°C less than the
melting point of the copper added to the molten magnesium or magnesium alloy during the
addition and mixing process.
[0028]     In still yet another and/or alternative non-limiting aspect of the invention, there is
provided a magnesium composite that is over 50 wt.% magnesium and includes copper in an
amount of about 0.5-15 wt.% is added to the magnesium or magnesium alloy to form a
galvanically-active intermetallic particle in the magnesium or magnesium alloy. The copper is
added to the magnesium or magnesium alloy while the temperature of the molten magnesium or
magnesium alloy is less than the melting point of the copper. Throughout the mixing process, the


                                                13



                                                                                           ECOMETAL-002360
                                                                              POWD 2 00033 US02

temperature of the molten magnesium or magnesium alloy is less than the melting point of the
copper.   During the mixing process, solid particles of Mg2Cu are formed.          Once the mixing
process is complete, the mixture of molten magnesium or magnesium alloy, solid particles of
Mg2Cu, and any unalloyed nickel particles are cooled and an in situ precipitate of solid particles
of Mg2Cu and any unalloyed copper particles are formed in the solid magnesium or magnesium
alloy. Generally, the temperature of the molten magnesium or magnesium alloy is at least about
200°C less than the melting point of the copper added to the molten magnesium or magnesium
alloy during the addition and mixing process.
[0029]     In another and/or alternative non-limiting aspect of the invention, there is provided a
magnesium composite that is over 50 wt.% magnesium and includes copper in an amount of about
15-35 wt.% is added to the magnesium or magnesium alloy to form a galvanically-active
intermetallic particle in the magnesium or magnesium alloy.           The copper is added to the
magnesium or magnesium alloy while the temperature of the molten magnesium or magnesium
alloy is less than the melting point of the copper.          Throughout the mixing process, the
temperature of the molten magnesium or magnesium alloy is less than the melting point of the
copper.   During the mixing process, solid particles of Mg2Cu are formed.          Once the mixing
process is complete, the mixture of molten magnesium or magnesium alloy, solid particles of
Mg2Cu, and any unalloyed nickel particles are cooled and an in situ precipitate of solid particles
of Mg2Cu and any unalloyed copper particles are formed in the solid magnesium or magnesium
alloy. Generally, the temperature of the molten magnesium or magnesium alloy is at least about
200°C less than the melting point of the copper added to the molten magnesium or magnesium
alloy during the addition and mixing process.
[0030]     In still another and/or alternative non-limiting aspect of the invention, there is provided
a magnesium composite that is over 50 wt.% magnesium and includes copper in an amount of
about 0.01-20 wt.% is added to the magnesium or magnesium alloy to form a galvanically-active
intermetallic particle in the magnesium or magnesium alloy.           The copper is added to the
magnesium or magnesium alloy while the temperature of the molten magnesium or magnesium
alloy is less than the melting point of the copper.          Throughout the mixing process, the
temperature of the molten magnesium or magnesium alloy is less than the melting point of the
copper.   During the mixing process, solid particles of Mg2Cu are formed.          Once the mixing
process is complete, the mixture of molten magnesium or magnesium alloy, solid particles of


                                                 14



                                                                                            ECOMETAL-002361
                                                                             PO\-VD 2 00033 US02

Mg2Cu, and any unalloyed nickel particles are cooled and an in situ precipitate of solid particles
of Mg2Cu and any unalloyed copper particles are formed in the solid magnesium or magnesium
alloy. Generally, the temperature of the molten magnesium or magnesium alloy is at least about
200°C less than the melting point of the copper added to the molten magnesium or magnesium
alloy during the addition and mixing process.
[0031]     In yet another and/or alternative non-limiting aspect of the invention, there is provided
a magnesium composite that is subjected to heat treatments such as solutionizing, aging and/or
cold working to be used to control dissolution rates though precipitation of more or less
galvanically-active phases within the alloy microstructure while improving mechanical properties.
The aging process (when used) can be for at least about 1 hour, for about 1-50 hours, for about
1-20 hours, or for about 8-20 hours. The solutionizing (when used) can be for at least about 1
hour, for about 1-50 hours, for about 1-20 hours, or for about 8-20 hours.
[0032]     In still yet another and/or alternative non-limiting aspect of the invention, there is
provided a method for controlling the dissolution rate of the magnesium composite wherein the
magnesium content is at least about 75% and nickel is added to form in situ precipitation of at
least 0.05 wt.% MgNiz with the magnesium or magnesium alloy and solutionizing the resultant
metal at a temperature within a range of 100-500°C for a period of 0.25-50 hours, the magnesium
composite being characterized by higher dissolution rates than metal without nickel additions
subjected to the said aging treatment.
[0033]     In another and/or alternative non-limiting aspect of the invention, there is provided a
method for improving the physical properties of the magnesium composite wherein the
magnesium content is at least about 85% and nickel is added to form in situ precipitation of at
least 0.05 wt.% MgNi2 with the magnesium or magnesium alloy and solutionizing the resultant
metal at a temperature at about 100-500°C for a period of 0.25-50 hours, the magnesium
composite being characterized by higher tensile and yield strengths than magnesium base alloys of
the same composition, but not including the amount of nickel.




                                                 15



                                                                                          ECOMETAL-002362
                                                                              POWD 2 00033 US02

[0034]      In still another and/or alternative non-limiting aspect of the invention, there is provided a
method for controlling the dissolution rate of the magnesium composite wherein the magnesium
content in the alloy is at least about 75% and copper is added to form in situ precipitation of at least
about 0.05 wt.% MgCu2 with the magnesium or magnesium alloy and solutionizing the resultant metal
at a temperature within a range of 100-500°C for a period of 0.25-50 hours, the magnesium composite
being characterized by higher dissolution rates than metal without copper additions subjected to the
said aging treatment.
[0035]      In yet another and/or alternative non-limiting aspect of the invention, there is provided a
method for improving the physical properties of the magnesium composite wherein the total content of
magnesium in the magnesium or magnesium alloy is at least about 85 wt.% and copper is added to
form in situ precipitation of at least 0.05 wt.% MgCu2 with the magnesium or magnesium composite
and solutionizing the resultant metal at a temperature of about 100-500°C for .a period of 0.25-50
hours, the magnesium composite is characterized by higher tensile and yield strengths than magnesium
base alloys of the same composition, but not including the amount of copper.
[0036]      In still yet another and/or alternative non-limiting aspect of the invention, there is provided
a magnesium composite for use       a~   a dissolvable ball or frac ball in hydraulic fracturing and well
drilling.
[0037]      In another and/or alternative non-limiting aspect of the invention, there is provided a
magnesium composite for use as a dissolvable tool for use in well drilling and hydraulic control as well
as hydraulic fracturing.
[0038]      In still another and/or alternative non-limiting aspect of the invention, there is provided a
magnesium composite that includes secondary institute formed reinforcements that are not
galvanically-active to the magnesium or magnesium alloy matrix to increase the mechanical properties
of the magnesium composite. The secondary institute formed reinforcements include a Mg2Si phase
as the in situ formed reinforcement.
[0039]      In yet another and/or alternative non-limiting aspect of the invention, there is provided a
magnesium composite that is subjected to a faster cooling rate from the liquidus to the solidus point to
create smaller in situ formed particles.
[0040]      In still yet another and/or alternative non-limiting aspect of the invention, there is provided
a magnesium composite that is subjected to a slower cooling rate from the Iiquidus to the solidus point
to create larger in situ formed particles.


                                                   16



                                                                                            ECOMETAL-002363
                                                                             POWD 2 00033 US02

[0041]     In yet another and/or alternative non-limiting aspect of the invention, there is provided a
magnesium composite that is subjected to heat treatments such as solutionizing, aging and/or cold
working to be used to control dissolution rates though precipitation of more or less galvanically-active
phases within the alloy microstructure while improving mechanical properties. The aging process
(when used) can be for at least about 1 hour, for about 1-50 hours, for about 1-20 hours, or for about
8-20 hours. The solutionizing (when used) can be for at least about 1 hour, for about 1-50 hours, for
about 1-20 hours, or for about 8-20 hours.
[0042]     In still yet another and/or alternative non-limiting aspect of the invention, there is provided
a method for controlling the dissolution rate of the magnesium composite wherein the magnesium
content is at least about 75% and nickel is added to form in situ precipitation of at least 0.05 wt.%
MgNi2 with the magnesium or magnesium alloy and solutionizing the resultant metal at a temperature
within a range of 100-500°C for a period of 0.25-50 hours, the magnesium composite being
characterized by higher dissolution rates than metal without nickel additions subjected to the said
aging treatment.
[0043]     In another and/or alternative non-limiting aspect of the invention, there is provided a
method for improving the physical properties of the magnesium composite wherein the magnesium
content is at least about 85% and nickel is added to form in situ precipitation of at least 0.05 wt.%
MgNi2 with the magnesium or magnesium alloy and solutionizing the resultant metal at a temperature
at about 100-500°C for a period of 0.25-50 hours, the magnesium composite being characterized by
higher tensile and yield strengths than magnesium base alloys of the same composition, but not
including the amount of nickel.
[0044]     In still another and/or alternative non-limiting aspect of the invention, there is provided a
method for controlling the dissolution rate of the magnesium composite wherein the magnesium
content in the alloy is at least about 75% and copper is added to form in situ precipitation of at least
about 0.05 wt.% MgCu2 with the magnesium or magnesium alloy and solutionizing the resultant metal
at a temperature within a range of 100-500°C for a period of 0.25-50 hours, the magnesium composite
being characterized by higher dissolution rates than metal without copper additions subjected to the
said aging treatment.
[0045]     In yet another and/or alternative non-limiting aspect of the invention, there is provided a
method for improving the physical properties of the magnesium composite wherein the total content of
magnesium in the magnesium or magnesium alloy is at least about 85 wt.% and copper is added to


                                                 17



                                                                                           ECOMETAL-002364
                                                                               POWD 2 00033 US02

form in situ precipitation of at least 0.05 wt.% MgCu2 with the magnesium or magnesium composite
and solutionizing the resultant metal at a temperature of about 100-500°C for a period of 0.25-50
hours, the magnesium composite is characterized by higher tensile and yield strengths than magnesium
base alloys of the same composition, but not including the amount of copper.
[0046]      In still yet another and/or alternative non-limiting aspect of the invention, there is provided
a magnesium composite for use as a dissolvable ball or frac ball in hydraulic fracturing and well
drilling.
[0047]      In another and/or alternative non-limiting aspect of the invention, there is provided a
magnesium composite for use as a dissolvable tool for use in well drilling and hydraulic control as well
as hydraulic fracturing.
[0048]      In still another and/or alternative non-limiting aspect of the invention, there is provided a
magnesium composite that includes secondary institute formed reinforcements that are not
galvanically-active to the magnesium or magnesium alloy matrix to increase the mechanical properties
of the magnesium composite. The secondary institute formed reinforcements include a Mg2Si phase
as the in situ formed reinforcement.
[0049]      In yet another and/or alternative non-limiting aspect of the invention, there is provided a
magnesium composite that is subjected to a faster cooling rate from the liquidus to the solidus point to
create smaller in situ formed particles.
(0050]      In still yet another and/or alternative non-limiting aspect of the invention, there is provided
a magnesium composite that is subjected to a slower cooling rate from the liquidus to the solidus point
to create larger in situ formed particles.
[0051]      In another and/or alternative non-limiting aspect of the invention, there is provided a
magnesium composite that is subjected to mechanical agitation during the cooling rate from the
liquidus to the solidus point to create smaller in situ formed particles.
[0052]      In another and/or alternative non-limiting aspect of the invention, there is provided a
magnesium composite that is subjected to mechanical agitation during the cooling rate from the
liquidus to the solidus point to create smaller in situ formed particles.
[0053]      In still another and/or alternative non-limiting aspect of the iuvention, there is provided
a magnesium composite that is subjected to chemical agitation during the cooling rate from the
liquidus to the solidus point to create smaller in situ formed particles.




                                                   18



                                                                                             ECOMETAL-002365
                                                                                 POWD 2 00033 US02

[0054]     In yet another and/or alternative non-limiting aspect of the invention, there is provided
a magnesium composite that is subjected to ultrasonic agitation during the cooling rate from the
liquidus to the solidus point to create smaller in situ formed particles.
[0055]     In still yet another and/or alternative non-limiting aspect of the invention, there is
provided a magnesium composite that is subjected to deformation or extrusion to further improve
dispersion of the in situ formed particles.
[0056)     In another and/or alternative non-limiting aspect of the invention, there is provided a
method for forming a novel magnesium composite including the steps of a) selecting an AZ91 D
magnesium alloy having 9 wt.% aluminum, 1 wt.% zinc and 90 wt.% magnesium, b) melting the
AZ91 D magnesium alloy to a temperature above 800°C, c) adding up to about 7 wt.% nickel to
the melted AZ91D magnesium alloy at a temperature that is less than the melting point of nickel,
d) mixing the nickel with the melted AZ91D magnesium alloy and dispersing the nickel in the
melted alloy using chemical mixing agents while maintaining the temperature below the melting
point of nickel, and e) cooling and casting the melted mixture in a steel mold. The cast material
has a tensile strength of about 14 ksi, and an elongation of about 3% and a shear strength of 11
                                                                 2
ksi. The cast material has a dissolve rate of about 75 mg/cm -min in a 3% KCl solution at 90°C.
The cast material dissolves at a rate of l mg/cm2-hr in a 3% KCl solution at 21°C. The cast
                                              2
material dissolves at a rate of 325mg/cm -hr. in a 3% KCl solution at 90°C. The cast material
can be subjected to extrusion with a 11: 1 reduction area. The extruded cast material exhibits a
tensile strength of 40 ksi, and an elongation to failure of 12%.            The extruded cast material
                                  2
dissolves at a rate of 0.8 mglcm -min in a 3% KCl solution at 20°C. The extruded cast material
                                   2
dissolves at a rate of 100 mg/cm -hr. in a 3% KCl solution at 90°C. The extruded cast material
can be subjected to an artificial TS age treatment of 16 hours between l00°C-200°C. The aged
extruded cast material exhibits a tensile strength of 48 ksi, an elongation to failure of 5%, and a
shear strength of 25 ksi. The aged extruded cast material dissolves at a rate of 110 mg/cm2-hr in
3% KCl solution at 90°C and 1 mg/cm2 -hr in 3% KCI solution at 20°C. The cast material can be
subjected to a solutionizing treatment T4 for about 18 hours between 400°C-500°C and then
subjected to an artificial T6 age treatment for about 16 hours between 100°C-200°C. The aged
and solutionized cast material exhibits a tensile strength of about 34 ksi, an elongation to failure of
about 11 %, and a shear strength of about 18 ksi.          The aged and solutionized cast material



                                                   19



                                                                                             ECOMETAL-002366
                                                                              POWD 2 00033 US02

dissolves at a rate of about 84mg/cm2-hr in 3% KC! solution at 90°C, and about 0.8 mg/cm2-hr in
3% KCl solution .at 20°C.
[0057]     In another and/or alternative non-limiting aspect of the invention, there is provided a
method for forming a novel magnesium composite including the steps of a) selecting an AZ91D
magnesium alloy having 9 wt.% aluminum, I wt.% zinc and 90 wt.% magnesium, b) melting the
AZ91D magnesium alloy to a temperature above 800°C, c) adding up to about 1 wt.% nickel to
the melted AZ91D magnesium alloy at a temperature that is less than the melting point of nickel,
d) mixing the nickel with the melted AZ91D magnesium alloy and dispersing the nickel in the
melted alloy using chemical mixing agents while maintaining the temperature below the melting
point of nickel, and e) cooling and casting the melted mixture in a steel mold. The cast material
has a tensile strength of about 18 ksi, and an elongation of about 5% and a shear strength of 17ksi.
The cast material has a dissolve rate of about 45 mg/cm2-min in a 3% KCl solution at 90°C. The
                                                  2
cast material dissolves at a rate of 0.5 mg/cm -hr. in a 3% KCl solution at 21°C.           The cast
                                           2
material dissolves at a rate of 325mg/cm -hr. in a 3% KCI solution at 90°C. The cast material
was then subjected to extrusion with a 20: I reduction area. The extruded cast material exhibits a
tensile yeild strength of 35ksi, and an elongation to failure of 12%. The extruded cast material
dissolves at a rate of 0.8 mg/cm2 -min in a 3% KCl solution at 20°C. The extruded cast material
dissolves at a rate of 50mg/cm2-hr in a 3% KCI solution at 90°C. The extruded cast material can
be subjected to an artificial T5 age treatment of 16 hours between 100°C-200°C.            The aged
extruded cast material exhibits a tensile strength of 48 ksi, an elongation to failure of 5%, and a
shear strength of 25 ksi.
[0058]     In still another and/or alternative non-limiting aspect of the invention, there is provided
a method for forming a novel magnesium composite including the steps of a) selecting an AZ9ID
magnesium alloy having about 9 wt.% aluminum, 1 wt.% zinc and 90 wt.% magnesium, b)
melting the AZ9ID magnesium alloy to a temperature above 800°C, c) adding about 10 wt.%
copper to the melted AZ9ID magnesium alloy at a temperature that is less than the melting point
of copper, d) dispersing the copper in the melted AZ9ID magnesium alloy using chemical mixing
agents at a temperature that is less than the melting point of copper, and e) cooling casting the
melted mixture in a steel mold. The cast material exhibits a tensile strength of about 14 ksi, an
elongation of about 3%, and shear strength of 11 ksi. The cast material dissolves at a rate of
                 2
about 50 mg/cm -hr. in a 3% KCl solution at 90°C. The cast material dissolves at a rate of 0.6


                                                 20



                                                                                            ECOMETAL-002367
                                                                              POWD 2 00033 US02

mg/cm2 -hr. in a 3% KCl solution at 21°C. The cast material can be subjected to an artificial T5
age treatment for about 16 hours at a temperature of 100-200°C. The aged cast material exhibits
a tensile strength of   50K~i,   an elongation to failure of 5%, and a shear strength of 25 ksi. The
aged cast material dissolved at a rate of 40mg/cm2-hr in 3% KCI solution at 90°C and
0.5mglcrn2-hr in 3% KCI solution at 20°C.
[0059]     These and other objects, features and advantages of the present invention will become
apparent in light of the following detailed description of preferred embodiments thereof, as
illustrated in the accompanying drawings.


                          BRIEF DESCRIPTION OF THE DRAWINGS
[0060]     Figs. 1-3 show a typical cast rnicrostructure with galvanically-active in situ formed
intermetallic phase wetted to the magnesium matrix; and,
[0061]     Fig. 4 shows a typical phase diagram to create in situ formed particles of an
intermetallic Mgx(M) where M is any element on the periodic table or any compound in a
magnesium matrix and wherein M has a melting point that is greater than the melting point of Mg.


                        DETAILED DESCRIPTION OF THE INVENTION
[0062]     The present invention is directed to a novel magnesium composite that can be used to
form a castable, moldable, or extrudable component. The magnesium composite includes at least
50 wt.% magnesium. Generally, the magnesium composite includes over 50 wt.% magnesium
and less than about 99.5 wt.% magnesium and all values and ranges therebetween. One or more
additives are added to a magnesium or magnesium alloy to form the novel magnesium composite
of the present invention. The one or more additives can be selected and used in quantities so that
galvanically-active intermetallic or insoluble precipitates form in the magnesium or magnesium
alloy while the magnesium or magnesium alloy is in a molten state and/or during the cooling of
the melt; however, this is not required.       The one or more additives are added to the molten
magnesium or magnesium alloy at a temperature that is less than the melting point of the one or
more additives. During the process of mixing the one or more additives in the molten magnesium
or magnesium alloy, the one or more additives are not caused to fully melt in the molten
magnesium or magnesium alloy. After the mixing process is completed, the molten magnesium
or magnesium alloy and the one or more additives that are mixed in the molten magnesium or


                                                   21



                                                                                           ECOMETAL-002368
                                                                               POWD 2 00033 US02

magnesium alloy are cooled to form a solid component. Such a formation in the melt is called in
situ particle formation as illustrated in Figs. 1-3. Such a process can be used to achieve a specific
galvanic corrosion rate in the entire magnesium composite and/or along the grain boundaries of
the magnesium composite.           This feature results in the ability to control where the
galvanically-active phases are located in the final casting, as well as the surface area ratio of the in
situ phase to the matrix phase, which enables the use of lower cathode phase loadings as
compared to a powder metallurgical or alloyed composite to achieve the same dissolution rates.
The in situ formed galvanic additives can be used to enhance mechanical properties of the
magnesium composite such as ductility, tensile strength, and/or shear strength.              The final
magnesium composite can also be enhanced by heat treatment as well as deformation processing
(such as extrusion, forging, or rolling) to further improve the strength of the final composite over
the as-cast material; however, this is not required. The deformation processing can be used to
achieve strengthening of the magnesium composite by reducing the grain size of the magnesium
composite.      Further enhancements, such as traditional alloy heat treatments (such as
solutionizing, aging and/or cold working) can be used to enable control of dissolution rates though
precipitation of more or less galvanically-active phases within the alloy microstructure while
improving mechanical properties; however, this is not required.        Because galvanic corrosion is
driven by both the electro potential between the anode and cathode phase, as well as the exposed
surface area of the two phases, the rate of corrosion can also be controlled through adjustment of
the in situ formed particles size, while not increasing or decreasing the volume or weight fraction
of the addition, and/or by changing the volume/weight fraction without changing the particle size.
Achievement of in situ particle size control can be achieved by mechanical agitation of the melt,
ultrasonic processing of the melt, controlling cooling rates, and/or by performing heat treatments.
In situ particle size can also or alternatively be modified by secondary processing such as rolling,
forging, extrusion and/or other deformation techniques. A smaller particle size can be used to
increase the dissolution rate of the magnesium composite. An increase in the weight percent of
the in situ formed particles or phases in the magnesium composite can also or alternatively be
used to increase the dissolution rate of the magnesium composite. A phase diagram for forming
in situ formed particles or phases in the magnesium composite is illustrated in Fig. 4.
[0063]       In accordance with the present invention, a novel magnesium composite is produced
by casting a magnesium metal or magnesium alloy with at least one component to form a


                                                  22



                                                                                              ECOMETAL-002369
                                                                            POWD 2 00033 US02

galvanically-active phase with another component in the chemistry that forms a discrete phase that
is insoluble at the use temperature of the dissolvable component. The in situ formed particles and
phases have a different galvanic potential from the remaining magnesium metal or magnesium
alloy. The in situ formed particles or phases are uniformly dispersed through the matrix metal or
metal alloy using techniques such as thixomolding, stir casting, mechanical agitation, chemical
agitation, electrowetting, ultrasonic dispersion, and/or combinations of these methods. Due to the
particles being formed in situ to the melt, such particles generally have excellent wetting to the
matrix phase and can be found at grain boundaries or as continuous dendritic phases throughout
the component depending on alloy composition and the phase diagram. Because the alloys form
galvanic intermetallic particles where the intermetallic phase is insoluble to the matrix at use
temperatures, once the material is below the solidus temperature, no further dispersing or size
control is necessary in the component. This feature also allows for further grain refinement of the
final alloy through traditional deformation processing to increase tensile strength, elongation to
failure, and other properties in the alloy system that are not achievable without the use of
insoluble particle additions.   Because the ratio of in situ formed phases in the material is
generally constant and the grain boundary to grain surface area is typically consistent even after
deformation processing and heat treatment of the composite, the corrosion rate of such composites
remains very similar after mechanical processing.


                                          EXAMPLE I
[0064]     An AZ91D magnesium alloy having 9 wt.% aluminum, 1 wt.% zinc and 90 wt.%
magnesium was melted to above 800°C and at least 200°C below the melting point of nickel.
About 7 wt.% of nickel was added to the melt and dispersed. The melt was cast into a steel mold.
The cast material exhibited a tensile strength of about 14 ksi, an elongation of about 3%, and shear
strength of 11 ksi. The cast material dissolved at a rate of about 75 mg/cm2 -min in a 3% KCl
solution at 90°C. The material dissolved at a rate of 1 mg/cm2 -hr in a 3% KCl solution at 21°C.
                                             2
The material dissolved at a rate of 325mg/cm -hr. in a 3% KCl solution at 90°C.




                                          EXAMPLE2




                                                 23



                                                                                          ECOMETAL-002370
                                                                             POWD 2 00033 US02

[0065]      The composite in Example 1 was subjected to extmsion with an 11:1 reduction area.
The material exhibited a tensile yield strength of 45 ksi, an Ultimate tensile strength of 50 ksi and
an elongation to failure of 8%. The material has a dissolve rate of 0.8 mg/cm2 -min. in a 3% KCl
solution at 20°C. The material dissolved at a rate of 100 mg/cm2 -hr. in a 3% KCl solution at
90°C.


                                          EXAMPLE3
[0066]      The alloy in Example 2 was subjected to an artificial TS age treatment of 16 hours
from 100°C-200°C. The alloy exhibited a tensile strength of 48 ksi and elongation to failure of
                                                                                    2
5% and a shear strength of 25 ksi. The material dissolved at a rate of 110 mg/ cm -hr. in 3% KCI
                              2
solution at 90°C and 1 mg/cm -hr. in 3% KCI solution at 20°C.


                                          EXAMPLE4
[0067]      The alloy in Example 1 was subjected to a solutionizing treatment T4 of 18 hours from
400°C-500°C and then an artificial T6 aging treatment of 16 hours from 100°C-200C. The alloy
exhibited a tensile strength of 34 ksi and elongation to failure of 11 % and a shear strength of
                                                        2
18Ksi. The material dissolved at a rate of 84mg/ cm -hr. in 3% KCl solution at 90°C and 0.8
        2
mg/cm -hr. in 3% KCl solution at 20°C.


                                          EXAMPLES
[0068]      An AZ91D magnesium alloy having 9 wt.% aluminum, 1 wt.% zinc and 90 wt.%
magnesium was melted to above 800°C and at least 200°C below the melting point of copper.
About 10 wt.% of copper alloyed to the melt and dispersed. The melt was cast into a steel mold.
The cast material exhibited a tensile yield strength of about 14 ksi, an elongation of about 3%, and
                                                                                        2
shear strength of 11 ksi. The cast material dissolved at a rate of about 50 mg/cm -hr. in a 3%
                                                                       2
KC! solution at 90°C. The material dissolved at a rate of 0.6 mg/cm -hr. in a 3% KCl solution at
21°C.


                                          EXAMPLE6
[0069]      The alloy in Example 5 was subjected to an artificial TS aging treatment of 16 hours
from 100°C-200°C the alloy exhibited a tensile strength of 50 ksi and elongation to failure of 5%

                                                24



                                                                                            ECOMETAL-002371
                                                                            POWD 2 00033 US02

                                                                                  2
and a shear strength of 25 ksi. The material dissolved at a rate of 40 mg/cm -hr. in 3% KCI
                                2
solution at 90°C and 0.5 mg/cm -hr. in 3% KCI solution at 20°C.
[0070]     It will thus be seen that the objects set forth above, among those made apparent from
the preceding description, are efficiently attained, and since certain changes may be made in the
constructions set forth without departing from the spirit and scope of the invention, it is intended
that all matter contained in the above description and shown in the accompanying drawings shall
be interpreted as illustrative and not in a limiting sense. The invention has been described with
reference to preferred and alternate embodiments.      Modifications and alterations will become
apparent to those skilled in the art upon reading and understanding the detailed discussion of the
invention provided herein.    This invention is intended to include all such modifications and
alterations insofar as they come within the scope of the present invention.        It is also to be
understood that the following claims are intended to cover all of the generic and specific features
of the invention herein described and all statements of the scope of the invention, which, as a
matter of language, might be said to fall there between. The invention has been described with
reference to the preferred embodiments.        These and other modifications of the preferred
embodiments as well as other embodiments of the invention will be obvious from the disclosure
herein, whereby the foregoing descriptive matter is to be interpreted merely as illustrative of the
invention and not as a limitation. It is intended to include all such modifications and alterations
insofar as they come within the scope of the appended claims.




                                                25



                                                                                          ECOMETAL-002372
                                                                             POWD 2 00033 US02

What is claimed:

       1.     A method of controlling the dissolution properties of a magnesium or a magnesium
        alloy comprising of the steps of:
       heating the magnesium or a magnesium alloy to a point above its solidus temperature;
       adding an additive material to said magnesium or magnesium alloy while said magnesium
       or magnesium alloy is above said solidus temperature of magnesium or magnesium alloy
        to form a mixture, said additive material having a greater melting point temperature than
        said solidus temperature of said magnesium or magnesium alloy, said additive material
       constituting about 0.05 wt %-45 wt % of said mixture;
       dispersing said additive material in said mixture while said magnesium or magnesium
       alloy is above said solidus temperature of magnesium or magnesium alloy; and,
       cooling said mixture to form a said magnesium composite, said magnesium composite
       including in situ precipitation of galvanically-active intermetallic phases.


       2.     The method as defined in claim 1, including the step of controlling a size of said in
        situ precipitated intermetallic phase by controlled selection of a mixing technique during
       said dispersion step, controlling a cooling rate of said mixture, or combinations thereof.


       3.     The method as defined in claim 1, wherein said magnesium or magnesium alloy is
       heated to a temperature that is less than said melting point temperature of said additive
       material.


       4.     The method as defined in claim 2, wherein said magnesium or magnesium alloy is
       heated to a temperature that is less than said melting point temperature of said additive
       material.


       5.     The method as defined in claim 1, wherein said additive includes one or more
       metals selected from the group consisting of copper, silicon, nickel and cobalt.


       6.     The method as defined in claim 4, wherein said additive includes one or more
       metals selected from the group consisting of copper, silicon, nickel and cobalt.

                                                26



                                                                                          ECOMETAL-002373
                                                                    POWD 2 00033 US02



7.    The method as defined in claim 1, wherein said additive is formed of a single
composition, and have an average particle diameter size of about 0.1-500 microns.


8.    The method as defined in claim 6, wherein said additive is formed of a single
composition, and have an average particle diameter size of about 0.1-500 microns.


9.    The method as defined in claim 1, wherein said magnesium alloy includes over 50
wt % magnesium and one or more metals selected from the group consisting of
aluminum, boron, bismuth, zinc, zirconium, and manganese.


10.   The method as defined in claim 9, wherein said magnesium alloy includes over 50
wt % magnesium and one or more metals selected from the group consisting of aluminum
in an amount of about 0.5-10 wt %, zinc in amount of about 0.1-6 wt %, zirconium in an
amount of about 0.01-3 wt%, manganese in an amount of about 0.15-2 wt%; boron in
amount of about 0.0002-0.04 wt %, and bismuth in amount of about 0.4-0. 7 wt %.


lL    The method   a-;   defined in claim 8, wherein said magnesium alloy includes over 50
wt % magnesium and one or more metals selected from the group consisting of aluminum
in an amount of about 0.5-10 wt%, zinc in amount of about 0.1-3 wt%, zirconium in an
amount of about 0.01-1 wt%, manganese in an amount of about 0.15-2 wt %; boron in
amount of about 0.0002-0.04 wt%, and bismuth in amount of about 0.4-0.7 wt%.


12.   The method as defined in claim l, .including the step of solutionizing said
magnesium composite at a temperature above 300°C and below a melting temperature of
said magnesium composite to improve tensile strength, ductility, or combinations thereof
of said magnesium composite.


13.   The method as defined in claim 11, including the step of solutionizing said
magnesium composite at a temperature above 300°C and below a melting temperature of
said magnesium composite to improve tensile strength, ductility, or combinations thereof


                                         27



                                                                                 ECOMETAL-002374
                                                                    POWD 2 00033 US02

of said magnesium composite.


14.   The method as defined in claim 1, including the step of aging said magnesium
composite at a temperature of above 100°C and below 300°C to improve tensile strength
of said magnesium composite.


15.   The method as defined in claim 13, including the step of aging said magnesium
composite at a temperature of above 100°C and below 300°C to improve tensile strength
of said magnesium composite.


16.   The method as defined in claim 1, wherein said additive metal includes about
0.05-35 wt % nickel, said nickel forms intermetallic MgxNi as a galvanically-active in situ
precipitate in said magnesium composite.


17.   The method as defined in claim 15, wherein said additive metal includes about
0.05-35 wt % nickel, said nickel forms intermetallic MgxNi as a galvanically-active in situ
precipitate in said magnesium composite.


18.   The method as defined in claim 1, wherein said additive includes about 0.05-35 wt
% copper, said copper forms intermetallic CuMg, as the galvanically-active in situ
precipitate in said magnesium composite.


19.   The method as defined in claim 15, wherein said additive includes about 0.05-35
wt % copper, said copper forms intermetallic CuMgx as the galvanically-active in situ
precipitate in said magnesium composite.


20.   The method as defined in claim 1, wherein said additive includes about 0.05-35 wt
% cobalt, said cobalt forms intermetallic CoMgx as the galvanically-active in situ
precipitate in said magnesium composite.




                                        28



                                                                                 ECOMETAL-002375
                                                                       POWD 2 00033 US02

21.       The method as defined in claim 15, wherein said additive includes about 0.05-35
wt % cobalt, said cobalt forms intermetallic CoMgx as the galvanicaHy-active in situ
precipitate in said magnesium composite.


22.       A magnesium composite that includes in situ precipitation of galvanically-active
intermetallic phases comprising a magnesium or a magnesium alloy, an additive material
having a greater melting point temperature than a solidus temperature of said magnesium
or magnesium alloy, said additive material constituting about 0.05 wt %-45 wt % of said
mixture, said additive material forming metal composite particles or precipitant in said
magnesium composite that include said additive material and magnesium, said metal
composite      particles   or precipitant   forming   said in   situ   precipitation of said
galvanically-active intermetallic phases.


23.       The magnesium composite as defined in claim 22, wherein said additive includes
one or more metals selected from the group consisting of copper, silicon, nickel and
cobalt.


24.       The magnesium composite as defined in claim 22, wherein said magnesium alloy
includes over 50 wt % magnesium and one or more metals selected from the group
consisting of aluminum, boron, bismuth, zinc, zirconium, and manganese.


25.       The magnesium composite as defined in claim 22, wherein said magnesium alloy
includes over 50 wt % magnesium and one or more metals selected from the group
consisting of aluminum in an amount of about 0.5-10 wt %, zinc in amount of about 0.1-3
wt %, zirconium in an amount of about 0.01-1 wt%, manganese in an amount of about
0.15-2 wt %, boron in amount of about 0.0002-0.04 wt %, and bismuth in amount of
about 0.4-0.7 wt%.


26.       The magnesium composite as defined in claim 22, wherein said additive metal
includes about 0.05-35 wt % nickel, said nickel forms intermetallic MgxNi as a
galvanically-active in situ precipitate in said magnesium composite.


                                            29



                                                                                   ECOMETAL-002376
                                                                       POWD 2 00033 US02



27.     The magnesium composite as defined in claim 22, wherein said additive includes
about 0.05-35 wt % copper, said copper forms                  intermetallic CuMgx      as   the
galvanically-active in situ precipitate in said magnesium composite.


28.     The magnesium composite as defined in claim 22, wherein said additive includes
about    0.05-35   wt   %   cobalt,   said   cobalt   forms   intermetallic   CoMgx    as   the
galvanically-active in situ precipitate in said magnesium composite.


29.     The magnesium composite as defined in claim 22, where the use of a deformation
processing such as forging or extrusion is used to reduce grain size of said magnesium
composite, increase tensile yield strength of said magnesium composite, increase
elongation of said magnesium composite, or combinations thereof.


30.     The magnesium composite as defined in claim 22, wherein said magnesium
composite is subjected to a surface treatment to improve a surface hardness of said
magnesium composite, said surface treatment including peening, heat treatment,
aluminizing, or combinations thereof.


31.     The magnesium composite as defined in claim 22, wherein a dissolution rate of
said magnesium composite is about 5-300 mg/cm2/hr in 3 wt % KC! water mixture at 90°
c.

32.     The magnesium composite as defined in claim 22, wherein a dissolution rate of
said magnesium composite is controlled by an amount and size of said in situ formed
galvanically-active particles whereby smaller average sized particles of said in situ
formed galvanically-active particles, a greater weight percent of said in situ formed
galvanically-active particles in said magnesium composite, or combinations thereof
increases said dissolution rate of said magnesium composite.




                                         30



                                                                                      ECOMETAL-002377
                                                                             POWD 2 00033 US02

                             ABSTRACT OF THE DISCLOSURE
A castable, moldable, and/or extrudable structure using a metallic primary alloy.      One or more
additives are added to the metallic primary alloy so that in situ galvanically-active reinforcement
particles are formed in the melt or on cooling from the melt. The composite contain an optimal
composition and morphology to achieve a specific galvanic corrosion rate in the entire
composite. The in situ formed galvanically-active particles can be used to enhance mechanical
properties of the composite, such as ductility and/or tensile strength. The final casting can also
be enhanced by heat treatment, as well as deformation processing such as extrusion, forging, or
rolling, to further improve the strength of the final composite over the as-cast material.




                                                31



                                                                                             ECOMETAL-002378
                  1/4




Magnesium
composite
Matrix(!)




In situ Formed
Particles (2)




                 FIG 1.




                          ECOMETAL-002379
                           2/4




                                     Matrix
In situ formed particles            magnesium




                           FIG. 2




                                                ECOMETAL-002380
              3/4




Highlighted In Situ Formed Particles



             FIG. 3




                                       ECOMETAL-002381
                               414




                         I Liquid I
0   II   Mg(•)<Liquid



i
                                      /



~                I Mg2M(s)+Mg(s) J

    100%Mg                                M



                             FIG. 4




                                              ECOMETAL-002382
                                                                           PATENT

             IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

In re Application of                               Brian P. Doud et al.

For                                                GALV ANICALLY-ACTIVE IN SITU
                                                   FORMED PARTICLES FOR CONTROLLED
                                                   RATE DISSOLVING TOOLS

Our Docket                                         POWD 2 00033 US02

                              PRELIMINARY AMENDMENT

Mail Stop Amendment
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Dear Sir:

       Please amend the above-identified patent application as follows:




                                          Pagel of 8




                                                                            ECOMETAL-002383
IN THE CLAIMS:

        Claims l-21 (Canceled).



       22.     (Currently Amended) A magnesium composite that includes in situ precipitation of

galvanically-active intermetallic phases to enable controlled dissolution of said magnesium

composite comprising a magnesium or a magnesium alloy, an additive material having a greater

melting point temperature than a solidus temperature of said magnesium or magnesium alloy, said

additive material constituting about 0.05 wt"% - 45 wt"% of said mixture, said additive material

forming metal composite particles or precipitant in said magnesium composite that include said

additive material and magnesium, said metal composite particles or precipitant forming said in situ

precipitation of said gal.vanically-active intermetallic phases.



       23.     (Currently Amended) The magnesium composite as defined in claim 22, wherein said

additive includes one or more metals selected from the group consisting of copper, silicon, nickel~

titanium, iron, and cobalt.



       24.     (Currently Amended) The magnesium composite as defined in claim 22, wherein said

magnesium alloy includes over 50 wt% magnesium and one or more metals selected from the group

consisting of aluminum, boron, bismuth, zinc, zirconium, and manganese.



       25.     (Currently Amended) The magnesium composite as defined in claim 22, wherein said

magnesium alloy includes over 50 wt"% magnesium and one or more metals selected from the group


                                             Page 2 of 8




                                                                                           ECOMETAL-002384
consisting of aluminum in an amount of about 0.5-10 wt~%, zinc in amount of about 0.1-3      wt~%,


zirconium in an amount of about 0.01-1   wt~%,   manganese in an amount of about 0.15-2 wt,%, boron

in amount of about 0.0002-0.04 wt%, and bismuth in amount of about 0.4-0.7       wt~%.




       26.     (Currently Amended) The magnesium composite as defined in claim 22, wherein said

additive metal includes about 0.05-35    wt~%    nickel, said nickel forms intermetallic MgxNi as a

galvanically-active in situ precipitate in said magnesium composite.



       27.     (Currently Amended) The magnesium composite as defined in claim 22, wherein said

additive includes about 0.05-35 wt% copper, said copper forms intermetallic CuMgx as the

galvanically-active in situ precipitate in said magnesium composite.



       28.     (Currently Amended) The magnesium composite as defined in claim 22, wherein said

additive includes about 0.05-35    wt~%   cobalt, said cobalt forms intermetallic CoMg, as the

galvanically-active in situ precipitate in said magnesium composite.



       29.     (Original) The magnesium composite as defined in claim 22, where the use of a

deformation processing such as forging or extrusion is used to reduce grain size of said magnesium

composite, increase tensile yield strength of said magnesium composite, increase elongation of said

magnesium composite, or combinations thereof.




                                            Page 3 of 8




                                                                                           ECOMETAL-002385
           30.   (Original) The magnesium composite as defined in claim 22, wherein said magnesium

composite is subjected to a surface treatment to improve a surface hardness of said magnesium

composite, said surface treatment including peening, heat treatment, aluminizing, or combinations

thereof.



           31.   (Currently Amended) The magnesium composite as defined in claim 22, wherein a

dissolution rate of said magnesium composite is about 5-300325 mg/cm2/hr in 3     wt~%   KCl water

mixture at 90°C.



           32.   (Original) The magnesium composite as defined in claim 22, wherein a dissolution

rate of said magnesium composite is controlled by an amount and size of said in situ formed

galvanically-active particles whereby smaller average sized particles of said in situ formed

galvanically-active particles, a greater weight percent of said in situ formed galvanically-active

particles in said magnesium composite, or combinations thereof increases said dissolution rate of

said magnesium composite.



           33.   (New)   A   magnesium composite that includes in situ precipitation of

galvanically-active interrnetallic phases to enable controlled dissolution of said magnesium

composite comprising a magnesium or a magnesium alloy, an additive material having a greater

melting point temperature than a solidus temperature of said magnesium or magnesium alloy, said

composite including greater than 50 wt.% magnesium, said additive material constituting about 0.05-

45 wt.% of said magnesium composite, said additive material having a melting point temperature


                                            Page4 of 8




                                                                                           ECOMETAL-002386
that is greater than 100°C than a melting temperature of said magnesium or magnesium alloy, an

average particle diameter size of said additive material is at least 0.1 microns and up to about 500

microns, said additive including one or more metals selected from the group consisting of copper,

nickel, cobalt, titanium, silicon, and iron, a portion of said additive material forming solid particles

with said magnesium and a portion of said additive material remaining unalloyed additive material,

said magnesium composite including in situ precipitation of galvanically-active intermetallic phases

that includes said unalloyed additive material and said solid particles fom1ed of magnesium additive

material.



        34.     (New) The magnesium composite as defined in claim 33, wherein said additive

material is added to said magnesium or magnesium alloy while said magnesium or magnesium alloy

is at a temperature that is above said solidus temperature of magnesium or magnesium alloy and a

temperature that is less than a melting point of said additive material to form a mixture.



       35.      (New) The magnesium composite as defined in claim 33, wherein said magnesium

alloy includes over 50 wt. % magnesium and one or more metals selected from the group consisting

of aluminum in an amount of about 0.5-10 wt%, zinc in amount of about 0.1-6 wt.%, zirconium

in an amount of about 0.01-3 wt.%, manganese in an amount of about 0.15-2 wt. %; boron in

amount of about 0.0002-0.04 wt. %, and bismuth in amount of about 0.4-0.7 wt. %.



        36.     (New) The magnesium composite as defined in claim 34, wherein said magnesium

alloy includes over 50 wt % magnesium and one or more metals selected from the group consisting


                                             Page 5 of 8




                                                                                               ECOMETAL-002387
of aluminum in an amount of about 0.5-10 wt. %, zinc in amount of about 0.1-3 wt. %, zirconium

in an amount of about 0.01-1 wt. %, manganese in an amount of about 0.15-2 wt. %; boron in

amount of about 0.0002-0.04 wt. %, and bismuth in amount of about 0.4-0.7 wt. %.



       37.     (New) The magnesium composite as defined in claim 33, said additive metal includes

about 0.05-35 wt.% nickel, said nickel forms intermetallic Mg,Ni as a galvanically-active in situ

precipitate in said magnesium composite.



       38.     (New) The magnesium composite as defined in claim 36, wherein said additive metal

includes about 0.05-35 wt.% nickel, said nickel forms intermetallic Mg,Ni as a galvanically-active

in situ precipitate in said magnesium composite.



       39.    (New) The magnesium composite as definedinclaim37, wherein said additive metal

includes about 3-7 wt.% nickel.



       40.    (New) The magnesium composite as defined in claim 38, wherein said additive metal

includes about 7-10 wt.% nickel.



       41.    (New) The magnesium composite as defined in claim 37, wherein said additive metal

includes about 3-7 wt.% nickel.




                                           Page 6 of 8




                                                                                         ECOMETAL-002388
       42.    (New) The magnesium composite as defined in claim 38, wherein said additive metal

includes about 7-10 wt.% nickel.



       43.    (New) The magnesium composite as defined in claim 33, wherein a dissolution rate

of said magnesium composite is at least 45 mg/cm2/hr in 3 wt.% KCI water mixture at 90°C and up

to 325 mg/cm2/hr in 3 wt.% KCI water mixture at 90°C.



       44.    (New) The magnesium composite as defined in claim 38, wherein a dissolution rate

of said magnesium composite is at least 45 mg/cm 2/hr in 3 wt.% KCI water mixture at 90°C and up

to 325 mg/cm2/hr in 3 wt.% KCl water mixture at 90°C.




                                          Page 7 of 8




                                                                                        ECOMETAL-002389
                                          REMARKS

       Applicant has, by this Amendment, canceled claim 1-21, amended claims 22-28, and 31, and

added new claims 33-44.

       Applicant submits that the claims pending in the above-identified patent application are in

allowable form.




                                         B.q_;..."'-~~~~~=::;:;,.,_~~-t--7"
                                            BRIANE. TURU
                                            Reg. No. 35,394
                                            The Halle Building, 5•h
                                            1228 Euclid Avenu
                                            Cleveland, OH 441
                                            Telephone: (216) 363-9000
                                            Facsimile: (216) 363-9001




                                          Page 8 of 8




                                                                                         ECOMETAL-002390
                                                                                                                                                     PTOIAW01 (05-12)
                                                                                                                   Approved for use througlt01fJ 112014. 0Ml3 0651·00;)2
                                                                                                  US. P.alent and Trademark: Office: U.S. OEPARiMENT OF COW.MERCE
         Under !he Papetm'fk Rettuciinn Act of 1995 rnl pet·snns are required ti) respond lo a C<tt!ectiofl of ln1ormatlon unless 11 displays a valid OMB controf number.

         DECLARATION (37 CFR 1.63) FOR UTILITY OR DESIGN APPLICATION USING AN
                         APPLICATION DATA SHEET (37 CFR 1.76)

 nue of           Ga!vanical!y-Active In Situ Formed Particles For Controlled Rate Dissolving Tools
 Invention


 As the below named Inventor, I hereby declare !hat:

  This declaration
  is directed to:         D           The attached application, or

                          ~          United States application or PCT internalional application number                        14/689,295
                                     filed           April 17, 2015


 The above-identified application was made or authorized to be made by me.


 I believe that I am the original inventor or an original joint inventor of a daimed invention in the application.



I hereby acknowledge that any will!Ul false statement made In this declaration Is punishable under 18 u.s.c. 1001
by fine or lmprtsonment of not more 111an five (5) years, or both.




                                                                             WARNING:
Petitioner/applicant is cautioned to avoid submitting personal infonna!lon in documents filed in a patent application that may
contribute to identity theft Personal infonnatlon such as social security numbers. bank account numbers. or credit card numbers
(other than a check or credit card authorization form PT0-2038 submitted for payment purposes) is never required by the USPTO
lo support a petition or an application, If this type of personal information is included in documents submitted lo the USPTO,
petitioners/applicants should consider redacting such personal lnfonnation from the documents before submitting them lo the
USPTO. Petitioner/applicant is advised that the record of a patent application is available to the public after publication or !Ile
application (unless a non-publication request In compliance with 37 CFR U!13(a) Is made in the application) or issuance of a
patent. Furthermore, the record from an abandoned application may also be available to the public ii the application ls
referenced in a published application or an issued patent (see 37 CFR 1.14). Checks and credit card authorization forms
PT0-2038 submitted for payment purposes are not retained in the app!lcation file and therefore are not publicly available.


   LEGAL NAME OF INVENTOR


   lnventor:    Brian P. Doud                                                                              Dale (Optional).     l/. /t-~, JZ~·
                               ..·"',,.<
                         ::/>:'~           •' ''?'
   Signature:      ///;>           ?· // //.

Nole: An application data sheet (PTOISB/14 or equivalent), including naming !he entire inventive entity, must accompany this fonn or must have
been previously filed. Use an additional PTO/AfN01 form for each additional inventor.

~ eolleci!on oflofarmatmn is require(! by 3S U.S.C, 115 and 37 CFR 1.$3. TM 1nformalion 1S requlre-d to obta!n or retain a benel1t by the pubUe whicll ts to file {and
by the USPTO tc process) an application. ConfJdential!ty la governed by35 u.s.c. 122 and 3'7 CFR 1.11 and 1.14. This coUeciion is emlmatm::I to take 1 minute to
compfele. lnctudlng ge1heting, preparing, Md submftting the completed aµpUcation fOl1'11: to the USPTO. Tlme will vary depending upon fiW: lodMdual case, Any
comments: on the ~movnt ~f 1lme you reql.#re to complete this form and/or suggestions for redueing !:hiS burden, srn.u;ld be sent to ltw Chle! !nfo-rmatlon OffJCer, U.S,
Pa.tent and 1rade!Th1tk Office. U.S, Department of Commerce. P,O, Box 1450. Alexandtia, VA22313--14SO, DO NOT SENO FEES OR COMPLETED FORMS TO
THISAODRESS. SEND TO:              Commissioner for Patents. P,O. Box 1450, Al~xandrla, VA 22313-1450.
                                             If you need l'SSistan~ in comp!ctmgthc form. call 1-SOO.PT0-9199 amt sef~ct opfkm 2.




                                                                                                                                                                      ECOMETAL-002391
                                                                                                                                                   PTO/AJA/01 (06-12)
                                                                                                             Approved fer use through 01131/2014. OMB 0651-0032
                                                                                          U.S. Patent and Trademalk Office; U.S. DEPARTMENT OF COMMERCE
          unaer !Ile Papeiwolk Reduction Act of 1995 no peisona are requited to rnspond to a collecllon of Information unless fl displays a valid OMS control number

         DECLARATION (37 CFR 1.63) FOR UTILITY OR DESIGN APPLICATION USING AN
                         APPLICATION DATA SHEET (37 CFR 1.76)

 Titre of         Galvanically-Active In Situ Formed Particles For Controlled Rate Dissolving Tools
 Invention


  As the below named inventor, I hereby declare that:

  This declaration
  is directed to:         D         The attached application, or

                          Ill       United states application or PCT international application number                            14/689,295
                                    filed on   April 17, 2015


 The above-Identified application was made or authorized to be made by me.


 I believe that I am the original inventor or an original joint Inventor of a claimed invention in the application.



 I hereby acknowledge that any willful false statement made in this declaration is punishable under 18 U.S.C. 1001
 by fine or Imprisonment of not more than five (5) years, or both.




                                                                            WARNING:
Petitioner/applicant is cautioned to avoid submitting personal information in documents flied in a patent application that may
contribute to Identity theft. Personal Information such as social security numbers, bank account numbers, or credit card numbers
(other than a check or credit card authorization form PT0-2038 submitted for payment purposes) is never required by the USPTO
to support a petition or an application. if this type of personal information is included in documents submitted to the USPTO,
petitioners/applicants should consider redacting such personal information from the documents before submitting them to the
USPTO. Petitioner/applicant is advised that the record of a patent application is available to the public after publication of the
application (unless a non-publication request in compliance with 37 CFR 1.213(a) is made in the application) or issuance of a
patent. Furthermore, the record from an abandoned application may also be available to the public if the application is
referenced in a published application or an issued patent (see 37 CFR 1.14). Checks and credit card authOrizalion forms
PT0-2038 submitted for payment purposes are not retained in the application file and therefore are not publicly avaHable.


   LEGAL NAME OF INVENTOR


   Inventor.    Nicholas J. Farkas                                                                          Date (OptionaO :           '/fza/tf"
     .
   Signature:
                   AZ."/_/'},,;[
                         ~ /
                                 ,{
                              v
Note: An applicalion data sheet (PTO/SB/14 or equivalenl), including naming Ille entire inventive entlly, must accompany lllls fonn or must have
been pl'elliousty filed. Use an additional PTO/AIA/01 form for each additional inventor.

Thia collection oflnformallon Is required by 35 U.S.C. 115 and 37 CFR 1.63. The ln!ormallon Is requl11!d to oblaln or 11!1aln a benefll by the public which ls to file (and
by lhe USPTO lo process) an applica11on. Confiden!ialily Is gowmed by 35 u.s.c. 122 and 37 CFR 1.11 and 1.14. This oollecllon Is estimated lo lake I minute to
complete. lndudlng gathering. preparing, and submitting the completed appUcaUon fonn lo the USPTO. llme will vary depending upon lhe Individual case. Any
commenls on the amount of time you require to c:omplete this fonn and/or suggastiona for reducing this bwtlen. should be sent to the Chief lnfonnaUon Officer. U.S.
Palen! and Trademalk Office, U.S. Department of Commen:e, P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO
THIS ADDRESS. SEND TO: CommlSslonerforPatants, P.O. Box 1450, Alexandria, VA 22313-1450.
                                        If )IOU need BSl1islance In completing the foml. call HltK>·f'T0.9199 8lld ..le<:I oplion 2.




                                                                                                                                                                ECOMETAL-002392
                                                                                                                                                      PTOIAW01 (06·12)
                                                                                                                  Appt-OV~ for use thrn1J9h01131f2014. OMS 0051-0032
                                                                                             U.S. Patent and Trademark Omce: U.R OEPARTMENT OF COMMERCE
          Under !he P-apetWQrK R-etfuctJon Act of 1995, oo persons are required to respond to- a col!ecUoo of informatlon ;,mless it displays a val!)'.f OMS conirol number.

         DECLARATION (37 CFR 1.63) FOR UTILITY OR DESIGN APPLICATION USING AN
                         APPLICATION DATA SHEET (37CFR1.76)

 Titlo qf         Galvanically-Active In Situ Formed Particles For Controlled Rate Dissolving Tools
 lnventil'.ln



 As the below named inventor, I hereby declare that:

  This declaration                  The attached application, or
  is directed to:
                                   United Stales application or PCT international application number 141689,295
                                   med on ___1_7_,2_0_1_5_ _ _ _ _ _.



 The obove-lden!ified application was made or authorized to be made by me.


 I believe that I am the original inventor or an original joint inventor of a claimed invention In the application.



 I hereby acknowledge that any willful false statement made in this declaration is punishable under 18 U.S.C. 1001
by fine or imprisonment of not more than live (5) years. or both.




                                                                          WARNING:
Petitioner/applicant is cautioned to avoid submitting personal information in documents filed In a patent application that may
contribute to identity theft. Personal information sueh as social securtty numbers, bank acccunt numbers, or credit card numbers
(other than a check or credit card authorization form PT0-2038 submitted for payment purposes) ts never required by the USPTO
to support a petition or an application. If this type of personal information Is Included in documents submitted to the USPTO,
petitioners/applicants should ccnslder redacting such personal information from the documents before submitting them to the
USPTO. Petitioner/applicant is advised that the record of a patent application is available to the public after publication of the
application (unless a non-publication request in ccmpHance with 37 CFR 1.213(a) is made in the application) or issuance of a
patent. Furthermore, the record from an abandoned application may also be available to the public If the applicallon is
referenced in a pubtished application or an issued patent (see 37 CFR 1.14). Checks and credit card authorization forms
PT0-2038 submitted for payment purposes are no! retained in the application file and therefore are not publicly available.


   LEGAL NAME OF INVENT


                                                                                                        Dale (Optional)      :_+,17/1, _,/'- ~Lf-1-'f:. . :)c. _ _
   Signature:

Note·; An appftcalion data sheet (PTO/SB/14 or equivalen;f}. including naming the enUre inventive entity, must accompany this form or must have
been previously tiled. Use an additional PTOIAIA/01 form for each additional Inventor,

Thl:s collection of information Is fequired by 35 U.S.C. 1"15 and 37 CFR 1.63, The lnJormatloo is required lo obtain orrnta:in a baoofit by U1e publtcwhlch ls 10 me (and
by the l!SPTO to process) an appl!~.atlon, Confidentiality is governed by 35 U.S,C. 122 and 37 CFR 1.11Md1.i4, This co1IBctlO'n is estimated to take 1 minute to
comple!e, including- gathering, p-reparing. and submitting the oompteted appllcation form to the USPTO. Time will vary depern.Hng upon the lndMdual ease. Any
commems on the amount of time you require lo oompjete tltis fonn and/er suggestions- fur reducing this burden, should be st.nl to lhe Chief lnformatron Offt<:et, U,$.
Patent and Trademark Office, U$, Department Of Commerce, P.0. SoX' 1450, Nexandria, VA 22313--1450. DO NOT SEND FEES OR COMPLETED FORMS TO
THIS ADDRESS. SEllO TO: Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450,
                                          ffycu need assistam:e tn completing me fomt calf t~BOO-PT0-9199 Mid $t'Jlectoption 2,




                                                                                                                                                                        ECOMETAL-002393
                                 Electronic Patent Application Fee Transmittal
 Application Number:

 Filing Date:




                                                         GALVANICALLY-ACTIVE IN SITU FORMED PARTICLES FOR CONTROLLED RATE
 Title of Invention:
                                                         DISSOLVING TOOLS




 First Named Inventor/Applicant Name:                    Brian P. Doud


 Filer:                                                  Brian Erkin Turung/rnel rohan


 Attorney Docket Number:                                 POWD 200033US02


 Filed as Small Entity


Filing Fees for Utility under 35     use 111 (a)

                                                                                                           Sub-Total in
                            Description                         Fee Code         Quantity    Amount
                                                                                                             USO{$)

 Basic Filing:


                UTILITY FILING FEE (ELECTRONIC FILING)             4011                  1     70               70


                         UTILITY SEARCH FEE                        2111                  1     300              300


                      UTILITY EXAMINATION FEE                      2311                  1     360              360


 Pages:


 Claims:


                       CLAIMS IN EXCESS OF 20                      2202                  3     40               120


 Miscellaneous-Filing:


 Petition:




                                                                                                                ECOMETAL-002394
                                                                     Sub-Total in
                     Description    Fee Code   Quantity     Amount
                                                                       USO($)

Patent-Appeals-and-Interference:


Post-Allowance-and-Post-Issuance:


Extension-of-Time:


Miscellaneous:

                                          Total in USO($)            850




                                                                         ECOMETAL-002395
                                       Electronic Acknowledgement Receipt

                          EFSID:                                29685698


                  Application Number:                           15641439


         International Application Number:

                  Confirmation Number:                          2533




                                                                GALVANICALLY-ACTIVE IN SITU FORMED PARTICLES FOR CONTROLLED RATE
                    Title of Invention:
                                                                DISSOLVING TOOLS




       First Named Inventor/Applicant Name:                     Brian P. Doud


                   Customer Number:                             27885


                           Filer:                               Brian Erkin Turung/mel rohan


                   Filer Authorized By:                         Brian Erkln Turung


               Attorney Docket Number:                          POWD 200033US02


                      Receipt Date:                             05-JUL-2017


                       Filing Date:

                      Time Stamp:                               11:34:23


                    Application Type:                           Utility under 35 USC 111 (a)


Payment information:
Submitted with Payment                                          yes

Payment Type                                                   CARD

Payment was successfully received in RAM                       $850

RAM confirmation Number                                         0705171NTEFSW11351500

Deposit Account                                                 060308

Authorized User                                                 Hrlan I urung

The Director of the USPTO is hereby authorized to charge indicated fees and credit any overpayment as follows:
      37 CFR 1.16 (National application filing, search, and examination fees)
      37 CFR 1.21 (Miscellaneous fees and charges)




                                                                                                                       ECOMETAL-002396
File Listing:
 Document                                                                                  File Size( Bytes)/                    Multi              Pages
                  Document Description                          File Name
  Number                                                                                   Message Digest                       Part /.zip        (ifappl.)

                                                                                                     161167

     1          Transmittal of New Application            DivisionalTransmittal.pdf                                                no                 3
                                                                                      e8fb 1<13de5ffd131d85ae8add6a1 a75d216
                                                                                                       8Le67




Warnings:
Information:

                                                                                                    1576162

     2             Application Data Sheet                         ADS.pdf                                                          no                 7
                                                                                      86b6ba822bebf~.c0e6 ·121 bfB~a906015107
                                                                                                      8b914




Warnings:
Information:

                                                                                                    4624018

     3                                                    DivisionalApplication.pdf                                                yes               35
                                                                                      a<1427a8b02739b3e8ab7t76ba949dd213ac
                                                                                                      a399ci




                                            Multi part Description/PDF files in .zip description

                                  Document Description                                                Start                              End


                                         Specification                                                    1                                  25


                                            Claims                                                       26                                  30


                                            Abstract                                                     31                                  31


                      Drawings-other than black and white line drawings                                  32                                  35

Warnings:
Information:

                                                                                                     484518

     4                                                   PreliminaryAmendment.pdf                                                  yes                8
                                                                                      6b0139ae8a67abf2ae8c6a9ba32fef83dc76
                                                                                                      a927




                                            Multi part Description/PDF files in .zip description

                                  Document Description                                                Start                              End




                                                                                                                                      ECOMETAL-002397
                                      Preliminary Amendment                                                  1                               1



                                                 Claims                                                      2                               7



                       Applicant Arguments/Remarks Made in an Amendment                                      8                               8

Warnings:
Information:
                                                                                                        538718

     5               Oath or Declaration filed            ExecutedDeclarations.pdf                                                      no         3
                                                                                        !7JS567D5698.M:028710.lbd<-08cl17e.'l&t.
                                                                                                          c5~1




Warnings:
Information:
                                                                                                         36781

     6                Fee Worksheet (SB06)                       fee-info.pdf                                                           no         2
                                                                                        tskl <l.5fo60f10Dl6675df 19<iJ0'1~4i\7a0cc




Warnings:
Information:
                                                          Total Files Size (in bytes)                                         7421364



This Acknowledgement Receipt evidences receipt on the noted date by the USPTO of the indicated documents,
characterized by the applicant, and including page counts, where applicable. It serves as evidence of receipt similar to a
Post Card, as described in MPEP 503.

New A1111lications Under 35 U.S.C. 111
If a new application is being filed and the application includes the necessary components for a filing date (see 37 CFR
1.53(b)-(d)and MPEP 506), a Filing Receipt (37 CFR 1.54) will be issued in due course and thedate shown on this
Acknowledgement Receipt will establish the filing date of the application.
National Stage of an International Al!l!lication under 35 U.S.C. 371
If a timely submission to enter the national stage of an international application is compliant with the conditions of 35
U.S.C. 371 and other applicable requirements a Form PCT/DO/E0/903 indicating acceptance of the application as a
national stage submission under 35 U.S.C. 371 will be issued in addition to the Filing Receipt, in due course.
t:!gw !ntemati2n!ll Al!Rlicati2n Filed l!!lith thg !.l:!eIO !IS !l Receiving Officg
If a new international application is being filed and the international application includes the necessary components for
an international filing date (see PCT Article 11 and MPEP 181 O), a Notification of the International Application Number
and of the International Filing Date (Form PCT/R0/105) will be issued in due course, subject to prescriptions concerning
national security, and the date shown on this Acknowledgement Receipt will establish the international filing date of
the application.




                                                                                                                                                 ECOMETAL-002398
                                                                DocCode - SCORE




                    SCORE Placeholder Sheet for IFW Content



Application Number: 15641439                                  Document Date: 07/05/2017



The presence of this form in the IFW record indicates that the following document type was received
in electronic format on the date identified above. This content is stored in the SCORE database.


Since this was an electronic submission, there is no physical artifact folder, no artifact folder is
recorded in PALM, and no paper documents or physical media exist. The TIFF images in the IFW
record were created from the original documents that are stored in SCORE .


   • Drawing

At the time of document entry (noted above):
    • USPTO employees may access SCORE content via eDAN using the Supplemental Content
       tab, or via the SCORE web page.
    • External customers may access SCORE content via PAIR using the Supplemental Content
       tab.




Form Revision Date: August 26, 2013




                                                                                               ECOMETAL-002399
